Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 1 of 258 PageID #: 67028




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,

      Plaintiff,
                                          Civil Action No. 3:17-01362
v.                                        Hon. David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.


CABELL COUNTY COMMISSION,

      Plaintiff,                          Civil Action No. 3:17-01665
                                          Hon. David A. Faber
v.

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.




                         DEFENDANTS’ FINAL PROPOSED
                   FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                      i
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 2 of 258 PageID #: 67029




                                             TABLE OF CONTENTS

SUMMARY OF KEY FINDINGS AND CONCLUSIONS ...................................................... 1

          Public Nuisance Doctrine Inapplicable ........................................................................... 1

          No Unreasonable Conduct ............................................................................................... 2

          No Causation ..................................................................................................................... 3

          Failure To Prove Entitlement To Abatement Remedy .................................................. 4

FINDINGS OF FACT................................................................................................................... 5

          I.         The Parties ............................................................................................................. 5

          II.        Changes in the Standard of Care for the Treatment of Pain and in the
                     Use of Prescription Opioids for the Treatment of Pain ................................... 11

          III.       Good-Faith Prescribing Drove the Increased Volume of Prescription
                     Opioids ................................................................................................................. 27

          IV.        The Role of Health Insurers and Other Payors ............................................... 33

          V.         Changes in the Volume of Prescription Opioids Distributed in
                     Cabell/Huntington............................................................................................... 35

          VI.        DEA’s Role in the Supply of Prescription Opioids .......................................... 36

          VII.       The Closed System of Distribution .................................................................... 43

          VIII. Misuse and Diversion of Prescription Opioids in Cabell/Huntington............ 46

          IX.        Suspicious Order Monitoring Programs .......................................................... 53

          X.         Trafficking of Illicit Drugs in Cabell/Huntington ............................................ 69

          XI.        Heroin/Fentanyl Abuse in Cabell/Huntington ................................................. 78

          XII.       Plaintiffs’ Claim of a “Gateway” Between Prescription Opioid Misuse
                     and Heroin/Fentanyl Abuse ............................................................................... 82

          XIII. Other Contributing Causes ................................................................................ 87

          XIV. Plaintiffs’ Proposed Equitable Remedy ............................................................ 89

CONCLUSIONS OF LAW ...................................................................................................... 112

          I.         Public Nuisance ................................................................................................. 112


                                                                      ii
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 3 of 258 PageID #: 67030




     II.       Causation ........................................................................................................... 127

     III.      Derivative Injury ............................................................................................... 133

     IV.       Free Public Services Doctrine .......................................................................... 134

     V.        Statute of Limitations ....................................................................................... 134

     VI.       There Is Not a “No Ship” Duty Under the CSA............................................. 137

     VII.      Federal Preemption .......................................................................................... 138

     VIII. Plaintiffs’ Proposed “Abatement” Remedy .................................................... 139

     IX.       Apportionment / No Joint and Several Liability............................................ 148

     X.        West Virginia’s Non-Party Fault Statute ....................................................... 152

     XI.       Res Judicata and Release ................................................................................. 153

     XII.      Resolution of Pending Evidentiary Motions ................................................... 154

APPENDIX A: ADDITIONAL WITNESS-SPECIFIC FINDINGS OF FACT ................ 156

     I.        Robert “Corey” Waller .................................................................................... 157

     II.       David Courtwright ............................................................................................ 157

     III.      Rahul Gupta ...................................................................................................... 157

     IV.       Connie Priddy.................................................................................................... 158

     V.        Jan Rader........................................................................................................... 159

     VI.       Craig McCann ................................................................................................... 159

     VII.      Joseph Werthammer ........................................................................................ 161

     VIII. Scott Lemley ...................................................................................................... 161

     IX.       James Rafalski................................................................................................... 163

     X.        Chuck Zerkle ..................................................................................................... 164

     XI.       Lyn O’Connell ................................................................................................... 164

     XII.      Joseph Rannazzisi ............................................................................................. 164

     XIII. Gordon Smith .................................................................................................... 165



                                                               iii
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 4 of 258 PageID #: 67031




        XIV. Jakki Mohr ........................................................................................................ 167

        XV.       Katherine Keyes ................................................................................................ 168

        XVI. Lacey Keller ....................................................................................................... 169

        XVII. Nancy Young ..................................................................................................... 170

        XVIII. Kevin Yingling................................................................................................... 171

        XIX. Thomas McGuire .............................................................................................. 172

        XX.       Judith Feinberg ................................................................................................. 173

        XXI. William “Skip” Holbrook ................................................................................ 174

        XXII. Caleb Alexander ................................................................................................ 174

        XXIII. George Barrett .................................................................................................. 175

        XXIV. Steve Williams ................................................................................................... 177

        XXV. Chris Gilligan .................................................................................................... 178

        XXVI. Tim Deer ............................................................................................................ 178

        XXVII. James Hughes ............................................................................................... 178

        XXVIII. Theodore Martens ........................................................................................ 179

        XXIX.         Kevin Murphy............................................................................................... 179

        XXX.          Peter Boberg ................................................................................................. 179

        XXXI.         John MacDonald, III .................................................................................... 180

        XXXII. Robert Rufus ................................................................................................. 180

        XXXIII. Stephenie Colston ......................................................................................... 180

APPENDIX B: AMERISOURCEBERGEN DRUG CORPORATION (“ABDC”)-
     SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW ...................... 182

ABDC-SPECIFIC FINDINGS OF FACT .............................................................................. 183

        I.        ABDC’s Operations & Licensing .................................................................... 183

        II.       The Evidence Relating to ABDC’s Diversion Control Program Does
                  Not Establish Unreasonable Conduct ............................................................. 184



                                                                iv
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 5 of 258 PageID #: 67032




         III.     There Is No Proof Of Unreasonable Conduct In Cabell Or
                  Huntington ......................................................................................................... 200

         IV.      There Is No Evidence Of Diversion Of Prescription Opioids Shipped
                  By ABDC To Huntington Or Cabell County ................................................. 202

         V.       There Is No Evidence That The Volume Of Pills ABDC Shipped To
                  Cabell And Huntington Was Unreasonable ................................................... 202

ABDC-SPECIFIC CONCLUSIONS OF LAW ...................................................................... 203

APPENDIX C: CARDINAL HEALTH-SPECIFIC FINDINGS OF FACT AND
     CONCLUSIONS OF LAW .......................................................................................... 204

CARDINAL-HEALTH SPECIFIC FINDINGS OF FACT .................................................. 205

         I.       Cardinal Health’s Suspicious Order Monitoring System: Pre-2007 ............ 205

         II.      Cardinal Health’s Suspicious Order Monitoring System: 2008-2012 .......... 210

         III.     Cardinal Health’s Suspicious Order Monitoring System: 2012-Present ..... 214

         IV.      Cardinal Health’s Wheeling, West Virginia Distribution Center ................ 215

         V.       Cardinal Health’s Distributions to Cabell/Huntington ................................. 216

CARDINAL HEALTH-SPECIFIC CONCLUSIONS OF LAW ......................................... 218

APPENDIX D: MCKESSON-SPECIFIC FINDINGS OF FACT AND
     CONCLUSIONS OF LAW .......................................................................................... 220

MCKESSON-SPECIFIC FINDINGS OF FACT................................................................... 221

         I.       McKesson’s Operations & Licensing .............................................................. 221

         II.      McKesson’s Limited Shipments and Small Market Share ........................... 222

         III.     No Evidence of Wrongdoing At Any McKesson-Serviced Pharmacy.......... 224

         IV.      McKesson’s Suspicious Order Monitoring Programs Met Industry
                  Standards and DEA Expectations. .................................................................. 230

         V.       Mr. Rafalski’s Opinions Regarding McKesson Should Not be
                  Credited. ............................................................................................................ 240

         VI.      Plaintiffs’ Claims of Errors in McKesson’s SOM Programs Are Not
                  Evidence of Any Wrongdoing in Cabell/Huntington..................................... 241

MCKESSON-SPECIFIC CONCLUSIONS OF LAW .......................................................... 245


                                                                   v
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 6 of 258 PageID #: 67033




     I.    No Wrongful Conduct by McKesson .............................................................. 245

     II.   Failure to Show McKesson Was a Substantial Factor .................................. 247




                                                  vi
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 7 of 258 PageID #: 67034




        Pursuant to the Court’s Order of August 28, 2020 (ECF No. 898), Defendants hereby

submit their proposed findings of fact and conclusions of law. Attached hereto as Appendix A are

additional proposed findings of fact regarding individual trial witnesses. Attached hereto as

Appendices B through D are proposed findings of fact and conclusions of law relating specifically

to AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation,

respectively. Defendants incorporate those appendices by reference herein.

                 SUMMARY OF KEY FINDINGS AND CONCLUSIONS

   1.      The Court finds and concludes that Plaintiffs have failed to satisfy their burden of
           proving their public nuisance claim against Defendants for four principal reasons.

Public Nuisance Doctrine Inapplicable

   2.      The Court finds and concludes that the conduct upon which Plaintiffs’ claims are
           predicated is not actionable under West Virginia law governing the tort of public
           nuisance. That conduct did not unreasonably interfere with a public right.

   3.      The prescription opioids that Defendants delivered to State-licensed pharmacies are
           approved by FDA as safe and effective for their intended use. They contain specific
           warning labels approved by FDA that highlight both the risks and benefits of the
           medicines. They are lawful products that serve an important medical purpose in
           treating pain.

   4.      The record establishes that the volume of prescription opioids Defendants delivered to
           pharmacies in Cabell/Huntington was driven entirely by prescriptions written by
           doctors. The volume of the opioid medicines Defendants delivered to pharmacies in
           Cabell/Huntington increased because the number of prescriptions written in good faith
           and in compliance with the prevailing standard of care by Cabell/Huntington doctors
           increased. Defendants’ increased distribution of prescription opioids was therefore
           necessary to ensure that patients in Cabell/Huntington had access to the medicines
           prescribed by doctors. And under West Virginia law, conduct “which the public
           convenience imperatively demands cannot be a public nuisance.” Pope v. Edward M.
           Rude, 75 S.E.2d 584, 589 (1953).

   5.      The West Virginia Supreme Court has never held that the distribution of a lawful
           product that subsequently causes personal injury can constitute a public nuisance.
           Moreover, as recognized by the Restatement (Third) of Torts, public nuisance claims
           based on the distribution of a product have “been rejected by most courts … because
           the common law of public nuisance is an inapt vehicle for addressing” that type of
           conduct. Restatement (Third) of Torts: Liability for Economic Harm § 8, cmt. g.




                                               1
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 8 of 258 PageID #: 67035




         Rather, “harms caused by dangerous products are better addressed through the law of
         products liability.” Id.

   6.    The Court finds that a public nuisance claim is not a proper vehicle for addressing the
         harms that flow from the use of a lawful product.

   7.    The Court concludes that the distribution to licensed pharmacies of FDA-approved
         opioid medicines used to fill prescriptions written by licensed doctors cannot constitute
         a public nuisance as a matter of law.

No Unreasonable Conduct

   8.    According to Plaintiffs, their burden was to prove unreasonable conduct on the part of
         each Defendant that unreasonably interfered with a public right and was a substantial
         factor in causing Plaintiffs’ alleged harm. Plaintiffs have not proven any of that.

   9.    Plaintiffs did not present any evidence that any of Defendants’ pharmacy customers in
         Cabell/Huntington was engaging in the diversion of prescription opioids—let alone that
         a pharmacy customer was engaging in diversion that a Defendant could or should have
         prevented. Absent such a showing, Plaintiffs necessarily cannot prove Defendants
         engaged in actionable conduct in Cabell/Huntington or that any Defendants’ alleged
         failure appropriately to monitor the orders placed by their pharmacy customers was a
         substantial cause of the opioid crisis in Cabell/Huntington.

   10.   The only evidence in the record of pharmacy-level diversion in Cabell/Huntington
         related to the A-Plus Care Pharmacy in Barboursville. No Defendant supplied opioids
         to that pharmacy.

   11.   The record evidence also shows that prescription opioids were diverted to illicit use
         after they were dispensed by pharmacies to patients pursuant to prescriptions written
         by doctors. But, as Plaintiffs’ own trial witnesses confirmed, wholesale distributors
         have neither the ability nor any responsibility to prevent that “medicine cabinet”
         diversion—which occurs outside the closed system of distribution and long after
         Defendants cease having any control over the medicines they deliver.

   12.   Rather than attempt to establish any wrongdoing that occurred in Cabell/Huntington,
         Plaintiffs staked their claim almost exclusively on evidence regarding the total volume
         of prescription opioids that Defendants shipped into Cabell/Huntington. The Court
         finds and concludes, however, that evidence of an increased volume of distribution,
         without more, is insufficient to establish a claim for public nuisance—especially where,
         as here, there is no evidence that Defendants shipped any more pills than were needed
         to fill prescriptions written by doctors in good faith and in conformity with the
         prevailing standard of care.

   13.   Plaintiffs also pointed to isolated evidence relating to Defendants’ out-of-jurisdiction
         distributions. However, they did not present any evidence tying those distributions to
         diversion or harm in Cabell/County. Accordingly, the Court finds and concludes that
         Defendants’ out-of-jurisdiction distributions are not relevant to Plaintiffs’ claims.


                                               2
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 9 of 258 PageID #: 67036




No Causation

   14.   To prove causation-in-fact, Plaintiffs were required to prove that (i) had a Defendant
         conducted more or better due diligence regarding suspicious orders, it would have had
         reason to halt more orders, (ii) had it halted more orders, the orders would have gone
         unfilled (i.e., the pharmacy customers would not have filled the orders with another
         distributor), and (iii) had a Defendant reported more orders as suspicious, the DEA
         would have taken effective enforcement action. Plaintiffs presented no such
         evidence—and have never argued that they did. The Court therefore finds and
         concludes that Plaintiffs have failed to establish causation-in-fact.

   15.   The Court also finds and concludes that Plaintiffs have failed to establish proximate
         causation.

         a. Under West Virginia law, actionable conduct “which renders a defendant liable for
            damages must be a proximate, not a remote, cause of injury.” Metro v. Smith, 146
            W.Va. 983, 990, 124 S.E.2d 460, 464 (1962); see also City of Charleston v. Joint
            Commission, 473 F. Supp. 3d 596, 630–31 (S.D. W. Va. 2020); Employer
            Teamsters Nos. 175/505 Health & Welfare Tr. Fund v. Bristol Myers Squibb Co.,
            969 F. Supp. 2d 463, 475 (S.D. W. Va. 2013).

         b. City of Charleston is instructive. There, the court dismissed claims on proximate
            causation grounds, concluding that too many intervening events and the conduct of
            third-parties stood between the defendants’ alleged conduct and the plaintiffs’
            alleged harm. See City of Charleston, 473 F. Supp. 3d at 630–31 (holding that
            proximate causation was absent because “numerous intervening events and parties
            st[ood] between” the defendants’ alleged misconduct and the plaintiff
            municipalities’ alleged injuries, including the “independent medical judgment of
            the prescribing physicians” and the “various criminal actions of third-parties” such
            as drug dealers).

         c. Just as in City of Charleston, the evidence at trial demonstrated that the prescription
            opioid medicines shipped by Defendants to DEA-registered and State-licensed
            pharmacies would have sat on a shelf, causing harm to no one, but for the
            intervening actions of numerous third parties, including (1) the doctors who wrote
            the prescriptions, (2) the pharmacists who dispensed the pills, (3) the patients or
            other actors who criminally diverted the pills, and (4) the end-users who illegally
            used and abused the diverted pills.

         d. Accordingly, the Court finds and concludes that “[D]efendants’ actions are too
            attenuated and influenced by too many intervening causes” to be a proximate cause
            of the injuries suffered by Cabell/Huntington. City of Charleston, 473 F. Supp. 3d
            at 631.




                                               3
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 10 of 258 PageID #: 67037




Failure To Prove Entitlement To Abatement Remedy

   16.   For several reasons, Plaintiffs both failed to establish that the federal court has the
         power to award the requested equitable relief and failed to prove their entitlement to an
         abatement remedy.

   17.   As a threshold matter of the court’s equity jurisdiction, the Court cannot award
         equitable relief if the plaintiff has an adequate remedy at law. As Plaintiffs have
         alleged, they have a legal remedy for the costs related to addiction treatment, and those
         costs constitute 80% or more of the requested remedy. The future costs of medical
         treatment for addiction are recoverable as damages, and Plaintiffs have waived any
         claim for damages.

   18.   A federal court, in the exercise of its equity jurisdiction, is also without power to award
         monetary relief, except when that relief is adjunct to an injunction or other forms of
         traditional equitable relief, such as restitution and disgorgement. Plaintiffs, however,
         do not seek injunctive relief, restitution, or disgorgement, and the Court is therefore
         without power to award purely monetary relief as “equitable” relief.

   19.   Even if the Court could make a purely monetary award as equitable relief, the Court
         would be obligated to narrowly tailor the award so as to match remedy to Defendants’
         wrongful conduct. See, e.g., Mayor of Baltimore v. Azar, 973 F.3d 258, 293 (4th Cir.
         2020) (quoting Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 16 (1971))
         (“As with any equity case, the nature of the violation determines the scope of the
         remedy.”). Plaintiffs’ proposed Abatement Plan fails to satisfy that requirement.

   20.   Plaintiffs’ proposed remedy also must be rejected because it does not seek to “abate”
         the alleged nuisance (i.e., the alleged “excessive” distribution of prescription opioids)
         but rather seeks to recover for medical treatment and other downstream harms caused
         by opioid abuse and addiction, which are a form of future damages and not abatement.

   21.   First, a very large portion of Plaintiffs’ Abatement Plan is intended to address addiction
         that may develop in the future. But Plaintiffs have not proven any ongoing conduct by
         Defendants that would warrant the imposition today of liability to educate or treat
         people who may become addicted in the future.

   22.   Second, Plaintiffs admit that their Abatement Plan includes expenditures for purposes
         of treating people who never used prescription opioids. While that may be reasonable
         as a matter of social policy, there is no legal basis for Plaintiffs’ suggestion that
         Defendants should pay for that treatment.

   23.   Finally, Plaintiffs’ proposed Abatement Plan consists overwhelmingly of requests for
         funding for programs that Plaintiffs do not currently administer or pay for, and will not
         administer or pay for in the future. For example, the largest portion of Plaintiffs’
         Abatement Plan is for medical treatment of individuals with opioid use disorder, but
         the record is clear that the federal Medicaid program and other health insurance already
         pay for that treatment, and that Plaintiffs do not provide or pay for any of that treatment.



                                                4
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 11 of 258 PageID #: 67038




              Accordingly, Plaintiffs’ proposed Abatement Plan would provide them with a windfall,
              and for that reason is not an appropriate equitable remedy.

     24.      In short, the Court finds and concludes that Plaintiffs have failed to prove an entitlement
              to the abatement remedy they seek.

                                         FINDINGS OF FACT

I.         The Parties

     1.       The plaintiffs are the County Commission of Cabell County (“Cabell”), West Virginia,
              and the City of Huntington (“Huntington”), West Virginia (collectively, “Plaintiffs” or
              “Cabell/Huntington”). Third Amend. Compl. ¶¶ 26–30.

     2.       The defendants are AmerisourceBergen Drug Corporation (“ABDC”), Cardinal Health,
              Inc. (“Cardinal Health”), and McKesson Corporation (“McKesson”) (collectively,
              “Defendants”). 1 Third Amend Compl. ¶¶ 127–30, 133–36, 140–43.


1
  Plaintiffs’ complaint also names as defendants the following entities that were severed from this
trial but remain part of the litigation before this Court and that Plaintiffs allege have caused the
same injuries for which Plaintiffs seek the same relief they seek from Defendants: Purdue Pharma
L.P., Purdue Pharma Inc., The Purdue Frederick Company, Inc., Rhodes Pharmaceuticals L.P.,
Rhodes Technologies, Inc., Richard S. Sackler, M.D., Kathe A. Sackler, Jonathan D. Sackler,
Mortimer D.A. Sackler, Ilene Sackler Lefcourt, Beverly Sackler, Theresa Sackler, David A.
Sackler, Allergan PLC f/k/a Actavis PLC f/k/a Allergan Inc., Allergan Finance LLC f/k/a Actavis
Inc. f/k/a Watson Pharmaceuticals, Inc., Allergan Sales, LLC, Allergan USA, Inc., Watson
Laboratories, Inc., Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a Watson Pharma,
Inc., Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis
Totowa LLC, Actavis LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc., Actavis
Laboratories FL, Inc., Johnson & Johnson, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-
McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Janssen
Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Endo Health Solutions Inc., Endo
Pharmaceuticals, Inc., Par Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc. f/k/a Par
Pharmaceutical Holdings, Inc., Teva Pharmaceutical Industries LTD., Teva Pharmaceuticals USA,
Inc., Cephalon, Inc., Mallinckrodt PLC, Mallinckrodt LLC, SpecGx LLC, KVK-Tech, Inc.,
Amneal Pharmaceuticals, LLC, Amneal Pharmaceuticals, Inc., Impax Laboratories, LLC, Amneal
Pharmaceuticals of New York LLC, CVS Health Corporation, CVS Indiana L.L.C., CVS Rx
Services, Inc., CVS Tennessee Distribution, L.L.C., CVS Pharmacy, Inc., West Virginia CVS
Pharmacy, LLC, Rite Aid Corporation, Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic
Customer Support Center, Inc., Rite Aid of West Virginia, Inc., Walgreens Boots Alliance, Inc.,
Walgreen Eastern Co., Inc., Walgreen Co., H.D. Smith Wholesale Drug Co., Kroger Limited
Partnership I, Kroger Limited Partnership II, Walmart Inc., Wal-Mart Stores East d/b/a Wal-Mart
Pharmacy Warehouse #46, Wal-Mart Pharmacy Warehouse #45, Wal-Mart Pharmacy Warehouse,
Express Scripts Holding Company, Express Scripts, Inc., Caremark Rx, LLC, Optum, Inc.,
OptumRx Inc., and Tasmanian Alkaloids Pty. LTD. See Third Amend. Compl. ¶¶ 42–123, 146–
299.


                                                    5
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 12 of 258 PageID #: 67039




      3.     Defendants are wholesale distributors of medical products and supplies and distribute
             a full line of medical products and supplies to pharmacies and hospitals across the
             country, including prescription and over-the-counter medicines. See 5/13 Tr.
             (Zimmerman) at 149:3–14, 149:23–150:2; 5/20 Tr. (Moné) at 175:1–10; 5/25 Tr.
             (Oriente) at 7:21–8:5, 10:19–25.

      4.     Defendants are now, and at all relevant times have been, registered with the U.S. Drug
             Enforcement Administration (“DEA”) and licensed by the West Virginia Board of
             Pharmacy to engage in the wholesale distribution of controlled substances.

             a. Plaintiffs offered no evidence that Defendants ever operated without proper
                licenses and registrations.

             b. Mr. Zimmerman testified that AmerisourceBergen was at all times registered with
                DEA and licensed by the West Virginia Board of Pharmacy, including its
                Lockbourne Distribution Center, which was responsible for distributing into West
                Virginia and Cabell County. See 5/13 Tr. (Zimmerman) at 152:20–153:5, 171:3–
                17.

             c. Mr. Moné testified that Cardinal Health’s Wheeling, West Virginia distribution
                center was continuously registered by DEA. See 5/20 Tr. (Moné) at 193:20–194:9.

             d. Mr. Oriente testified that McKesson’s distribution centers responsible for shipping
                controlled substances into the State of West Virginia are licensed by the West
                Virginia Board of Pharmacy. See 5/25 Tr. (Oriente) at 15:15–16:24; Ex. MC-WV-
                02149 (compilation of McKesson’s West Virginia licenses). Mr. Oriente further
                testified that each of McKesson’s distribution centers is individually registered by
                DEA, and is renewed every year. See 5/25 Tr. (Oriente) at 13:1–19.

      5.     Defendants purchase medical supplies and prescription medicines from manufacturers
             and distribute them to pharmacies, hospitals, and other licensed dispensers. See 5/13
             Tr. (Zimmerman) at 149:7-14; 5/20 Tr. (Moné) at 178:12–16; 5/25 Tr. (Oriente) at
             7:21–8:5; 5/26 Tr. (Rafalski) at 148:12–16; 6/16 Tr. (Yingling) at 173:11–20; 7/8 Tr.
             (Murphy) at 64:20–65:13.

      6.     Defendants ship controlled substances only in response to pharmacy 2 orders; they do
             not distribute directly to doctors or patients.

             a. Plaintiffs presented no evidence of prescription opioid shipments by Defendants
                that were shipped to a pharmacy without an order placed by the pharmacy for that
                shipment. See 5/12 Tr. (McCann) at 65:19–23; 6/30 Tr. (Williams) at 78:20–79:3.

             b. Plaintiffs presented no evidence that any prescription opioids distributed by
                Defendants were dispensed to patients by anyone other than pharmacists who had


2
    As used herein, “pharmacy” or “pharmacist” refers to licensed dispensers generally.


                                                  6
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 13 of 258 PageID #: 67040




            corresponding responsibilities to ensure the legitimacy of the prescriptions. See
            5/26 Tr. (Rafalski) at 132:24–133:4.

         c. The number of prescriptions written by doctors drives the quantity of prescription
            opioids sold in the marketplace, and the amount of controlled pharmaceuticals
            shipped by distributors is determined by doctors’ prescriptions, because pharmacies
            order prescription opioids based on anticipated volume of prescriptions. See 7/8
            Tr. (Murphy) at 66:22–67:4, 74:3–18, 64:20–65:13, 68:19–69:9.

         d. When doctors write more prescriptions for a medication, pharmacies necessarily
            order more of that medication from distributors. See 5/4 Tr. (Waller) at 91:21–
            92:1.

   7.    Defendants play an essential role in distributing prescription opioids and other
         medicines to pharmacies, hospitals, and other licensed dispensers so that they are
         available to patients on a timely basis, including to patients in West Virginia and
         Cabell/Huntington.

         a. Distributors’ role is to fill orders from pharmacies so that pharmacies have
            medications on hand to dispense when they are presented with prescriptions. See
            5/4 Tr. (Waller) at 91:13–20.

         b. Mr. Rannazzisi testified that “it’s vital that an adequate and uninterrupted supply
            of pharmaceutical controlled substances be available for effective patient care,” and
            that it is a “public health concern when pharmacies cannot dispense legitimate
            pharmaceutical controlled substances to patients.” See 6/9 Tr. (Rannazzisi) at
            87:12–19. Mr. Rannazzisi further testified that “distributors play an important role
            in [e]nsuring an adequate and uninterrupted supply of prescription opioids” and that
            “if a patient doesn’t get the medication they need, there’s a breakdown in the
            system.” See id. at 155:8–19.

         c. Mr. Rafalski testified that “distributors play an important role in ensuring an
            adequate and uninterrupted supply of legitimate prescription opioids.” See 5/26 Tr.
            (Rafalski) at 148:17–21.

         d. Distributors play an important role in ensuring “just in time delivery,” whereby they
            provide daily ordering services to licensed dispensers. See 5/17 Tr. (May) at 33:11–
            34:15.

         e. Distributors have an important mission because they ensure availability of
            “lifesaving drugs” and “maintenance drugs that people need in order to live day-to-
            day.” See 5/25 Tr. (Oriente) at 8:9–12.




                                              7
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 14 of 258 PageID #: 67041




      8.     Defendants do not prescribe opioid medicines or any other pharmaceutical products;
             prescribing is done by doctors. 3

             a. Dr. Waller testified that the decision whether to prescribe opioid medicines and
                what dosage to prescribe is made by doctors in collaboration with their patients.
                See 5/4 Tr. (Waller) at 88:13–89:4.

             b. Dr. Gupta testified that the decision to use opioids for chronic pain treatment should
                be entrusted to a licensed doctor acting in concert with the patient. See 5/5 Tr.
                (Gupta) at 188:24–189:1; 5/6 Tr. (Gupta) at 46:10–15, 68:7–11, 68:25–69:8, 76:20–
                77:10.

             c. Mr. Rafalski testified that doctors and other prescribers are responsible for
                determining medical need when they write prescriptions for opioids, and are
                supposed to write prescriptions for opioids only if they have a doctor/patient
                relationship and make a judgment that a patient has a legitimate medical need for
                those opioids. See 5/26 Tr. (Rafalski) at 116:15–24.

             d. Dr. Smith testified that a prescribing physician is in the best position to evaluate
                the risks and benefits, including the risk of addiction, of prescribing any specific
                drug to a patient. See 6/10 Tr. (Smith) at 162:12–20.

             e. Dr. Keyes testified that doctors decide on the dosage strength and number of pills
                to include in a given prescription. See 6/14 Tr. (Keyes) at 70:11–16, 88:19–23.

             f. Mayor Williams testified that it is up to a physician to decide who has a legitimate
                need for prescription opioids. See 6/30 Tr. (Williams) at 81:25–82:4.

             g. Dr. Werthammer testified that wholesale distributors do not prescribe medicines.
                See 5/21 Tr. (Werthammer) at 22:14–16.

             h. Dr. Gilligan testified that doctors are charged with making the judgment about
                when and by whom prescription opioids should be used, and that doctors are best
                situated to make those decisions because they possess patient information, training
                and expertise, and the responsibility and authority to make such decisions. See 7/2
                Tr. (Gilligan), at 9:6–13, 72:1–25. Dr. Gilligan further testified that no one in the
                healthcare system knows the patient better than his or her doctor or clinician. See
                id. at 73:4–17.

             i. Dr. Murphy testified that a legal prescription is required before a prescription opioid
                can be sold in the marketplace, and that doctors are responsible for writing opioid
                prescriptions. See 7/8 Tr. (Murphy) at 67:5–68:3.




3
    As used herein, the word “doctors” refers both to physicians and other licensed prescribers.



                                                   8
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 15 of 258 PageID #: 67042




          j. Mr. Cox testified by deposition designation 4 that doctors are responsible for
             deciding, and are in the best position to decide, whether prescription opioids are
             medically appropriate for the treatment of chronic pain. See D. Cox 7/15/20 Dep.
             Designations at 35:10–19, 36:12–13.

    9.    Defendants do not interact with patients, do not have access to patients’ medical
          histories (individually or in the aggregate), and have no ability or authority to second-
          guess a medical professional’s judgment to prescribe any particular medicine for any
          particular patient, including prescription opioid medicines.

          a. Dr. Waller testified that distributors do not play any role in deciding whether to
             prescribe opioids and do not interact with patients. See 5/4 Tr. (Waller) at 87:21–
             89:4, 90:19–21. Dr. Waller further testified that distributors do not determine
             whether a patient is authorized to refill a prescription. See id. at 90:8–14.

          b. Mr. Rafalski testified that Defendants do not check prescriptions, do not have
             access to individual patient prescriptions or individual patient data, and therefore
             “don’t have the information to evaluate the medical need of an individual patient
             presenting an individual prescription.” See 5/26 Tr. (Rafalski) at 148:25–149:13.
             Mr. Rafalski further testified that DEA “does not expect distributors to second-
             guess the legitimate medical judgments of prescribers.” See id. at 117:8–12.

          c. Mr. Rannazzisi testified that Defendants “don’t have access to individual patient
             records because of privacy laws” and “can’t second-guess legitimate medical
             decisions by prescribers.” See 6/9 Tr. (Rannazzisi) at 154:14–155:2. Mr.
             Rannazzisi further testified that “a distributor cannot make the determination if a
             controlled substance is medically necessary for a particular patient,” and testified
             that DEA has “never asked a distributor to do that.” See id. at 98:16–19. Mr.
             Rannazzisi further testified that DEA “never required [distributors] to look at what
             doctors were doing,” or “question[] … a doctor’s prescribing habits.” See 6/8 Tr.
             (Rannazzisi) at 186:15–17.

          d. Dr. Yingling testified that distributors do not interact with doctors related to the
             care and treatment of individual patients, and have never influenced his own
             prescribing practices. See 6/16 Tr. (Yingling) at 188:2–8.

          e. Dr. Smith testified that distributors have nothing to do with individual patients and
             could not evaluate individual risks of addiction. See 6/10 Tr. (Smith) at 162:21–
             163:2.

          f. Dr. Gilligan testified that distributors do not play a role in deciding whether doctors
             prescribe opioids or other medicines, and do not play a role in determining the level
             of opioids doctors prescribe. See 7/2 Tr. (Gilligan), at 9:14–20. Dr. Gilligan further
             testified that distributors do not influence how doctors prescribe opioids and do not

4
  The parties’ respective deposition designations (and corresponding exhibits) remain pending
before the Court and have not yet been formally admitted.


                                                9
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 16 of 258 PageID #: 67043




            play a role in determining how many prescriptions for opioids are written in a given
            point in time. See id. at 146:22–147:3, 147:9–14. Dr. Gilligan also testified that it
            would not be helpful for patients or for society for distributors or others to second-
            guess the judgments of doctors. See id. at 74:2–10.

         g. Dr. Murphy testified that distributors do not decide whether to ship opioids to fill
            any individual prescription or whether an individual prescription is likely to be used
            legitimately or diverted in some way. See 7/8 Tr. (Murphy) at 68:4–18.

         h. Mr. Zimmerman testified that AmerisourceBergen does not interact with patients,
            consult with doctors on prescribing decisions, or make medical decisions. See 5/13
            Tr. (Zimmerman) at 155:12–20, 157:14–158:8. Mr. May also testified that
            AmerisourceBergen does not interact with patients, does not see the diagnosis of a
            patient that the prescriber made, and has no role in or insight into the patient/doctor
            relationship. See 5/17 Tr. (May) at 126:8-19.

         i. Mr. Moné testified that Cardinal Health has “no relationship to the patient.” See
            5/20 Tr. (Moné) at 178:16–18. Mr. Reardon and Mr. Brantley testified by
            designation that Cardinal Health does not interact directly with patients or with
            doctors. See S. Reardon 11/30/2018 Dep. Designations at 499:20–24; E. Brantley
            11/27/2018 Dep. Designations at 520:1–6.

         j. Mr. Oriente testified that McKesson does not “talk[] with prescribers … about the
            medicines they’re prescribing” or “interact directly with patients in terms of talking
            with them about what medicines they should use.” See 5/25 Tr. (Oriente) at 30:13–
            22.

   10.   Defendants do not dispense prescription opioids to patients; dispensing is done by
         licensed pharmacies and other licensed dispensers. See 5/4 Tr. (Waller) at 91:18–20;
         5/26 Tr. (Rafalski) at 148:22–24.

   11.   Defendants do not manufacture prescription opioids; manufacturing is done by
         pharmaceutical manufacturers. See 5/25 Tr. (Oriente) at 22:1–9; 5/26 Tr. (Rafalski) at
         137:22–24; 5/13 Tr. (Zimmerman) at 150:14-16.

   12.   Defendants do not develop prescription opioids or seek approval from the Food and
         Drug Administration (“FDA”) to market them. See 5/26 Tr. (Rafalski) at 138:5–10;
         6/11 Tr. (Mohr) at 116:2–12.

   13.   Defendants do not develop or conduct clinical tests or scientific studies on the risks and
         benefits of prescription opioids or other medicines.

         a. Mr. Rafalski testified that manufacturers are charged with studying prescription
            opioids before and after FDA-approval. See 5/26 Tr. (Rafalski) at 137:25–138:4.

         b. Dr. Keyes testified that pharmaceutical manufacturers were the ones who applied
            to FDA for approval of prescription opioid medications based on representations
            about the risks and benefits of those drugs. See 6/14 Tr. (Keyes) at 51:23–52:2.


                                              10
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 17 of 258 PageID #: 67044




               c. Dr. Mohr testified that manufacturers are responsible for making representations to
                  FDA about the risks and benefits of opioids for purposes of developing the product
                  label, and testified that distributors do not develop the labeling statements about the
                  risks and efficacy of particular prescription opioids. See 6/11 Tr. (Mohr) at 116:2–
                  12, 116:23–117:1.

               d. Dr. Gilligan testified that manufacturers of medications are responsible for the
                  contents of FDA-approved product labels, and that distributors do not have a role
                  in the substance of medication labeling. See 7/2 Tr. (Gilligan) at 44:4–10, 44:25–
                  5, 95:17–20.

      14.      Defendants do not determine the total number of prescription opioids that may lawfully
               be manufactured and distributed within the United States; that is done by DEA each
               year based on its assessment of the legitimate medical and scientific need for those
               medicines. See 21 U.S.C. § 826; see also infra Findings ¶¶ 71–75.

      15.      Between 2006 and 2014, more than 30 companies other than Defendants distributed
               prescription opioids in Cabell/Huntington. See 5/11 Tr. (McCann) at 153:9–24,
               154:22–155:2, 155:15–25.

II.         Changes in the Standard of Care for the Treatment of Pain and in the Use of
            Prescription Opioids for the Treatment of Pain

      16.      The “standard of care” is what reasonable doctors would adhere to within their field of
               medicine in a given situation. See 7/7 Tr. (Deer) at 48:14–19; see also 7/2 Tr. (Gilligan)
               at 76:5–15 (testifying that the standard of care is the quality of care, thoughtfulness,
               and safety that doctors are expected to maintain in a given field).

      17.      The standard of care changes over time based on research, development, and new
               information. See 7/7 Tr. (Deer) at 34:11–17.

      18.      Doctors prescribe medications based on the then-prevailing standard of care, and
               doctors who do not follow the then-prevailing standard of care can lose their license or
               face civil or criminal consequences. See 7/7 Tr. (Deer) at 49:17–50:19.

      19.      Chronic pain is a common, debilitating medical condition that can have a severe impact
               on patients. Accordingly, pain management is an integral component of good medical
               practice.

               a. Dr. Keyes testified that chronic pain is a debilitating medical condition. See 6/14
                  Tr. (Keyes) at 111:17–20.

               b. Dr. Waller testified that pain management is integral to good medical practice for
                  all patients. See 5/4 Tr. (Waller) at 164:4–9.

               c. Dr. Gilligan testified that physicians should prescribe opioids when necessary as an
                  exercise of their moral and ethical obligations to treat pain. See 7/2 Tr. (Gilligan)



                                                    11
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 18 of 258 PageID #: 67045




            at 34:24–35:10; see also Ex. MC-WV-01170 (Institute of Medicine Report) at
            .00047.

         d. Dr. Deer testified that pain can have a cascading effect that impacts patients’ family
            life and ability to make a living. See 7/7 Tr. (Deer) at 14:4–15:1.

   20.   Prescription opioids are medicines approved by FDA as safe and effective for the
         treatment of pain, including for acute pain following injury or surgery, for cancer pain,
         for easing pain through palliative care at the end of life, and for chronic pain in
         appropriate circumstances.

         a. Dr. Waller testified that FDA-approved prescription opioids have legitimate
            medical uses, and can be effective for treatment of acute pain and palliative care.
            See 5/4 Tr. (Waller) at 80:16–81:9, 85:3–23. Dr. Waller further testified that
            prescription opioids can be appropriate for treatment of chronic pain as a drug of
            last resort. See id. at 87:5–8.

         b. Ms. Priddy testified that prescription opioids have medically appropriate uses, and
            can be legitimately prescribed by physicians, administered by nurses, and dispensed
            by pharmacies. See 5/6 Tr. (Priddy) at 215:12–20. Ms. Priddy further testified that
            opioids are indicated for use in many emergency situations, and that West Virginia
            requires all EMS ambulances in the state to carry opioid medications and to use
            morphine and medical fentanyl during certain emergency situations. See id. at
            215:21–23, 218:15–21, 220:1–19, 222:4–8.

         c. Dr. Werthammer testified that prescription opioids are approved by FDA. See 5/21
            Tr. (Werthammer) at 35:8–10.

         d. Dr. Keyes testified that prescription opioids are approved by FDA. See 6/14 Tr.
            (Keyes) at 51:14–17. Dr. Keyes further testified that opioids relieve pain, and that
            there are circumstances in which an opioid would be an appropriate medical
            treatment. See id. at 13:17–25. In 2013, Dr. Keyes published a paper that stated
            “[w]hen used as prescribed under medical supervision, opioid analgesics are
            effective and used as standard practice in managing acute and chronic pain.” See
            id. at 15:6–18, 17:3–8. Dr. Keyes believed that statement was true based on the
            literature she had reviewed at the time. See id. at 17:3–8.

         e. Dr. Yingling testified that there are patients for whom prescription opioid
            medication is necessary medical care. See 6/16 Tr. (Yingling) at 218:12–14.

         f. Dr. McGuire testified that FDA, in approving prescription opioids, determined that
            prescription opioids offer benefits to certain populations. See 6/17 Tr. (McGuire)
            at 35:20–25.

         g. Dr. Gilligan testified that it is the consensus of the medical community that the
            benefits of prescription opioids outweigh the risks for certain patients, and that is
            reflected in the fact that prescription opioids are FDA-approved. See 7/2 Tr.



                                              12
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 19 of 258 PageID #: 67046




            (Gilligan) at 38:6–12, 39:5–16. Dr. Gilligan further testified that opioids play a
            central role in the treatment of chronic cancer pain. See id. at 32:2–12.

         h. Dr. Gilligan testified that prescription opioids are the most potent pain medications,
            and that certain patients with severe, disabling pain cannot be treated successfully
            or safely with non-opioid treatments. See 7/2 Tr. (Gilligan) at 66:23–67:14.
            Although studies on the efficacy of prescription opioids for chronic pain are mixed,
            they are safe and effective for the treatment of chronic pain for certain patients. See
            id. at 69:13–70:8.

         i. Dr. Deer testified that prescribing opioids is appropriate for the correct patient. See
            7/7 Tr. (Deer) at 37:18–20.

         j. Mayor Williams testified that opioids serve a legitimate purpose for treating people
            who are in pain. See 6/30 Tr. (Williams) at 82:8–10.

         k. Mr. Prevoznik testified by deposition designation that DEA agrees there is a
            legitimate medical need under 21 U.S.C. § 801 for prescription opioids to treat pain.
            See T. Prevoznik 4/17/19 Dep. Designations at 393:10–14, 393:17–18. Mr.
            Prevoznik further testified that DEA agrees that opioids are an appropriate
            medication for many Americans, and that prescription opioids are necessary to
            maintain the general welfare of American people who need them. See id. at
            392:23–393:3, 393:8, 394:8–12.

   21.   For most of the 20th century, medical professionals prescribed opioid pain medicines
         only for acute and cancer pain. See, e.g., Ex. MC-WV-02079 (Compton 2019) at
         .00005 (stating that before the 1980s, physicians and other healthcare providers were
         “reluctant to use [opioid drugs] to treat most pain conditions”); 6/16 Tr. (Yingling) at
         176:4–6 (agreeing that “[u]p until the 1990s, prescription opioids were primarily used
         for acute pain and cancer pain.”); 7/7 Tr. (Deer) at 68:5–13 (testifying that doctors did
         not regularly prescribe opioids for chronic non-malignant pain prior to 1997).

   22.   Beginning in the 1980s, there were calls from some physicians and patient advocacy
         groups that not enough was being done to treat pain.

         a. Dr. Waller testified that the undertreatment of pain has been recognized as a public
            health crisis for decades. See 5/4 Tr. (Waller) at 163:9–19. Dr. Waller further
            agreed with the statement that “[b]eginning in the 1980s … there were calls from
            some physicians and patient advocacy groups that not enough was being done to
            treat pain, both in cancer and palliative care patients, and even more generally.”
            See id. at 172:7–16; see also Ex. MC-WV-02079 (Compton 2019) at .00005.

         b. Dr. Gilligan testified that in the 1980s and 1990s, there was emphasis on the ideas
            that doctors were under-treating pain, exaggerating the risks of opioids, and
            ultimately under-utilizing them as a result. See 7/2 Tr. (Gilligan) at 76:22–77:4.

         c. Dr. Yingling testified that, during the 1990s, he came to believe that pain was
            undertreated. See 6/16 Tr. (Yingling) at 177:20–178:6.


                                              13
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 20 of 258 PageID #: 67047




         d. In a 1982 article titled published in the New England Journal of Medicine, Dr.
            Marcia Angell stated that pain treatment was “regularly and systematically
            inadequate,” that “most pain, no matter how severe, can be effectively relieved by
            narcotic analgesics,” that “a more important factor is a disproportionate sometimes
            irrational fear on the part of the medical profession and the public alike that patients
            will become addicted,” and that “[p]ain is soul destroying.” See Ex. MC-WV-
            01135 (1982 Angell Article) at .00002–.00003; see also 7/2 Tr. (Gilligan) at 78:14–
            79:17, 82:11–88:7.

         e. In 1986, the World Health Organization released a document called “Cancer Pain
            Relief” that said opioids were “under-use[d]” and introduced a highly influential
            pain ladder that called for progression toward more powerful opioids as pain
            became more severe. It also said that “[a]n analysis of 11 reports covering nearly
            2000 patients in developed countries suggests that 50–80% of patients did not have
            satisfactory [pain] relief.” See Ex. DEF-WV-03699 (1986 WHO Document) at
            .00010, .00015, .00020–.00021; see also 7/2 Tr. (Gilligan) at 88:8–89:4, 89:25–
            94:22.

         f. A 2007 book by Dr. Scott Fishman titled Responsible Opioid Prescribing stated
            that “[t]here is no debate among public health experts about the undertreatment of
            pain, which has been recognized as a public health crisis for decades.” See Ex.
            MC-WV-02111 (Responsible Opioid Prescribing) at 111; see also 5/4 Tr. (Waller)
            at 163:9–19.

         g. In 2008, the West Virginia Board of Medicine distributed a copy of Responsible
            Opioid Prescribing to every doctor in West Virginia. See Ex. DEF-WV-03616
            (2008 West Virginia Board of Medicine Newsletter) at .00006; 7/7 Tr. (Deer) at
            102:10–19.

   23.   Beginning in the 1990s, the standard of care changed to recognize a broader range of
         appropriate uses for prescription opioids nationwide, including for the long-term
         treatment of chronic non-cancer pain.

         a. Dr. Waller testified that there was a “sea change” in opioid medication prescribing
            that began in the mid-1990s and “hit its peak between 2010 and 2012.” See 5/4 Tr.
            (Waller) at 94:9–20. Dr. Waller further testified that it was through pain suffering
            and the shifting philosophies of pain treatment that today’s opioid crises first took
            root. See id. at 171:9–172:6.

         b. Dr. Gilligan testified that the standard of care of the use of prescription opioids has
            changed over the past several decades. See 7/2 Tr. (Gilligan) at 76:16–19.

         c. Dr. Deer testified that the standard of care for the use of prescription opioids has
            changed over time, and that this change has affected the rate at which doctors
            prescribed opioids in West Virginia. See 7/7 Tr. (Deer) at 129:3–13. Dr. Deer
            further testified that there were “three main phases” of the standard of care in West
            Virginia. See id. at 39:17–23.



                                               14
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 21 of 258 PageID #: 67048




         d. A 2019 article published by Dr. Wilson Compton—Deputy Director of the National
            Institute on Drug Abuse (or, “NIDA”)—explained how an emphasis on the
            treatment of pain beginning in the 1980s led to increased prescribing of prescription
            opioids in the 1990s for a broader set of conditions, including chronic non-cancer
            pain. See Ex. MC-WV-02079 (Compton 2019) at .00005–.00006.

         e. Plaintiffs alleged in their Complaint that, beginning in the 1990s, the manufacturers
            of prescription opioids “design[ed] and implement[ed] a sophisticated and
            deceptive market strategy” “to change prescriber habits and public perception and
            increase demands for opioids.” See Appendix A on Trial Mem. Regarding
            Admissibility of Pls.’ Judicial Admission Concerning Manufacturer Conduct (ECF
            No. 1462–1). Plaintiffs alleged that the marketing campaign was extremely
            successful and “by the mid-2000s, the medical community had abandoned its prior
            caution, and opioids were entrenched as an appropriate—and often the first—
            treatment for chronic pain conditions.” Third Amend. Compl. ¶¶ 375–76. These
            allegations are judicial admissions. See ECF Nos. 1462, 1484.

   24.   The change in the standard of care was reflected in the widespread adoption of “Pain
         as the Fifth Vital Sign,” a concept that encouraged doctors and other healthcare
         professionals to both (1) monitor patient pain as closely as other vital signs and (2)
         address patient pain more aggressively. “Pain as the Fifth Vital Sign” was promoted
         by third-party organizations like the Joint Commission on Accreditation of Healthcare
         Organizations (“Joint Commission”).

         a. Dr. Waller testified that “Pain as the Fifth Vital Sign” referred to the practice of
            monitoring patient pain as closely as other vital signs like blood pressure and
            respiration. The practice also embraced addressing pain more aggressively. See
            5/4 Tr. (Waller) at 96:1–8. Dr. Waller further testified that “Pain as the Fifth Vital
            Sign” had an effect on the prescribing of opioids by some doctors. See id. at 97:10–
            16.

         b. Dr. Waller testified that the concept of “Pain as the Fifth Vital Sign” originated
            with the Joint Commission, which is the regulatory body that the government uses
            to identify and evaluate hospitals for safety. See 5/4 Tr. (Waller) at 96:9–12, 96:17–
            21. A hospital may participate in federal healthcare programs like Medicaid and
            Medicare only if it is accredited by the Joint Commission. See id. at 96:22–97:1.
            Dr. Waller testified that, in the early-to-mid 2000s, the Joint Commission made
            implementing “Pain as the Fifth Vital Sign” a criteria for accreditation, and that
            doctors practicing in a hospital accredited by the Joint Commission had to comply
            with these standards. See id. at 97:2–9.

         c. Dr. Keyes published an article in April 2021 stating that one of the two forces that
            led to the proliferation of opioid prescribing in the 1990s “was a shift in treatment
            approaches for chronic non-cancer pain, including a campaign by professional pain
            societies and the U.S. Joint Commission, the nation’s largest accrediting body for
            healthcare organizations, to consider pain as the fifth vital sign and to improve the
            quality of care for chronic pain.” See 6/14 Tr. (Keyes) at 34:9–19. Dr. Keyes


                                              15
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 22 of 258 PageID #: 67049




            testified that the Joint Commission’s endorsement of “Pain as the Fifth Vital Sign”
            contributed to increases in opioid use disorder in West Virginia. See id. at 49:9–
            15.

         d. Ms. Priddy testified that “Pain as the Fifth Vital Sign” involved putting pain on the
            same level of importance as a patient’s temperature or respiration, and that under
            “Pain as the Fifth Vital Sign,” if a patient indicated pain, the attending medical
            professional needed to address the patient’s pain. See 5/6 Tr. (Priddy) at 217:19–
            218:6.

         e. Dr. Werthammer testified that “Pain as a Fifth Vital Sign” came from organizations
            like the Joint Commission, and that opioids were prescribed more liberally at the
            time when pain was considered the “fifth vital sign.” See 5/21 Tr. (Werthammer)
            at 27:3–6, 27:13–16. In a February 2016 e-mail thread discussing the opioid crisis,
            Dr. Werthammer wrote “it was not big pharma who wrote the prescriptions, it was
            me and my colleagues.” See Ex. DEF-WV-00473. Dr. Shapiro responded, “We
            had some help. Pain as the ‘5th vital sign’ comes to mind ….” Id.

         f. Dr. Yingling testified that the American Pain Society designated “Pain as the Fifth
            Vital Sign” in 1995, and that the Joint Commission mandated hospitals ask their
            patients about pain and treat that pain beginning in 2001. See 6/16 Tr. (Yingling)
            at 179:18–23, 180:4–19. Dr. Yingling further testified that the designation of pain
            as the fifth vital sign had the effect of increasing net prescribing of pain
            medications. See id. at 182:16–20.

         g. Dr. Feinberg testified that she observed the concept of “Pain as the Fifth Vital Sign”
            being promoted by institutions such as the Joint Commission, and that doctors
            practicing in the hospital setting or in other organizations that adopted the concept
            “would have felt pressure to abide by those new regulations or new
            recommendations.” See 6/17 Tr. (Feinberg) 168:7–169:10.

         h. Dr. Gilligan testified that, in 2001, the Joint Commission released pain standards
            that included measuring pain as a fifth vital sign. Vital signs, like heart rate and
            blood pressure, are very important, and adding pain as a fifth vital sign was a clear
            reflection of the importance the Joint Commission placed on the measurement of
            pain. See 7/2 Tr. (Gilligan) at 106:7–107:12. Dr. Gilligan further testified that it is
            very important for hospitals to maintain their accreditation with the Joint
            Commission, and therefore the Joint Commission’s 2001 Pain Standards were
            extremely influential in the practice of medicine. See id. at 106:7–107:12, 110:8–
            16.

         i. The Joint Commission’s 2001 Pain Standards emphasized the importance of
            treating pain, and provided examples for implementing its standards that included
            asking every patient “a ‘screening’ question regarding pain on admission” and
            posting a “statement on pain management … in all patient care areas” stating that
            “[a]ll patients have a right to pain relief.” See Ex. AM-WV-02693 (Joint
            Commission 2001 Pain Standards); see also 7/2 Tr. (Gilligan) at 105:15–112:22.


                                              16
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 23 of 258 PageID #: 67050




         j. Dr. Deer testified that “Pain as the Fifth Vital Sign” became an important factor
            because every patient that walked into a hospital, inpatient or outpatient, had to be
            asked about their pain level, and that pain level had to be followed and addressed
            throughout their care. See 7/7 Tr. (Deer) at 53:12–23. Dr. Deer further testified
            that “Pain as the Fifth Vital Sign” was promoted by the American Pain Society and
            the Joint Commission, among others, and that “Pain as the Fifth Vital Sign”
            contributed to the change in the standard of care towards more opioid prescribing.
            See id. at 53:24–54:3, 57:3–8, 60:3–10, 60:20–61:1, 61:23–62:1; see also Ex. DEF-
            WV-02395 (American Pain Society), Ex. DEF-WV-03074 (VA Pain as the Fifth
            Vital Sign Toolkit). Dr. Deer was not aware of any distributor role in the Joint
            Commission or VA documents on Pain as the Fifth Vital Sign. See id. at 63:20–
            24.

         k. Dr. Compton’s 2019 article stated that “in the early 1990s, advocacy groups,
            including the American Pain Society, encouraged physicians to treat pain as a ‘fifth
            vital sign,’ and the Joint Commission began to require hospitals to assess all
            patients’ pain.” See Ex. MC-WV-02079 (Compton 2019) at .00006. As a result,
            “[p]ain rating scales became ubiquitous in doctor’s offices and emergency rooms,”
            leading to “a marked increase in opioid prescribing and subsequent public health
            harms.” See id.

         l. A separate lawsuit filed by the City of Huntington against the Joint Commission
            alleged that the Joint Commission played a key role in the concept of “Pain as the
            Fifth Vital Sign,” which led to increasing prescribing of pain medications. See Ex.
            DEF-WV-01102 (2017 City of Huntington Press Release); Ex. DEF-WV-02124
            (Joint Commission Complaint); see also 6/30 Tr. (Williams) at 92:20–103:5. In
            particular, Huntington alleged that:

                a. the Joint Commission “teamed with Purdue Pharma L.P. … as well as other
                   opioid manufacturers, to issue Pain Management Standards … and other
                   related documents that grossly misrepresented the addictive qualities of
                   opioids and fostered dangerous pain control practices, the result of which
                   was often the inappropriate provision of opioids,” see Ex. DEF-WV-02124
                   (Joint Commission Complaint) ¶ 1;

                b. “Hospitals ... were required to follow these Pain Management Standards to
                   maintain [Joint Commission] certification, which health care organizations
                   deem essential to their continued operation,” see id. ¶ 3; and

                c. the Joint Commission’s “enforcement of its Pain Management Standards
                   and … widespread misinformation campaign about the safety of opioids has
                   also led to an overprescribing of opioids, not only in terms of doses and
                   necessity, but also in terms of quantity,” see id. ¶ 8.

         m. Mayor Williams endorsed and agreed with the City’s allegations against the Joint
            Commission, and testified that that the Joint Commission is “one of the most




                                             17
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 24 of 258 PageID #: 67051




               culpable parties responsible for the opioid problem.” See 6/30 Tr. (Williams) at
               92:20–103:5.

    25.    Plaintiffs also allege and therefore admit 5 that the change in the standard of care was
           influenced by a deceptive advertising campaign by the manufacturers of prescription
           opioids, which generally overstated the benefits and understated the risks of opioid
           treatment.

           a. Plaintiffs judicially admit that a deceptive advertising campaign by the
              manufacturers of prescription opioids played a role in changing the standard of care.
              See Third Amend. Compl. ¶¶ 372–76.

           b. Plaintiffs judicially admit that manufacturers made nine false or misleading
              marketing claims about prescription opioids. See Third Amend. Compl. ¶¶ 378,
              384–537. Plaintiffs presented no evidence that Distributors made any of these
              claims.

           c. Plaintiffs judicially admit that manufacturers disseminated their false or misleading
              marketing claims through eight different channels. See Third Amend. Compl.
              ¶¶ 539–650. Plaintiffs presented no evidence that Distributors used any of these
              channels.

           d. Dr. Waller testified that marketing outreach to primary care physicians was done
              by manufacturers. See 5/4 Tr. (Waller) at 219:2–5. Dr. Waller further testified that
              the manufacturers’ marketing of OxyContin included high levels of targeted
              outreach to primary care physicians, outreach at national meetings, incentivized
              sales, and even illegal sales practices, all of which fueled the multi-billion-dollar
              medication sales increase starting in the 1990s. Dr. Waller further testified that
              these practices found a particular niche in some rural areas where limited access to
              integrated pain treatment and high prevalence of pain conditions facilitated
              proliferation of prescription opioids and misuse. See id. at 199:22–201:2.

           e. Dr. Mohr testified that manufacturers, not distributors, engage in physician
              detailing, and maintain large sales detailing forces to consistently call on doctors
              and make representations about the risks and benefits of prescription opioids. See
              6/11 Tr. (Mohr) at 122:3–123:1, 123:11–21. Dr. Mohr further testified that
              manufacturers detail physicians for the purpose of expanding sales of their
              products. See id. at 123:6–10.



5
   Under the rule of judicial admission, “a party is bound by the admissions of his pleadings.”
Lucas v. Burnley, 879 F.2d 1240, 1242 (4th Cir. 1989); see also Butts v. Prince William Cnty. Sch.
Bd., 844 F.3d 424, 432 n.3 (4th Cir. 2016) (same). Thus, it is well-established that the factual
allegations in a complaint constitute binding judicial admissions by the plaintiff that made them.
See generally Defs.’ Trial Mem. Regarding Admissibility of Pls.’ Judicial Admissions Concerning
Manufacturer Conduct (ECF No. 1462) & Appendix A.


                                               18
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 25 of 258 PageID #: 67052




         f. Dr. Werthammer testified that manufacturers of prescription opioids, like Purdue,
            detailed doctors about the benefits of prescription opioids. 5/21 Tr. (Werthammer),
            at 30:8–25. Dr. Werthammer further testified that manufacturer marketing about
            the addiction potential of prescription opioids had the effect of increasing doctors’
            prescribing of opioids. See id.

         g. Mr. Rafalski agreed with the GAO’s conclusion that “Purdue conducted an
            extensive campaign to market and promote OxyContin using an expanded sales
            force and multiple promotional approaches to encourage physicians, including
            primary care specialists, to prescribe OxyContin as an initial opioid treatment for
            noncancer pain.” 5/26 Tr. (Rafalski) at 141:18–142:4; see also Ex. MC-WV-01764
            (GAO Report) at .00009. Mr. Rafalski further agreed with the GAO’s conclusion
            that “DEA has expressed concern that Purdue’s aggressive marketing of OxyContin
            focused on promoting the drugs to treat a wide range of conditions to physicians
            who may not have been adequately trained in pain management.” See 5/26 Tr.
            (Rafalski) at 142:10–17; see also Ex. MC-WV-01764 (GAO Report) .00009.

         h. Dr. Keyes published an article in April 2021 stating that the second force that led
            to the proliferation of opioid prescribing in the 1990s “involved the pharmaceutical
            industry’s concerted efforts to advocate for the long-term use of opioids as a safe,
            non-addictive, effective, and humane alternative to treat non-cancer pain,”
            including “Purdue Pharma provid[ing] funds for educational campaigns supporting
            the use of opioids to treat chronic non-cancer pain.” 6/14 Tr. (Keyes) at 34:20–
            35:12.

         i. Mayor Williams agreed with Plaintiffs’ allegations that manufacturers’ marketing,
            including the actions of Purdue Pharma, caused prescribing of opioids to increase
            in Cabell/Huntington. See 6/30 Tr. (Williams) at 85:9–21, 86:3–87:7, 87:25–88:6.

         j. Mr. Knittle testified by deposition designation that pharmaceutical manufacturers
            promoted the idea that opioids were the first and foremost pain treatment. See R.
            Knittle 8/27/20 Dep. Designations at 101:24–102:13.

   26.   The Federation of State Medical Boards (“FSMB”) and professional societies
         promulgated guidelines that approved this new standard of care.

         a. The FSMB is an umbrella organization for state medical boards, including the West
            Virginia Board of Medicine. See 5/4 Tr. (Waller) at 107:16–24.

         b. In 1998, the FSMB released “Model Guidelines for the Use of Controlled
            Substances for the Treatment of Pain.” See generally Ex. DEF-WV-02937 (FSMB
            1998 Guidelines). The 1998 FSMB Guidelines stated, among other things, that
            “opioid analgesics[] may be essential in the treatment of acute pain due to trauma
            or surgery and chronic pain whether due to cancer or non-cancer origins,” and that
            “[p]hysicians should recognize that tolerance and physical dependence are normal
            consequences of sustained use of opioid analgesics and are not synonymous with
            addiction.” See id. at .00001; see also 7/2 Tr. (Gilligan) at 101:10–104:24.



                                             19
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 26 of 258 PageID #: 67053




         c. Plaintiffs alleged, and therefore admit, that the FSMB Guidelines approved the
            long-term use of opioids to treat chronic pain. See, e.g., Third Amend. Compl. ¶
            567.

         d. The FSMB’s 1998 guidelines were endorsed by various organizations, including
            state medical boards, medical professional organizations, healthcare regulatory
            boards, and DEA. See 7/2 Tr. (Gilligan) at 119:17–120:11; see also Ex. DEF-WV-
            03605 (FSMB 2004 Guidelines) at .00001.

         e. In 2001, DEA, American Medical Association (“AMA”), and other health
            organizations released “A Joint Statement” on “Promoting Pain Relief and
            Preventing Abuse of Pain Medications, a Critical Balancing Act.” See generally
            Ex. MC-WV-01522 (2001 Joint Statement). The 2001 Joint Statement said, among
            other things, that pain was undertreated, and that “[f]or many patients, opioid
            analgesics—when used as recommended—are the most effective way to treat their
            pain, and often the only treatment option that provides significant relief.” Id. at
            .00001; see also 7/2 Tr. (Gilligan) at 113:2–118:17.

         f. The AMA is the largest organization representing doctors in America, so it is
            “significant when they’re endorsing a statement.” See 7/2 Tr. (Gilligan) at 113:11–
            15. A statement from DEA endorsing the use of opioid medications would be taken
            seriously by doctors who might otherwise fear enforcement for prescribing opioids.
            See id. at 114:1–15.

         g. In 2004, the FSMB released an updated “Model Policy for the Use of Controlled
            Substances for the Treatment of Pain.” See generally Ex. DEF-WV-03605 (FSMB
            2004 Guidelines). The 2004 FSMB Guidelines stated, among other things, that
            “[n]otwithstanding progress to date in establishing state pain policies recognizing
            the legitimate uses of opioid analgesics, there is a significant body of evidence
            suggesting that both acute and chronic pain continue to be under-treated,” and that
            “the state medical board will consider inappropriate treatment, including the
            undertreatment of pain, a departure from an acceptable standard of practice.” Id. at
            .00001. The 2004 FSMB Guidelines further stated that “[t]he board recognizes that
            controlled substances, including opioid analgesics, may be essential in the
            treatment of acute pain due to trauma or surgery and chronic pain, whether due to
            cancer or non-cancer origins.” See id. at .00003; see also 7/2 Tr. (Gilligan) at
            119:1–122:13.

         h. The FSMB’s 2004 Guidelines informed doctors that they would have failed to meet
            the standards of care if they did not adequately treat patients’ pain. See 7/2 Tr.
            (Gilligan) at 121:16–122:2. Because the FSMB was involved with state medical
            boards and therefore medical licensing, such language had a significant influence
            on doctors. See id.

         i. FSMB guidelines had an impact on physician prescribing in West Virginia because
            FSMB materials were given to West Virginia physicians. See 7/7 Tr. (Deer) at
            90:8-14.


                                             20
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 27 of 258 PageID #: 67054




   27.   The West Virginia Board of Medicine also promulgated guidelines and took other
         actions that approved this new standard of care.

         a. In 1997, the West Virginia Board of Medicine issued a “Position Statement on the
            Use of Opioids for the Treatment of Chronic Non-Malignant Pain,” which
            recognized that “opioids are appropriate treatment for chronic non-malignant pain
            in selected patients” and that “[a] physician need not fear disciplinary action by the
            Board if complete documentation of prescribing of opioids in chronic non-
            malignant pain, even in large doses, is contained in the medical records.” See Ex.
            MC-WV-01219 (1997 Position Statement by the West Virginia Board of Medicine)
            at .00001 (emphasis omitted); see also 7/2 Tr. (Gilligan) at 98:6–99:18; 5/4 Tr.
            (Waller) at 149:16–150:5. Dr. Deer testified that all doctors in West Virginia
            received a copy of the position statement and that it changed their perspectives. See
            7/7 Tr. (Deer) at 74:2–17, 76:20–22; Ex. DEF-WV-03003.

         b. In 2005, the West Virginia Board of Medicine adopted a “Policy for the Use of
            Controlled Substances for the Treatment of Pain” that encouraged doctors to “view
            pain management as a part of quality medical practice for all patients with pain,
            acute or chronic,” and recognized that “controlled substances including opioid
            analgesics may be essential in the treatment of acute pain due to trauma or surgery
            and chronic pain, whether due to cancer or non-cancer origins.” Ex. MC-WV-
            01218 (2005 West Virginia Board of Medicine Guidelines) at .00001–.00002; see
            also 7/2 Tr. (Gilligan) at 123:3–124:12; 5/4 Tr. (Waller) at 156:13–158:8. Dr. Deer
            testified that the policy statement was distributed to all licensed doctors in West
            Virginia and that the policy statement reinforced and expanded the 1997 position
            statement. See 7/7 Tr. (Deer) at 87:13-17.

         c. In 2005, the West Virginia Board of Medicine reprinted in its newsletter sent to
            every licensed doctor in the state a letter from the West Virginia and other
            Attorneys General to DEA expressing their concern that there was too much focus
            on anti-diversion and not enough focus on the treatment of pain. See Ex. DEF-WV-
            3010 (2005 West Virginia Board of Medicine Newsletter) at .00005; see also 7/7
            Tr. (Deer) at 90:25–91:16, 94:8–23.

         d. In 2008, the West Virginia Board of Medicine sent a copy of Dr. Fishman’s book
            Responsible Opioid Prescribing to every doctor in the State. See Ex. DEF-WV-
            03616 (2008 West Virginia Board of Medicine Newsletter) at .00006 (stating that
            the West Virginia Board of Medicine, “in conjunction with the [FSMB],” among
            other organizations, “was able to distribute [Responsible Opioid Prescribing] to
            every licensed physician and physician assistant in West Virginia”).

         e. The West Virginia Board of Medicine concluded that Responsible Opioid
            Prescribing should be a guide for doctors’ opioid prescribing, and even invited
            Dr. Fishman to speak at a sponsored event in 2008. See R. Knittle 8/27/20 Dep.
            Designations at 135:6–16, 136:2–23, 137:14–22; see also 7/7 Tr. (Deer ) at 102:3–
            9.



                                              21
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 28 of 258 PageID #: 67055




         f. Responsible Opioid Prescribing promoted the notion that long-term opioid
            treatment was a viable and safe option for treating chronic pain. See, e.g., Ex. MC-
            WV-02111 (Responsible Opioid Prescribing) at .00008–.00009 (listing as “widely
            accepted” general principles that “[o]pioid therapy to relieve pain and improve
            function is a legitimate medical practice for acute and chronic pain of both cancer
            and non-cancer origins” and that “[p]atients should not be denied opioid
            medications except in light of clear evidence that such medications are harmful to
            the patient”); see also Third Amend. Compl. ¶¶ 315, 569 (admitting that
            Responsible Opioid Prescribing “asserted that opioid therapy to relieve pain and
            improve function is a legitimate medical practice for acute and chronic pain of both
            cancer and non-cancer origins; that pain is under-treated, and that patients should
            not be denied opioid medications except in light of clear evidence that such
            medications are harmful to the patient”).

         g. In 2013, the West Virginia Board of Medicine issued a “Policy on the Use of Opioid
            Analgesics in the Treatment of Chronic Pain,” recognizing that “principles of high-
            quality medical practice dictate that the people of the State of West Virginia have
            access to appropriate, safe and effective pain management” and that “opioid
            analgesics are useful and can be essential in the treatment of acute pain that results
            from trauma or surgery, as well as in the management of certain types of chronic
            pain, whether due to cancer or non-cancer causes.” See Ex. DEF-WV-01935 (2013
            West Virginia Board of Medicine Guidelines) at .00003; see also 7/2 Tr. (Gilligan)
            at 127:18–129:10; 5/4 Tr. (Waller) at 167:3–18.

         h. The Board of Medicine adopted these guidelines from the FSMB, and reviewed the
            guidelines carefully before adopting. See R. Knittle 8/27/20 Dep. Designations at
            163:1–163:9; 163:15–20.

   28.   Doctors practicing in West Virginia are expected to be familiar with and seek to follow
         the guidelines and policy statements issued by the West Virginia Board of Medicine.
         See 5/6 Tr. (Gupta) at 54:24–55:6.

   29.   The State of West Virginia also passed laws that influenced doctors to prescribe more
         opioids to patients for chronic pain.

         a. In 1998, West Virginia passed the Intractable Pain Act. See generally Ex. DEF-
            WV-03106 (Intractable Pain Act). The Intractable Pain Act made clear to doctors
            that they could treat chronic non-cancer pain the same way they treated chronic
            cancer pain, with high doses and without fear of retribution. See 7/7 Tr. (Deer) at
            80:7–81:1.

         b. In 2009, West Virginia passed an amendment to the Intractable Pain Act. See 7/7
            Tr. (Deer) at 95:24–96:1; see also Ex. DEF-WV-03067 (2009 Amendment to
            Intractable Pain Act). The amendment removed the word “intractable” from the
            previous legislation, which had the effect of broadening the scope of the legislation
            and making it easier to treat patients with prescription opioids who did not have
            severe pain. See 7/7 Tr. (Deer) at 97:11–98:11.


                                              22
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 29 of 258 PageID #: 67056




   30.   Defendants played no role in changing the standard of care for the treatment of pain,
         nor did Defendants endorse changes in the standard of care (unlike DEA, the West
         Virginia Board of Medicine, and other organizations).

         a. Plaintiffs offered no evidence that Defendants issued or endorsed any guidelines or
            standards that influenced the standard of care for the treatment of pain.

         b. Plaintiffs offered no evidence that Defendants engaged in any false or misleading
            marketing activities that influenced the standard of care for the prescribing of
            medicines.

         c. Dr. Mohr, Plaintiffs’ marketing expert, testified that she has no opinion that
            anything in any marketing communication by a distributor was false or misleading,
            unlawful, or improper. See 6/11 Tr. (Mohr) at 97:3–5, 112:19–21, 123:22–124:10.
            Dr. Mohr further testified that she did not attempt to evaluate the effect of
            distributors’ alleged marketing practices, if any, on sales of prescription opioids.
            See id. at 97:8–13. Dr. Mohr also admitted “there’s nothing improper” or “unusual”
            about the bare fact that Defendants engaged in “marketing” of their services to
            pharmacies. See id. at 112:19–113:3.

         d. Dr. Yingling testified that “a distributor has never influenced [his] own prescribing
            behavior.” 6/16 Tr. (Yingling) at 188.

   31.   The changes in the standard of care led to an increase in the medical use of prescription
         opioids. As a result of the change in the standard of care, doctors began to prescribe
         opioids for a broader range of conditions, most notably, for the long-term treatment of
         chronic pain.

         a. Plaintiffs alleged, and therefore admitted, that “by the mid-2000s, the medical
            community had abandoned its prior caution, and opioids were entrenched as an
            appropriate—and often the first—treatment for chronic pain conditions.” See supra
            Findings ¶ 23.

         b. Such prescribing, Dr. Waller testified, “was the general gestalt at the time given
            that pain as the fifth vital sign was being implemented in hospitals and as such that
            it was felt that that was the only lever we had to pull for the treatment of pain.” 5/4
            Tr. (Waller) at 103:2–20.

         a. Dr. Gupta testified that there was a “culture” of “attempting to reduce pain from a
            scale of whatever to zero for every American, every West Virginian, that they could
            possibly do.” 5/6 Tr. (Gupta) at 90:20–24. Dr. Gupta further testified that there
            was a “culture” of writing “several more days of prescriptions” than required to
            treat the given condition, and that it was “a common mistake in the medical
            profession” to prescribe too many opioid pills for a legitimate need. Id. at 89:8–17,
            90:5–19.

         b. Dr. Keyes testified that, “starting in the late 1990s up through around 2010, doctors
            increased their prescribing of opioids.” See 6/14 Tr. (Keyes) at 71:8–10.


                                              23
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 30 of 258 PageID #: 67057




         c. Dr. Yingling testified that “the addition of pain as the fifth vital sign and the smiley
            face/happy face diagram shown to patients had the effect of increasing net
            prescribing of pain medications.” See 6/16 Tr. (Yingling) at 182:16–20.

         d. Dr. Deer testified that West Virginia laws and policies changed the standard of care
            in West Virginia and led to increased opioid prescribing around the state. See 7/7
            Tr. (Deer) at 100:6–16. Dr. Deer further testified that West Virginia prescribers
            prescribed opioid medications more freely in accordance with the guidance that was
            issued by various bodies in West Virginia, and that the vast majority of these
            prescribers were acting reasonably based on the information available to them at
            the time. See id. at 100:17–101:7.

         e. The State of West Virginia’s 2018 Opioid Response Plan stated that “[a] critical
            factor fueling the national opioid epidemic is the rapid rise in opioid prescriptions
            for pain. From 1999 to 2012, opioid prescribing increased fourfold …. West
            Virginia has experienced some of the highest rates of opioid prescribing in the
            nation.” Ex. P-44223 (2018 Opioid Response Plan for the State of West Virginia)
            at .00009. Dr. Gupta testified that the 2018 Opioid Response Plan was based on
            the best knowledge available. See 5/5 Tr. (Gupta) at 187:7–11.

   32.   The changes in the standard of care led to a particular increase in opioid prescribing in
         West Virginia, which compared to the nation as a whole has an older population, more
         workers in industries that lead to pain and injuries, and more people who suffer from
         conditions that cause or contribute to chronic pain.

         a. As of 2016, West Virginia ranked number one per capita in total annual
            prescriptions for all medicines. See 5/6 Tr. (Gupta) at 32:17–33:6; see also Ex.
            DEF-WV-00747 (2018 Public Health in West Virginia Presentation) at .00039.

         b. States with large rural populations such as West Virginia have among the highest
            prescribing rates for opioid analgesics. See 6/14 Tr. (Keyes) at 52:24–53:5.

         c. The West Virginia population has a high relative prevalence of health conditions
            that could lead to increased pain, including arthritis, cancer, obesity, and other
            conditions. See, e.g., 5/6 Tr. (Gupta) at 35:6–14, 36:8–37:11, 37:24–38:2, 51:21–
            25, 52:1–14, 52:21–53:2; 6/14 Tr. (Keyes) at 54:8–17, 60:4–6; 7/7 Tr. (Deer) at
            104:13–105:2

         d. The West Virginia population is relatively older and has relatively higher levels of
            obesity, which tends to generate more needs for pain treatment. See e.g., 5/6 Tr.
            (Gupta) at 37:21–23, 50:25–51:4, 51:14–18, 52:4–7, 53:15–17; 6/14 Tr. (Keyes) at
            59:25–60:3; 7/7 Tr. (Deer) at 104:13–105:13; see also 6/14 Tr. (Keyes) at 53:21–
            54:5 (testifying that rural populations are on average older than urban populations).

         e. Manual and physical labor is a significant component of the West Virginia
            economy and tends to generate more needs for pain treatment. See, e.g., 5/6 Tr.
            (Gupta) at 47:22–48:2, 50:20–24; 6/14 Tr. (Keyes) at 60:7–10; 7/7 Tr. (Deer) at
            105:14–106:2.


                                               24
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 31 of 258 PageID #: 67058




         f. Given the older population and higher rates of chronic pain, Dr. Keyes “would
            expect to see higher levels of opioid prescribing in West Virginia than in many
            other states.” See 6/14 Tr. (Keyes) at 57:17-21.

   33.   The factors that led to increased opioid prescribing in West Virginia were magnified in
         Cabell/Huntington.

         a. In 2008, Huntington was identified by the CDC as the “most unhealthy city in the
            nation,” with the highest rates of obesity, heart disease, and diabetes. See 6/30 Tr.
            (Williams) at 35:3–7; 124:13–125:3; see also Ex. DEF-WV-00902.

   34.   The opioid crisis would not have occurred if prescribing opioids had not become
         standard practice in managing acute and chronic pain. See 6/14 Tr. (Keyes) at 82:19–
         22 (“Q. And then, your view is that the opioid crisis would not have occurred if
         prescribing opioids had not become standard practice in managing acute and chronic
         pain, correct? A. That’s right.”).

   35.   Although Plaintiffs allege that, in hindsight, the volume of prescription opioids
         distributed in Cabell/Huntington was “excessive,” they offered no evidence of how
         many prescription opioids should have been distributed in Cabell/Huntington.

         a. Dr. McCann disavowed any opinion as to the “right” level of opioid supply in
            Cabell/Huntington. See 5/11 Tr. (McCann) at 66:3–9 (“Q. [Y]ou have not studied
            the medical needs for Cabell County or the City of Huntington; correct? A.
            Correct. Q. And you cannot tell this Court how many prescription opioids should
            have been distributed to Cabell County or the City of Huntington; correct? A.
            Correct.”).

         b. Mr. Rafalski disavowed any opinion as to the “right” level of opioid supply in
            Cabell/Huntington. See 5/26 Tr. (Rafalski) at 129:4–7 (“Q. You’ve not done any
            kind of analysis of the medical needs for prescription opioids in Cabell County or
            Huntington relative to the national average; correct? A. That’s a correct statement.
            I did not do that.”).

         c. Ms. Keller disavowed any opinion as to the “right” level of opioid supply in
            Cabell/Huntington. See 6/15 Tr. (Keller) at 168:11–17 (“Q. So, you’re not an
            expert who can come and tell the Court what volume of opioids was the right
            volume that should have been prescribed in Cabell-Huntington at any point in time,
            correct? A. Correct. … I don’t offer the opinion of what should be the volume.”).

         d. Dr. McGuire disavowed any opinion as to the “right” level of opioid supply in
            Cabell/Huntington. See 6/17 Tr. (McGuire) at 48:21–49:1 (admitting that he “did
            not … determine an appropriate level of distribution of prescription opioids into
            Cabell and Huntington” as part of his expert analysis).

         e. Dr. Keyes testified that she “ha[s] not undertaken a statistical evaluation” of how
            many prescription opioid pills were needed in Cabell/Huntington and “ha[s] not



                                             25
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 32 of 258 PageID #: 67059




            undertaken any analysis of the pain needs specifically in Cabell/Huntington.” See
            6/14 Tr. (Keyes) at 19:20–20:10.

   36.   Pain remains a significant public health issue, and the effective treatment of pain
         remains an important goal of medicine. See 5/4 Tr. (Waller) at 163:9–19 (testifying
         that “the undertreatment of pain is an issue still in the United States”).

   37.   Prescription opioids continue to be widely prescribed today for the treatment of various
         forms of pain, but subject to new guidelines. See infra Findings ¶¶ 38–39. Such
         prescribing occurs despite significant attention over the past decade to the risks of abuse
         and addiction associated with these medicines, reflecting the judgments of the medical
         community that these FDA-approved medications continue to play an important role in
         the treatment of pain despite the risks associated with their use. See, e.g., 6/14 Tr.
         (Keyes) at 108:2–4 (testifying that “physicians are more concerned about addiction
         now than they were in the 1990s and 2000s”).

         a. Dr. Gilligan testified that, since 2013, the standard of care for opioids has become
            more conservative, and opioid prescribing rates have decreased, and that this
            change was driven by the medical profession. See 7/2 Tr. (Gilligan) at 138:14–
            139:1. Nevertheless, opioids continue to be prescribed for acute pain, cancer pain,
            and non-cancer chronic pain. See id. at 139:15–25.

         b. Dr. Gupta testified that in recent years, there has been an effort to educate doctors
            in West Virginia to think more carefully about their prescribing of opioids. See 5/6
            Tr. (Gupta) at 57:5–8. Dr. Gupta further testified that over time, with more training
            and better use of databases like the CSMP, doctors in West Virginia are writing
            fewer prescriptions for opioids. See id. at 57:19–58:3.

   38.   Current guidelines promulgated by the federal Center of Disease Control (“CDC”) and
         West Virginia experts encouraged doctors to prescribe opioids more conservatively
         than did prior guidelines, while continuing to advise that prescription opioids are
         appropriate and may be prescribed for treatment of chronic non-cancer pain in certain
         circumstances, based on a shared decision between the doctor and patient .

         a. In 2016, CDC published its “Guideline for Prescribing Opioids For Chronic Pain.”
            See 5/6 Tr. (Gupta) at 58:19–59:3. CDC’s 2016 guidelines did not apprise
            clinicians that they should not use opioids for chronic pain, but rather stated that it
            is appropriate to use opioid therapy for chronic pain in certain circumstances. See
            id. at 69:20–23, 70:14–20.

         b. CDC’s 2016 guidelines did not seek to limit the use of prescription opioids for the
            treatment of acute pain. See 5/6 Tr. (Gupta) at 71:7–15, 71:25–72:4.

         c. Dr. Gupta testified that when CDC issues guidelines on any matter, it is using the
            best available science and data. See 5/6 Tr. (Gupta) at 62:18–25.




                                               26
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 33 of 258 PageID #: 67060




                d. After CDC issued its guidelines in 2016, the State of West Virginia convened an
                   expert panel to issue its own new pain management guidelines. See 5/6 Tr. (Gupta)
                   at 26:2–9.

                e. The State of West Virginia’s revised pain management guidelines—called the
                   “Safe and Effective Management of Pain Guidelines” or “SEMP” Guidelines—
                   were issued in 2016. See 5/6 Tr. (Gupta) at 26:25–27:4. The SEMP guidelines
                   were intended to apprise West Virginia doctors of the standards that should be
                   applied in making prescribing decisions for opioids. See id. at 74:21–75:1, 75:25–
                   76:5.

                f. Like CDC’s 2016 guidelines, the SEMP Guidelines do not preclude the use of
                   opioids for the long-term treatment of chronic non-cancer pain. See 5/6 Tr. (Gupta)
                   at 76:6–8. Instead, the SEMP Guidelines recognize that doctors can make the
                   decision to institute or commence opioid treatment for chronic non-cancer pain if
                   they follow procedures outlined in the guidelines. See id. at 76:9–13, 78:22–79:3.

                g. The SEMP Guidelines were not intended to alter doctors’ practices related to the
                   use of opioids outside the setting of chronic non-cancer pain. See 5/6 Tr. (Gupta)
                   at 80:25–81:3.

                h. The SEMP Guidelines were endorsed by several health professional organizations
                   in West Virginia. See 5/6 Tr. (Gupta) at 27:25–28:5.

       39.      The CDC and SEMP guidelines, along with West Virginia’s 2018 Opioid Reduction
                Act, changed the standard of care in West Virginia toward more conservative opioid
                prescribing.

                a. In 2018, West Virginia enacted the Opioid Reduction Act. See Ex. DEF-WV-
                   03054; 7/7 Tr. (Deer) at 117:24–118:9. The Opioid Reduction Act limited how
                   many days’ supply of an opioid medication doctors could prescribe to patients and
                   required doctors to inform patients about alternatives to opioid medications and the
                   risks associated with opioid medications. See 7/7 Tr. (Deer) at 118:20–120:23.

                b. Dr. Deer testified that the 2016 guidelines and the 2018 Opioid Reduction Act
                   changed the standard of care in West Virginia. See 7/7 Tr. (Deer) at 121:15–19.

III.         Good-Faith Prescribing Drove the Increased Volume of Prescription Opioids

       40.      To prescribe opioids, doctors must be registered with DEA and licensed by the State.
                See 21 C.F.R. § 1306.03; see also 5/6 Tr. (Gupta) at 54:12–15; 7/2 Tr. (Gilligan) at
                72:1–25, 96:11–24; R. Knittle 8/27/20 Dep. Designations at 39:7–12, 201:10–12.

       41.      “The responsibility for the proper prescribing and dispensing of controlled substances,”
                including opioids, “is upon the prescribing practitioner.” 21 C.F.R. § 1306.04(a); see
                also 5/26 Tr. (Rafalski) at 116:25–117:4.




                                                    27
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 34 of 258 PageID #: 67061




   42.   A prescription for a controlled substance “must be issued for a legitimate medical
         purpose by an individual practitioner acting in the usual course of his professional
         practice.” 21 C.F.R. § 1306.04(a); see also 5/26 Tr. (Rafalski) at 116:20–24.

   43.   Doctors, in the exercise of their independent medical judgment, determine whether
         opioids should be prescribed for their patients, in what dose, and for what duration. See
         supra Findings ¶¶ 8–9.

   44.   Doctors in Cabell/Huntington determined the total volume of prescription opioids that
         pharmacies in the community ordered from Defendants and then dispensed pursuant to
         those prescriptions.

         a. Ms. Keller testified that prescribing and distribution in Cabell County matched
            almost perfectly—average opioid pills prescribed was 141.2 pills per person while
            opioid pills distributed was 142.19 pills per person. See 6/15 Tr. (Keller) at 213:8–
            214:23. Dr. Keller also testified that because ARCOS data “shows shipments by
            distributors to pharmacies” it is a “reflection of the prescribing because orders
            ultimately fill prescriptions that are written.” See id. at 206:17–25.

         b. Dr. Gupta testified that the number of prescriptions going to pharmacies is based
            on the judgment of doctors and other healthcare providers, and that the total volume
            of prescriptions determines the total volume of pills that could leave pharmacies.
            See 5/6 Tr. (Gupta) at 46:16–47:4, 47:17–21. Dr. Gupta further testified that a
            critical factor fueling the national opioid epidemic is the rapid rise in opioid
            prescriptions for pain. See id. at 85:4–10.

         c. Dr. Keyes testified that the high volume of opioid prescriptions that doctors were
            writing “became the foundation for the overall expansion in the opioid supply and
            opioid-related harm.” See 6/14 Tr. (Keyes) at 82:10–18. Dr. Keyes further testified
            that she is not aware of any occasion where McKesson, Cardinal, or
            AmerisourceBergen shipped opioids into Cabell/Huntington in excess of the levels
            prescribed by doctors. See id. at 27:4–7.

         d. Mr. Rafalski testified that he is not aware of any pills shipped by Defendants “other
            than in response to a licensed prescriber writing a prescription.” See 5/26 Tr.
            (Rafalski) at 131:6–10. Mr. Rafalski further testified that there is “no other way”
            for distribution to increase other than for doctors to prescribe more opioids. See id.
            at 242:6–20. Mr. Rafalski further testified that pharmacies only dispense
            prescription opioids in response to prescriptions, and that the number of pills a
            pharmacy dispenses is directed by the number of prescriptions written by doctors.
            See id. at 131:11–13, 134:7–10.

         e. Mr. Rannazzisi testified that the opioid crisis “started with prescriptions,” and that
            “what drives demand for opioids is appropriate medical treatment,” not opioid
            supply. See 6/9 Tr. (Rannazzisi) at 87:23–88:1, 89:11–13, 190:8–13.

         f. Dr. O’Connell identified high prescribing rates in West Virginia as a leading
            contributor to the opioid epidemic. See 5/28 Tr. (O’Connell) at 116:13–117:8.


                                              28
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 35 of 258 PageID #: 67062




         g. Dr. McCann testified that prescribing and distribution volume are “two sides of the
            same coin.” See 5/11 Tr. (McCann) at 134:24–135:3. Dr. McCann further testified
            that he was not aware of any evidence that distribution reflected in the ARCOS data
            exceeded prescriptions. See id. at 183:12–15.

         h. Dr. Yingling testified that he had no knowledge of any prescription opioid pills that
            entered Cabell/Huntington without a prescription from a doctor. See 6/16 Tr.
            (Yingling) at 172:2–7.

         i. Mayor Williams testified that the number of pills shipped to Cabell/Huntington was
            the number of pills that physicians prescribed and the number of pills that
            pharmacies ordered. See 6/30 Tr. (Williams) at 78:24–79:3, 80:6–9.

         j. Dr. Murphy testified that the volume of prescription opioids was determined by
            doctors, not distributors. See 7/8 Tr. (Murphy) at 64:20–65:13, 66:22–67:4, 74:3–
            18.

         k. Dr. Gilligan testified that shipments prescription opioids have a one-to-one
            relationship with prescriptions, and that physicians and other prescribing clinicians
            drove the changes in prescribing both up and down over time. See 7/2 Tr. (Gilligan)
            at 145:24–146:9, 165:20–24.

   45.   The overwhelming majority of doctors were acting in good faith when they made the
         decision to prescribe opioids.

         a. Dr. Gupta testified that there were more good doctors in West Virginia than bad
            doctors at any one point in time, and that most doctors’ intent in prescribing opioids
            was to help their patient because “that was the culture. That was the education.
            That was the influence. That was their understanding.” See 5/6 Tr. (Gupta) at
            93:20–94:10.

         b. Dr. Keyes testified that the “overwhelming majority of doctors prescribe opioids to
            their patients in good faith.” See 6/14 Tr. (Keyes) at 71:3–7, 76:8–15. Dr. Keyes
            further testified that a doctor acting in good faith to prescribe an opioid may provide
            for more pills in the prescription than are needed to meet the medical need for which
            the pills are being prescribed. See id. at 74:23–75:13, 76:16–20.

         c. Dr. Waller testified that doctors prescribing opioids for chronic non-cancer pain in
            the mid-2000s “were acting in good faith.” See 5/4 Tr. (Waller) at 104:15–20.

         d. Mr. Rannazzisi testified to Congress that “99 percent of the doctors are perfect”
            and “that the overwhelming majority of prescribing in America is conducted
            responsibly.” See 6/9 Tr. (Rannazzisi) at 102:4–10, 102:17–21. Mr. Rannazzisi
            testified that an extremely small fraction of doctors were acting illegitimately, and
            testified that 99% of prescribers in the United States are treating their patients
            appropriately. See id. at 108:12–23; 6/8 Tr. (Rannazzisi) at 184:21–185:1.




                                              29
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 36 of 258 PageID #: 67063




         e. While serving as head of DEA’s Office of Diversion Control, Mr. Rannazzisi
            testified before Congress in 2014 that “99.5 percent of the prescribers … are not
            overprescribing.” See 6/9 Tr. (Rannazzisi) at 99:17–100:10; see also T. Prevoznik
            4/17/19 Dep. Designations at 402:4–7, 402:16–403:19.

         f. In 2006, DEA stated publicly that “nearly every prescription issued by a physician
            in the United States is for a legitimate medical purpose.” See Ex. DEF-WV-03076
            (Dispensing Controlled Substances for the Treatment of Pain, 71 Fed. Reg. 52721)
            at .00007; see also 6/9 Tr. (Rannazzisi) at 106:14–107:24.

         g. Mr. Rafalski agreed with DEA’s assessment that “the overwhelming majority of
            American physicians who prescribe controlled substances do so for legitimate
            medical purposes,” and that “the overwhelming majority of physicians who
            prescribe controlled substances do so in a legitimate manner that will never warrant
            scrutiny by federal or state law enforcement officials.” See 5/26 Tr. (Rafalski) at
            120:21–121:9. Mr. Rafalski further agreed with Mr. Rannazzisi’s assessment that
            99% of doctors prescribe opioids for legitimate medical purposes, id. at 121:13–19,
            and testified that the vast majority of doctors are trying to do the right thing, id. at
            117:23–118:2.

         h. Mr. Prevoznik testified by deposition designation on behalf of DEA that DEA
            believes that the overwhelming majority of prescribing in America is conducted
            responsibly. See T. Prevoznik 4/17/19 Dep. Designations at 401:5–9.

         i. Mayor Williams testified that “the vast majority of doctors in Cabell County and
            Huntington thought they were prescribing opioids appropriately.” See 6/30 Tr.
            (Williams) at 82:11–14.

         j. Dr. Gilligan testified that increased prescribing was driven by well-intentioned
            doctors, often primary care doctors, trying to follow what they understood was the
            right way to treat patients. See 7/2 Tr. (Gilligan) at 146:10–21.

         k. Dr. Deer testified that doctors who prescribed more opioids in accordance with the
            changing standard of care were acting reasonably based on the information
            available. See 7/7 Tr. (Deer) at 62:9–14.

   46.   Pill mills do not explain in any significant way the expansion of opioid prescribing and
         opioid-related harm in the U.S. See 6/14 Tr. (Keyes) at 131:14–22.

   47.   There is no evidence that ties any of Defendants’ shipments to a pill mill in
         Cabell/Huntington.

         a. Dr. McCann did not identify any of Defendants’ pharmacy customers as pill mills.
            See 5/11 Tr. (McCann) at 183:16–20.

         b. Mr. Rafalski could not identify any pills shipped by Defendants that went to a pill
            mill doctor or to fill an improper prescription. See 5/26 Tr. (Rafalski) at 130:9–
            131:2.


                                               30
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 37 of 258 PageID #: 67064




   48.   To dispense prescription opioids, pharmacies, hospitals, and other dispensers, together
         with the pharmacists they employ, must be registered with DEA and licensed by the
         State. See 21 C.F.R. § 1306.06; see also 5/26 Tr. (Rafalski) at 131:14–17; 5/11 Tr.
         (McCann) at 69:2–4; 6/30 Tr. (Williams) at 79:4–6.

   49.   Pharmacies exercise their independent professional judgment before dispensing opioid
         prescriptions and other FDA-approved medicines. By law, a pharmacist cannot
         dispense a prescription opioid without a prescription written by a doctor. Pharmacists
         have a “corresponding responsibility” to fill only those prescriptions written for a
         legitimate medical purpose in the usual course of practice. 21 C.F.R. § 1306.04(a).

         a. Mr. Rafalski testified that pharmacists have a corresponding responsibility to
            doctors in dispensing prescriptions, and that before pharmacists can fill a
            prescription they are required by DEA regulation to ensure that the prescription is
            issued for a legitimate medical need and is based on a legitimate doctor/patient
            relationship. See 5/26 Tr. (Rafalski) at 131:24–132:13; 21 C.F.R. § 1306.04(a).

         b. Dr. Yingling testified that pharmacists have a corresponding responsibility to
            prevent diversion of controlled substances. See 6/16 Tr. (Yingling) at 173:2–5.

   50.   Distributors have no corresponding responsibility to ensure that prescriptions are
         legitimate.

         a. Mr. Rafalski testified that DEA regulations do not contain any reference to a
            corresponding responsibility for distributors, and that there is no requirement in the
            regulations that distributors determine that prescribing decisions are legitimate. See
            5/26 Tr. (Rafalski) at 117:18–22, 132:17–19.

         b. Dr. Yingling testified that there is a shared responsibility between the prescribing
            physician, the pharmacist, and the patient to use their medication as prescribed. See
            6/16 Tr. (Yingling) at 172:22–173:1.

   51.   Prescription opioids remain on the pharmacy shelves unless and until prescriptions are
         written for them.

         a. Dr. Gupta testified that an opioid pill cannot leave a pharmacy lawfully unless a
            prescriber decides to write a prescription and a pharmacist decides to dispense it.
            See 5/6 Tr. (Gupta) at 47:5–9, 47:14–16.

         b. Dr. Keyes testified that no matter how many opioids a distributor ships to a given
            pharmacy, those opioids are supposed to stay in the pharmacy and not go out to the
            public without a doctor’s prescription. See 6/14 Tr. (Keyes) at 83:10–17.

         c. Dr. Yingling testified that no opioid prescription medication is supposed to enter
            the community without first being prescribed by a doctor and dispensed by a
            pharmacist. See 6/16 Tr. (Yingling) at 171:21–172:1.




                                              31
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 38 of 258 PageID #: 67065




         d. Dr. Mohr testified that a medicine cannot leave the shelf of a pharmacy without a
            prescription. See 6/11 Tr. (Mohr) at 94:14–95:2.

         e. Mayor Williams testified that when pharmacists in Cabell/Huntington dispensed
            prescription opioids, they did so only to people who had prescriptions from doctors.
            See 6/30 Tr. (Williams) at 79:25–80:5.

   52.   No Defendant ever distributed prescription opioids to a pharmacy in Cabell/Huntington
         that was not State-licensed and DEA-registered.

         a. Plaintiffs offered no evidence that Defendants ever distributed controlled
            substances to any entity that did not hold a proper registration from DEA or license
            from the West Virginia Board of Pharmacy.

         b. Dr. McCann was not aware of any evidence that Defendants distributed to
            pharmacies that were not licensed by DEA or the West Virginia Board of
            Pharmacy. See 5/11 Tr. (McCann) at 69:12–16, 182:21–183:7; 5/12 Tr. (McCann)
            at 65:14–18.

         c. Mr. Rafalski was not aware of Defendants ever supplying a pharmacy that was not
            licensed by DEA. See 5/26 Tr. (Rafalski) at 131:21–23.

         d. Mr. Rannazzisi admitted that he could not identify any instance where any
            Defendant “supplied controlled substances to a Huntington or Cabell County
            pharmacy that was not registered with the DEA.” See 6/9 Tr. (Rannazzisi) at
            151:19–23.

         e. Dr. Yingling was not aware of any shipments from distributors to anyone in Cabell
            County other than DEA-registered, state-licensed pharmacies or hospitals. See 6/16
            Tr. (Yingling) at 173:21–25.

         f. Mr. Mays testified that AmerisourceBergen does not ship to customers who are not
            registered with DEA and licensed by the proper state entity. See 5/18 Tr. (Mays)
            at 173:3-12.

         g. Mr. Moné testified that Cardinal Health does not ship to customers who are not
            registered with DEA and licensed by the State of West Virginia. See 5/20 Tr.
            (Moné) at 180:4–10.

         h. Mr. Oriente testified that McKesson does not ship to customers who are not
            registered by DEA. See 5/25 Tr. (Oriente) at 31:4–15.

   53.   No Defendant ever shipped any prescription opioids to a pharmacy in
         Cabell/Huntington that the Defendant knew or should have known was dispensing for
         any purpose other than to fill legitimate prescriptions written by doctors.

         a. Plaintiffs offered no evidence that Defendants ever distributed controlled
            substances to any entity that the Defendant knew or should have known was


                                             32
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 39 of 258 PageID #: 67066




                  dispensing for any purpose other than to fill legitimate prescriptions written by
                  doctors.

               b. Mr. Zimmerman testified that if ABDC knew a pharmacy was diverting drugs “we
                  wouldn’t be selling [opioids] to them.” See 5/12 Tr. at 203:11–17.

               c. Mr. Moné testified that Cardinal Health did not ship any prescription opioids to a
                  pharmacy in Cabell/Huntington that Cardinal Health knew or should have known
                  was dispensing for a purpose other than to fill legitimate prescriptions written by
                  doctors. See 5/20 Tr. (Moné) at 180:11–16. Mr. Moné further testified that
                  Cardinal Health never shipped an order it believed would be used for other than
                  legitimate medical purposes. See id. at 230:10–14.

               d. Mr. Oriente testified that, at all relevant times, McKesson blocked and did not ship
                  orders that it identified as likely to be diverted. See 5/25 Tr. (Oriente) at 48:4–14,
                  55:12–20, 126:4–8.

               e. Mr. Rafalski could not identify any pills shipped by Defendants that went to a pill
                  mill doctor or to fill an improper prescription. See 5/26 Tr. (Rafalski) at 130:9–
                  131:2. Mr. Rafalski also did not know how many of the orders flagged by his
                  methodologies went to fill legitimate medical needs. See id. at 216:13–18.

               f. Mr. Rannazzisi had no knowledge of any distributions into Cabell/Huntington, and
                  could not identify any orders in Cabell/Huntington that DEA believed should have
                  been blocked by one of the Defendants but were not. See 6/9 Tr. (Rannazzisi) at
                  14:6–17; 6/10 Tr. (Rannazzisi) at 23:5–9. Mr. Rannazzisi further admitted that he
                  could not identify any occasion “where [he] or someone at DEA told …
                  [Defendants] that [they] should stop supplying to a pharmacy in Huntington or
                  Cabell because of a DEA registered doctor whose prescriptions were being filled at
                  that pharmacy.” See id. at 99:10–16.

               g. Dr. McCann was not aware of any pills that any distributor shipped that were
                  dispensed without a valid prescription. See 5/11 Tr. (McCann) at 183:8–11.

IV.         The Role of Health Insurers and Other Payors

      54.      “Payors” refers broadly to a group of entities including plan sponsors, health insurers,
               and pharmacy benefit managers. See 7/7 Tr. (Hughes) at 224:14–18.

               a. Plan sponsors are entities that organize and provide healthcare to their beneficiaries
                  or employees, such as Medicare and Medicaid. See 7/7 Tr. (Hughes) at 222:14–19.
                  The State of West Virginia is a plan sponsor via both Medicaid and the Public
                  Employees Insurance Agency. See id. at 223:4–8.

               b. Health insurers are insurance companies that sell various forms of health insurance
                  services to plan sponsors. See 7/7 Tr. (Hughes) at 222:20–223:1, 224:2–4.




                                                    33
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 40 of 258 PageID #: 67067




         c. Pharmacy benefit managers are companies that administer pharmacy benefits for
            health insurance and plan sponsor organizations. See 7/7 Tr. (Hughes) at 224:7–9.
            They primarily oversee pharmacy reimbursement claims, paying the pharmacy and
            billing the health insurer. See id. at 224:10–13.

   55.   The overwhelming majority of people in West Virginia and in Cabell/Huntington have
         health insurance and use that insurance to pay for their prescription drugs.

         a. 94% of people in West Virginia have health insurance. See 7/7 Tr. (Hughes) at
            226:16–17; see also 7/12 Tr. (Colston) at 122:19–24. This percentage is likely to
            be the same in Cabell/Huntington. See 7/7 Tr. (Hughes) at 227:24–228:4.

         b. In 2019, 96% of all prescription drugs in West Virginia were paid for by health
            insurance. See 7/7 Tr. (Hughes) at 229:22–24, 230:22–231:3. This percentage is
            likely to be the same in Cabell/Huntington. See id. at 231:16–232:7.

   56.   Payors are only willing to reimburse for prescriptions—including opioids—that are
         medically necessary, because to do otherwise would raise their costs. See 7/7 Tr.
         (Hughes) at 232:13–24, 233:4–7. West Virginia Medicaid has a written policy that it
         will cover only medically necessary health services, including prescription opioids. See
         id. at 232:25–233:7.

   57.   Because of this, payors are incentivized to use the tools at their disposal to ensure that
         the prescriptions they reimburse (as well as the number of pills in those prescriptions)
         are, in fact, medically necessary. See 7/7 Tr. (Hughes) at 233:8–234:1.

   58.   Payors have a number of tools they employ to ensure that the prescriptions they
         reimburse are medically necessary, including retaining physicians who consult on the
         standard of care and help determine what drugs are covered and at what level. See 7/7
         Tr. (Hughes) at 234:2–23, 236:15–20.

   59.   When a payor reimburses for a prescription, including a prescription opioid, that
         indicates that the payor determined the prescription was medically necessary. See 7/7
         Tr. (Hughes) at 236:21–237:2.

   60.   Payors have a number of “prescription management tools” that they can use to affect
         the prescribing of drugs, including prescription opioids. See 7/7 Tr. (Hughes) at
         243:22–244:2, 245:14–246:20, 247:17–21, 247:6–248:11.           These prescription
         management tools can be effectively used to limit prescribing opioids. See 7/7 Tr.
         (Hughes) at 248:12–249:2. Only payors can use those prescription management tools.
         See 7/7 Tr. (Hughes) at 244:23–245:3.

   61.   Payors in West Virginia have only recently restricted coverage for many prescription
         opioids or implemented prescription management tools to limit the prescribing of these
         medicines. See, e.g., 7/7 Tr. (Hughes) at 251:7–13, 251:20–252:2, 252:11–124,
         254:21–255:4, 255:17–25, 257:19–23, 257:24–258:2.




                                              34
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 41 of 258 PageID #: 67068




     62.      Distributors play no role in payors’ decisions on whether to impose prescription
              management tools and whether to cover certain drugs or treatments, such as opioids or
              alternative therapies. See 7/7 Tr. (Hughes) at 262:3–14.

     63.      Payors, including the West Virginia Bureau for Medical Services and West Virginia
              Public Employees Insurance Agency, had access to data that informed them which
              doctors were prescribing opioids to which patients at what doses and for what
              durations. Accordingly, those insurers had access to data that allowed them to identify
              high prescribers and high users of prescription opioids. See 7/7 Tr. (Hughes) at 237:3–
              15, 239:2–240:9, 240:24–241:5.

V.         Changes in the Volume of Prescription Opioids Distributed in Cabell/Huntington

     64.      Huntington is the second largest city in West Virginia and a hub for state-of-the-art
              health care. See, e.g., 5/11 Tr. (McCann) at 126:9–11; 6/16 Tr. (Yingling) at 201:10–
              22; 7/28/20 Cabell County Rule 30(b)(6) Dep. Designations at 303:8–22.

     65.      Patients travel from a broad geographic area to obtain treatment at hospitals in
              Cabell/Huntington and subsequently fill prescriptions at pharmacies near these
              hospitals in Cabell/Huntington. See, e.g., 5/11 Tr. (McCann) at 127:3–10, 127:18–25,
              128:7–13; 6/16 Tr. (Yingling) at 201:10–14; 6/16 Tr. (Young) at 107:18–24; 7/28/20
              Cabell County Rule 30(b)(6) Dep. Designations at 303:2–7, 304:21–23.

     66.      The volume of prescription opioids dispensed by pharmacies in Cabell/Huntington
              reflects the volume of prescriptions written by doctors. These prescriptions drove the
              demand for and volume of prescription opioid orders placed by pharmacies in
              Cabell/Huntington. See supra Findings ¶¶ 40–44.

     67.      Due to the characteristics of the population of West Virginia and, in particular,
              Cabell/Huntington, the change in the standard of care led West Virginia and
              Cabell/Huntington doctors to prescribe an even greater number of opioid pills than
              doctors in other jurisdictions. See supra Findings ¶¶ 32–33.

     68.      As the standard of care changed again in recent years and the level of opioid
              prescriptions declined, so too have Defendants’ distributions of prescription opioids.
              The level of prescriptions for opioid medicines dropped by more than 50% in
              Cabell/Huntington between 2010 and 2018. The volume of prescription opioids
              shipped by Defendants to Cabell/Huntington decreased at a corresponding rate.

              a. Dr. McCann testified that, as of 2019, shipments of oxycodone and hydrocodone
                 have decreased by roughly half from their peak, and are down to a level similar to
                 what they were in 2005. See 5/10 Tr. (McCann) at 67:18–68:12. Dr. McCann
                 further testified that shipments of oxycodone and hydrocodone have continued to
                 decrease since 2019. See id. at 67:18–68:2.

              b. Dr. Gupta testified that opioid prescribing in West Virginia decreased by 52%
                 between 2013 and 2019. See 5/6 Tr. (Gupta) at 58:7–11. Dr. Gupta further testified



                                                  35
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 42 of 258 PageID #: 67069




                    that there has been a significant decline in the levels of opioid prescribing in recent
                    years. See id.at 58:4–6.

                 c. Dr. Keyes testified that, between 2011 and 2018, there was a more than 50%
                    decrease in the level of prescribing of prescription opioids in Cabell County, from
                    186.6 prescriptions per 100 persons in 2011 to 92.1 prescriptions per 100 persons
                    in 2018. 6/14 Tr. (Keyes) at 176:17–25, 177:9–12.

                 d. Dr. Keller’s analysis showed that “after increasing from 1997 to 2010, opioid
                    prescriptions in Cabell County generally fell from 2010 through 2017.” See 6/15
                    Tr. (Keller) at 204:25–205:4.

                 e. Dr. Deer testified that there has been a “major decrease” in prescriptions for opioids
                    in West Virginia since 2011. See 7/7 Tr. (Deer) at 123:15–19. Specifically, there
                    has been a decrease of over 61 million doses of prescription opioids since 2011.
                    See id. at 124:20–125:4; see also Ex. CAH-WV-00850 (2018 West Virginia Board
                    of Pharmacy Controlled Substances Monitoring Program Annual Report) at .00005.

                 f. Dr. Murphy testified that prescription opioid shipments into West Virginia and
                    across the country began decreasing precipitously after 2011. See 7/8 Tr. (Murphy)
                    at 72:22–73:16.

      69.        Dr. Yingling testified that the use of opioid prescriptions in Cabell County at this time
                 is within the bounds of medically accepted practice. 6/16 Tr. (Yingling) at 170:5–12.

VI.         DEA’s Role in the Supply of Prescription Opioids

      70.        The federal government plays a major role in determining the volume of prescription
                 opioids available to the public.

            A.      DEA Set Aggregate Production Quotas.

      71.        DEA sets annual aggregate production quotas for each prescription opioid in the United
                 States, based on its determination of the legitimate medical, scientific, research, and
                 industrial needs for prescription opioids in a given year. See 21 U.S.C. § 826(a)(1).

                 a. Stacy Harper-Avilla, the Section Chief of DEA’s United Nations Reporting and
                    Quota Section, testified by deposition designation that the aggregate production
                    quota is the maximum amount of a controlled substance that the United States needs
                    for its legitimate medical, scientific and research purposes, and for export and
                    inventory allowances. See S. Harper-Avilla 4/11/19 Dep. Designations at 34:22–
                    35:5.

                 b. Ms. Harper-Avilla further testified that DEA evaluated prescription data as a factor
                    when setting the aggregate production quotas. See S. Harper-Avilla 4/11/19 Dep.
                    Designations at 177:3–7.




                                                      36
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 43 of 258 PageID #: 67070




         c. Ms. Harper-Avilla further testified that DEA considered diversion and abuse when
            determining the aggregate production quotas, including quantifiable internal data
            on seizures received from state and local law enforcement. See id. at 54:21–55:10;
            73:23–74:11.

         d. Mr. Rannazzisi testified that DEA’s aggregate production quotas set the total
            amount of a specific substance that can be made in the United States, based on
            DEA’s determination of the legitimate medical, scientific, research, and industrial
            needs for prescription opioids in a given year. See 6/8 Tr. (Rannazzisi) at 196:13–
            22, 197:3–9; 6/9 Tr. (Rannazzisi) at 186:20–25.

         e. Mr. Rannazzisi testified that DEA has to set the quotas to ensure that legitimate
            patients can access the drugs they need. See 6/8 Tr. (Rannazzisi) at 197:10–13.
            Mr. Rannazzisi further testified that DEA could not lower the quotas during the
            opioid epidemic because doing so would cause shortages for legitimate patients
            who needed the drugs. See id. at 200:6–201:20.

         f. Mr. Rafalski testified that DEA is responsible for setting annual quotas for the
            manufacture of prescription opioids that manufacturers cannot exceed, and that the
            quotas are set based on the estimated medical, scientific, research, and industrial
            needs of the United States or for lawful export. See 5/26 Tr. (Rafalski) at 144:8–
            10, 180:7–22; see also Ex. DEF-WV-01597 (OIG Report) at .00012. Mr. Rafalski
            testified that imposing arbitrary limits on opioid production might keep prescription
            medicines from people who need them. See 5/26 Tr. (Rafalski) at 183:11–24.

   72.   During the relevant timeframe, DEA continually increased the aggregate production
         quotas for prescription opioids.

         a. In September 2019, the DOJ’s Office of the Inspector General published a report
            titled “Review of the Drug Enforcement Administration’s Regulatory and
            Enforcement Efforts to Control the Diversion of Opioids.” See Ex. DEF-WV-
            01597 (OIG Report). The OIG Report concluded that “from 2003 to 2013, DEA
            authorized manufacturers to produce substantial amounts of opioids. For example,
            the [quota] of oxycodone increased over 400 percent” during that timeframe. Id. at
            .00018; see also id. at .00019 Figure 3. Mr. Rafalski did not dispute these findings.
            See 5/26 Tr. (Rafalski) at 181:14–182:1.

         b. Mr. Rannazzisi—who was responsible for overseeing DEA’s quota unit and
            signing off on the annual quotas—admitted that the quotas for oxycodone and
            hydrocodone began rising in the late 1990s and continued to “increase
            significantly” during his tenure. See 6/8 Tr. (Rannazzisi) at 198:5–18, 199:2–4; 6/9
            Tr. (Rannazzisi) at 187:20–188:9.

         c. Dr. McCann testified that DEA’s aggregate production quota for oxycodone in
            2010 was at least ten times greater than it was in 1997. See 5/12 Tr. (McCann) at
            47:1–4.




                                             37
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 44 of 258 PageID #: 67071




   73.   DEA’s decision to increase the quotas for prescription opioids year after year was based
         on its determination that there was an increasing legitimate medical need for opioid
         medicines. See 6/8 Tr. (Rannazzisi) at 199:5–14; 6/9 Tr. (Rannazzisi) at 188:10–14.

   74.   Distribution of oxycodone and hydrocodone increased commensurate with the increase
         in DEA’s production quotas.

         a. Dr. McCann testified that the volume of oxycodone and hydrocodone distributed
            in the United States, in West Virginia, and in Cabell/Huntington increased by
            approximately a factor of ten during the years 1997 through 2010. See 5/12 Tr.
            (McCann) at 47:16–20, 48:2–10, 48:17–22. He further testified that this was in line
            with the increase in DEA’s production quota for oxycodone during that timeframe.
            See id. at 47:1–4.

   75.   Defendants played no role in DEA’s quota-setting process.

         a. Ms. Harper-Avilla testified that DEA is responsible for setting the aggregate
            production quotas in concert with FDA and other agencies within DOJ and HHS,
            and that DEA does not consult with distributors in setting the aggregate production
            quota. See S. Harper-Avilla 4/11/19 Dep. Designations at 111:15–21, 112:9–13.

         b. Mr. Zimmerman testified that DEA is responsible for setting quotas based on
            information provided by manufacturers, and that AmerisourceBergen has never
            been involved with setting quotas. See 5/13 Tr. (Zimmerman) at 160:7–161:24.

         c. Mr. Moné testified that the DEA set annual quotas for the amount of opioids that
            manufacturers could produce. See 5/20 Tr. (Moné) 179:13–17.

         d. Mr. Oriente testified that DEA controls the amount of prescription opioids that
            manufacturers can make through the quota process, and that McKesson does not
            play any role in DEA’s setting of the quotas. See 5/25 Tr. (Oriente) at 31:16–32:5.

   76.   Defendants did not distribute prescription opioids in excess of the annual quotas set by
         DEA.

         a. Dr. McCann testified that distributors cannot ship any more prescription opioids
            than are manufactured pursuant to the quotas set by DEA. See 5/12 Tr. (McCann)
            at 45:19–23.

         b. Mr. Rannazzisi testified that distributors can only ship pills that manufacturers
            make within the quotas. See 6/9 Tr. (Rannazzisi) at 187:8–10.

         c. Dr. Keyes testified that she is not aware of any occasion where McKesson, Cardinal
            Health, or AmerisourceBergen shipped opioids in excess of the quotas set by DEA.
            See 6/14 Tr. (Keyes) at 26:18–22.




                                             38
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 45 of 258 PageID #: 67072




              d. Mr. Moné testified that “[i]t would be impossible for Cardinal Health to ship in
                 excess of the quota,” and that Cardinal Health did not do so. See 5/20 Tr. (Moné)
                 at 179:18–180:3.

   77.        DEA determined contemporaneously that the overwhelming percentage of
              prescriptions written for opioid medicines were for a legitimate medical purpose and
              medical need. See supra Findings ¶ 45, 73.

         B.      DEA Had Access to Comprehensive Shipment Data.

   78.        Manufacturers and distributors of prescription opioids, including Defendants, are
              required to report to DEA on a routine basis every shipment of prescription opioids.
              This reporting is collected in DEA’s Automation of Reports and Consolidated Orders
              System (“ARCOS”). ARCOS is an automated, comprehensive drug reporting system
              that allows DEA to monitor the flow of DEA-controlled substances from their point of
              manufacture through commercial distribution channels to point of sale or distribution
              at the dispensing/retail level.

              a. Mr. Rafalski testified that distributors have a duty to report all of their sales of
                 certain controlled substances to DEA for use in DEA’s ARCOS database. See 5/26
                 Tr. (Rafalski) at 199:24–200:1. He further testified that ARCOS data contains all
                 Schedule II and Schedule II narcotic drugs. Id. at 61:15-20.

              b. Mr. Rannazzisi testified that DEA receives and validates ARCOS data from
                 Defendants. See 6/8 Tr. (Rannazzisi) at 156:18–20, 157:12–17.

              c. Dr. McCann testified that ARCOS is a portal through which DEA gathers shipment
                 data for certain controlled substances, including prescription opioids, from
                 wholesale distributors. See 5/10 Tr. (McCann) at 20:17–21:4, 5/11 Tr. (McCann)
                 at 67:22–68:6.

   79.        Defendants accurately reported to DEA every shipment of prescription opioids to
              Cabell/Huntington pharmacies. See 5/11 Tr. (McCann) at 79:21–80:4.

              a. Dr. McCann opined that each of the datasets he relied on—including ARCOS—
                 was “highly reliable.” See 5/10 Tr. (McCann) at 32:23–33:1.

              b. Dr. McCann testified that Defendants’ transactional data matched up with the
                 ARCOS data virtually perfectly. See 5/10 Tr. (McCann) at 31:2–18, 5/11 Tr.
                 (McCann) at 72:9–16.

              c. Dr. McCann concluded that more than 99.8% percent of Defendants’ shipments
                 were reported in both the ARCOS dataset and Defendants’ transactional data. See
                 5/10 Tr. (McCann) at 48:8–49:20, 50:4–20, 51:1–21; 5/11 Tr. (McCann) at 72:17–
                 19.

              d. Dr. McCann testified that the data that Defendants reported to DEA via ARCOS
                 was accurate with respect to timing of sales, prescription opioids involved,


                                                  39
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 46 of 258 PageID #: 67073




            quantities of opioids distributed, strengths of opioids distributed, and NDC codes
            involved. See 5/11 Tr. (McCann) at 145:24–146:11.

   80.   DEA had complete information on the total volume of prescription opioids distributed
         by Defendants and all other distributors, broken down on a pharmacy-by-pharmacy,
         distributor-by-distributor, and county-by-county basis across the United States,
         including in Cabell/Huntington.

         a. Mr. Rannazzisi testified that DEA has used ARCOS data to monitor the volume of
            prescription drugs going downstream. See 6/8 Tr. (Rannazzisi) at 167:22–25. Mr.
            Rannazzisi further testified that DEA was able to use ARCOS data to successfully
            identify high or excessive-volume purchases and determine which retail
            pharmacies and practitioners were likely to be involved in the illicit distribution of
            controlled substances via the Internet. See id. at 234:7–16; Ex. P-01207 (2008
            Testimony to the House Judiciary Committee) at .00008. Mr. Rannazzisi further
            testified that DEA could use ARCOS data to develop leads and augment
            investigations. See 6/8 Tr. (Rannazzisi) at 235:1–9; Ex. P-01207 (2008 Testimony
            to the House Judiciary Committee) at .00008.

         b. Mr. Prevoznik testified by deposition designation that DEA could use ARCOS data
            to see each and every bottle of opioids that was transferred from a distributor to a
            pharmacy. See T. Prevoznik 4/17/19 Dep. Designations at 329:3–10. Mr.
            Prevoznik further testified that ARCOS gave DEA precise information about how
            much of certain products were being shipped to different geographic areas. See id.
            at 329:15–19. Mr. Prevoznik also testified that ARCOS data helps DEA identify
            shifts in drug trends. See id. at 164:9–14.

         c. Dr. McCann testified that DEA was able to use ARCOS data to track distribution
            on a per capita basis, conduct analyses at zip code and county levels to determine
            whether specific jurisdictions were above or below average, and analyze
            distribution to specific pharmacies to determine whether they were above or below
            average. See 5/12 Tr. (McCann) at 10:5–24.

         d. Mr. Rafalski testified that DEA can use ARCOS data to determine the volume of
            opioids supplied by all distributors to a particular county, and analyze whether the
            county is above or below average. See 5/26 Tr. (Rafalski) at 173:11–15, 176:6–16;
            Ex. DEF-WV-00642 (DEA ARCOS Presentation) at .00021. Mr. Rafalski further
            testified that DEA can use ARCOS data to track the distribution of specific
            prescription opioids on a per capita basis year by year, region by region. See 5/26
            Tr. (Rafalski) at 175:23–25; Ex. DEF-WV-00642 at .00017.

         e. Mr. Oriente testified that McKesson provided ARCOS data to DEA containing
            information on every shipment of controlled substances in Schedules II–IV,
            including date shipped, volume shipped, and pharmacy recipient. See 5/25 Tr.
            (Oriente) at 35:22–36:15.




                                              40
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 47 of 258 PageID #: 67074




         f. Mr. May testified that AmerisourceBergen provided ARCOS data to DEA. See
            5/17 Tr. (May) at 119:9–13; see also 5/13 Tr. (Zimmerman) at 153:6–14. And in
            2007 AmerisourceBergen also began reporting each and every controlled
            substances sale it made (whether it was an ARCOS-reportable controlled substance
            or not) within two days after each shipment was made. See 5/17 Tr. (May) at
            119:14–25; see also 5/13 Tr. (Zimmerman) at. at 153:15–19.

   81.   DEA knew on a month-by-month basis the total volume of prescription opioids
         distributed to Cabell/Huntington and knew the total volume distributed to each
         pharmacy in Cabell/Huntington.

         a. Dr. McCann testified that ARCOS data reported by Defendants was
            contemporaneously available to DEA, and that DEA could use ARCOS data to
            track state and national trends month over month. See 5/11 Tr. (McCann) at 71:13–
            24; 5/12 Tr. (McCann) at 9:9–14.

         b. Mr. Rafalski testified that DEA uniquely has access to all of the ARCOS data
            submitted by each DEA registrant across the country, and that DEA can use
            ARCOS data to determine the volume of opioids supplied by all distributors to a
            pharmacy. See 5/26 Tr. (Rafalski) at 173:7–10, 200:2–5. Mr. Rafalski further
            testified that DEA can use ARCOS data to analyze trends in U.S. and state shipment
            data over time. See id. at 175:18–22; Ex. DEF-WV-00642 (DEA ARCOS
            Presentation) at .00008.

   82.   Every two months, DEA publishes online the total volume of prescription opioids
         delivered to each zip code (by three-digit prefix). Cabell/Huntington had access to this
         total-volume information.

         a. Dr. McCann testified that DEA publishes Retail Drug Summary Reports on its
            public website every two months. See 5/10 Tr. (McCann) at 30:4–19. Those Retail
            Drug Summary Reports tell the public about the amount of controlled substances
            distributed by state and zip code, among other things. See 5/11 Tr. (McCann) at
            146:12–22. Dr. McCann used DEA’s public Retail Drug Summary Reports to
            prepare some of the charts he presented to the Court regarding the distribution
            volumes of oxycodone and hydrocodone. See id. at 146:23–147:1.

         b. Dr. McCann was not aware of any limitation that would have prevented Huntington
            or Cabell County from looking at DEA’s Retail Drug Summary Reports as they
            became available. See 5/11 Tr. (McCann) at 148:8–12. Dr. McCcann further
            testified that the Retail Drug Summary Reports, which date back to 1997, have been
            publicly available for many years, potentially as early as 1998. See 5/12 Tr.
            (McCann) at 50:5-9.

   83.   Wholesale distributors were not permitted to access the ARCOS database before 2018,
         and DEA granted distributors only limited access to certain ARCOS data beginning in
         2018.




                                             41
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 48 of 258 PageID #: 67075




         a. Dr. McCann testified that in or around February 2018, DEA added a new feature to
            ARCOS to permit companies like Defendants for the first time to view the number
            of competitors that sold a particular controlled substance to a prospective customer
            in the last six months. See 5/11 Tr. (McCann) at 151:13–152:3.

         b. Mr. Rannazzisi testified that Defendants requested ARCOS data from DEA, but
            DEA refused to provide that data. See 6/8 Tr. (Rannazzisi) at 168:18–25.

         c. Mr. Rafalski testified that from the earliest days of his employment with DEA there
            were constant questions raised that distributors wanted access to the full ARCOS
            data. See 5/27 Tr. (Rafalski) at 33:2–5. Nonetheless, DEA refused to allow
            distributors access to any ARCOS data until 2018. See 5/26 Tr. (Rafalski) at 177:4–
            11. Mr. Rafalski testified that DEA should have provided distributors access to
            ARCOS data earlier. See id. at 177:18–25.

         d. Mr. Moné testified that on multiple occasions Cardinal Health requested de-
            identified ARCOS data from DEA that would enable Cardinal Health “to integrate
            into its evaluation process who much other distributors were sending to a particular
            pharmacy.” DEA did not provide that information. See 5/20 Tr. (Moné) 218:2–24.

         e. Mr. Oriente testified that the ARCOS database was not available to McKesson until
            very recently, when Congress enacted legislation requiring that access. Prior to
            then, only DEA had access to ARCOS data despite requests from distributors. See
            5/25 Tr. (Oriente) at 36:16–37:9. Mr. Oriente further testified that since obtaining
            access, McKesson has found ARCOS to be a useful tool to review customers, and
            that it would have been useful to have access to this tool earlier. McKesson now
            uses ARCOS on a daily basis. See id. at 37:10–38:1.

         f. Mr. Hilliard testified by deposition designation that, during his time of employment
            with McKesson, only DEA has access to ARCOS data from all distributors. See G.
            Hilliard 1/10/19 Dep. Designations at 332:18–25.

         g. Mr. May testified that, before 2018, distributors had access only to public DEA
            reports that reflected aggregated nationwide data. See 5/17 Tr. (May) at 116:17-
            117:4. It was only after an act of Congress (via the Support Act) in 2018 that
            AmerisourceBergen was able to access more granular-level ARCOS data. Id. at
            117:22-118:18.

   84.   Prior to 2018, the only data available to Defendants (besides their own) was the publicly
         reported data referenced above. See supra Findings ¶ 83.

   85.   Neither DEA nor the West Virginia Board of Pharmacy has ever advised any Defendant
         that the volume of prescription opioids it was distributing to its customers in
         Cabell/Huntington was excessive or inappropriate.

         a. Plaintiffs offered no evidence that DEA or the West Virginia Board of Pharmacy
            ever advised any Defendant that the volume of prescription opioids it was
            distributing to its customers in Cabell/Huntington was excessive or inappropriate.


                                              42
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 49 of 258 PageID #: 67076




            b. Mr. Rannazzisi testified that DEA never advised Defendants that their distribution
               volume was too high. See 6/9 Tr. (Rannazzisi) at 92:18–21. Mr. Rannazzisi further
               admitted that he could not identify any instance where any of the Defendants
               “supplied prescription opioids to a DEA licensed pharmacy in Huntington or Cabell
               that the DEA had warned the distributor not to supply.” See id. at 151:24–152:3.

            c. Mr. Rafalski testified that he was not aware of DEA ever telling any distributor that
               the level of distribution into Huntington/Cabell was improper, or that any specific
               orders shipped by Defendants into Cabell/Huntington should not have been
               shipped. See 5/26 Tr. (Rafalski) at 179:4–8, 206:21–207:1. Mr. Rafalski further
               testified that he was not aware that DEA had ever made the judgment that the
               overall distribution of prescription opioids into Cabell/Huntington should be
               different, or that the distribution of prescription opioids into Cabell/Huntington by
               any particular distributor should be different. See id. at 179:9–14.

            d. Mr. Moné testified that at no point from 2008–2012 did DEA inform Cardinal
               Health that DEA believed Cardinal Health’s shipments to Cabell/Huntington were
               excessive, or that Cardinal Health’s shipments to any particular pharmacy in
               Cabell/Huntington were excessive. See 5/20 Tr. (Moné) at 181:15–25.

            e. Mr. Oriente testified that neither DEA nor the State of West Virginia has ever
               expressed concern to McKesson about its customers in Cabell/Huntington. See
               5/25 Tr. (Oriente) at 9:24–10:2.

VII.     The Closed System of Distribution

   86.      The Controlled Substances Act (“CSA”) establishes a closed system for drugs
            classified as controlled substances. DEA-registered manufacturers may sell controlled
            substances only to DEA-registered distributors and pharmacies; DEA-registered
            distributors may distribute controlled substances only to DEA-registered dispensers
            (such as pharmacies, hospitals and others); and DEA-registered dispensers may
            dispense controlled substances only pursuant to prescriptions written by DEA-
            registered prescribers. See 5/26 Tr. (Rafalski) at 16:17–17:11; 6/7 Tr. (Rannazzisi) at
            175:15–21, 176:17–19; 5/13 Tr. (Zimmerman) at 152:5–19.

   87.      Distributors’ role in the closed system ends when they deliver controlled substances to
            DEA-registered pharmacists.

            a. Mr. Rafalski testified that “when a prescription is legitimately written and
               dispensed, distributors have no control over what happens to it after that point.”
               See 5/26 Tr. (Rafalski) at 198:19–23.

            b. Mr. Zimmerman testified that distributors’ role in the closed system of distribution
               ends when they finish shipping pills to pharmacies, and that they cannot control
               what happens to pills after they leave distributors’ control. See 5/12 Tr.
               (Zimmerman) at 160:17–21, 161:24–162:21, 201:19–202:3.




                                                43
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 50 of 258 PageID #: 67077




         c. Mr. May testified that distributors have “zero visibility” into what happens to
            pharmaceuticals after they leave distributors’ possession and arrive at the
            pharmacy. See 5/14 Tr. (May) at 77:11–78:4.

         d. Mr. Brown testified by deposition designation that distributors have no role in
            dispensing or use of prescription opioids after they reach the pharmacy. See V.
            Brown 7/8/20 Dep. Designations at 300:17–21.

   88.   The closed system of distribution ends with DEA-registered pharmacists, who are
         authorized to dispense controlled substances outside the closed system to patients
         provided they present legitimate prescriptions. See supra Findings ¶¶ 10, 48–49, 51.

   89.   It is DEA’s responsibility to regulate and oversee the closed system of drug
         distribution.

         a. Mr. Rannazzisi testified that DEA oversees the closed system of distribution and is
            responsible for registering all entities within the closed system. See 6/7 Tr.
            (Rannazzisi) at 177:9–12; 6/8 Tr. (Rannazzisi) at 210:4–17. Mr. Rannazzisi further
            testified that the closed system of distribution allows DEA to account for
            prescription drugs from the manufacturer to the pharmacy to the patient, and that
            the purpose of the closed system of distribution is to ensure that prescription drugs
            do not flow into the illicit marketplace. See 6/7 Tr. (Rannazzisi) at 174:21–175:14,
            177:15–23.

         b. Mr. Rafalski testified that DEA oversees the closed system of distribution through
            the registration process and enforcement of regulations. See 5/26 Tr. (Rafalski) at
            155:16–156:1. Mr. Rafalski further testified that DEA has the authority to regulate
            transactions involving the sale and distribution of controlled substances at both the
            manufacturer and wholesale distributor levels, and that diversion of opioids can
            result if DEA fails to exercise its obligation to oversee registrants appropriately.
            See id. at 143:1–7, 156:16–19; Ex. MC-WV-01764 (GAO Report) at .00018.

         c. Dr. McCann testified that DEA regulates the supply chain for controlled substances.
            5/12 Tr. (McCann) at 44:15–18.

   90.   DEA has the capability to track and monitor the flow of controlled substances
         throughout the closed system using the ARCOS database. See supra Findings ¶¶ 78–
         81.

   91.   DEA conducts frequent inspections and audits of DEA-registered manufacturers and
         distributors.

         a. Mr. Rannazzisi testified that DEA periodically inspected Defendants’ distribution
            centers, including at least one days-long or weeks-long inspection every three years.
            See 6/8 Tr. (Rannazzisi) at 176:12–25, 177:10–13. During these inspections,
            among other things, DEA (1) reviewed Defendants’ policies and procedures for
            maintaining effective controls against diversion, (2) looked at customer diligence
            files and recordkeeping, (3) performed a full security sweep and security audit,


                                             44
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 51 of 258 PageID #: 67078




            (4) ensured the alarm systems were up-to-date, (5) ensured that the cage and vault
            were compliant with federal regulations, and (6) audited certain products. See id.
            at 177:14–24, 179:12–180:5.       After the inspection was complete, DEA
            communicated its findings (both positive and negative) to the distributor. See id.
            at 180:6–19.

         b. Mr. Zimmerman testified that DEA routinely audits registrants—sometimes as
            many as 25 times per year. See 5/13 Tr. (Zimmerman) at 164:16–25. Mr.
            Zimmerman further testified that DEA conducted full inspections every few years.
            See id. These inspections and audits could last days or weeks, and would involve
            DEA review of procedures to prevent diversion and to meet all requirements of the
            federal regulations, a review of customer files, and a review of suspicious orders.
            See id. at 166:1–13.

         c. Mr. Moné testified that DEA’s cyclical inspections occur every three years and
            involve DEA reviewing the distribution center’s records, reviewing the cage and
            vault, and auditing inventory. See 5/20 Tr. (Moné) at 225:2–14. During cyclical
            inspections, DEA had full access to Cardinal Health’s policies and procedures and
            full access to customer diligence files. See id. at 225:15–23. Plaintiffs presented
            no evidence that Cardinal Health’s Wheeling, West Virginia distribution center was
            ever out of compliance with either the company’s policies or DEA regulations.

         d. Mr. Oriente testified that DEA had the ability to visit McKesson’s distribution
            centers during the registration or renewal process or any other time it saw fit, and
            that DEA performed cyclical audits of McKesson’s distribution centers
            approximately every two years. See 5/25 Tr. (Oriente) at 13:4–14:3. During those
            audits, DEA had access and “full visibility” into McKesson’s policies and
            procedures, inventory counts, customer files, and sales and transaction data. See
            id. at 14:4–23. Mr. Oriente testified that McKesson understood it was complying
            with DEA regulations by virtue of passing these cyclical audits. See id. at 126:15–
            25.

   92.   DEA also has the ability to inspect DEA-registered dispensers and prescribers. See 6/8
         Tr. (Rannazzisi) at 176:12–25 (testifying that all registrants receive a full inspection).

   93.   In West Virginia, each manufacturer, distributor, and pharmacy also must be licensed
         by the West Virginia Board of Pharmacy. See W. Va. Code § 60A-3-302(a); see also
         5/13 Tr. (Zimmerman) at 152:23–153:5; 5/25 Tr. (Oriente) at 15:10–14, 15:24–16:14.

   94.   The issuance of a distributor license by the West Virginia Board of Pharmacy means
         the distributor has operations in compliance with all federal legal requirements
         applicable to wholesale drug distribution and that the Board is satisfied the distributor
         is maintaining effective controls against diversion. See W. Va. Code § 60A-8-
         7(c)(1)(I).




                                              45
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 52 of 258 PageID #: 67079




   95.    Defendants have been continually licensed by the West Virginia Board of Pharmacy to
          distribute controlled substances into West Virginia since at least 1998. See supra
          Findings ¶ 4.

VIII. Misuse and Diversion of Prescription Opioids in Cabell/Huntington

   96.    Doctors understand that prescription opioids present a known risk of addiction and
          abuse. See, e.g., 7/2 Tr. (Gilligan) at 49:3–11; see also 5/4 Tr. (Waller) at 86:16–21
          (testifying that a prescriber would “need to net out the benefits and the risks of
          prescription opioids” for a particular patient).

   97.    The risks associated with prescription opioids are printed on their FDA-approved
          product labels and are available for prescribing physicians and other medical
          professionals to consult.

          a. Product labels must be approved by FDA. See 6/11 Tr. (Mohr) at 116:2–12; 7/2
             Tr. (Gilligan) at 43:12–20.

          b. FDA-approved product labels include information about the use, efficacy, risk
             profile, and benefits of a particular medication. See 6/11 Tr. (Mohr) at 116:13–16;
             7/2 Tr. (Gilligan) at 40:18–41:7.

          c. Warnings listed on FDA-approved product labels tell doctors the specific identified
             risks of particular medications so that doctors can take them into account when
             weighing risks and benefits for a particular course of treatment. See 7/2 Tr.
             (Gilligan) at 43:18–44:3, 44:17–24.

          d. Product labels are regularly and periodically updated over time as new information
             becomes available. See 7/2 Tr. (Gilligan) at 41:12–15.

          e. FDA-approved product labels for prescription opioids include a black box warning
             stating that opioids carry a risk of addiction, abuse, and misuse, and counsel doctors
             to monitor and evaluate a patient’s risk of addiction. See 7/2 Tr. (Gilligan) at 45:6–
             15, 47:16–48:5.

          f. Doctors take the information included in a black box warning particularly seriously.
             See 7/2 Tr. (Gilligan) at 52:9–22.

          g. FDA-approved product labels for prescription opioids also include a warning about
             the potential for Neonatal Opioid Withdrawal Syndrome, which is also known as
             Neonatal Abstinence Syndrome or “NAS.” See 7/2 Tr. (Gilligan) at 48:11–21.

   98.    Doctors are responsible for weighing the known risks of particular medications like
          opioids against their benefits, based on the unique circumstances of an individual
          patient. See supra Findings ¶¶ 8–9, 41–43, 96.

          a. Dr. Gilligan testified that the risk of addiction from opioids is a serious risk that
             doctors must weigh against the benefits in making a prescribing decision. See 7/2


                                               46
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 53 of 258 PageID #: 67080




             Tr. (Gilligan) at 49:12–19. Dr. Gilligan further testified that the risk of addiction
             varies significantly across patients based on many factors including history of
             substance abuse, family history of substance abuse, psychiatric conditions, and
             demographic factors. See id. at 50:1–20.

          b. Dr. Smith testified that a prescribing doctor is best situated to evaluate the risks and
             benefits of prescribing any drug to a patient, including the risks of addiction. See
             6/10 Tr. (Smith) at 162:12–20.

   99.    The medical literature and data do not show a significant incidence of addiction when
          prescription opioids are used as directed by a doctor for limited periods of time, or for
          longer periods of time at appropriate dosage levels.

          a. Dr. Keyes testified that a small percentage of people who use opioids for medical
             purposes develop OUD. See 6/14 Tr. (Keyes) at 114:2–16.

          b. In 2014, Mark J. Edlund and colleagues published an article entitled “The Role of
             Opioid Prescription in Incident Opioid Abuse and Dependence Among Individuals
             with Chronic Non-Cancer Pain: The Role of Opioid Prescription.” The Edlund
             article is respected and relied upon by epidemiologists when performing research
             on opioid use and OUD, and is not subject to any underlying questions of reliability.
             See 6/11 Tr. (Keyes) at 186:10–11, 187:1–13.

          c. The Edlund article was designed to measure the incidence of OUD in medical
             patients following exposure to different levels of prescribed opioids. See 6/14 Tr.
             (Keyes) at 94:18–22.

          d. The Edlund article found that more than 99.8% of patients who were treated with
             prescription opioids, no matter the dose, did not develop OUD if they were treated
             for less than 90 days. See 6/14 Tr. (Keyes) at 96:16–97:7, 99:1–5.

          e. The Edlund article found that when opioids were used for more than 90 days at a
             low or medium dosage, 98.8 percent of the patients did not develop OUD. See 6/14
             Tr. (Keyes) at 99:6–14.

          f. The Edlund article found that 1.7% of the overall sample population of individuals
             with chronic non-cancer pain received an opioid prescription for more than 90 days.
             See 6/14 Tr. (Keyes) at 107:5–10.

          g. The findings of the Edlund article apply to West Virginia. See 6/14 Tr. (Keyes) at
             99:19–22.

   100.   Misuse of prescription opioids, as defined in the medical literature, is the use of
          prescription opioids either without a prescription or other than as prescribed and
          directed by a doctor. See 6/14 Tr. (Keyes) at 36:3–20.




                                                47
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 54 of 258 PageID #: 67081




   101.   Misuse of prescription opioids may involve, for example, crushing and then either
          injecting or snorting a prescription opioid pill. See 5/6 Tr. (Gupta) at 99:1–6; 6/17 Tr.
          (Feinberg) at 164:19–165:2.

   102.   Misuse of prescription opioids can occur when these medicines are diverted to a person
          for whom they were not prescribed or for an illegitimate, nonmedical purpose. See 6/7
          Tr. (Rannazzisi) at 178:2–4 (testifying that when drugs are diverted, they are used
          illicitly).

   103.   Diversion is the transfer of controlled substances to illicit channels, which includes
          persons for whom they were not prescribed.

          a. Mr. Rannazzisi testified that diversion occurs when a prescription drug “escape[s]”
             from the closed system of distribution. See 6/7 Tr. (Rannazzisi) at 177:24–178:1.

          b. Dr. Gupta testified that if someone has controlled substances in their possession but
             no documentation of a prescription, that means they obtained the controlled
             substances through illegitimate means, otherwise known as diversion. See 5/5 Tr.
             (Gupta) at 112:8–15.

          c. Mr. Cox testified by deposition designation that diversion involves people
             obtaining a prescription drug and using it an illegal manner. See D. Cox 7/15/20
             Dep. Designations at 46:2–12.

          d. Mr. May testified that “diversion is when there is a criminal act because the
             pharmaceutical prescription has been taken out of the, the closed system and for
             purposes that weren’t intended.” See 5/14 Tr. (May) at 72:16–21.

          e. Mr. Boggs testified by deposition designation that “[d]iversion is the act of taking
             pharmaceutical controlled substances out of the closed system of distribution or
             from legitimate channels and patients.” G. Boggs 1/17/19 Dep. Designations at
             354:6–12.

   104.   The licensed distribution of controlled substances is not diversion. See D. Cox 7/15/20
          Dep. Designations at 51:22–52:8.

   105.   It is possible for diversion to occur while opioids are under Defendants’ control, for
          example if the opioids are stolen from Defendants’ warehouses or delivery trucks.

          a. Mr. Rafalski testified that robbery and theft from distributors is a form of diversion
             that can occur. See 5/26 Tr. (Rafalski) at 194:16–19.

          b. Mr. Mapes testified that diversion can occur if opioids are stolen from a delivery
             truck. See M. Mapes 7/11/19 Dep. Designations at 223:17–20.

   106.   There is no evidence that diversion of prescription opioids in Cabell/Huntington
          occurred while under Defendants’ control.



                                               48
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 55 of 258 PageID #: 67082




          a. Plaintiffs offered no evidence of any diversion in Cabell/Huntington while
             prescription opioids were under Defendants’ control.

          b. Mr. Rafalski testified that he is not aware of any robberies or thefts of prescription
             opioids from distributors in Cabell/Huntington. See 5/26 Tr. (Rafalski) at 194:9–
             195:1.

          c. No Defendant ever shipped prescription opioids to recipients in Cabell/Huntington
             other than DEA-registered and state-licensed recipients. See supra Findings ¶ 52.

          d. Defendants did not ship more prescription opioids than were ordered by pharmacies
             and hospitals in Cabell/Huntington based on prescriptions written by doctors. See
             supra Findings ¶ 6.

   107.   Diversion can also occur at the pharmacy level, for example if pills are stolen from a
          pharmacy or knowingly dispensed without a prescription. See D. Cox 7/15/20 Dep.
          Designations at 50:16–20.

   108.   There is no evidence of diversion by Defendants’ pharmacy customers in
          Cabell/Huntington.

          a. Plaintiffs offered no evidence of any diversion from Defendants’ pharmacy
             customers in Cabell/Huntington.

          b. Mr. Rafalski testified that he is “not offering any opinions about whether diversion
             occurred at a pharmacy level” in Cabell/Huntington. 5/26 Tr. (Rafalski) at 135:9–
             13. Mr. Rafalski further testified that he is not aware of DEA ever telling one of
             the Defendants not to distribute to a pharmacy in Huntington/Cabell. See id. at
             162:12–15.

          c. Dr. Keyes testified that she did not identify any sources of diversion in relation to
             shipments between distributors and pharmacies. See 6/14 Tr. (Keyes) at 68:6–10,
             69:18–23.

   109.   The only evidence of pharmacy-level diversion in Cabell/Huntington is with respect to
          A-Plus Care Pharmacy in Barboursville, which was “a major source of supply for
          pharmaceutical diversion to the tri-state area and beyond” and was shut down by local
          law enforcement in 2014. See Ex. P-41220 (Huntington Police Department 2014
          Annual Report) at .00019–20; see also 5/21 Tr. (Lemley) at 256:6–10 (testifying that
          A-Plus Care Pharmacy was responsible for 97% of the diverted prescription opioid pills
          seized in 2014).

   110.   No Defendant ever supplied the A-Plus Care Pharmacy. See, e.g., 5/26 Tr. (Rafalski)
          at 15:2–22 (acknowledging that Miami-Luken was the only supplier of the A-Plus Care
          Pharmacy); 5/12 Tr. (McCann) at 27:6–13.

   111.   It is also possible for diversion to occur after opioids leave Defendants’ control and are
          subsequently dispensed by pharmacies, including in the following ways:


                                               49
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 56 of 258 PageID #: 67083




          a. Prescription opioids are diverted from a patient’s medicine cabinet, including when
             sold or given to family or friends or stolen. See 5/26 Tr. (Rafalski) at 195:9–15;
             6/17 Tr. (Holbrook) at 243:22–244:1; D. Cox 7/15/20 Dep. Designations at 50:21–
             51:2; M. Mapes 7/11/19 Dep. Designations at 223:21–224:6.

          b. Prescription opioids are obtained by patients engaged in “doctor shopping.”
             See 5/26 Tr. (Rafalski) at 195:2–8; 6/17 Tr. (Holbrook) at 243:16–18; D. Cox
             7/15/20 Dep. Designations at 49:17–50:4.

          c. Prescription opioids are obtained by patients who forge a prescription. See 6/17 Tr.
             (Holbrook) at 243:19–21; D. Cox 7/15/20 Dep. Designations at 51:12–14.

          d. Prescription opioids are bought from drug dealers. See D. Cox 7/15/20 Dep.
             Designations at 51:3–6.

          e. Prescription opioids are unlawfully trafficked into Cabell/Huntington from outside
             the community. See, e.g., 6/14 Tr. (Keyes) at 11:17–22 (testifying that “in many
             cases” prescription opioids reach an end user because “criminal traffickers or
             criminal actors have trafficked the drugs into the community”); 6/17 Tr. (Holbrook)
             at 242:13–18; 5/27 Tr. (Zerkle) at 151:2–6, 151:19–21.

   112.   Plaintiffs’ theory of harm and misuse depends on the prescription opioids being
          available in the community where unauthorized persons then obtain and misuse them
          (i.e., after they have been dispensed by a pharmacy or illegally trafficked).

          a. On direct examination, Dr. Keyes testified about a purported relationship between
             the “opioid-related harms and the supply or exposure of prescription opioids in
             Huntington/Cabell County.” 6/11 Tr. (Keyes) at 204:11–19. On cross-
             examination, however, Dr. Keyes clarified that when she referred to “exposure”
             and “supply,” she was referring to opioids that are in the community and being used
             or abused by individuals. See 6/14 Tr. (Keyes) at 10:20–25.

          b. Dr. Keyes further testified that it is impossible to develop opioid use disorder
             without having been exposed to opioids, and that the opioid-related harms she
             identifies all begin with someone ingesting opioids into their body. 6/14 Tr.
             (Keyes) at 12:7–22.

          c. Dr. Gupta testified that NAS can only result from prescription opioid use if the
             mother is using prescription opioids while the baby is in utero. See 5/6 Tr. (Gupta)
             at 102:19–103:16.

   113.   “Medicine cabinet” diversion—for example, where unused prescription opioid pills
          dispensed by a pharmacy pursuant to a legitimate prescription are subsequently sold or
          stolen, or given away to friends, family, or others—is the most common pathway of
          diversion.

          a. Mr. Rannazzisi testified that, on as many as 70 occasions, he gave a presentation
             stating that the most frequent method of obtaining a pharmaceutical controlled


                                              50
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 57 of 258 PageID #: 67084




             substance for non-medical use was friends or family for free. See 6/10 (Rannazzisi)
             at 88:13–89:18. Mr. Rannazzisi gave that presentation to Congress, see id. at
             89:19–21, and confirmed that it represented the government’s official position, see
             6/9 Tr. (Rannazzisi) at 141:3–10.

          b. Mr. Rafalski took no issue with statistics showing that “more than three out of four
             people who misuse prescription painkillers use drugs prescribed to someone else.”
             See 5/26 Tr. (Rafalski) at 199:11–18.

          c. Dr. Waller testified that as prescriptions increased four-fold between 1999 and
             2010, unused pills became increasingly available. See 5/4 Tr. (Waller) at 174:9–
             22. Dr. Waller further testified that more than half of people who misuse
             prescription opioids report obtaining them from family or friends who have
             prescriptions. See id. at 174:23–175:5.

          d. Dr. Gupta testified that doctor overprescribing led to prescription opioids that were
             unused and ended up being diverted from patients’ medicine cabinets. See 5/6 Tr.
             at 91:14–25. Dr. Gupta further testified that it was a “common mistake” in the
             medical profession to prescribe too many opioid pills for a legitimate medical need.
             See id. at 87:12–88:11, 89:25–90:19.

          e. Dr. Keyes testified that the literature reflects that pervasive over-prescribing
             resulted in unused prescribed opioid medications diverted for monetary value,
             bartered, or for no cost among family and individuals in a shared social network.
             See 6/14 Tr. (Keyes) at 71:24–72:7, 72:15–73:3. Dr. Keyes further testified that it
             is common for people to have unused medication from an opioid prescription, and
             for those unused medications to end up being diverted into illicit channels. See id.
             at 39:17–24.

          f. Dr. Keyes testified that studies indicate that the large majority of adults who use
             opioids non-medically obtain them from friends and relatives or from street-level
             dealers. See 6/14 Tr. (Keyes) at 62:4–17.

          g. Mr. Holbrook testified that pills obtained through legitimate means were often
             diverted, including from break-ins from people seeking drugs from medicine
             cabinets. See 6/17 Tr. (Holbrook) at 198:13–199:7.

          h. An article by Dr. Wilson Compton of the National Institute on Drug Abuse, found
             that “more than half” of individuals who misuse prescription opioids “report
             obtaining them from family or friends who have prescriptions.” Ex. MC-WV-
             02079 (Compton 2019) at .00006.

   114.   Defendants have no control over the prescription opioids they ship after those
          medicines are delivered to the pharmacy or hospital that ordered them, and therefore
          are not responsible for “medicine cabinet” diversion.

          a. Mr. Rafalski testified that “medicine cabinet” diversion is the responsibility of the
             patient, and that distributors have no control over what happens to a prescription


                                              51
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 58 of 258 PageID #: 67085




             opioid after it is legitimately written and dispensed. See 5/26 Tr. (Rafalski) at
             196:7–11 (“Q. You agree that when a patient misuses medication that was
             prescribed for a legitimate medical use, whether it’s giving it away or selling it, the
             patient is responsible for that? A. Yes, sir.”); id at 198:19–22 (“Q. You agree that
             when a prescription is legitimately written and dispensed, distributors have no
             control over what happens to it after that point? A. That’s a correct statement.”)

          b. Mr. Rannazzisi testified that unreasonable volumes in prescriptions can lead to
             medicine cabinet diversion, and that this can happen even if Distributors do
             everything they are supposed to. See 6/9 Tr. (Rannazzisi) at 141:24–143:23. Mr.
             Rannazzisi further testified that it is not the role of distributors to “evaluate a
             patient’s legitimate medical need for opioids” and that distributors are not required
             to “Know [Their] Customer’s Customer”—i.e., the patients who obtain prescription
             medicines from pharmacies. See id. at 154:14–20, 155:3–7.

          c. Mr. Mapes testified by deposition designation that distributors have nothing to do
             with opioids that are diverted when they are stolen from friends or family. See M.
             Mapes 7/11/19 Dep. Designations at 224:7–11. Mr. Mapes further testified that
             Distributors cannot control what happens to pills once they are delivered to
             pharmacy customers. See id. at 224:21–24, 225:2.

          d. Mr. Brown testified by deposition designation that diversion and unlawful use of
             prescription opioids happens after Defendants’ role in the chain of supply is over.
             See V. Brown 7/8/20 Dep. Designations at 300:22–24, 301:3–4.

   115.   Any diversion of prescription opioids that occurred in Cabell/Huntington after the
          medicines were distributed to and dispensed by pharmacies involved criminal actions
          of third parties over whom Defendants had no control, including the persons to whom
          the medicines were prescribed and those involved in diverting the prescription opioids.

          a. Diversion of a prescription opioid is a criminal act. See 5/26 Tr. (Rafalski) at
             195:2–5; 6/17 Tr. (Holbrook) at 243:12–15; D. Cox 7/15/20 Dep. Designations at
             47:10–17, 51:19–21, 126:19–127:16, 127:20–21; V. Brown 7/8/20 Dep.
             Designations at 15:9–10, 39:4–8; R. Knittle 8/27/20 Dep. Designations at 58:18–
             21.

          b. Possession and use of a diverted prescription opioid without a legitimate
             prescription is a criminal act. See D. Cox 7/15/20 Dep. Designations at 47:18–48:3;
             V. Brown 7/8/20 Dep. Designations at 39:9–13.

   116.   Congress has charged DEA with coming up with estimates of how much diversion is
          occurring to inform DEA’s decisions about quota-setting. See 5/26 Tr. (Rafalski) at
          249:11–16, 249:24–25; see also 7/8 Tr. (Boberg) at 180:12–22, 182:18–23. Pursuant
          to that legal obligation, DEA has estimated in the past several years that less than 0.1%
          of oxycodone and hydrocodone are diverted. 5/26 Tr. (Rafalski) at 250:4–9; see also
          7/8 Tr. (Boberg) at 183:6–13, 197:1–5.




                                               52
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 59 of 258 PageID #: 67086




IX.      Suspicious Order Monitoring Programs

      117.   The CSA provides that (1) every person who manufactures, distributes, or dispenses
             controlled substances must apply for registration with DEA and periodically renew that
             registration and (2) registered wholesale distributors may ship controlled substances
             only to dispensers who have an active registration. See 21 U.S.C. §§ 822(a)–(b); 21
             C.F.R. § 1301.74(a); see also supra Findings ¶¶ 4–5, 40, 48, 52, 86.

      118.   DEA “shall register an applicant” unless it determines “that the issuance of such
             registration is inconsistent with the public interest.” See 21 U.S.C. § 823(b).

      119.   “In determining the public interest” for purposes of registration, revocation, or
             suspension, the statute instructs DEA to consider certain factors, including the
             applicant’s “maintenance of effective controls against diversion.” See 21 U.S.C.
             § 823(b)(1). The CSA and its implementing regulations thus concern the registration
             process for wholesale distributors.

      120.   In assessing the factors set forth in the CSA and its implementing regulations to
             determine whether a registration should be issued, suspended, or revoked, DEA must
             determine whether the registered entity has substantially complied with the regulatory
             provisions. Put differently, substantial compliance with the relevant security
             requirements may be deemed sufficient by the licensing authority. See 21 C.F.R.
             § 1301.71(b).

      121.   The factors set forth in the CSA and its implementing regulations largely address the
             physical handling and security of controlled substances, including specifications for
             storage areas, cabinets, vaults, cages, alarms, compounding areas, and the like. See,
             e.g., 21 C.F.R. § 1301.72.

      122.   Defendants at all times complied with regulations concerning the physical handling and
             security of controlled substances.

             a. Plaintiffs offered no evidence that Defendants ever failed to maintain adequate
                physical security over controlled substances while in their possession and under
                their control.

             b. Mr. Zimmerman described AmerisourceBergen’s extensive physical security
                measures and compliance with related regulations. See 5/13 Tr. (Zimmerman) at
                166:14–171:2, 172:4–16.

             c. Mr. Moné testified concerning the “extensive” physical security requirements and
                Cardinal Health’s compliance with same. See 5/20 Tr. (Moné) at 194:18–195:14.

             d. Mr. Oriente testified concerning McKesson’s compliance with the physical security
                requirements and how prescription opioids are stored and monitored while under
                McKesson’s control. See 5/25 Tr. (Oriente) at 11:11–12:25.




                                                 53
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 60 of 258 PageID #: 67087




          e. Mr. Walker testified by deposition designation regarding the significant physical
             security measures that McKesson took to prevent diversion from its facilities,
             including vaults, cages, and alarms. See D. Walker 1/10/19 Dep. Designations at
             360:16–361:15.

          f. Mr. Boggs testified by deposition designation that McKesson maintains physical
             security over controlled substances while under McKesson’s control, including by
             using cages and vaults and security cameras, among other things. See G. Boggs
             1/17/19 Dep. Designations at 69:16–18, 69:22–70:11, 70:14–22.

   123.   As part of the “effective controls” provisions of the CSA, registrants are required to (i)
          “design and operate a system to disclose to the registrant suspicious orders of controlled
          substances,” and (ii) “inform” DEA “of suspicious orders when discovered.” See 21
          C.F.R. § 1301.74(b). This is the only provision in the CSA regulations that mentions
          suspicious orders.

   124.   The federal regulations define “suspicious orders” as “orders of unusual size, orders
          deviating substantially from a normal pattern, and orders of unusual frequency.” See
          21 C.F.R. § 1301.74(b); see also 5/26 Tr. (Rafalski) at 82:18–83:1, 203:4–9; 6/9 Tr.
          (Rannazzisi) at 9:25–10:14; M. Mapes 7/11/19 Dep. Designations at 80:8–13.

   125.   The three criteria contained in DEA’s suspicious order regulation—“unusual size,”
          “deviating substantially from a normal pattern,” and “unusual frequency”—are the only
          criteria specified in the regulation for identification of suspicious orders. See 6/9 Tr.
          (Rannazzisi) at 10:4–19. DEA does not have any further guidance as to what
          constitutes a “suspicious order” beyond the text of the regulation. See id. at 11:16–23.

   126.   DEA did not tell distributors whether or not an order is “suspicious,” and rather left
          that decision to distributors.

          a. Mr. Rannazzisi testified that DEA “cannot tell a distributor if an order is suspicious
             under these criteria,” and testified that “[i]t was up to the distributor to make the
             decision whether an order is suspicious or not.” See 6/9 Tr. (Rannazzisi) at 11:4–
             15. Mr. Rannazzisi further testified that DEA never told distributors about
             customers that were under investigation by DEA because of due process concerns
             and because it was DEA policy not to disclose ongoing investigations. See 6/8 Tr.
             (Rannazzisi) at 174:6–175:16, 6/10 Tr. (Rannazzisi) at 14:13–15:2, 15:19–16:12.

          b. Mr. Rafalski testified that the determination of what constitutes a suspicious order
             was left to the registrant. See 5/26 Tr. (Rafalski) at 82:18–22. Mr. Rafalski further
             testified that it has been a long-standing rule at DEA not to advise a registrant
             whether to distributor or dispense a controlled substance, and that during his time
             at DEA he did not inform a distributor whether a pharmacy customer was under
             investigation, even if the distributor asked. See id. at 159:10–21, 161:10–16.

          c. Mr. Mapes testified by deposition designation that the regulation does not explain
             how to identify an order of unusual size, an order of unusual frequency, or an order
             that deviates substantially from a normal pattern, and that registrants were


                                               54
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 61 of 258 PageID #: 67088




             responsible for designing their own suspicious order monitoring systems. See M.
             Mapes 7/11/19 Dep. Designations at 80:14–16, 80:18–22, 80:24, 81:2–4, 81:6–11.

   127.   The vast majority of orders that meet the technical definition of “suspicious orders”
          under federal and state regulations (because they are of “unusual size” or “unusual
          frequency” or deviate “from a normal pattern”) are in fact legitimate orders placed by
          legitimate customers.

          a. Mr. Prevoznik, testifying on behalf of DEA, acknowledged that not every order
             meeting the regulatory definition of “suspicious” is indicative of diversion. See T.
             Prevoznik 4/17/19 Dep. Designations at 307:18–22, 308:1–2, 308:4–5, 308:8–9,
             308:11–13, 308:16–17; T. Prevoznik 5/17/19 Dep. Designations at 1206:6–7,
             1206:10, 1207:11–13, 1207:16, 1208:21–24, 1209:2. Mr. Prevoznik further
             testified that there could be legitimate reasons for a pharmacy to place an order of
             unusual size, unusual frequency, or diverting from a normal ordering pattern. For
             instance:

                  i. A pharmacy could legitimately place an order of an unusual size if a new
                     hospital or hospice center opened nearby, see T. Prevoznik 5/17/19 Dep.
                     Designations at 1206:12–14, 1206:17, 1206:23–1207:1, 1207:6–9;

                 ii. A pharmacy could place an order of unusual frequency if there was a new
                     customer base, prescriber, or a new doctor’s office opening nearby, see T.
                     Prevoznik 5/17/19 Dep. Designations at 1207:18–20, 1207:23–1208:2,
                     1208:7–13; and

                iii. A pharmacy could place orders in an abnormal pattern for legitimate
                     reasons, see T. Prevoznik 5/17/19 Dep. Designations at 1209:4–7.

          b. Mr. Rafalski testified that there are all kinds of circumstances when an order can
             meet the regulatory definition of “suspicious” but not be diverted. He
             acknowledged that he does not know how many orders meeting the regulatory
             definition of “suspicious” have been diverted over time. See 5/26 Tr. (Rafalski) at
             204:12–16, 205:8–11, 205:18–22.

          c. Mr. Rannazzisi testified that orders falling above a certain threshold are not
             necessarily suspicious, because the ordering pharmacy may be located next to a
             cancer center, palliative care center, or hospital. See 6/8 Tr. (Rannazzisi) at 111:11–
             24, 183:22–184:2; 6/9 Tr. at 81:11–13.

          d. Mr. Mapes testified by deposition designation that an order of unusual size,
             frequency, or pattern will not necessarily be diverted. M. Mapes 7/11/19 Dep.
             Designations at 151:19–22, 152:2, 153:6–9, 153:15.

          e. Mr. Zimmerman testified that “suspicious” orders are not “bad” just because they
             meet the regulatory definition. See 5/12 Tr. (Zimmerman) at 179:17–180:16.




                                               55
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 62 of 258 PageID #: 67089




          f. Mr. Oriente testified that an order meeting the regulatory definition of “suspicious”
             is not necessarily likely to be diverted and that orders of an unusual size, pattern,
             or frequency can be legitimate. 5/24 Tr. (Oriente) at 56:6–17. Mr. Oriente further
             testified that developments in a community such as a pharmacy closing or hospice
             center opening could lead to legitimate, but unusual, ordering patterns. 5/25 Tr.
             (Oriente) at 47:2–48:3.

          g. Mr. Boggs testified by deposition designation that a suspicious order does not equal
             a suspicious customer—orders that are of an unusual size or deviate substantially
             from a normal pattern or frequency are more often than not legitimate and not
             destined for diversion. See G. Boggs 1/17/19 Dep. Designations at 95:24–96:2,
             96:4–21. Mr. Boggs further testified that, based on his experience, the assumption
             that a suspicious order equals a suspicious customer is misplaced. See id. at 97:14–
             17, 97:20–98:2.

   128.   It is common for a legitimate customer to order different quantities of prescription
          opioids on different days, to order much higher quantities on some days than others, or
          to order sporadically throughout the month. See 5/25 Tr. (Oriente) at 47:2–18.

   129.   “Suspicious orders,” therefore, are not necessarily orders that are likely to be diverted.
          Conversely, orders that do not meet the regulatory definition of “suspicious orders” can
          be diverted. See, e.g., G. Boggs 1/17/19 Dep. Designations at 366:8–23, 367:13–19.

   130.   Volume alone cannot be used to determine whether a pharmacy order is suspicious or
          a doctor is prescribing inappropriately.

          a. Mr. Rannazzisi testified that DEA “do[esn’t] investigate based on quantities,” and
             testified that “the amount of dosage units per prescription will never be a basis for
             investigation for the overwhelming majority of physicians.” See 6/9 Tr.
             (Rannazzisi) at 112:16–113:5, 115:15–23. Mr. Rannazzisi further testified that
             there is nothing inherently suspicious about being a high prescribing doctor. See
             id. at 197:15–21 (agreeing that “[j]ust because a physician is a pain specialist, that
             doesn’t mean that they’re prescribing in any sort of a rogue fashion”).

          b. Dr. Gupta testified that the West Virginia Board of Medicine would not initiate an
             investigation of a prescriber simply because he or she was prescribing a high
             volume of opioids. See 5/6 Tr. (Gupta) at 143:11–15.

          c. Mr. Prevoznik testified by deposition designation that DEA agreed not all pain
             clinics diverted controlled substances. See T. Prevoznik 4/18/19 Dep. Designations
             at 492:4–6, 492:9–16, 492:20.

          d. Mr. Knittle testified by deposition designation that information on the biggest
             prescriber or numbers alone “wouldn’t tell you anything,” because the biggest
             prescriber could be working at a hospice. See R. Knittle 8/27/20 Dep. Designations
             at 193:5–20. Mr. Knittle further testified that it would be “grossly illegal” for the
             Board of Medicine to “fish[]” for the “biggest prescribers” of opioids identified
             through West Virginia’s controlled substances monitoring program, and that the


                                               56
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 63 of 258 PageID #: 67090




             Board only investigated doctors against whom there had been a formal complaint.
             See id. at 191:17–192:7.

          e. Dr. McCann evaluated Defendants’ shipment data and purported to identify
             pharmacies with above-average ordering, but admitted that he could not say
             whether or not all of the shipment charts he discussed during his testimony reflected
             over-supply or under-supply of prescription opioids. See 5/11 Tr. (McCann) at
             66:10–13.

          f. Dr. Gilligan testified that in order to identify inappropriate prescribing, one needs
             patient-level information and medical expertise, not just prescribing levels. See 7/2
             Tr. (Gilligan) at 75:11–23.

   131.   A reliable suspicious order identification methodology would flag only a small number
          of orders. See 6/7 Tr. (Rannazzisi) at 219:15–17 (“The volume of suspicious orders
          that should [be reported] is not a huge quantity of orders. It shouldn’t be like boxes of
          orders.”).

   132.   Federal regulations require a distributor to check that its shipments are to DEA-
          registered pharmacies and prescribers prior to shipment. See 21 C.F.R. § 1301.74(a).
          This license check is the only customer due diligence required of distributors under
          federal law.

   133.   Neither the CSA nor its implementing regulations impose any express requirement on
          Defendants not to ship “suspicious orders.”

          a. The provision of the current regulations referring to “suspicious orders” does not
             include any no-shipping language. See 21 C.F.R. § 1301.74; see also M. Mapes
             7/11/19 Dep. Designations at 90:25–91:10, 91:12, 151:7–9, 151:16–17; T.
             Prevoznik 4/17/19 Dep. Designations at 303:19–304:1.

          b. DEA recently proposed amending the CSA’s implementing regulations to include,
             for the first time, a “no-shipping” requirement. See 85 Fed. Reg. 69,282, RIN
             1117–AB47 (Nov. 2, 2020); see also 5/26 Tr. (Rafalski) at 203:13–19. That
             proposed change would not have been necessary if the regulations already included
             such a requirement.

          c. Mr. Prevoznik testified by deposition designation that the CSA requires distributors
             to maintain effective controls against diversion but does not state whether or not a
             distributor could ship a suspicious order. See T. Prevoznik 4/17/19 Dep.
             Designations at 167:5–12.

          d. Mr. Rannazzisi testified that, during his time as head of DEA’s Office of Diversion
             Control, he never tried to amend the suspicious order regulation to include language
             directing distributors not to ship suspicious orders. 6/9 Tr. (Rannazzisi) at 12:9–
             18.




                                               57
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 64 of 258 PageID #: 67091




    134.   The relevant portions of the West Virginia Controlled Substances Act (“WVCSA”) and
           related regulations are nearly identical to the equivalent provisions of the federal CSA
           and related regulations.

           e. The WVCSA grants authority to the West Virginia Board of Pharmacy
              (“WVBOP”) to issue rules related to wholesale drug distribution. W. Va. Code
              § 60A-3-301.

           f. Rules issued by the WVBOP provide that the registrant “shall design and operate a
              system to disclose … suspicious orders of controlled substances.” W. Va. Code R.
              § 15-2-5.3.

           g. Under the WVCSA, registrants are not required not to ship suspicious orders, to
              perform any particular due diligence on customers (other than verifying their
              registration status), or to maintain complete due diligence files for any period of
              time.

    135.   Each Defendant operates a “suspicious order monitoring” (“SOM”) program to
           identify, inter alia, orders that meet the regulatory definition of suspicious. See, e.g.,
           5/26 Tr. (Rafalski) at 60:4–61:9, 74:16–75:23, 207:2–6, 250:23–251:3 (describing
           Defendants’ suspicious order monitoring systems at different times).

    136.   In summary, the record evidence establishes the following propositions:

           a. Defendants reported suspicious orders to the DEA. See infra Findings ¶¶ 139; see
              also, e.g., ABDC-Specific Findings ¶¶ 11–12, 16–18, 33, 113, 115; Cardinal-
              Specific Findings ¶¶ 10, 25, 34; McKesson-Specific Findings ¶¶ 52, 68, 72.

           b. Defendants always blocked (i.e., did not ship) any orders that were likely to be
              diverted. See infra Findings ¶ 141.

           c. By no later than 2008, Defendants blocked all suspicious orders. See infra Findings
              ¶ 148.

    137.   Defendants’ SOM programs have evolved over time as technology, diversion trends,
           and guidance from DEA changed. The evolution of these SOM programs was informed
           by informal guidance provided by DEA. The guidance was never promulgated in any
           statute or regulation and therefore did not have the force of law. 6 Though not legally
           obligated, Defendants nevertheless endeavored in good faith to comply with DEA’s




6
  DEA sent a series of letters to registrants in 2006 and 2007 setting out the DEA’s new guidance
regarding its expectations of distributors. See Ex. P-00033, Ex. P-00034. Because these letters
did not undergo a notice-and-comment rulemaking, and because there were no changes to the
Controlled Substance Act’s implementing regulations, this sub-regulatory guidance did not have
force of law. See infra Conclusions of Law ¶ 102–115.


                                                58
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 65 of 258 PageID #: 67092




           non-binding, sub-regulatory guidance. See, e.g., 5/13 Tr. (Zimmerman) at 173:3–5;
           5/20 Tr. (Moné) at 158:22–159:3; 5/25 Tr. (Oriente) at 34:1–35:2.

   138.    Since at least 2007, DEA repeatedly advised distributors that it does not tell DEA
           registrants what their suspicious order monitoring system should be and that the
           decision whether to ship to a customer is left in the distributors’ discretion.

           a. Mr. Rafalski testified that the regulations do not prescribe any particular form or
              style of monitoring system. See 5/26 Tr. (Rafalski) at 256:18–23. Mr. Rafalski
              further testified that there is not one particular “golden rule” for designing a
              suspicious order monitoring trigger, and that the regulations allow flexibility for a
              registrant to design a system to meet its business needs and serve its customers. See
              id. at 82:15–17, 83:22–84:11.

           b. Mr. Mapes testified by deposition designation that DEA affords registrants the
              discretion to design a suspicious order monitoring program that is effective. See
              M. Mapes 7/11/19 Dep. Designations at 85:5–8, 85:11.

           c. Mr. Prevoznik testified by deposition designation on behalf of DEA that there is
              more than one way to design and operate a system that can identify and report
              suspicious orders, and there is no one single feature that makes a suspicious order
              monitoring system compliant. See T. Prevoznik 4/17/19 Dep. Designations at
              179:22–180:6. Mr. Prevoznik further testified that DEA leaves it up to the
              registrant to design a system that works with its own business model and customer
              base. See id. 180:7–11. Mr. Prevoznik further testified that it is a business decision
              whether to ship any particular order, see T. Prevoznik 5/17/19 Dep. Designations
              at 1236:2–4, 1236:7–9, and that DEA did not provide any industry-wide guidance
              in 2008 or later as to how to design or implement suspicious order monitoring
              systems, see T. Prevoznik 4/17/19 Dep. Designations at 178:19–23, 179:2–3.

      A.      Defendants’ Pre-2007 Suspicious Order Monitoring Programs

   139.    Defendants’ pre-2007/2008 SOM programs were known as “report and ship” programs
           or “excessive purchase” programs because Defendants reported all orders meeting the
           definition of “suspicious orders” under the federal standards and then shipped the
           orders.

           a. Mr. Rafalski testified that prior to 2007–2008, each Defendant operated a
              Suspicious Order Monitoring System that involved both reporting and shipping
              orders that met the regulatory definition of “suspicious.” 5/26 Tr. (Rafalski) at
              60:4–61:9.

           b. Mr. Zimmerman testified that, between 1998 and 2007, AmerisourceBergen’s
              suspicious order monitoring program involved daily reporting to DEA of all
              suspicious orders when discovered, monthly reporting of all suspicious orders that
              had been reported that month (if the DEA field office desired this second report),
              and distribution center staff reporting any suspicious orders they saw while packing
              orders to DEA via a DEA contact form. 5/13 Tr. (Zimmerman) at 46:3–21. Mr.


                                                59
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 66 of 258 PageID #: 67093




             Zimmerman further testified that, between 1996 and 1998, he worked directly with
             DEA to develop this program and DEA ultimately approved this program in 1998,
             as also shown by documentary evidence. Id. at 179:8–180:10; Ex. AM-WV-00781
             (1998 DEA Letter). This DEA-approved program reported the shipped suspicious
             orders after they had been shipped. 5/13 Tr. (Zimmerman) at 186:18–21. Mr.
             Zimmerman further explained that the “ship and report” system protected patient
             access to medication prescribed by licensed doctors. Id. at 49:11–50:2; 186:22–25.

          c. Before late 2007, Cardinal Health had a two-step process for complying with its
             regulatory requirement to report suspicious orders. S. Reardon 11/30/18 Dep.
             Designations at 506:12–506:19; E. Brantley 11/27/18 Dep. Designations at 529:8–
             530:18; Ex. CAH-WV-00580 (Cardinal Health “DEA Compliance Manual”) at
             .00046 (outlining the company’s process for complying with 21 CFR 1301.74(b)).
             First, Cardinal Health submitted monthly Ingredient Limit Reports (“ILRs”) to
             DEA. S. Reardon 11/30/18 Dep. Designations 424:18–425:2; Ex. CAH-WV-
             00580 (Cardinal Health “DEA Compliance Manual”) at .00046. Second, and
             separately from the ILRs, Cardinal Health distribution center personnel—
             sometimes called “pickers and checkers”—would, as a matter of course, evaluate
             orders on a daily basis before they were shipped to customers. They were
             encouraged to investigate orders that appeared excessive and notify DEA “before
             the order [wa]s shipped.” Ex. CAH-WV-00580 (Cardinal Health “DEA
             Compliance Manual”) at .00046; see S. Reardon 11/30/18 Dep. Designations
             428:7–429:14; id. 439; Brantley Dep. Designations 369.

          d. Mr. Oriente testified that McKesson’s “Section 55” program—which was a
             precursor to McKesson’s updated Controlled Substances Monitoring Program (or,
             “CSMP”)—involved daily reporting to DEA of all orders that met the regulatory
             definition of “suspicious.” See 5/25 Tr. (Oriente) at 38:13–39:11, 41:3–13, 42:4–
             43:4; see also Ex. MC-WV-00451 (Section 55 Program Manual). McKesson
             reported all suspicious orders to DEA through its Section 55 program until 2009.
             See 5/25 Tr. (Oriente) at 43:1–4. Mr. Oriente testified that McKesson’s Section 55
             program was based on DEA-approved guidelines. See id. at 51:16–18.

   140.   As the regulator, it was DEA’s responsibility to determine if any of the reported orders
          needed further investigation. However, the evidence shows that DEA did not make use
          of suspicious order reports in performance of its responsibilities.

          a. The Department of Justice’s Office of the Inspector General concluded that DEA
             field division staff did not even receive access to the suspicious order report
             database until 2017, nearly 10 years after it was created, noting that the database
             was described as a “joke.” See Ex. DEF-WV-01597 (OIG Report) at .00036.

          b. Mr. Rafalski testified that he took no issue with the OIG’s conclusion that DEA did
             not keep individual suspicious order reports sent to field offices. See 5/26 Tr.
             (Rafalski) at 164:23–165:1. Mr. Rafalski additionally did not take issue with the
             assertion that DEA field division staff did not receive access to the suspicious order
             database until 2017. See id. at 167:11–14. Mr. Rafalski further testified that he


                                               60
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 67 of 258 PageID #: 67094




             could not identify any action DEA took on any suspicious order that Defendants
             reported for Huntington/Cabell, see id. at 206:11–15, and he was not aware of any
             suspicious order reports regarding pharmacies in Huntington/Cabell that led to any
             investigation by DEA, see id. at 2067:16–20.

          c. Mr. Rannazzisi testified that DEA is supposed to follow up on suspicious orders,
             including through evaluation of the order and the customer. See 6/7 Tr.
             (Rannazzisi) at 215:22–216:6. Although Mr. Rannazzisi testified that it was DEA
             protocol to investigate suspicious order reports, he could not say that every
             suspicious order report was investigated. See 6/8 Tr. (Rannazzisi) at 112:18–23.
             Mr. Rannazzisi could not say that DEA even investigated 1% of the suspicious
             order reports that it received. 6/9 Tr. (Rannazzisi) at 167:3–6 (“Q. … Do you know
             whether it was more than one percent of suspicious orders reported that resulted in
             an investigation? Do you know? A. I don’t know.”).

          d. Mr. Prevoznik testified by deposition designation on behalf of DEA that between
             2006 and 2015, under the leadership of Mr. Rannazzisi, DEA did not have a
             published policy that DEA would investigate every suspicious order report it
             received. See T. Prevoznik 4/18/19 Dep. Designations at 558:8–13, 558:16–17.
             Mr. Prevoznik further testified that not every suspicious order that is reported to a
             regional office actually results in some sort of investigation. T. Prevoznik 5/17/19
             Dep. Designations at 1223:11–14, 1223:17.

   141.   At all relevant times, Defendants’ systems blocked and did not ship orders that were
          identified as likely to be diverted.

          a. Mr. Zimmerman testified that if AmerisourceBergen knew a pharmacy was
             diverting drugs “we wouldn’t be selling [opioids] to them.” See 5/12 Tr.
             (Zimmerman) at 203:11–17.

          b. Mr. Moné testified that Cardinal Health never shipped an opioid it believed would
             be used for other than legitimate medical purposes. See 5/20 Tr. (Moné) at 230:10–
             14; see also S. Reardon 11/30/18 Dep. Designations at 534:9–14 (testifying that in
             his “experience at Cardinal Health over 25 years” he did not “ever see Cardinal
             Health ship an order that [he] believed would be diverted”).

          c. Mr. Oriente testified that at all relevant times McKesson blocked orders that it
             identified as likely to be diverted. See 5/25 Tr. (Oriente) at 48:4–14, 55:12–20,
             126:4–8.

          d. No Plaintiff witness disputed the fact that Defendants always blocked orders
             identified as likely to be diverted.

   142.   DEA was aware that Defendants’ pre-2007/2008 SOM programs involved reporting
          suspicious orders after they had been shipped, and did not contemporaneously view
          those programs as out of compliance with the CSA or its implementing regulations.




                                              61
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 68 of 258 PageID #: 67095




         a. Mr. Prevoznik testified by deposition designation on behalf of DEA that DEA
            received and accepted excessive purchase reports from at least 1991 to 2008. See
            T. Prevoznik 4/17/19 Dep. Designations at 85:9–14, 94:2–7. Mr. Prevoznik further
            testified that DEA was aware that distributors were submitting excessive purchase
            reports on a regular basis, and that DEA was aware that excessive purchase reports
            listed orders that had already been shipped. See id. at 121:15–19, 127:7–12.

         b. Mr. Prevoznik testified by deposition designation on behalf of DEA that, in 1996,
            Bergen Brunswig advised DEA that it was planning on implementing a new
            controlled substances monitoring program that involved reporting suspicious orders
            after they had been shipped. See T. Prevoznik 5/17/19 Dep. Designations at
            1099:8–20, 1100:1–19. Mr. Prevoznik further testified that DEA approved Bergen
            Brunswig’s controlled substances monitoring program, which involved sending
            reports of suspicious orders after shipping them. See id. at 1107:12–1108:12,
            1109:6–14, 1109:24–1110:7, 1127:13–16, 1127:19–1128:3, 1129:6–8, 1129:12–
            13, 1129:15–20, 1129:23–24, 1134:20–23, 1135:2–6, 1135:11–25.

         c. Mr. Rafalski testified that he could not identify a single registrant before 2007 that
            blocked all suspicious orders. See 5/26 Tr. (Rafalski) at 251:4–8. Mr. Rafalski
            further testified that he was not aware of any DEA personnel having told McKesson
            that its Section 55 program between 1997 and 2007 violated the CSA or its
            regulations. See 5/27 Tr. (Rafalski) at 12:2–11.

         d. Mr. Rafalski acknowledged that his subordinate, agent Kyle Wright, provided
            sworn testimony in his presence in United States v. $463,497.72, see 5/26 Tr.
            (Rafalski) at 259:6–24, that:

                 i. DEA was aware that it was standard practice in the industry to file
                    suspicious order reports with DEA while continuing to ship those suspicious
                    orders. See 5/26 Tr. (Rafalski) at 259:10–16.

                ii. The practice of shipping and reporting suspicious order had been approved
                    by DEA. See 5/26 Tr. (Rafalski) at 259:17–19.

         e. In September 2006, Mr. Rannazzisi sent a letter to registrants informing them that
            “the overwhelming majority of registered distributors act lawfully and take
            appropriate measure to prevent diversion.” Ex. P-00033 (Sept. 27, 2006 “Dear
            Registrant” Letter) at .00002; see also 6/9 Tr. (Rannazzisi) at 17:2–7. Mr.
            Rannazzisi testified that at the time he sent that letter stating that the overwhelming
            majority of registered distributors were acting lawfully, he was not aware of any
            distributor that had a policy in place to block suspicious orders instead of shipping
            and reporting them. See 6/9 Tr. (Rannazzisi) at 17:2–22. Mr. Rannazzisi could not
            point to any action DEA took against any of the hundreds of distributors that were
            reporting and shipping suspicious orders prior to 2006. See id. at 18:11–14.

         f. Mr. Rannazzisi acknowledged that the statement “Excessive Purchase Reports will
            no longer be accepted” does not appear in any versions of the DEA manual prior to



                                              62
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 69 of 258 PageID #: 67096




              October 2009. See 6/9 Tr. (Rannazzisi) at 35:11–14; Compare Ex. P-08861 (1996
              DEA Diversion Manual) at .00010–.00012 with Ex. DEF-WV-03842 (2009 DEA
              Diversion Manual) at .00003

           g. Mr. Mapes testified by deposition designation that he viewed excessive purchase
              reports as compliant with the regulations, see M. Mapes 7/11/19 Dep. Designations
              at 92:13–15, 92:23–25, and DEA accepted these excessive purchase reports, see id.
              at 96:12, 96:15, 96:21–22.

      B.      Defendants’ Post-2007 Suspicious Order Monitoring Programs

   143.    In December 2007, in a letter to industry, DEA stated that it was revoking its prior
           approval of Defendants’ “excessive purchase” SOM programs. Prior to that time, DEA
           had not issued any guidance stating that excessive order reports should not be submitted
           or did not comply with the requirements of 21 CFR § 1301.74. See T. Prevoznik
           4/17/19 Dep. Designations at 122:1–12, 126:18–22, 134:2–9, 136:17–137:2.

   144.    Prior to 2006/2007, DEA did not issue any guidance to Defendants or other distributors
           that they should block and not ship orders identified as “suspicious.”

           a. Mr. Rafalski testified that he could not identify any occasion prior to 2007 where
              DEA said that any order identified as suspicious should not be shipped. See 5/26
              Tr. (Rafalski) at 251:9–13. Mr. Rafalski further testified that distributors were not
              informed that they should not ship orders identified as suspicious until the
              distributor briefings that took place in 2006–2007, see id. at 255:6–12, and that
              DEA guidance not to ship orders identified as suspicious represented a change in
              policy during the 2006–2007 timeframe, see id. at 256:24–258:3.

           b. Mr. Rafalski previously testified under oath that there was no do-not-ship
              requirement before 2007. See 5/26 Tr. (Rafalski) at 252:14–19.

           c. Mr. Rannazzisi testified that DEA’s guidance concerning blocking suspicious
              orders was first announced in the final order in the Southwood administrative
              proceeding in 2007. See 6/9 Tr. (Rannazzisi) at 46:10–18.

           d. Mr. Rannazzisi acknowledged that the statement “the registrant does not fill the
              order but reports same to their local DEA office” does not appear in any prior
              versions of the DEA manual prior to October 2009. See 6/9 Tr. (Rannazzisi) at
              32:13–33:17, 35:15–17; compare Ex. P-08861 (1996 DEA Diversion Manual) at
              .00010–.00012 with Ex. DEF-WV-03842 (2009 DEA Diversion Manual) at .00003.

           e. Mr. Prevoznik testified by deposition designation on behalf of DEA that during the
              2007–2008 time period, it was a “business decision” whether a distributor should
              ship an order identified as suspicious, and DEA was “not going to direct a registrant
              don’t ship or not ship at that time.” See T. Prevoznik 4/17/19 Dep. Designations at
              170:19–24, 171:3–14.




                                               63
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 70 of 258 PageID #: 67097




          f. Mr. Zimmerman testified that, prior to 2007, no one at DEA told him to stop
             shipment of suspicious orders. 5/13 Tr. (Zimmerman) at 196:19–22.

          g. Mr. Reardon testified that, in approximately September 2007, DEA’s guidance
             about suspicious orders to Cardinal Health changed. S. Reardon 11/30/18 Dep.
             Designations at 527:22–528:3; Ex. P-00069.

          h. Mr. Oriente testified that DEA’s guidance began to change in the year or two before
             2008, and that the Rannazzisi letters in 2006 and 2007 changed the guidance as to
             what was expected of distributors. See Tr. 5/25/21 (Oriente) at 34:19–24; 53:24–
             54:2; 55:4–9. McKesson changed its processes in response to the shift in DEA
             guidance. See id. at 55:10-11.

   145.   DEA did not seek to change the regulations governing the distribution of controlled
          substances at the time of its revised guidance in 2007/2008. See 6/9 Tr. (Rannazzisi)
          at 12:6–18, 13:3–12.

          a. Mr. Mapes testified by deposition designation that DEA did not change the
             suspicious order regulations but did change how it expected distributors to comply
             with the regulations. See M. Mapes 7/11/19 Dep. Designations at 197:14–198:1,
             198:8–12. Mr. Mapes further testified that DEA’s interpretation of the regulation
             changed, see M. Mapes 7/12/19 Dep. Designations at 518:10–18, and that
             distributors responded to DEA’s changing interpretation by developing programs
             to address DEA’s new expectations, see id. at 518:19–23.

   146.   The change in policy to require blocking of suspicious orders prompted concerns within
          DEA compliance sectors that confusion would result, since the prior report-only policy
          had been in place for 35 years. See 5/26 Tr. (Rafalski) at 258:10–14.

   147.   It was not until late 2020 that DEA, for the first time, proposed new regulations that
          would require distributors to conduct “due diligence” and not to ship orders meeting
          the regulatory definition of “suspicious orders” unless and until additional due
          diligence showed that the order was not likely to be diverted. See 85 Fed. Reg. 69,282,
          RIN 1117–AB47 (Nov. 2, 2020). Those new proposed regulations have not yet been
          approved or taken effect.

   148.   Consistent with DEA’s new guidance, each version of each Defendant’s SOM program
          post-2007/2008 blocked and did not ship orders determined to be “suspicious orders.”

          a. Mr. Rafalski testified that, since 2007–2008, each Defendant operated a Suspicious
             Order Monitoring System that blocked and did not ship orders determined to be
             “suspicious.” See 5/26 Tr. (Rafalski) at 74:16–75:23, 207:2–6, 250:23–251:3. Mr.
             Rafalski further testified that if a Suspicious Order Monitoring System was working
             as designed, there would be an immediate process to determine whether to ship or
             block an order, and an order would only be shipped once a suspicion of diversion
             has been cleared. See id. at 79:14–25. In response to questioning from the Court,
             Mr. Rafalski confirmed that starting between 2007 and 2008, each Defendant



                                              64
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 71 of 258 PageID #: 67098




             designed a Suspicious Order Monitoring System that did “exactly” what he testified
             a properly-designed system should do. See id. at 80:2–9.

          b. Mr. Rannazzisi testified that, by 2008, every Defendant had in place a policy that
             involved blocking suspicious orders. See 6/9 Tr. (Rannazzisi) at 13:18–24.

          c. Mr. Zimmerman testified that AmerisourceBergen blocked all orders identified as
             suspicious beginning in 2007. See 5/13 Tr. (Zimmerman) at 196:1–3.

          d. Mr. Reardon testified that Cardinal Health began developing a new suspicious order
             monitoring program in late 2007. See Reardon Dep. Designations 529:24-530:6.
             The new program blocked and did not ship suspicious orders. See 5/20 Tr. (Moné)
             at 157:6–158:13, 158:22–159:22.

          e. Mr. Oriente testified that McKesson began using its updated CSMP—which
             blocked all orders identified as “suspicious”—in early 2008. See 5/25 Tr. (Oriente)
             at 9:2–12; 55:12–17, 58:23–59:1; see also Ex. MC-WV-00381 (2008 CSMP
             Manual) at .00006. McKesson began blocking orders because DEA’s guidance
             changed, even though the underlying regulation for suspicious order monitoring did
             not change. See id. at 55:21–24; 127:9–12.

   149.   Each Defendant presented an overview of the features of its SOM program to DEA and
          provided a copy of the standard operating procedures of its SOM program to DEA.

          a. Mr. Mays testified that, in 2007, DEA was involved in the development of
             AmerisourceBergen’s new suspicious order monitoring system. See 5/19 Tr.
             (Mays) at 46:3–8.       He further testified that DEA knew the multiplier
             AmerisourceBergen       was    using    to   determine       thresholds,   knew
             AmerisourceBergen’s due diligence process, reviewed due diligence files, and
             reviewed the program generally. Id. at 46:3–24. Additionally, in 2007, Mr.
             Zimmerman stood on stage with DEA representative Michael Mapes and presented
             AmerisourceBergen’s suspicious order monitoring program at an industry
             conference. See 5/13 Tr. (Zimmerman) at 198:7–12; id. at 199:22–201:8; Ex. DEF-
             WV-00001 (Presentation by ABDC at DEA conference); Ex. DEF-WV-02191
             (DEA website).       Mr. Mapes testified by deposition designation that
             AmerisourceBergen was asked to present its suspicious order monitoring program
             to industry because DEA thought this new system was compliant with the CSA.
             M. Mapes 7/11/19 Dep. Designations at 178:11–16, 178:24–179:1; 181:24–182:2,
             182:9–182:18.

          b. Mr. Moné testified that, in early 2009, he met with Barbara Boockholdt (Chief of
             the Regulatory Section of the DEA’s Office of Diversion Control) and several DEA
             diversion investigators. Over the course of a week, Mr. Moné reviewed with them
             Cardinal Health’s suspicious order monitoring system, as revamped in light of
             DEA’s new expectations. See 5/20 Tr. (Moné) at 219:11–220:1. That discussion
             included reviewing the procedures for setting customer thresholds—including any
             multipliers used—and how Cardinal Health identified and reported suspicious



                                              65
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 72 of 258 PageID #: 67099




              orders. Id. at 220:9–23. After Todd Cameron replaced Mr. Moné in September
              2012, Mr. Cameron presented Cardinal Health’s suspicious order monitoring
              program to DEA. See G. Quintero Dep. Designations 93:9–19; 5/20 Tr. (Moné) at
              16:22–25.

           c. Mr. Oriente testified that McKesson gave multiple presentations to DEA that
              provided an overview of its controlled substance monitoring program, including in
              July and November 2008. See 5/25 Tr. (Oriente) at 101:21–23, 102:4–14, 110:14–
              111:3, 112:1–7; Ex. MC-WV-00397 (July 2008 presentation to DEA headquarters);
              Ex. P-42657 (November 2008 presentation to DEA in New Jersey). These
              presentations provided details about McKesson’s SOM program, including how it
              would block orders, when orders would be reported as suspicious, and how it would
              conduct customer due diligence. See 5/25 Tr. (Oriente) at 104:2–110:8.

   150.    An order that is never shipped cannot be diverted.

           a. Mr. Rafalski testified that a blocked order cannot be diverted. See 5/26 Tr.
              (Rafalski) at 208:3–9. Mr. Rafalski further testified that failing to report a
              suspicious order to DEA is not what causes diversion. See id. at 208:10–12.

           b. Mr. Rannazzisi testified that if an order is blocked the medicine cannot go
              downstream and cannot be diverted. See 6/9 Tr. (Rannazzisi) at 13:25–14:5.

   151.    Defendants reported to DEA, through the ARCOS database, every order of prescription
           opioids that they shipped to pharmacies and hospitals in Cabell/Huntington. See supra
           Findings ¶¶ 78–81.

   152.    The transactional data Defendants reported through the ARCOS database provided
           DEA with all of the information it needed to identify potentially problematic order
           patterns and was more useful to DEA in identifying potential diversion than suspicious
           order reports. See supra Findings ¶¶ 78–81.

      C.      Mr. Rafalski’s Flagging Analysis Is Not Credible.

   153.    Mr. Rafalski presented a “flagging analysis” that purported to identify tens of millions
           of orders as “suspicious” and ones that should not have been shipped. 5/26 Tr.
           (Rafalski) at 214:6–9. Mr. Rafalski testified that every one of the tens of millions of
           orders flagged by his methodology was likely to be diverted. 5/26 Tr. (Rafalski) at
           104:7–13, 214:13–15.

   154.    Mr. Rafalski did not employ a reliable methodology and his criticisms of Defendants
           were not credible. See infra Findings ¶¶ 155–165; Additional Witness-Specific
           Findings ¶¶ 65–76.

   155.    As an initial matter, Mr. Rafalski did not actually perform the flagging analysis that he
           presented to the Court—Dr. McCann did. See 5/26 Tr. (Rafalski) at 96:1–7. Mr.
           Rafalski did not speak to Dr. McCann about his flagging analysis before using them in



                                                66
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 73 of 258 PageID #: 67100




          this case, see id. at 211:2–9, 212:21–213:7, and could not identify all of the assumptions
          made by Dr. McCann in performing the flagging analysis, see id. at 213:21–24.

   156.   On direct examination, Mr. Rafalski presented six methods for flagging suspicious
          orders. On cross-examination, he admitted that four of those methods (Methods C-F)
          were “not plausible” and that he would not use them to identify suspicious orders. See
          5/26 Tr. (Rafalski) at 225:8–12; see also 5/27 Tr. (Rafalski) at 10:1–7.

   157.   With respect to the two remaining methods––Method A and Method B—Method A
          flags about 72% of all shipments as “suspicious,” while Method B flags 28% of all
          orders. See 7/8 Tr. (Boberg) at 177:25–178:13. Two methodologies that purport to do
          the same thing but offer wildly divergent results cannot both be correct, and this sort
          of inconsistency undercuts the reliability of the methodologies. See 7/8 Tr. (Boberg)
          at 178:14–24.

   158.   None of Mr. Rafalski’s flagging methodologies implement any Suspicious Order
          Monitoring System used in the real world. See 5/26 Tr. (Rafalski) at 220:14–19.

          a. DEA has never used any of Mr. Rafalski’s flagging methodologies to identify
             suspicious orders. See 5/26 Tr. (Rafalski) at 222:5–10.

          b. Mr. Rafalski has never used any of his flagging methodologies outside of testifying
             in a lawsuit. See 5/26 Tr. (Rafalski) at 223:18–21.

          c. Mr. Rafalski created his flagging methodologies for the first time for use in this
             litigation. See 5/26 Tr. (Rafalski) at 222:11–13. Outside of litigation, Mr.
             Rafalski’s flagging methodologies have never been used to identify suspicious
             orders. See id. at 224:11–16.

          d. Since presenting the flagging methodologies in this litigation, Mr. Rafalski has not
             recommended to DEA or anyone else that any of the methodologies should be used
             to identify suspicious orders. See 5/26 Tr. (Rafalski) at 222:25–223:17, 224:4–10.

   159.   Mr. Rafalski testified that his flagging methodologies ignored the admitted fact that an
          increase in opioid prescribing by doctors caused a substantial increase in the volume of
          orders placed by pharmacies in Cabell/Huntington since the beginning of the time-
          period covered by his analysis. See 5/26 Tr. (Rafalski) at 242:6–19.

   160.   Mr. Rafalski did not actually review any of the orders flagged by his methodologies
          before issuing his expert report. See 5/26 Tr. (Rafalski) at 214:13–15, 215:1–7,
          227:20–228:3.

   161.   Mr. Rafalski did not know what percentage of the orders he identified as likely to be
          diverted “were actually investigated and … cleared” by Defendants. See 5/26 Tr.
          (Rafalski) at 228:21–229:6.




                                               67
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 74 of 258 PageID #: 67101




   162.   Mr. Rafalski testified that the millions of orders flagged by his methodologies were not
          necessarily “suspicious orders” within the meaning of the federal regulations. See 5/26
          Tr. (Rafalski) at 227:25–228:3, 229:24–230:2.

   163.   Mr. Rafalski did not know how many of the orders flagged by his methodologies went
          to fill legitimate medical needs. See 5/26 Tr. (Rafalski) at 216:13–18. Mr. Rafalski
          did not perform any analysis of the medical needs for prescription opioids in
          Cabell/Huntington relative to the national average, and the results of his methodologies
          do not take account of any estimate of medical needs. See id. at 129:4–7, 216:23–
          217:1.

   164.   Mr. Rafalski’s “Method A” is unreliable in identifying suspicious orders or orders that
          are likely to be diverted.

          a. Using Method A, Mr. Rafalski testified that Defendants should have blocked and
             not shipped 87-93% of oxycodone and hydrocodone shipments into
             Cabell/Huntington during the relevant time period. See 5/26 Tr. (Rafalski) at
             96:17–97:18. This volume of flagged orders is not credible. Further, Mr. Rafalski
             subsequently back-tracked and said that he did not know how many of the tens of
             millions of orders flagged by Method A should have been reported to DEA as
             suspicious. See id. at 229:24–230:2.

          b. The “Method A” algorithm looks at six months of ordering, and then uses the
             maximum of those six months and tests whether the seventh month’s order exceeds
             that maximum; the algorithm then moves on to the next month, and tests whether
             it exceeds the trailing six months. See 7/8 Tr. (Boberg) at 168:3–17.

          c. Separate from the algorithm used in “Method A,” Dr. McCann overlaid a “no due
             diligence assumption,” which means that, after any single order is flagged by the
             algorithm, all subsequent orders are also flagged. See 7/8 Tr. (Boberg) at 169:1–6.
             This assumption is not part of the “Method A” algorithm, but is added to the results
             of that algorithm. See id. at 169:7–11.

          d. Dr. McCann did not provide any basis for this “no due diligence assumption,” but
             indicated in deposition testimony that he was directed to apply the assumption by
             counsel. See 7/8 Tr. (Boberg) at 170:8–14.

          e. 96% of all orders flagged by “Method A” are flagged solely do to the application
             of the “no due diligence assumption,” not due to the actual application of the
             “Method A” algorithm. See 7/8 Tr. (Boberg) at 173:21–174:8.

          f. Mr. Rafalski agreed that it “wouldn’t be a valid exercise for the DEA to attempt to
             use” Method A to identify diversion. See 5/26 Tr. (Rafalski) at 236:19–237:1.

          g. “Method A” is not consistent with the methodology described in Masters
             Pharmaceuticals given that Dr. McCann applied his methodology to shipment data,
             instead of order data, and because he applied an additional assumption not present
             in Masters. See 7/8 Tr. (Boberg) at 188:11–189:2.


                                              68
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 75 of 258 PageID #: 67102




     165.   Mr. Rafalski’s “Method B” is unreliable in identifying suspicious orders or orders that
            are likely to be diverted.

            a. Using Method B, Mr. Rafalski testified that Defendants should have blocked and
               not shipped 20-66% of oxycodone and hydrocodone shipments into
               Cabell/Huntington that were flagged by Method B. See 5/26 Tr. (Rafalski) at
               89:10–23, 91:6–16, 97:19–23. This volume of flagged orders is not credible.

            b. Under Method B, a fixed threshold is established based on the maximum monthly
               volume of the first six months of shipments. See 5/26 Tr. (Rafalski) at 89:10–16.
               Mr. Rafalski’s method assumes that any order exceeding that fixed threshold should
               be blocked as suspicious and not shipped. See id. at 89:10–23, 91:6–16, 97:19–24.

            c. The fixed threshold assumed by Method B never changes or increases based on any
               subsequent developments, including particularly increased levels of prescribing or
               changes in the standards of care. See 5/26 Tr. (Rafalski) at 241:8–25. There is no
               general acceptance for a methodology to identify suspicious orders that ignores
               entirely what the medical community is doing in terms of increased legitimate
               prescriptions. See id. at 242:1–5.

            d. The “fixed threshold assumption” applied in Method B presumes that there could
               never be a legitimate reason for ordering to increase, as it freezes the maximum
               threshold during the first six months of ordering. See 7/8 Tr. (Boberg) at 175:11–
               18.

            e. Dr. McCann did not identify support for his “fixed threshold” assumption. See 7/8
               Tr. (Boberg) at 177:13–14.

            f. 89% of all orders flagged by Method B are flagged solely do to the application of
               the “fixed threshold assumption,” not due to the actual application of the underlying
               Method B algorithm. See 7/8 Tr. (Boberg) at 176:21–177:3.

            g. Method B is not consistent with the methodology described in Masters
               Pharmaceuticals given that Dr. McCann applied his methodology to shipment data,
               instead of order data, and because he applied an additional assumption not present
               in Masters. See 7/8 Tr. (Boberg) at 188:11–189:2.

X.      Trafficking of Illicit Drugs in Cabell/Huntington

     166.   The drug problem in Cabell/Huntington today is a manifestation of a larger, long-term
            substance-use-disorder (“SUD”) problem involving different drugs and drug crises
            over many decades.

            a. Ms. Colston testified that there is a “broader Substance Use Disorder problem in
               the United States” that “shifts from drug to drug,” with most individuals abusing
               multiple substances. See 7/12 Tr. (Colston) at 145:7–16. Ms. Colston further
               testified that the current problem in Huntington/Cabell is a substance use disorder
               crisis, not limited to any single substance. See id. at 127:22–25.


                                                69
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 76 of 258 PageID #: 67103




          b. Dr. Gupta testified that when people are suffering from addiction, they’re “always
             searching for something that they can get that’s affordable quickly and available.”
             See 5/5 Tr. (Gupta) at 194:18–195:9. Those people are “getting and seeking
             whatever they can find,” which results in polypharmacy deaths (i.e., deaths
             involving multiple drugs). See id.

          c. Dr. Keyes testified that the overdose death rates for all drugs in the United States
             has gradually increased over time and that, for the most part, West Virginia has
             always been in excess of the national drug overdose death rate. See 6/11 Tr.
             (Keyes) at 199:1–8.

   167.   Cabell/Huntington has been hard hit by substance abuse disorder, particularly because
          of challenging socioeconomic conditions in the region.

          a. During the 1980s, many of the manufacturing plants that once supported the area’s
             economy began to downsize and close. See 5/21 Tr. (Lemley) at 183:17–24; Ex.
             DEF-WV-00916 (Huntington Drug Market Initiative Six Month Evaluation) at
             .00004.

          b. By 2000, most of the high-paying manufacturing plants that once provided a strong
             tax base for the City of Huntington were gone. See 5/21 Tr. (Lemley) at 184:15–
             19; Ex. DEF-WV-00916 (Huntington Drug Market Initiative Six Month
             Evaluation) at .00004.

          c. The loss of these high paying jobs pushed the median income to $18,760, well
             below the national median household income level. See 5/21 Tr. (Lemley) at
             184:22–185:4; Ex. DEF-WV-00916 (Huntington Drug Market Initiative Six Month
             Evaluation) at .00004.

          d. Mayor Williams testified that continuing economic distress due to coal and
             manufacturing decline has intensified the spread of opioid use in Huntington. See
             6/30 Tr. (Williams) at 125:7–126:3.

          e. Mr. Brown testified by deposition designation that rural areas of the Appalachia
             High Intensity Drug Trafficking Area (“Appalachia HIDTA”) region have high
             rates of unemployment, poverty, adult illiteracy, fragmented families, teenage
             pregnancy, public corruption, and an established tradition of bootlegging
             moonshine, conditions that make those areas more susceptible to illegal drug
             activity. See V. Brown 7/8/20 Dep. Designations at 236:8–237:6.

   168.   Cabell/Huntington experienced a marked increase in criminal drug trafficking activity
          beginning in 2002, due in large part to substantial budget cuts at the Huntington Police
          Department, including a reduction in staffing by 25% and a total elimination of the
          drug unit.

          a. Mr. Lemley testified that Huntington’s decision to cut the police budget by 25% in
             2002 led to Huntington becoming a regional distribution hub for illegal drugs. See
             5/21 Tr. (Lemley) at 233:1–8. Mr. Lemley further testified that the slashing of the


                                              70
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 77 of 258 PageID #: 67104




             police budget made it apparent to out-of-state drug dealers that they could operate
             freely in Huntington. See id. at 187:1–10, 193:2–6.

   169.   For decades, there has been an extensive amount of illegal drug trafficking activity in
          Cabell/Huntington. Illicit drug use and the harms that result from it began in
          Cabell/Huntington well before the introduction of OxyContin in 1996.

          a. Mr. Lemley testified that the Huntington area is an epicenter for illegal drug
             distribution and that out-of-state drug dealers are still a problem in Huntington
             today. See 5/21 Tr. (Lemley) at 197:22–24, 214:7–11.

          b. Mr. Lemley testified that individuals from Michigan, Ohio, Georgia, and Florida
             infected the Huntington area in the early and mid-2000s, selling various drugs. See
             5/21 Tr. (Lemley) at 194:8–12. Mr. Lemley further testified that, as of the end of
             2010, Huntington had an “open-air drug market” where people were openly selling
             drugs on the street corner—including cocaine, heroin, and illicit prescription
             opioids. See id. at 114:7–14, 115:23–116:9, 179:14–20. The open-air drug market
             was a major source of violent crime in that area of the City. See id. at 180:24–
             181:2.

          c. Sheriff Zerkle testified that illegal drugs have always existed in Cabell County. See
             5/27 Tr. (Zerkle) at 92:17–24.

          d. Chief Holbrook testified that during his tenure as Chief of the Huntington Police
             Department from 2007-2014, Huntington was a well-known hub for distribution of
             illegal drugs. See 6/17 Tr. (Holbrook) at 230:23-231:1.

          e. Mr. Brown testified by deposition designation that Cabell County and Huntington
             have always had drug problems. See V. Brown 7/8/20 Dep. Designations at 76:1-
             3, 76:5.

          f. Mr. Cox testified by deposition designation that the Huntington area is a well-
             known regional distribution hub for illegal drugs for the entire Tri-State region,
             which has resulted in a deterioration of the area with increased slum and blighting
             conditions. See D. Cox 7/15/20 Dep. Designations at 188:10-15, 188:22-189:5,
             195:12-196:5, 196:7, 196:9-11.

          g. Mr. Cox testified by deposition designation that during his time with the Huntington
             Violent Crime and Drug Task Force, there was never a time when abuse of illegal
             drugs was not a problem in Huntington or Cabell County. See D. Cox 7/15/20 Dep.
             Designations at 161:10-21. Mr. Cox further testified that illegal drug use and abuse
             had been a long-standing problem in Huntington and Cabell County prior to 2012.
             See id. at 162:7-11, 162:13, 162:15-162:19.

   170.   Cabell/Huntington has had problems with various illegal drugs over the years,
          including (but not limited to) marijuana, cocaine, crack cocaine, heroin, and
          methamphetamine. All of these illegal drugs and others have been present in some
          volume at all relevant times in Cabell/Huntington. See supra Findings ¶ 168–69.


                                              71
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 78 of 258 PageID #: 67105




          a. Sheriff Zerkle testified that crack cocaine was a problem in Cabell County around
             2005. See 5/27 Tr. (Zerkle) at 171:6–17.

          b. Chief Holbrook testified that, around 2007, Huntington had open-air drug markets
             that involved a variety of drugs, including crack cocaine. See 6/17 Tr. (Holbrook)
             at 194:22-195:6. Crack cocaine, focused in the Fairfield neighborhood, created
             significant problems, including prostitution, dilapidated housing, quality of life
             issues, food stamp fraud, and robberies. See id. at 197:8-198:1.

          c. Chief Holbrook testified that “crack cocaine has been the root of all evil that has
             affected Huntington.” See 6/17 Tr. (Holbrook) at 236:11-14.

          d. Mr. Brown testified by deposition designation that when Appalachia HIDTA was
             formed in 1998, marijuana was the primary drug problem in the region. See V.
             Brown 7/8/20 Dep. Designations at 62:18-63:2. Mr. Brown further testified that
             cocaine and crack cocaine have been threats in the Appalachia HIDTA region from
             at least 2001 to present day. See id. at 72:24-73:3.

          e. Mr. Cox testified by deposition designation that he is not aware of any time when
             marijuana, cocaine, crack cocaine, and methamphetamine were not being illegally
             sold and abused in Huntington. See D. Cox 7/15/20 Dep. Designations at 214:18-
             21, 215:2, 225:6-10, 236:18-22, 237:2.

   171.   Drug dealers from Detroit, Columbus, Chicago and other large cities have preyed on
          Cabell/Huntington. The proximity of Huntington to interstate highways connecting
          with these other cities has made it a prime target for illegal drug trafficking.

          a. Mr. Lemley testified that Huntington is a destination city known and utilized by
             Detroit gang members and narcotics traffickers to establish heroin distribution
             points in other parts of the Tri-State region. See 5/21 Tr. (Lemley) at 250:12–18,
             251:6–10. Mr. Lemley further testified that one of the reasons that drug dealers
             came to Huntington from Detroit and elsewhere is because they could sell their
             drugs at a higher price in Huntington. See id. at 251:12–16.

          b. Sheriff Zerkle testified that drug trafficking organizations from Detroit have
             operated in Huntington and Cabell County since the 1980s and 1990s. See 5/27 Tr.
             (Zerkle) at 161:5-9. Sheriff Zerkle further testified that heroin is brought into
             Cabell County by drug traffickers from California, Michigan, Ohio and Chicago.
             See id. at 132:8-11, 162:1-2.

          c. Chief Holbrook testified that heroin and other illegal drugs were often brought into
             Huntington from Detroit. See 6/17 Tr. (Holbrook) at 231:2-5. Chief Holbrook
             further testified that drugs were trafficked from other cities outside of West
             Virginia, including Columbus. See id. at 231:19-21.

          d. Mayor Williams testified that Detroit drug dealers and drug dealers from other
             cities are a significant cause of the opioid problem in Huntington. See 6/30 Tr.
             (Williams) at 127:10–13.


                                              72
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 79 of 258 PageID #: 67106




          e. Mr. Brown testified by deposition designation that the Appalachia HIDTA’s
             proximity to multiple known drug distribution points is a factor that contributes to
             illegal drug activity in the region. See V. Brown 7/8/20 Dep. Designations at
             239:10-17, 19.

          f. Mr. Cox testified by deposition designation that to the extent heroin is present in
             Huntington or Cabell County, it was illegally trafficked by criminal drug trafficking
             organizations. See D. Cox 7/15/20 Dep. Designations at 230:1-7. Mr. Cox further
             testified that Detroit is the most predominant source of illegal narcotics in
             Huntington, including illegally diverted prescription opioids. See id. at 103:22-
             104:3, 104:10-21, 125:5-12. Mr. Cox also testified that illegal narcotics are also
             brought into Huntington from outside cities and states such as Akron, Atlanta, and
             Florida. See id. at 104:10-21.

   172.   Cabell/Huntington has been referred to as “Little Detroit” due to the high volume of
          criminal actors from Detroit operating in the area. See 5/21 Tr. (Lemley) at 251:1–11;
          6/17 Tr. (Holbrook) at 231:6-10; D. Cox 7/15/20 Dep. Designations at 188:10-15,
          188:22-189:5, 194:17-195:11.

   173.   Criminal drug trafficking organizations from outside Cabell/Huntington are
          responsible for illegally diverting prescription opioids into Cabell/Huntington. See
          supra Findings ¶¶ 168–69, 171.

          a. Dr. Keyes testified that drug trafficking organizations and drug dealers illegally
             supply prescription opioids in Huntington and Cabell County. See 6/14 Tr. (Keyes)
             at 84:8-14.

          b. In his work for the Huntington Police Department, Mr. Lemley observed that “[a]
             good number” of the criminals who committed the crimes that he was tabulating
             had come from outside West Virginia. See 5/21 Tr. (Lemley) at 199:11–15.

          c. Sheriff Zerkle testified that drug dealers flew from Huntington to Florida to
             purchase diverted prescription opioids and bring them back to Huntington. See
             5/28 Tr. (Zerkle) at 151:2-6, 151:19-21.

          d. Chief Holbrook testified that drug trafficking organizations trafficked prescription
             opioids into Huntington in addition to illegal drugs. See 6/17 Tr. (Holbrook) at
             242:13-18.

   174.   Illegally diverted prescription opioids peddled by drug trafficking organizations
          contributed to the supply of prescription opioids available in the Cabell/Huntington
          community and any corresponding harms caused by that supply.

          a. Dr. Keyes testified that illegal trafficking expands the total supply of prescription
             opioids. See 6/14 Tr. (Keyes) at 85:3-7.

          b. Mr. Lemley testified that prescription opioids were trafficked from outside the
             Huntington area via criminal activity, and that by 2014 Columbus and Detroit were


                                              73
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 80 of 258 PageID #: 67107




             source cities for heroin and prescription opioids being brought into Huntington. See
             5/21 Tr. (Lemley) at 247:2–12, 249:1–5.

   175.   Criminal actors are also responsible for illegally manufacturing counterfeit prescription
          opioid pills. Those counterfeit pills contributed to the supply of prescription opioids
          available in the Cabell/Huntington community and any corresponding harm caused by
          that supply.

          a. Dr. Waller testified that higher purity heroin—sometimes laced with fentanyl—was
             pressed into counterfeit pills, and that drug users often thought they were getting
             prescription pills and did not know they were actually getting illicit heroin pills.
             5/4 Tr. (Waller) at 183:1-21, 184:8–11. By selling counterfeit pills made from
             heroin or fentanyl, drug dealers could sell drug users the “drug they wanted” at half
             the price. See id. at 184:12-185:2. A counterfeit pill pressed from fentanyl has a
             much higher potential to cause overdose than a prescription pill of the same size.
             See id. at 187:9-19.

          b. Dr. Keyes testified that criminal drug dealers are responsible for making counterfeit
             prescription opioid pills adulterated with fentanyl. See 6/14 Tr. (Keyes) at 42:19-
             43:1, 85:13-18. Dr. Keyes further testified that counterfeit pills expanded the
             supply of opioids in Cabell/Huntington. See id. at 86:23-87:1.

          c. Dr. Smith testified that polysubstance overdose deaths are in part caused by
             counterfeit pills that appear to be prescription opioids, but contain illicit fentanyl.
             See 6/10 Tr. (Smith) at 153:23–154:8.

          d. Chief Holbrook testified that drug trafficking organizations also brought counterfeit
             pills into Huntington. See 6/17 Tr. (Holbrook) at 242:19-21. The drug trafficking
             organizations create counterfeit pills by taking heroin or fentanyl and pressing it
             into the shape of a prescription pill. See id. at 242:22-25. As a result, people who
             believed they were taking a prescription opioid might actually be ingesting heroin
             or fentanyl. See id. at 243:1-4.

          e. Mr. Brown testified by deposition designation that counterfeit oxycodone pills
             laced with fentanyl or heroin have become a problem more recently. See V. Brown
             7/8/20 Dep. Designations at 266:3-9. These counterfeit pills are cheaper to produce
             compared to pure oxycodone pills. See id. at 266:15-267:5.

   176.   In recent years, the use and abuse of illegal drugs has been the major driver of the
          opioid-related injury in Cabell/Huntington.

          a. Dr. Gupta testified that a major shift from pharmaceuticals to illicit drugs began in
             2012 as prescriptions for opioids were beginning to decline. See 5/6 Tr. (Gupta) at
             82:2-10.

          b. Dr. Murphy testified that prescription opioid mortality in West Virginia rose until
             about 2011, and then began declining. See 7/8 Tr. (Murphy) at 82:12-22.



                                               74
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 81 of 258 PageID #: 67108




         c. Dr. Murphy explained that the increase in opioid mortality in the post-2010 period
            has been driven by an expansion in the use of heroin and illicit fentanyl. See 7/8
            Tr. (Murphy) at 77:21-78:2. Dr. Murphy further testified that present-day opioid
            mortality in West Virginia is overwhelmingly driven by heroin and particularly
            fentanyl. See id. at 83:17-22.

         d. Mr. Lemley testified that Huntington saw “a progression” in drug offenses over
            time. See 5/21 Tr. (Lemley) at 129:7–16. As of 2013, the growing use of heroin—
            not prescription opioids—was the number one threat to Huntington. See id. at
            200:2–8, 238:1–18.

         e. Sheriff Zerkle testified that prescription opioids were more prevalent in Cabell
            County between 2005 and 2010, but became less prevalent starting in 2016. See
            5/27 Tr. (Zerkle) at 94:23–95:1, 148:15–20. Sheriff Zerkle further testified that the
            current drug problems in Cabell County are caused by heroin, methamphetamine
            and fentanyl. See id. at 149:6–17, 154:2–3.

         f. Dr. O’Connell testified that currently, heroin, fentanyl, and carfentanil are now the
            most frequently abused substances in Cabell/Huntington. See 5/27 Tr. (O’Connell)
            at 203:21–204:2.

         g. Dr. Smith testified that heroin and illicit fentanyl are driving the recent reported
            increase of overdose deaths in 2019. See 6/10 Tr. (Smith) at 223:24-224:6.

         h. Dr. Keyes testified that heroin use and related harms increased in the mid-2000s,
            surpassing prescription opioids as a cause of opioid-related overdoses starting in
            2015. See 6/14 Tr. (Keyes) at 39:25-40:8.

         i. Dr. Yingling testified that, at present, a higher percentage of overdose deaths in
            Cabell/Huntington are related to synthetic opioids, such as illicit fentanyl and
            carfentanil, rather than to prescription opioids. See 6/16 Tr. (Yingling) at 171:7-
            11.

         j. Dr. Feinberg testified that, in 2015, the Governor of West Virginia identified heroin
            as “West Virginia’s number one problem.” See 6/17 Tr. (Feinberg) at 96:23–97:8.

         k. Dr. Gilligan testified that the nature of drug abuse has shifted from prescription
            drugs to heroin and fentanyl. See 7/2 Tr. (Gilligan), at 145:14-23.

         l. Dr. Deer testified that the opioid crisis in West Virginia has evolved into the abuse
            of illegal opioids like heroin and fentanyl. See 7/7 Tr. (Deer) at 137:21-138:1.

         m. Ms. Colston testified that illicit fentanyl is the primary current opioid issue in
            Cabell County, and that the current drug problems in Cabell County also include
            non-opioids like methamphetamine and other psychostimulants. See 7/12 Tr.
            (Colston) at 151:23–152:10.




                                             75
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 82 of 258 PageID #: 67109




          n. Mr. Brown testified by deposition designation that the current threat in the
             Appalachia HIDTA region is from synthetic opioids and methamphetamine. See
             V. Brown 7/8/20 Dep. Designations at 63:12-18. Of 183 overdose deaths in Cabell
             County in 2017, 145 involved fentanyl and 62 involved heroin. See id. at 163:1-
             11.

          o. Mr. Cox testified by deposition designation that, by the time he left the Huntington
             Violent Crime and Drug Task Force in May 2015, heroin was the largest drug threat
             facing Huntington/Cabell. See D. Cox 7/15/20 Dep. Designations at 42:14-17,
             43:4-5, 43:7-11, 43:22-44:3, 44:5-11.

   177.   Criminal drug trafficking organizations have made heroin and illicit fentanyl more
          widely available in Cabell/Huntington, at a higher purity and lower cost. See infra
          Findings ¶¶ 185–187, 192–196.

   178.   Heroin, illicit fentanyl, and other illegal drugs are trafficked into Cabell/Huntington by
          illicit drug trafficking organizations from China and Mexico. See, e.g., 5/6 Tr. (Gupta)
          at 84:14–19; 5/21 Tr. (Lemley) at 204:14–17; 5/27 Tr. (Zerkle) at 130:18–20, 178:19–
          179:2; V. Brown 7/8/20 Dep. Designations at 38:5–8, 38:15–17, 110:6–21; D. Cox
          7/15/20 Dep. Designations at 104:4–9.

   179.   One reason that illegal drugs are so dangerous is that they are unpredictable and may
          be adulterated with other substances.

          a. Dr. Waller testified that because heroin is illegally manufactured, it is not
             predictable and can be adulterated by substances like illicit fentanyl. See 5/4 Tr.
             (Waller) at 84:13–18. In contrast, legally manufactured prescription opioids are
             predictable—a 10 milligram hydrocodone pill will contain 10 milligrams of
             hydrocodone, and will not be altered or made more lethal by illicit drugs like
             fentanyl. See id. at 83:21–84:7, 84:24–85:2.

          b. Mr. Cox testified by deposition designation that one reason illegal drugs are so
             dangerous is that they can be adulterated with other drugs, and the end-user may be
             unaware they have been adulterated. See D. Cox 7/15/20 Dep. Designations at
             321:13-22.

   180.   Criminal actors have begun lacing heroin with illicit fentanyl or deceptively selling
          fentanyl as heroin in order to boost profits. As a result, many end-users who overdose
          on illicit fentanyl are unaware that they were taking fentanyl.

          a. In the summer of 2016, an overdose cluster in Huntington was caused by a batch
             of heroin that had been laced with fentanyl. See 5/21 Tr. (Lemley) at 202:25–
             203:9. During that event, 26 people overdosed after being given free samples of
             drugs laced with synthetic opioids by a drug dealer from Akron, Ohio. See 5/6 Tr.
             (Priddy) at 226:4–9.

          b. Dr. Waller testified that drug dealers often adulterate heroin with synthetic opioids
             and adulterate other drugs, including cocaine, methamphetamine, and counterfeit


                                               76
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 83 of 258 PageID #: 67110




             prescription pills. See 5/4 Tr. (Waller) at 185:3-12. The practice of lacing other
             opioids with fentanyl is extending the risk of opioid overdose beyond people who
             knowingly use opioids, because people are ingesting fentanyl and being harmed by
             it without knowing they are taking it. See id. at 185:13-20, 188:24–189:5.

          c. Dr. Gupta testified that fentanyl is often used to cut heroin because it is cheaper and
             drug dealers can therefore make more money. See 5/5 Tr. (Gupta) at 86:12–18; 5/6
             Tr. (Gupta) at 83:25–84:6. Dr. Gupta further testified that a person using heroin is
             often not aware that the heroin may have been cut with fentanyl, and that it’s
             “basically Russian roulette every time you use heroin” because it may be laced with
             fentanyl. See id. at 86:12–18; 5/6 Tr. (Gupta) at 84:20–24, 86:12–18.

          d. Ms. Priddy testified that drug cartels lace heroin, cocaine, methamphetamine, and
             other non-opioid drugs with fentanyl. See 5/6 Tr. (Priddy) at 225:19–226:1.

          e. Mr. Lemley testified that drug cartels have laced fentanyl with heroin in
             Huntington, and that individuals who may not be seeking opioids may come into
             contact with fentanyl when it is used to adulterate other illicit drugs like cocaine.
             See 5/21 Tr. (Lemley) at 242:23–243:3, 243:8–12. Mr. Lemley further testified that
             using a strong opioid like fentanyl increases the likelihood of overdose. See id. at
             243:13–16.

          f. Dr. Keyes testified that criminal drug dealers are responsible for adulterating heroin
             and other drugs with synthetic opioids. See 6/14 Tr. (Keyes) at 44:3–18. Dr. Keyes
             further testified that many drug users who are taking heroin are unaware that the
             heroin has been adulterated with fentanyl, which creates added risks. See id. at
             45:6-9, 45:19–23.

          g. Mr. Brown testified by deposition designation that Mexican cartels mix fentanyl
             into heroin, leading to an increase in overdose deaths. See V. Brown 7/8/20 Dep.
             Designations at 147:4-23.

   181.   Methamphetamine and cocaine overdose deaths in West Virginia have increased in
          recent years. See 6/10 Tr. (Smith) at 199:18–201:5; 6/14 Tr. (Keyes) at 44:6–18; 7/12
          Tr. (Colston) at 126:17–24 (testifying that psychostimulants are the most common drug
          involved in overdoses today in Cabell County).

   182.   Defendants do not distribute any illegal drugs such as cocaine, methamphetamine,
          heroin, or illicit fentanyl (i.e., synthetic fentanyl illegally manufactured by criminal
          enterprises and not pursuant to lawful FDA approval). See V. Brown 7/8/20 Dep.
          Designations at 71:9–12, 73:4–6, 111:2–3, 111:6, 144:10–16; D. Cox 7/15/20 Dep.
          Designations at 164:7–12.

   183.   Criminal actors necessarily stand between Defendants’ licensed shipment of FDA-
          approved opioid medicines and any harm caused by the use and abuse of illicit drugs.
          See 6/14 Tr. (Keyes) at 205:9–206:15.




                                               77
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 84 of 258 PageID #: 67111




XI.      Heroin/Fentanyl Abuse in Cabell/Huntington

      184.   Heroin was trafficked and abused in Cabell/Huntington prior to the current opioid
             crisis.

             a. Mr. Lemley testified that heroin was present in Huntington prior to 2013. See 5/21
                Tr. (Lemley) at 240:2–19.

             b. Dr. Courtwright testified that there were previously two heroin epidemics in the
                United States, one in the late 1940s and early 1950s, and one in the late 1960s and
                early 1970s. See 5/5 Tr. (Courtwright) at 26:1–6.

             c. Dr. Keyes testified that heroin has been prevalent in the United States at various
                levels and at various times for as long as the country has been focused on drug
                abuse. See 6/14 Tr. (Keyes) at 211:22–212:2.

             d. Mr. Brown testified by deposition designation that that heroin was trafficked into
                the Appalachia HIDTA region by Mexican trafficking organizations since before
                2000. See V. Brown 7/8/20 Dep. Designations at 110:6–21. Heroin was a threat in
                the Appalachia HIDTA region before the increase in prescription opioid diversion
                that occurred in the area. See id. at 299:2–6.

      185.   Since 2012, there has been an increase in the level of heroin overdoses in
             Cabell/Huntington.

             a. Dr. Gupta testified that 2012–2013 was the “sentinel time” when West Virginia saw
                a spike in heroin deaths, and that heroin deaths started to increase significantly in
                West Virginia from 2012 onward. See 5/5 Tr. (Gupta) at 82:9–83:3, 83:17–84:6.

             b. Dr. Smith testified that heroin began to drive overdose deaths in Huntington-Cabell
                in 2011. See 6/10 Tr. (Smith) at 135:25–136:5, 158:6–16. Heroin accounted for
                approximately one-half of all fatal overdoses in Cabell County from 2013-2015 and
                one-third of all fatal overdoses in Cabell County from 2016-2018. See id. at 202:9-
                18.

             c. Dr. Keyes testified that, starting in 2012, heroin overdoses started to increase in
                Cabell County. See 6/11 Tr. (Keyes) at 202:7–15.

             d. Dr. Murphy testified that national heroin mortality began increasing around 2010,
                peaked in 2015, and then began declining. 7/8 Tr. (Murphy) at 81:11–18. This
                trend was also observed in West Virginia. See id. at 82:4–9. In West Virginia,
                heroin mortality began rising in 2010, peaked in 2013, and then began declining.
                See id. at 82:23–83:10.

             e. Chief Holbrook testified that, by 2013, heroin had returned and became the number
                one threat to Huntington. See 6/17 Tr. (Holbrook) at 241:17–19.




                                                 78
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 85 of 258 PageID #: 67112




          f. Mr. Brown testified by deposition designation that, by 2015, Appalachia HIDTA
             recognized that a significant portion of the opioid crisis stems from illegally-
             trafficked heroin. See V. Brown 7/8/20 Dep. Designations at 137:19–138:6.

   186.   The increase in heroin overdoses corresponded with a change in the nature of heroin
          drug trafficking, as cartels have developed more efficient distribution channels and
          made heroin more widely available and easier to purchase at lower cost.

          a. Dr. Waller testified that Mexican drug cartels were ready to satisfy the demand of
             the emerging market for illicit opioids by using new pizza delivery-like ways of
             marketing heroin to potential suburban buyers who otherwise might have been
             frightened to engage with the illicit drug trade. This expanded the supply and
             availability of heroin. See 5/4 Tr. (Waller) at 181:7–18, 182:5–7, 220:3–6. Dr.
             Waller further testified that the relatively low price of heroin and fentanyl compared
             with prescription opioids contributed to the transition from prescription opioids to
             heroin and other illicit opioids. See id. at 205:13–21.

   187.   The increase in heroin overdoses is also related to the fact that the supply of heroin into
          Cabell/Huntington has increased significantly due to extensive illegal drug trafficking
          activity. This new wave of heroin has the highest purity levels ever seen in the
          community, and at the lowest price.

          a. Dr. Waller testified that the shift from southeast Asian heroin to Mexican heroin
             facilitated the proliferation of heroin in communities across the United States
             through well-established drug trafficking organizations and distribution channels
             that had long been routes for distribution of other illicit drugs such as cannabis and
             cocaine. See 5/4 Tr. (Waller) at 179:6–18.

          b. Dr. Gupta testified that the price of heroin has been reduced while the purity of
             heroin has increased in West Virginia over the last number of years. See 5/6 Tr.
             (Gupta) at 112:4–7.

          c. Sheriff Zerkle testified that the heroin available today is different from past heroin:
             it is available in different forms, is stronger, and has higher purity. See 5/27 Tr.
             (Zerkle) at 178:8–18.

          d. Dr. Keyes testified that, in the mid-1990s, the U.S. supply of South American
             heroin increased substantially while the fraction of the market controlled by the
             Asian heroin decreased dramatically. See 6/14 Tr. (Keyes) at 40:20–41:2.
             Abundant supply, low price, and high purity of the Colombian heroin reduced the
             price per gram of pure heroin. See id. at 41:13–19.

          e. Chief Holbrook testified that heroin became an emerging threat “due to the
             availability and affordability of the drug.” See 6/17 Tr. (Holbrook) at 216:23–
             217:6.

   188.   Heroin is typically injected rather than ingested in pill form. See 5/5 Tr. (Gupta) at
          90:25–91:5.


                                                79
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 86 of 258 PageID #: 67113




   189.   Injection drug use involves sharing needles, which may result in sharing infectious
          diseases like HIV, Hepatitis B, and Hepatitis C. See 5/5 Tr. (Gupta) at 90:25–91:5; see
          also 5/6 Tr. (Gupta) at 121:17–122:5; 6/16 Tr. (Yingling) at 148:9–18, 151:3–7
          (testifying that the rise in infectious diseases like Hepatitis B, Hepatitis C, and HIV that
          started around 2014 or 2015 is directly tied to intravenous drug abuse).

   190.   The risk of infectious diseases like HIV, Hepatitis B, Hepatitis C, and infective
          endocarditis is associated with injection drug use. See 6/17 Tr. (Feinberg) at 161:8–
          13, 115:2–9, 128:12–13, 135:14–17, 140:7–20.

   191.   Injection drug use relates only to use of illicit drugs, or non-medical use of licit drugs.
          See 6/17 Tr. (Feinberg) at 162:20–163:2, 166:18–21.

   192.   Since 2013–2014, there has been a significant increase in the level of illicit fentanyl
          overdoses in Cabell/Huntington.

          a. Dr. Waller testified that there was a marked increase in overdose deaths from
             illicitly made synthetic opioids, generally related to fentanyl, beginning in 2013.
             See 5/4 Tr. (Waller) at 176:22–177:5.

          b. Dr. Gupta testified that fentanyl and fentanyl analogues—alone or in
             combination—became a significant drug abuse problem beginning in 2014. See
             5/6 Tr. (Gupta) at 82:11–18. From 2014–2016, the percent of overdose deaths in
             West Virginia involving fentanyl increased from 9 percent to 41 percent. See id. at
             100:5–19.

          c. Dr. Murphy testified that national fentanyl mortality was relatively flat between
             2010 and 2013, and then skyrocketed starting around 2013. See 7/8 Tr. (Murphy)
             at 81:11–18. This trend was also observed in West Virginia. See id. at 82:4–9. In
             West Virginia, fentanyl mortality sharply increased after 2013. See id. at 82:23–
             83:10.

          d. Mr. Lemley testified that there was an increase in overdoses at the end of 2016
             related to fentanyl, and that fentanyl was a cause of concern in Huntington by the
             end of that year. See 5/21 Tr. (Lemley) at 204:18–25, 216:7–10, 217:10–14,
             241:7–11, 241:16–19.

          e. Dr. Smith testified that illicit fentanyl manufactured overseas was responsible for
             the large increase in overdose deaths beginning in 2013. See 6/10 Tr. (Smith) at
             138:11–139:3, 158:6–16. Illicit fentanyl was involved in at least half of all fatal
             overdoses in Cabell County in 2016–2018. See id. at 202:20–24.

          f. Dr. Keyes testified that, starting in 2015, Cabell County experienced an exponential
             increase in fentanyl overdoses. See 6/11 Tr. (Keyes) at 202:7–15.

          g. Mr. Brown testified by deposition designation that illicit fentanyl has been a threat
             in Huntington since at least 2016. See V. Brown 7/8/20 Dep. Designations at
             148:8–17, 148:19.


                                                80
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 87 of 258 PageID #: 67114




   193.   The fentanyl driving the increase in deaths in West Virginia is illicitly sourced and
          generally not of pharmaceutical origin. See 5/6 Tr. (Gupta) at 83:6-24, 100:20–22; 6/14
          Tr. (Keyes) at 43:13-25; 7/8 Tr. (Murphy) at 80:17–23, 83:23–84:3.

   194.   The increase in fentanyl overdoes is related to the fact that illicit fentanyl is
          substantially more potent than heroin. Drug dealers adulterate heroin with illicit
          fentanyl (often without the user’s knowledge) because fentanyl is cheaper, more potent,
          and easier to transport than heroin.

          a. Dr. Waller testified that fentanyl is approximately 80 times more potent than heroin.
             See 5/4 Tr. (Waller) at 177:20–178:2.

          b. Mr. Lemley testified that the increase in the prevalence of fentanyl in
             Cabell/Huntington is due in part to the increased potency and lower price of
             fentanyl. See 5/21 Tr. (Lemley) at 204:10–13. Fentanyl is significantly more
             potent than heroin, but cheaper than both heroin and marijuana. See id. at 203:22–
             204:4, 204:10–13.

          c. Dr. Keyes testified that fentanyl is cheaper to produce than heroin; the wholesale
             price is one-tenth of heroin’s price by weight, and is 30 to 40 times stronger than
             heroin, so that a comparable dose of fentanyl would be 1/300 to 1/400 of the
             wholesale price of heroin. See 6/14 Tr. (Keyes) at 42:3–11.

          d. Dr. Feinberg testified that polysubstance drug abuse that involves fentanyl is
             common in West Virginia at present because “fentanyl is in almost everything.”
             See 6/17 Tr. (Feinberg) at 176:22–177:7.

          e. Dr. Murphy testified that fentanyl represents a cheap way for drug dealers to lower
             their costs by adulterating heroin. See 7/8 Tr. (Murphy) at 100:4–12.

   195.   Fentanyl has affected the Eastern United States much more than the Western United
          States. The reason for this disparity lies in differences in the illegal drug supply in
          those two geographic regions.

          a. Dr. Waller testified that it is easier to mix fentanyl with powder heroin, which is
             predominant in the Eastern United States, than with black tar heroin, which is
             predominant in the Western United States. See 5/4 Tr. (Waller) at 189:20–190:25.

          b. Dr. Keyes testified that Mexican black tar heroin dominated the West Coast market
             while Colombian white powder heroin dominated the East Coast. See 6/14 Tr.
             (Keyes) at 41:3–12.

          c. Dr. Murphy testified that:

                  i. There was a divergence in heroin and fentanyl mortality between the
                     Western and Eastern states in the post-2010 period. See 7/8 Tr. (Murphy)
                     at 100:13–101:3.



                                              81
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 88 of 258 PageID #: 67115




                 ii. The increased opioid mortality seen in Eastern states after 2010 is explained
                     by differences in the heroin supply compared to the Western states. See 7/8
                     Tr. (Murphy) at 98:4–13.

                 iii. The Western U.S. has traditionally been supplied with black tar heroin,
                      which originates primarily from Mexico and is much harder to adulterate
                      with fentanyl. See 7/8 Tr. (Murphy) at 98:4–13, 99:18–100:3.

                 iv. The Eastern U.S. has much more powdered heroin, which originates
                     primarily from Colombia and is easier to adulterate with fentanyl. See 7/8
                     Tr. (Murphy) at 98:4–13, 99:18–100:12.

                 v. The expansion of fentanyl has been much greater in the Eastern U.S. than
                    the Western U.S. since 2010. See 7/8 Tr. (Murphy) at 98:14–99:11.

                 vi. Fentanyl mortality has risen much faster in the Eastern U.S. due to the
                     nature of the supply chain in the illicit market. See 7/8 Tr. (Murphy) at
                     99:12–17.

   196.   Criminal actors are responsible for determining the volume of supply, price, and purity
          of the illegal drugs sold in Cabell/Huntington. Defendants play no role in making those
          determinations. See, e.g., 5/4 Tr. (Waller) at 220:19–221:11; 7/8 Tr. (Murphy) at
          101:12–17; D. Cox 7/15/20 Dep. Designations at 176:19–20, 177:1–2, 177:19–178:7,
          179:5–8, 179:12, 179:14–17, 179:22, 180:2–5, 180:9.

XII.   Plaintiffs’ Claim of a “Gateway” Between Prescription Opioid Misuse and
       Heroin/Fentanyl Abuse

   197.   Plaintiffs allege that prescription opioid abuse caused individuals in Cabell/Huntington
          to turn to the use and abuse of heroin and illicit fentanyl, and that rates of
          heroin/fentanyl abuse would be substantially lower if Defendants had distributed fewer
          prescription opioids. See, e.g., Pls.’ Mem. of Law in Opposition to Defs.’ Mots. for
          Judgment on Partial Findings on Causation (ECF No. 1469) at 20–21.

   198.   No matter whether Plaintiffs’ theory is correct, the alleged progression from
          prescription opioid abuse to the abuse of heroin and illicit fentanyl would not have
          occurred in the same way without a significant increase in prescribing of opioids by
          doctors and without a significant increase in the misuse and abuse of prescription
          opioids as an alleged precursor to heroin/fentanyl abuse. See supra Findings ¶¶ 43–44,
          100–102, 111–114.

   199.   The available data indicates that non-medical prescription opioid use (i.e., opioid
          misuse) is neither necessary nor sufficient for the initiation of heroin use and that other
          factors contribute to the increase in the rate of heroin use and related mortality. See
          6/15 Tr. (Keyes) at 15:2-22.

   200.   Epidemiological studies have found that most persons who misuse prescription opioids
          do not subsequently turn to heroin use.


                                                82
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 89 of 258 PageID #: 67116




          a. Dr. Keyes testified that the vast majority of people who misuse prescription opioids
             do not progress to heroin use. See 6/14 Tr. (Keyes) at 193:4-7. Dr. Keyes further
             testified that “[t]he absolute risk of transitioning to heroin, given prescription opioid
             use, is relatively small.” See id. at 195:19–196:2.

          b. A study by Pradip K. Muhuri and colleagues entitled “Associations of Non-medical
             Pain Reliever Use and Initiation of Heroin Use in the United States”—which Dr.
             Keyes relied on in forming her opinions, see 6/14 Tr. (Keyes) at 188:25–189:8—
             found that only 3.6% of people who misuse prescription opioids initiated heroin
             within the five-year period following their first misuse of prescription opioids, see
             id. at 193:18-25.

          c. The Muhuri study found that 96.4% of people who misused prescription opioids
             did not use heroin within five years of their first misuse of prescription opioids. See
             6/14 Tr. (Keyes) at 194:1–5.

   201.   In recent years, there has been an increase in heroin use as the first use of an opioid.

          a. A study by Theodore Cicero and colleagues entitled “Increased Use of Heroin as
             an Initiating Opioid of Abuse: Further Considerations and Policy Implications,”
             found that heroin use as a first opioid grew sharply from 8.7% of the sample in
             2005 to almost 31.6% in 2015. See 6/14 Tr. (Keyes) at 213:12–214:13.

          b. Dr. Keyes testified that she does not know whether the percentage of heroin users
             who started with heroin as their first opioid has increased since 2015. See 6/14 Tr.
             (Keyes) at 217:14–17.

          c. Dr. Waller testified that, since 2010, drug abusers are increasingly likely to report
             that heroin was their first opioid misuse. See 5/4 Tr. (Waller) at 179:19–180:17.

   202.   Shifts in the heroin market played a role in increasing the risks of transition to heroin
          use among people with a dependence on prescription opioids. See 6/14 Tr. (Keyes) at
          40:9–19.

   203.   The epidemiological studies that Plaintiffs reply upon “are mostly observational and
          descriptive, i.e., non-experimental.” See 6/15 Tr. (Keyes) at 12:9–20.

   204.   The epidemiological studies that Plaintiffs rely upon evaluate the relationship between
          misuse or non-medical use of prescription opioids and later heroin use.

          a. In her expert report, Dr. Keyes wrote that she “reviewed 16 studies that found that
             individuals who use prescription opioids non-medically have higher rates of
             injecting and snorting heroin than individuals who do not use prescription opioids.”
             6/14 Tr. (Keyes) at 200:23–201:10.

   205.   Dr. Wilson Compton—the Deputy Director of NIDA—reviewed 14 of the 16
          epidemiological studies that Dr. Keyes relied on and published an article in the New
          England Journal of Medicine in 2016 stating that “conclusions about cause and effect


                                                83
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 90 of 258 PageID #: 67117




          [between non-medical prescription opioid use and heroin use] are uncertain.” See 6/15
          Tr. (Keyes) at 10:5–15, 11:15–18, 11:23–12:4, 12:5–8, 12:21–13:2, 14:2–20.

   206.   The epidemiological literature finds that individuals who misuse prescription opioids
          before turning to heroin also abuse other substances before or at the same time as their
          misuse of prescription opioids.

          a. Dr. Keyes testified that, among heroin users, the most common first substance use
             is tobacco and alcohol. 6/14 Tr. (Keyes) at 236:17–24. Dr. Keyes further testified
             that a majority of heroin users started using marijuana or cocaine or other illegal
             drugs before turning to heroin. See id. at 237:5–9.

          b. The Muhuri study that Dr. Keyes relied on found that all heroin users who had
             previously misused prescription opioids had also previously used illicit non-opioid
             drugs. See 6/14 Tr. (Keyes) at 234:15–235:9.

          c. The Muhuri study that Dr. Keyes relied on found that nearly all of the heroin users
             that had not previously misused prescription opioids had previously used illicit non-
             opioid drugs. See 6/14 Tr. (Keyes) at 235:21–236:1.

          d. The Muhuri study that Dr. Keyes relied on found that 98.9% of heroin users had
             previously used illegal drugs such as marijuana, hashish, cocaine, crack,
             hallucinogens, and inhalants. See 6/14 Tr. (Keyes) at 236:2–6.

   207.   The evidence reflects that people who abuse drugs are prone to abuse many drugs.

          a. Dr. Murphy testified that some people are prone to abuse drugs and will abuse
             whatever substance is available, and often different ones. See 7/8 Tr. (Murphy)
             144:12–25.

          b. Dr. Waller testified that all addictive substances have the same “final common
             pathway” in the brain: they all affect dopamine. See 5/4 Tr. (Waller) 69:12–15.

          c. Dr. Feinberg testified that drug addiction is a polysubstance issue, and the real
             problem of addiction lies in the “social and economic fabric.” See 6/17 Tr.
             (Feinberg) 181:2–9.

          d. Ms. Colston explained that the country is suffering not from an opioid epidemic but
             from a crisis of polysubstance abuse and substance use disorder. See 7/12 Tr.
             (Colston) 146:18–24.

   208.   The overwhelming majority of drug overdoses in West Virginia involve more than one
          drug, indicating that substance users are engaging in polysubstance abuse.

          a. Mr. Lemley testified that there is typically more than one drug in an overdose
             victim’s system when they die. See 5/21 Tr. (Lemley) at 231:1–6.




                                              84
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 91 of 258 PageID #: 67118




          b. Dr. Gupta testified that the overdose victims included in historical overview report
             from 2011–2015 had an average of at least 2.3 controlled substances in their bodies
             at the time of death. See 5/5 Tr. (Gupta) at 74:14–21; Ex. P-41213 (West Virginia
             Drug Overdose Deaths Historical Overview) at .00004. Dr. Gupta further testified
             that the 2016 overdose fatality analysis found that 86% of overdose victims in 2016
             had multiple drugs in their system at the time of death. See id. at 180:7–12; Ex. P-
             44211 (2016 West Virginia Overdose Fatality Analysis) at .00013.

          c. Dr. Gupta testified that most drug overdose deaths involve multiple substances,
             meaning an individual death may involve multiple types of drugs. See 5/6 Tr.
             (Gupta) at 116:10–19.

          d. Dr. Smith testified that polypharmacy is common in drug overdose deaths in
             Cabell/Huntington. See 6/10 Tr. (Smith) at 133:13–25, 153:23–154:8. Dr. Smith
             further testified that over three quarters of all fatal overdoses from 2005 to 2017 in
             West Virginia involved multiple drugs. See id. at 161:20–162:1.

          e. Dr. Keyes testified that there are many polydrug overdoses in Cabell/Huntington,
             meaning overdoses where multiple drugs are found in somebody’s body at the time
             of death. See 6/14 Tr. (Keyes) at 116:1–4.

   209.   The evidence does not support a connection between present-day opioid mortality and
          prescription opioid shipments in the pre-2010 period. See 7/8 Tr. (Murphy) at 84:25–
          85:6.

   210.   The evidence does not support the conclusion that there is a transition from prescription
          opioids to illegal drugs. See 7/8 Tr. (Murphy) at 103:1–8.

   211.   There is not a relationship between prescription opioid shipments from 1997 to 2010
          and heroin/fentanyl mortality after 2010. See 7/8 Tr. (Murphy) at 90:5–12.

          a. Less than 3% of the variation in mortality associated with heroin and fentanyl after
             2010 is explained by prescription opioid shipments from 1997 to 2010. See 7/8 Tr.
             (Murphy) at 88:2–89:16. This is a very weak, statistically insignificant association,
             and is no greater than what one would expect to see by chance. Id. at 88:2–21,
             90:2–4.

          b. Overwhelmingly, the variation in heroin and fentanyl mortality after 2010 is
             explained by factors other than prescription opioid shipments from 1997 to 2010.
             See 7/8 Tr. (Murphy) at 89:17–20, 90:5–12.

   212.   There are significant age and gender differences between the population of people who
          were receiving prescription opioids from 2001–2010 and those who overdosed from
          heroin and fentanyl after 2010.

          a. Older people who were receiving more prescription opioids from 2001-2010 are
             underrepresented in the national heroin and fentanyl mortality data. See 7/8 Tr.
             (Murphy) at 91:2–24.


                                               85
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 92 of 258 PageID #: 67119




          b. The age and gender differences between prescription opioid shipments and heroin
             and fentanyl mortality observed at the national level are similar to those observed
             in West Virginia. 7/8 Tr. (Murphy) at 92:14–23.

          c. The age and gender differences between pre-2010 prescription opioid shipments
             and post-2010 heroin and fentanyl mortality do not support the conclusion that the
             people who were prescribed opioids prior to 2010 shifted over to consuming illicit
             opioids. 7/8 Tr. (Murphy) at 92:24–93:12.

          d. Heroin and fentanyl overdose deaths after 2010 are skewed much more towards
             younger ages as compared to prescription opioid mortality prior to 2010. 7/8 Tr.
             (Murphy) at 95:4–25.

   213.   Variations in fentanyl mortality between the Eastern and Western states are explained
          by differences in the illegal drug supply. See supra Findings ¶ 195.

   214.   Any transition from prescription opioids to heroin involves criminal conduct, including
          by (1) the criminals responsible for manufacturing the illegal drugs, (2) the criminals
          responsible for trafficking the illegal drugs, and (3) the end-user who possesses and
          uses the illegal drugs. See 6/14 Tr. (Keyes) at 205:9–20, 206:11–15.

   215.   A number of factors stand between Defendants’ distribution of prescription opioids to
          pharmacies and the subsequent abuse of heroin, including the following:

          a. A doctor prescribes opioids. See supra Findings ¶¶ 8, 40–43.

          b. A pharmacy dispenses those opioids pursuant to a prescription. See supra Findings
             ¶¶ 50–51.

          c. The opioids are subsequently diverted to misuse by the patient or a third party. See
             supra Findings ¶¶ 103–104, 113–114, 115.

          d. The person engaged in misuse or abuse of prescription opioids may also obtain
             illegally trafficked or counterfeit prescription opioids that were not distributed by
             Defendants or any other wholesale distributor. See supra Findings ¶¶ 173–175.

          e. Heroin is illegally trafficked into Cabell/Huntington. See supra Findings ¶¶ 177–
             178.

          f. A person engaged in misuse of prescription opioids obtains illegal heroin from a
             criminal drug trafficker or street dealer. See supra Findings ¶¶ 177–178, 186–187,
             196.

          g. That person then abuses heroin.

   216.   A fentanyl overdose following the use of heroin involves further illegal acts, which
          include a drug trafficker who brings fentanyl into the community and a drug dealer who
          adulterates heroin with fentanyl. See supra Findings ¶¶ 177–178, 192–196.


                                               86
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 93 of 258 PageID #: 67120




XIII. Other Contributing Causes

   217.   Numerous third-party actors, through their wholly independent actions, contributed
          more directly than Defendants to the opioid crisis in Cabell/Huntington and any
          corresponding harms suffered by Plaintiffs.

   218.   Those actors include the following:

          a. Manufacturers of prescription opioids, which developed the medicines and,
             according to Plaintiffs’ own allegations, deceptively marketed the medications,
             thereby causing some doctors acting in good faith to over-prescribe opioids. See
             supra Findings ¶¶ 11–13, 25.

          b. Licensed doctors who, in the good-faith exercise of their professional judgment,
             and pursuant to the prevailing standard of care, prescribed opioids for the treatment
             of pain, and thereby increased the volume of prescription opioids prescribed to
             patients in Cabell/Huntington. See supra Findings ¶¶ 8, 40–45, 51.

          c. Licensed pharmacists and other dispensers who, in the good-faith exercise of their
             professional judgment, dispensed opioids pursuant to legitimate prescriptions
             written by doctors, and thereby increased the volume of prescription opioids
             dispensed to patients in Cabell/Huntington. See supra Findings ¶¶ 10, 48–49, 51.

          d. FDA, which approved every prescription opioid that Defendants distributed as safe
             and effective for their intended use, and thereby authorized the supply of these
             medicines in Cabell/Huntington. See supra Findings ¶¶ 20, 97.

          e. DEA, which

                  i. increased the annual quotas for the manufacture of prescription opioids
                     almost every year from 1993 to 2015 based on a determination that the quota
                     was needed to meet legitimate medical needs, see supra Findings ¶ 72;

                 ii. expressly endorsed the prescribing guidelines promulgated by the FSMB
                     (of which the West Virginia Board of Medicine is a member), which
                     approved the use of prescription opioids to treat chronic pain, see supra
                     Findings ¶ 26(d);

                iii. advised Congress and the public that more than 99% of doctors were
                     prescribing opioids for legitimate medical reasons, see supra Findings
                     ¶ 45(d)–(e);

                iv. was aware quarter-by-quarter and year-by-year of the total volume of
                    prescription opioids delivered to Cabell/Huntington, as well as the total
                    volume delivered to each pharmacy in Cabell/Huntington, see supra
                    Findings ¶¶ 80–81; and




                                                87
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 94 of 258 PageID #: 67121




                  v. thereby contributed to the increases in the supply of prescription opioids in
                     Cabell/Huntington, and had full knowledge of those increases through the
                     ARCOS database, see supra Findings ¶¶ 80–81, 85.

           f. The West Virginia Board of Medicine, which

                   i. approved the FSMB’s guidelines for prescribing opioids, see supra
                      Findings ¶ 26(d);

                  ii. issued guidelines to doctors in 1997, 2005 and 2013 that affirmatively
                      encouraged the use of prescription opioids for the treatment of pain, and
                      highlighted the importance of effective pain treatment by doctors in West
                      Virginia, see supra Findings ¶ 27;

                 iii. sent to every West Virginia doctor Responsible Opioid Prescribing
                      (authored by Dr. Scott Fishman), which recommended the use of
                      prescription opioids for the long-term treatment of chronic pain, see supra
                      Findings ¶¶ 22(f)–(g), 27(d)–(e); and

                 iv. through the statewide PDMP database, 7 had all the information needed to
                     detect doctors who were over-prescribing or illegally prescribing opioids
                     (including “pill-mill” doctors), yet rarely investigated such doctors and even
                     more rarely acted to suspend or revoke their licenses to practice medicine,
                     see 7/7 Tr. (Hughes) at 214:19–242:17.

           g. The Joint Commission, whose pain management standards Huntington claimed
              “led to a sharp increase in prescriptions for opioids” and were a “significant
              contributor to the over-prescription of opioids.” Ex. DEF-WV-02124 (Joint
              Commission Complaint) ¶¶ 30, 81; see also supra Findings ¶ 24.

           h. Health insurers, such as the West Virginia Bureau for Medical Services and West
              Virginia Public Employees Insurance Agency, which had unique access to claims
              data and other information that would have allowed them to identify problematic
              patients and prescribers in Cabell/Huntington, which reimbursed for massive
              quantities of opioids and failed to restrict coverage for many opioids, which failed
              to timely implement many of the prescription management tools available to them,
              and which discouraged the use of alternative pain treatments by means of coverage
              restrictions. See supra Findings ¶¶ 54–63.




7
  The West Virginia Board of Pharmacy operates the prescription drug monitoring program
(“PDMP”), also referred to as the West Virginia Controlled Substances Monitoring Program. The
Program collects data concerning the prescribing and dispensing of all Schedule II-IV controlled
substances in West Virginia. Distributors do not have access to the West Virginia Controlled
Substances Monitoring Program. See 7/7 Tr. (Hughes) at 214:19–242:17.


                                               88
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 95 of 258 PageID #: 67122




            i. Drug traffickers who illegally distributed diverted prescription opioids to
               individuals in Cabell/Huntington. See supra Findings ¶¶ 169, 171–173.

            j. Individuals who deliberately or inadvertently diverted prescription opioids (e.g., by
               selling, stealing, or giving away those medicines). See supra Findings ¶¶ 103, 113,
               115.

            k. Individuals who used diverted prescription opioids in the absence of a prescription
               or legitimate medical need. See supra Findings ¶¶ 115.

            l. Illegal drug traffickers who distributed heroin and illicit fentanyl in
               Cabell/Huntington. See supra Findings ¶¶ 177–178.

            m. Individuals who used illegal opioids like heroin and illicit fentanyl. See supra
               Findings ¶¶ 176.

XIV. Plaintiffs’ Proposed Equitable Remedy

       A.      Overview of the Proposed Abatement Plan

    219.    Plaintiffs propose a 15-year “Abatement Plan” as their equitable remedy. Plaintiffs’
            expert Dr. Alexander developed the plan, see 6/28 Tr. (Alexander) at 16:19–17:1, with
            inputs from Plaintiffs’ experts Dr. Young, see 6/16 Tr. (Young) at 104:6–10, and Dr.
            Keyes, see 6/28 Tr. (Alexander) at 148:23–149:1. Plaintiffs’ expert Mr. Barrett
            testified that the total cost of the plan over 15 years (in future dollars) is
            $2,544,446,548. See 6/29 Tr. (Barrett) at 106:8–12.

    220.    The Abatement Plan consists of four categories of programs that Dr. Alexander testified
            are needed to address the opioid epidemic in Cabell/Huntington. See 6/28 Tr.
            (Alexander) at 36:2–7.

            a. “Category 1: Prevention” consists of six elements: (1) health professional
               education, (2) patient and public education, (3) safe storage and drug disposal,
               (4) community prevention and resiliency, (5) harm reduction, and (6) surveillance,
               evaluation, and leadership. See 6/28 Tr. (Alexander) at 37:4–38:19. The total cost
               of this category is $48,720,554 in future dollars over 15 years. See 6/29 Tr.
               (Barrett) at 106:19–107:10.

            b. “Category 2 — Treatment” consists of direct medical treatment and other related
               services for people with Opioid Use Disorder (“OUD”). 8 See 6/28 Tr. (Alexander)
               at 46:23–47:5, 137:19–141:13. Dr. Alexander characterized many of these
               programs as “treat[ing] some of the collateral or downstream harms that have
               occurred because of addiction.” 6/28 Tr. (Alexander) at 46:23–47:5. The total cost

8
  Opioid Use Disorder, or OUD, is the dysfunctional use of opioids where the person has lost
control over use of the substance, experiences negative social impacts, and causes harm to the
person. See 5/4 Tr. (Waller) at 52:8–21, 53:10–54:2.


                                                89
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 96 of 258 PageID #: 67123




              of this category is $2,050,815,634 in future dollars over 15 years. See 6/29 Tr.
              (Barrett) at 107:11–20.

           c. “Category 3 – Recovery” includes programs to address downstream needs and
              harms created by opioid abuse and addiction, including (1) expansion of police
              capabilities, (2) expansion of drug-related capabilities in the justice system, (3)
              creating and encouraging employment opportunities for people with OUD, and (4)
              expanding mental health services and grief support for people affected by OUD.
              See 6/28 Tr. (Alexander) at 141:14–143:9. Dr. Alexander explained that the
              “recovery” category of his plan includes “programs and services that aren’t
              focused” “directly on treating individuals with active addiction, but nevertheless
              will allow for those individuals to flourish and for the community as a whole to
              regain its former livelihood and standing.” 6/28 Tr. (Alexander) at 59:14–24. The
              total cost of this category is $99,238,834 in future dollars over 15 years. See 6/29
              Tr. (Barrett) at 107:21–108:16.

           d. “Category 4 – Special Populations” is intended to fund services and programs for
              populations adversely affected by opioid addiction and abuse, including services
              for (1) pregnant woman with OUD and babies with neonatal abstinence syndrome,
              (2) children and families affected by OUD, (3) homeless or housing insecure
              individuals affected by OUD, and (4) individuals who misuse opioids. See 6/28 Tr.
              (Alexander) at 143:16–145:8. As Dr. Alexander explained, the “special
              populations” category includes “direct treatment” and “wrap-around services” for
              special populations such as pregnant women, women with children, families, and
              incarcerated people. 6/28 Tr. (Alexander) at 64:5–17. The total cost of this
              category is $345,671,523 in future dollars over 15 years. See 6/29 Tr. (Barrett) at
              108:17–109:12.

      B.      The Proposed Abatement Plan Addresses Harms Caused by Opioid Abuse and
              Addiction, and Not Defendants’ Conduct.

   221.    Virtually the entirety of the proposed Abatement Plan is addressed to programs and
           services to treat opioid addiction and abuse, and the attendant harms caused by opioid
           abuse and addiction. See 6/28 Tr. (Alexander) at 29:5–23.

           a. Three of the four categories of the Abatement Plan, Categories 2 through 4, consist
              entirely of programs directed to addressing the downstream harms and downstream
              effects caused by opioid addiction and abuse.

                 vii. Category 2 is for direct medical treatment and related services for people
                      with OUD. See 6/28 Tr. (Alexander) at 46:23–47:5, 137:17–141:13.

                viii. Category 3 is for programs needed to address needs created by a population
                      of people with OUD. See 6/28 Tr. (Alexander) at 141:14–143:9.

                 ix. Category 4 is for “special populations that are adversely affected by opioid
                     use and misuse and by OUD.” 6/28 Tr. (Alexander) at 143:10–15.



                                               90
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 97 of 258 PageID #: 67124




          b. Category 1 of the Abatement Plan also includes programs addressed to drug abuse
             and addiction – the subcategory of “Harm Reduction” within Category 1 provides
             services for intravenous drug users, including syringe exchanges, screening for
             blood-borne disease, and fentanyl testing for illegal opioids. See 6/28 Tr.
             (Alexander) at 135:12–25. This accounts for $19,554,622 (in future dollars) of the
             Abatement Plan. See 6/29 Tr. (Barrett) at 107:7–8, 110:10.

          c. In total, Categories 2 through 4, plus Harm Reduction within Category 1, account
             for $2,515,280,613 (in future dollars), see 6/29 Tr. (Barrett) at 107:7–8, 107:11–
             20, 107:21–108:16, 108:17–109:12, 110:10, representing 98.85% of the total costs
             of the Abatement Plan.

   222.   Only one element of the Abatement Plan addresses the volume of prescription opioids
          in Cabell/Huntington and is arguably tailored to Defendants’ allegedly wrongful
          conduct.

          a. Category 1 includes a program for “Safe Storage and Drug Disposal,” which entails
             collection sites for unused pills that could remove excess prescription opioids from
             the community. See 6/28 Tr. (Alexander) at 133:11–14.

          b. The “Safe Storage and Drug Disposal” program accounts for $35,972 (in future
             dollars over 15 years), see 6/29 Tr. (Barrett) at 107:3–4, 110:8, representing
             0.0014% of the total costs of the Abatement Plan.

   223.   Category 1 of the Abatement Plan includes several educational and information-
          collection programs that do not address the volume of prescription opioids distributed
          in the Cabell/Huntington Community.

          a. “Health Professional Education” involves educating prescribers about prescribing
             opioids and treating OUD. See 6/28 Tr. (Alexander) at 130:10–22. This accounts
             for $5,437,224 in future dollars over 15 years. See 6/29 Tr. (Barrett) at 106:19–
             25, 110:6.

          b. “Patient and Public Education” consists of educating the public about the risks of
             legal and illegal opioid use. See 6/28 Tr. (Alexander) at 37:13–19. This accounts
             for $538,834 in future dollars over 15 years. See 6/29 Tr. (Barrett) at 107:1–2,
             110:7.

          c. “Community Prevention and Resiliency” provides “the community a central
             gathering space, a space for educational programming.” See 6/28 Tr. (Alexander)
             at 37:25–38:5. This accounts for $17,924,519 in future dollars over 15 years. See
             6/29 Tr. (Barrett) at 107:5–6, 110:9.

          d. “Surveillance, Evaluation, and Leadership” involves the collection of data on the
             opioid epidemic and is the “mission control to this plan.” 6/28 Tr. (Alexander) at
             38:12–19, 136:11–16. This accounts for $5,229,383 in future dollars over 15 years.
             See 6/29 Tr. (Barrett) at 107:9–10, 110:11.



                                              91
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 98 of 258 PageID #: 67125




   224.    The Abatement Plan does not include any provisions to constrain Defendants’ conduct
           generally or their distribution of prescription opioids in Cabell/Huntington specifically.
           Dr. Alexander admitted that the Abatement Plan (1) “does not recommend any new
           licensing requirements for distributors,” (2) “does not propose any new reporting
           requirements for distributors,” and (3) “does not propose any new physical security
           requirements for distributors.” 6/28 Tr. (Alexander) at 123:19–22, 124:7–17, 124:19–
           22.

   225.    Dr. Alexander testified that the Abatement Plan is intended to address the opioid
           epidemic as a whole, see 6/28 Tr. (Alexander) at 29:16–23, and is not limited to
           addressing prescription opioids. See 6/28 Tr. (Alexander) at 121:2–10.

      C.      The Abatement Plan Takes No Account of the Many Opioid-Related Programs
              and Services Already Being Provided in Cabell/Huntington.

   226.    The Abatement Plan does not attempt to determine the unmet need for OUD treatment
           programs or other opioid-related services in Cabell/Huntington, and does not take
           account of the current programs in the community or their capacity to provide the
           services called for by the Abatement Plan. See 7/12 Tr. (Colston) at 140:21–141:2,
           142:2–5.

           a. In devising the Abatement Plan, Dr. Alexander did not “subtract out the level of
              services that are currently being provided in the City of Huntington and Cabell
              County.” 6/28 Tr. (Alexander) at 96:18–22; see also id. at 97:5–7. Dr. Alexander
              offered no opinions on the current capacity of the opioid-related programs already
              being offered in the community or the incremental needs of those programs. See
              id. at 55:3–57:10; 106:5–107:24.

           b. The Abatement Plan does not include a needs assessment of the existing opioid-
              related programs in Cabell/Huntington, see 7/12 Tr. (Colston) at 137:9–22, does
              not address the existing capacity and availability of opioid-related programs in
              Cabell/Huntington, see id. at 138:12–15, and does not assess the number of people
              already served by such opioid-related programs in Cabell/Huntington, see id. at
              138:16–21, 139:7–1439:23.

           c. Dr. Alexander conceded that many of the elements of the proposed Abatement Plan
              are already in place in some form in Cabell/Huntington. See, e.g., 6/28 Tr.
              (Alexander) at 130:23–131:4 (agreeing that the West Virginia State Board of
              Medicine engages in continuing medical education, including continuing education
              on opioid prescribing); id. at 132:22–133:6 (agreeing that the CDC implemented a
              mass media campaign on the risks and benefits of opioids in West Virginia); id. at
              133:15–23 (agreeing that there are already multiple pill collection sites in
              Cabell/Huntington); id. at 134:18–24 (agreeing that there are resiliency efforts and
              community building efforts already underway in Cabell and Huntington); id. at
              136:17–24 (agreeing that evaluation, surveillance and leadership is currently being
              provided in Cabell County and Huntington); id. at 141:1–9 (agreeing that the
              community has already been involved in extensive efforts to distribute naloxone).


                                                92
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 99 of 258 PageID #: 67126




          d. Dr. Young did not evaluate the capacity of existing programs in Cabell and
             Huntington. See 6/16 Tr. (Young) at 83:2–6, 89:2–6. Accordingly, Dr. Young
             provided no opinion as to the capacity of the programs operating in Huntington and
             Cabell County, including whether they are at capacity or have available capacity,
             see id. at 129:14–21, or whether they already provide sufficient services for the
             opioid-related programs called for in the Abatement Plan, see id. at 82:13–17.

          e. Mr. Barrett did not evaluate whether any of the programs included in the Abatement
             Plan were already being provided in the community, see 6/29 Tr. (Barrett) at 157:4–
             8, and did not adjust his cost calculations to take account of capacity provided by
             existing opioid-related programs in Cabell/Huntington. See id. at 156:23–157:1,
             157:9–14, 158:20–24.

          f. Mr. Barrett testified that he “did not look at whether the existing treatment capacity
             in Cabell-Huntington could encompass treatment of 3,000 people with OUD”
             because “[w]hether or not the healthcare facilities have the capability of providing
             that level of care is really not something that I was asked to calculate and that the
             redress model doesn’t identify.” 6/29 Tr. (Barrett) at 160:4–12.

          g. Mr. Barrett did not know whether, if at all, the Abatement Plan takes existing
             programs in the community into account. See 6/29 Tr. (Barrett) at 156:18–22.

   227.   It is necessary to understand the current opioid-related programs in a community, and
          their capacity, before it is possible to evaluate the needs for additional opioid-related
          programs. See 7/12 Tr. (Colston) at 138:22–25.

   228.   Many programs and services are already being offered in the Cabell/Huntington
          community to combat the opioid crisis. The programs being offered currently in
          Cabell/Huntington cover the full spectrum of services needed to address the opioid
          crisis. See 7/12 Tr. (Colston) at 141:7–11.

          a. The Great Rivers Regional System for Addiction Care, which is a coalition led by
             Marshall Health, see 6/7 Tr. (O’Connell) at 100:4–9; 100:25–101:5, identified six
             components for an effective opioid response plan. See id. at 102:24–103:4. The
             Great Rivers Regional System found that all six components were already in place
             in Cabell County as of February 2019. See id. at 103:14–20.

          b. At least 14 facilities are currently providing medication-assisted treatment for
             opioid addiction in Cabell County, see 6/7 Tr. (O’Connell) at 103:25–104:2,
             including Ohio Valley Physicians, see id. at 114:5–10, Huntington Behavioral
             Health, see id. at 114:5–10, the Methadone Clinic, see id. at 114:5–10, and Valley
             Health, see id. at 114:11–15.

          c. The City of Solutions is a comprehensive report that documents the extensive range
             of programs being offered in Cabell/Huntington to address the opioid crisis. See
             5/28 Tr. (O’Connell) 13:12–15:17. This includes:




                                               93
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 100 of 258 PageID #: 67127




                  i. The “Provider Response Organization for Addiction Care and Treatment”
                     (“PROACT”), which provides OUD treatment services, including
                     “individual group family therapy, non-medication based treatment,
                     medication-based treatment, psychiatric services, pharmacological
                     services, and … peer-based services” in Cabell/Huntington. See 5/27 Tr.
                     (O’Connell) at 215:15–25; 6/7 Tr. (O’Connell) at 33:8–18, 35:9–22.
                     PROACT provides comprehensive intake and treatment, including
                     medication-assisted treatment. See 6/7 Tr. (O’Connell) at 34:7–8, 34:16–
                     20, 36:5–12. PROACT also offers job placement services. See 5/27 Tr.
                     (O’Connell) at 216:12–14. PROACT has the capacity to treat between 547
                     to 700 individuals at any one time. See 5/27 Tr. (O’Connell) at 216:15–16;
                     6/7 Tr. (O’Connell) at 51:5–21.

                 ii. Prestera, a program that provides treatment for people with substance use
                     disorder, including withdrawal management and detox, outpatient treatment
                     and medically assisted treatment (or “MAT”) 9 in Cabell/Huntington. See
                     6/7 Tr. (O’Connell) at 79:12–24, 80:6–7, 80:21–23. Prestera serves about
                     20,000 people across West Virginia each year. See 6/7 Tr. (O’Connell) at
                     82:1–3.

                iii. Recovery Point, a program that provides peer recovery services to help
                     people with substance use disorder detox from their substance. See 6/7 Tr.
                     (O’Connell) at 93:18–94:17. Recovery Point can serve 110 people at a time,
                     see id. at 95:3–6, and 68% of people who complete Recovery Point’s
                     program maintain sobriety, see id. at 96:24–97:5.

                iv. The Maternal Addiction Recovery Center (“MARC”), a program run by
                    Marshall Health that provides services, including addiction treatment and
                    medication-assisted treatment, for pregnant women with addiction in
                    Huntington and Cabell County. See 5/27 Tr. (O’Connell) at 219:9–22; 6/7
                    Tr. (O’Connell) at 69:18–70:20.

                 v. MOMS, a program run by Cabell-Huntington Hospital that provides
                    addiction treatment, including medication-assisted treatment, for post-
                    partum mothers with addiction in Cabell/Huntington. See 5/27 Tr.
                    (O’Connell) at 220:7–23; 6/7 Tr. (O’Connell) at 75:18–25, 76:9–20, 77:2–
                    3. MOMS can provide treatment to at least 60 post-partum women at one
                    time. See 6/7 Tr. (O’Connell) at 77:16–21.

                vi. Lily’s Place, which provides care for infants with neonatal abstinence
                    syndrome in a non-hospital setting. See 5/27 Tr. (O’Connell) at 227:12–22;
                    6/7 Tr. (O’Connell) at 83:3–7.


9
  MAT involves treating OUD through the use of medications, such as methadone or
buprenorphine. Dr. Waller testified that MAT is a key treatment option for OUD. See 5/4 Tr.
(Waller) at 210:19–212:2.


                                             94
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 101 of 258 PageID #: 67128




                 vii. Project Hope, a program that provides residential treatment and housing for
                      mothers with substance use disorder. See 5/27 Tr. (O’Connell) at 224:3–
                      25; 6/7 Tr. (O’Connell) at 86:17–23. The program has 17 apartments for
                      women and their families. See 5/27 Tr. (O’Connell) at 224:21–22. The
                      women stay and receive 24-hour care for up to 6 months. See 5/27 Tr.
                      (O’Connell) at 225:15–18.

                viii. Hope House, a supportive living program for women who finish Project
                      Hope. See 5/27 Tr. (O’Connell) at 226:1–25.

                 ix. Project Engage, a program that identifies patients who come in for other
                     health issues who might have addiction, and refers them to treatment. See
                     5/27 Tr. (O’Connell) at 220:24–221:21. Project Engage is run by St. Mary’s
                     Hospital and the Cabell Huntington Hospital. See 6/7 Tr. (O’Connell) at
                     99:7–22.

                  x. The Neonatal Abstinence Unit at Cabell-Huntington Hospital, which treats
                     infants born with neonatal abstinence syndrome. See 6/7 Tr. (O’Connell)
                     at 29:15–17, 83:16–21.

                 xi. The Cabell-Huntington Health Department, which runs a harm reduction
                     program that has been “very successful at drawing people out.” 5/27 Tr.
                     (O’Connell) at 213:9–14.

                 xii. CORE, a grant-funded program that provides job training and placement for
                      people recovering from addiction. See 5/27 Tr. (O’Connell) at 232:5–13.

           d. These are only some of the programs in Cabell/Huntington that address opioid
              abuse and addiction. See 5/28 Tr. (O’Connell) at 13:15–14:25 (testifying that the
              programs discussed are only those identified in the City of Solutions publication).

      D.      There Is No Evidence of Unmet Needs in the Cabell/Huntington Community
              for Opioid-Related Programs and Services Due to a Lack of Funding or
              Capacity.

   229.    There is no evidence in the record of any opioid-related services or programs that are
           not being offered today in the Cabell/Huntington due to lack of funding or capacity.

           a. Aside from testimony that the Huntington Quick Response team has limited funds
              and cannot provide follow-up visits, see 5/6 Tr. (Priddy) at 213:24–214:16, no
              witness testified to any specific opioid-related program or service that is not being
              offered today in Cabell/Huntington and that would be offered with additional
              funding.

                   i. Ms. Priddy testified that the Huntington Quick Response Team requires
                      about $400,000 a year in funding. See 5/6 Tr. (Priddy) at 204:4–6.




                                               95
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 102 of 258 PageID #: 67129




                ii. Dr. Lyn O’Connell described what she felt was “needed” to “mov[e]
                    forward,” see 5/28 Tr. (O’Connell) at 28:12–32:15, but offered only vague
                    descriptions of “[e]xpanding resources across the community out into the
                    rural areas around our area,” id. at 30:15–16, and “greater efforts around re-
                    entry services and the linking between incarceration and successful
                    connection,” id. at 31:6–9, without identifying any specific programs that
                    are not being offered today in Cabell/Huntington due to lack of funding or
                    capacity. Dr. O’Connell mentioned a need for enhanced transportation to
                    support addiction treatment, but two such programs are already in place in
                    Cabell/Huntington, see id. at 29:24–30:8. The only other need Dr.
                    O’Connell mentioned was a program for addiction treatment for parenting
                    fathers, but she gave no testimony quantifying the additional funding or
                    capacity needed for such a program. See id. at 30:21–25.

               iii. Although Sheriff Chuck Zerkle testified that he would “like to expand the
                    Drug Unit more” and that “it don’t look good for the county as far as having
                    a ton of money laying around,” 5/27 Tr. (Zerkle) at 113:22–114:8, he also
                    testified that the Sheriff’s Department does well at current funding levels
                    and has what it needs to do its job. See id. at 111:20–24, 182:20–183:3.

         b. Plaintiffs presented no evidence that any current opioid-related programs and
            services in Cabell/Huntington have insufficient capacity to meet the needs of the
            community.

                i. Although several witnesses stated that existing programs need “expansion,”
                   see, e.g., 5/7 Tr. (Rader) at 53:6–12, no witness testified to any actual,
                   quantifiable expansion of capacity that is needed for any opioid-related
                   program or service in Cabell/Huntington, or how many people are un-
                   served today by the current levels of opioid-related programs and services
                   in Cabell/Huntington.

                ii. Although Chief Rader testified that PROACT is “at capacity,” 5/7 Tr.
                    (Rader) at 58:4–10, there are many other treatment programs in
                    Cabell/Huntington beyond PROACT, see 6/7 Tr. (O’Connell) at 103:25–
                    104:5, and Sheriff Zerkle testified that Cabell County has sufficient
                    treatment beds to meet demand, see 5/27 Tr. (Zerkle) at 97:11–16.

         c. Dr. Young did not know, and did not evaluate, whether any of the existing opioid-
            related programs in Cabell/Huntington currently have a funding deficit. See 6/16
            Tr. (Young) at 90:21–91:1.

         d. Dr. Alexander provided no opinion on the current status of funding for existing
            opioid-related programs in Cabell/Huntington. See 6/28 Tr. (Alexander) at 125:6–
            12, 125:16–24.

         e. Mr. Barrett did not evaluate the funding for existing opioid-related programs in
            Cabell/Huntington. See 6/29 Tr. (Barrett) at 169:5–10.



                                              96
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 103 of 258 PageID #: 67130




   230.   Huntington and Cabell County have excess funds that they are not allocating for any
          opioid-related programs or services.

          a. In 2019, Huntington had $6 million in excess revenue, in 2021 it had $15 million
             in excess revenue, and it is projected to have $17 million in excess revenue in 2022.
             See 7/12 Tr. (Rufus) at 34:3–22; 6/30 Tr. (Williams) at 137:3–7. Currently, excess
             funds account for about 25% of the City’s total budget. See 7/12 Tr. (Rufus) at
             35:5–7.

          b. The County has excess funds of approximately $600,000. See 7/12 Tr. (Rufus) at
             35:8–18.

          c. The City has not directed any of these excess funds to opioid issues or opioid-
             related programs. See 7/12 Tr. (Rufus) at 33:20–34:2, 35:8–15.

          d. Mayor Williams testified that, even with this expected surplus of $17 million, the
             City is not budgeting any money for opioid treatment. See 6/30 Tr. (Williams) at
             143:13–144:1.

   231.   The federal government has allocated extensive funds for opioid-related programs and
          services that the State of West Virginia has not used and that could be used to pay for
          opioid-related programs and services in Cabell/Huntington.

          a. The State of West Virginia has received significant federal funding to address the
             opioid crisis, which it has used to coordinate services at the state level to avoid
             duplication and to completely overhaul West Virginia’s treatment system since
             2016. See 6/16 Tr. (Young) at 126:2–13, 128:4–20, 128:21–129:9.

          b. In particular, West Virginia has received approximately $147 million in federal
             funding for the treatment of substance use disorders, but has only allocated
             approximately $65 or $66 million. See 7/12 Tr. (Colston) at 133:19–25. The State
             of West Virginia has access to approximately $80 million in unspent federal funds.
             See id. at 134:1–5.

          c. The federal government has been increasing federal funding for substance use
             treatment for years, and the 2022 budget for the federal government increases
             treatment dollars by over $1 billion, reflecting that funding is likely to continue to
             be available. See 7/12 Tr. (Colston) at 158:23–159:6.

          d. The Substance Abuse Prevention and Treatment Block Grant (SABT) provides
             federal funding of $1.8 billion/year to states for treatment of substance abuse. See
             7/12 Tr. (Colston) at 81:4–13; 82:7–9.

          e. Historically since the 1980s, West Virginia has received approximately $8.4
             million a year under the SABT grant, but the most recent allotment for 2021 was
             $23.1 million. See 7/12 Tr. (Colston) at 86:12–19.




                                               97
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 104 of 258 PageID #: 67131




           f. West Virginia received $5.88 million per year for 2017 and 2018 under the State
              Targeted Response (STR) Grant. See 7/12 Tr. (Colston) at 88:10–20.

           g. West Virginia also received an additional $1 million under the STR grant,
              allocated to states with high rates of opioid overdose. See 7/12 Tr. (Colston) at
              96:6–13.

           h. West Virginia spent only 34.1% of its STR grant by the end of the two-year grant
              period (2017–2018), leaving 65.9% unspent. See 7/12 Tr. (Colston) at 94:6–16.

           i. SAMSHA also provided a State Opioid Response (SOR) grant, which began in
              2018 and continues to the present. See 7/12 Tr. (Colston) at 96:16–22. For 2018
              and 2019, West Virginia received $28 million under the SOR grant. See id. at
              97:25–98:5. For 2020 and 2021, the SOR grant amount was increased to $43
              million to be spent over two years. See id. at 96:25–97:5.

   232.    Mayor Williams testified that Huntington does not fund treatment for opioid addiction
           “because it’s already funded from … other sources.” 6/30 Tr. (Williams) at 169:1–5.
           Mayor Williams further testified that these programs “will never be and should never
           be” funded by Cabell/Huntington. See id. at 168:2–9.

   233.    The evidence shows that the needs of Cabell/Huntington for treatment of opioid
           addiction are already being met.

           a. Dr. Alexander’s Abatement Plan estimates that approximately 3,000 people should
              receive OUD treatment in Huntington and Cabell County each year. See 6/28 Tr.
              (Alexander) at 157:1–3. The costs for OUD treatment are the single largest element
              of the Abatement Plan. See 6/29 Tr. (Barrett) at 107:13–14, 110:15; see also supra
              Findings ¶ 220.

           b. Sheriff Zerkle testified that Cabell County has sufficient capacity to meet demand
              for treatment services for opioid addiction, see Tr. 5/27 (Zerkle) at 97:11–16, and
              that the Cabell/Huntington community has approximately 3,000 treatment beds.
              See id. at 156:4–157:6.

      E.      The Evidence Shows that the Community Has Already Reached the Goals of
              the Abatement Plan.

   234.    Dr. Alexander testified that the Abatement Plan will reduce both overdoses and opioid
           overdose deaths by 50% over 15 years. See 6/28 Tr. (Alexander) at 76:7–11, 97:19–
           98:6, 171:7–14.

   235.    The evidence demonstrates those reductions have already occurred over the past three
           years, and without the investment contemplated by the Abatement Plan.

           a. Suspected overdoses decreased by 52% in Cabell/Huntington from 2017 to 2019.
              See 7/12 Tr. (Rufus) at 49:15–23; 5/6 Tr. (Priddy) at 230:4–25 (testifying that
              overdoses in Cabell/Huntington peaked in 2017 and subsided through 2019,


                                               98
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 105 of 258 PageID #: 67132




              declining by more than fifty percent); Ex. MC-WV-02098 (CCEMS Drug
              Overdose Statistics, 2014–2015); Ex. MC-WV-02099 (CCEMS Drug Overdose
              Statistics, 2016–2017); Ex. MC-WV-02100 (CCEMS Drug Overdose Statistics,
              2018–2020); Ex. MC-WV-02101 (CCEMS Drug Overdose Statistics, January–
              March 2021); 6/30 Tr. (Williams) at 175:17–175:25.

           b. Overdose deaths also decreased by 46.7% in Cabell County from 2017 to 2019.
              See 7/12 Tr. (Rufus) at 49: 4–14; 5/6 Tr. (Priddy) at 231:1–3 (fatal overdoses also
              declined from 2017 to 2018); 6/10 Tr. (Smith) at 203:22–204:16 (overdose fatalities
              declined from 2017 to 2018); 6/30 Tr. (Williams) at 175:9–16 (overdose deaths
              “fell substantially” from 2017 to 2019).

   236.    Although there was an uptick in overdoses for three months in 2020, overdoses have
           returned to pre-2020 levels and the uptick is attributable to the fall-out from COVID-
           19.

           a. Overdoses spiked in May, June and July of 2020. See Ex. MC-WV-02100 at
              .00002.

           b. Ms. Priddy testified that the overdose spike in 2020 occurred after the Huntington
              Quick Response Team shut down in response to COVID-19. See 5/6 Tr. (Priddy)
              at 210:13–24. Ms. Priddy also testified that overdoses had begun trending
              downward after the Huntington Quick Response Team began operation in 2017.
              See id. at 209:2–18.

           c. Monthly overdose rates in August through December of 2020 and January through
              March of 2021 (the last provided data) were at or below monthly rates from 2019.
              Compare Ex. MC-WV-02100 at .00002 (stating that there were 89 overdoses in
              August 2020, 89 in September 2020, 92 in October 2020, 66 in November 2020,
              and 60 in December 2020) and Ex. MC-WV-02101 (stating that there were 81
              overdoses in January 2021, 65 in February 2021, and 96 in March 2021) with Ex.
              MC-WV-02100 at .00001 (stating that there were between 40 and 94 monthly
              overdoses each month of 2019).

   237.    These downward trends in overdoses and opioid deaths were due to the
           “comprehensive set of programs that exist in Huntington to address the opioid
           epidemic.” 6/30 Tr. (Williams) at 176:9–12.

   238.    The Abatement Plan does not take these reductions in overdoses and opioid overdose
           deaths into account. See 7/12 Tr. (Rufus) at 47:25–48:11.

      F.      The City and County Do Not Pay For or Administer the Overwhelming
              Majority of Opioid-Related Programs Included in the Plan.

   239.    Mayor Williams testified that Huntington and Cabell County fund none of the programs
           described in the City of Solutions. These programs “will never be and should never
           be” funded by Cabell/Huntington. 6/30 Tr. (Williams) at 168:2–9.



                                               99
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 106 of 258 PageID #: 67133




   240.   The County and City neither administer nor fund the overwhelming majority of
          programs in Cabell/Huntington addressing opioid abuse and addiction. See 7/12 Tr.
          (Colston) at 141:7–17; 6/30 Tr. (Williams) at 65:21–66:6; B. Thompson (Cabell Cty.
          30(b)(6) designee) 7/23/20 Dep. Designations at 40:6–41:1.

   241.   Mayor Williams testified that he “will not ever expect the city government … to
          actually start running treatment programs or funding treatment programs” for opioid
          abuse and addiction. 6/30 Tr. (Williams) at 143:21–144:1.

          a. Mayor Williams testified that the city has “never funded opioid treatment.” 6/30
             Tr. (Williams) at 132:16–18.

          b. Mayor Williams also testified that third-party providers also receive grant funding
             for services, because it has “never been the intention” for Huntington to pay for
             those substance abuse treatment services. 6/30 Tr. (Williams) at 65:21–66:6,
             168:22–24, 168:17–169:5.

   242.   The Cabell County Commission provided similar testimony in its 30(b)(6) deposition
          of Cabell County Administrator Beth Thompson.

          a. The County testified that it does not provide any addiction treatment, does not
             provide any funding for programs that provide addiction treatment, and has never
             considered doing either of those things. See B. Thompson (Cabell Cty. 30(b)(6)
             designee) 7/23/20 Dep. Designations at 133:20-134:7.

   243.   Neither Cabell County nor Huntington administer or fund programs for the treatment
          of opioid abuse and addiction or other healthcare programs. See 5/27 Tr. (Zerkle) at
          156:8–157:17.

          a. Dr. O’Connell testified that PROACT is not run or funded by the City or County,
             see 6/7 Tr. (O’Connell) at 36:23–25, 69:15–17; MARC is not run or paid for by the
             City or County, see id. at 74:20–25; MOMS is not run or funded by the City or
             County, see id. at 79:6–11; Prestera is not run by the City or County, see id. at
             82:16–18; Lily’s Place is not run or funded by the City or County, see id. at 85:6–
             16; Project Hope is not run or funded by the City or County, see id. at 92:19–24;
             Recovery Point is not run or funded by the City or County, see id. at 97:6–11;
             Project Engage is not run or funded by the City or County, see id. at 99:23–100:3;
             the Neonatal Treatment Unit is housed at Cabell-Huntington Hospital and
             supported by Marshall Health physicians, see id. at 29:15–17; Ohio Valley
             Physicians is not run or funded by the City or County, see id. at 122:11–19;
             Huntington Behavioral Health is not run or funded by the City or County, see id.;
             the Methadone Clinic is not run or funded by the City or County, see id.; and Valley
             Health is not run or funded by the City or County, see id.

          b. Dr. O’Connell also testified that many addiction-related programs are run by
             Marshall Health. See 6/7 Tr. (O’Connell) at 27:9–21. Marshall Health is not part
             of Huntington or Cabell County, nor is it funded by Huntington or Cabell County.
             See id. at 16:2–4, 16:8–11; 6/16 Tr. (Yingling) at 195:23–196:13.


                                             100
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 107 of 258 PageID #: 67134




          c. Dr. Werthammer testified that neither Cabell County nor Huntington administer or
             fund the Neonatal Therapeutic Unit at Cabell Huntington Hospital, Lily’s Place, or
             PROACT. See 5/21 Tr. (Werthammer), at 55:6–11, 55: 25–56:7, 57:13–17.

          d. Dr. Yingling testified that he was unable to identify any opioid-related programs
             administered by the Cabell-Huntington Health Department that receive funding
             from Huntington or Cabell County. See 6/16 Tr. (Yingling) at 193:16–194:4.

          e. Mr. Barrett testified that Huntington does not provide healthcare services. See 6/29
             Tr. (Barrett) at 171:16–20.

   244.   Child welfare, foster care and adoption services are also not run or paid for by
          Huntington or Cabell County. Instead, they are run and funded by the State of West
          Virginia. See 6/28 Tr. (Alexander) at 144:8–11; 6/29 Tr. (Barrett) at 177:5–17; 6/16
          Tr. (Young) at 35:4–6.

   245.   Programs for the treatment of opioid addiction and other medical services, which
          comprise the largest elements of the Abatement Plan, are reimbursed by health
          insurance.

          a. Medicaid, Medicare, and other insurance programs pay for opioid-abuse
             treatment—including medication-assisted treatment, outpatient treatment, and
             residential treatment—and related medical care for residents in Cabell/Huntington.
             See 6/7 Tr. (O’Connell) at 48:20–49:4, 60:2–5; 5/27 Tr. (Zerkle) at 156:8–157:17
             (treatment beds in Cabell County are funded by insurance and state/federal
             funding).

          b. West Virginia Medicaid covers the “entire continuum of substance use disorder
             services,” including psychotherapeutic services, outpatient, inpatient, and
             physician supervised care. See 7/12 Tr. (Colston) at 100:6–21, 115:15–118:1.

          c. Medicare also covers both inpatient and outpatient programs for substance use
             disorder, medication used in treatment other than methadone, and partial
             hospitalization. See 7/12 Tr. (Colston) at 121:1–15. As of January 1, 2020, the
             opioid treatment program under Medicare Part B also covers methadone,
             counseling and therapy, and psychotherapy. See id. at 121:16–23.

          d. The many programs for the treatment of OUD and NAS operating in Huntington
             and Cabell County receive reimbursement for their services from Medicaid and
             other insurance.

                  i. The goal for PROACT is to make all of its services billable to insurance.
                     See 6/7 Tr. (O’Connell) at 68:8–10, 68:23–69:1. 67% of PROACT’s
                     treatment services have historically been reimbursed by West Virginia
                     Medicaid. See id. at 49:5–12. Private insurance, Medicare, and Kentucky
                     and Ohio Medicaid cover an additional 23% combined. See id. at 49:13–
                     25.



                                             101
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 108 of 258 PageID #: 67135




                 ii. MARC, MOMS, Prestera, Project Hope, Ohio Valley Physicians,
                     Huntington Behavioral Health, the Methadone Clinic, and Valley Health all
                     also bill insurance for part or all of the OUD and/or NAS treatment
                     programs. See 6/7 Tr. (O’Connell) at 73:14–17, 74:12–19, 79:3–5, 82:13–
                     15, 92:8–18, 122:20–23.

                iii. Medicaid pays for the majority—86%—of NAS treatment for infants, and
                     the majority of treatment for pregnant women with SUD in West Virginia.
                     See 6/16 Tr. (Young) at 97:16–20, 97:23–98:1, 98:9–15.

                iv. Dr. Werthammer testified that more than 75% of NAS charges at Cabell
                    Huntington Hospital are paid for by Medicaid. See 5/21 Tr. (Werthammer),
                    at 56:8–17.

          e. Medicaid is a stable source of funding that is not grant-based, such that Medicaid-
             eligible individuals can remain on Medicaid unless their income increases
             sufficiently to make them no longer eligible. See 7/12 Tr. (Colston) at 99:1–12.

                  i. West Virginia has expanded coverage for substance use disorder treatment
                     under the Medicaid Substance Use Disorder 1115 waiver. See 6/16 Tr.
                     (Young) at 99:12–16; 7/12 (Colston) Tr. at 111:4–14.

                 ii. West Virginia applied for and received a 1115 waiver for substance use
                     disorder treatment, with services beginning in 2018 and running through
                     2022, see 7/12 Tr. (Colston) at 113:10–19, and this can be extended for
                     another five years. At the end of the waiver period, if the program is
                     successful the state can also petition to make the services a permanent part
                     of its Medicaid plan in perpetuity. See id. at 112:7–113:9.

                iii. With the ACA expansion, the federal funding for Medicaid in West
                     Virginia has increased by $84.9 million. See 7/12 Tr. (Colston) at 104:12–
                     17.

          f. The overwhelming majority of people in West Virginia have some form of health
             insurance.

                  i. 94% of people in West Virginia have health insurance. See 7/7 Tr. (Hughes)
                     at 226:14–17; 7/12 Tr. (Colston) at 122:19–24.

                 ii. Approximately 26% to 33% of individuals in West Virginia are covered by
                     Medicaid. See 7/12 Tr. (Colston) at 100:22–24; 7/7 Tr. (Hughes) at 226:23–
                     25.

                iii. Approximately 20% of individuals in West Virginia are covered by
                     Medicare. See 7/12 Tr. (Colston) at 119:13–120:6.

   246.   Huntington and Cabell County do not pay for Medicaid or Medicare coverage. See
          7/12 Tr. (Colston) at 118:11–15, 122:8–12.


                                             102
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 109 of 258 PageID #: 67136




   247.   The treatment costs in the Abatement Plan are based on the reimbursement rates
          provided for by West Virginia Medicaid. See 6/28 Tr. (Alexander) at 94:17–22, 95:10–
          11. Dr. Alexander testified that OUD treatment, including MAT, would be paid for by
          Medicaid for those people who are Medicaid-eligible. See id. at 127:9–12. MAT costs
          are also paid by private insurance. See id. at 127:15–17.

   248.   Huntington and Cabell County have been involved in administering or funding six
          programs that relate to the opioid crisis: LEAD, harm reduction, drug court/WEAR,
          the Turn Around Program, the Quick Response Team, and Compass. See 7/12 Tr.
          (Rufus) at 20:19–24, 21:2–7, 21:15–20, 22:4–23:5.

          a. Those are the only programs funded or administered by the City or County that
             specifically address opioid issues. See 7/12 Tr. (Rufus) at 23:19–24.

          b. In total, these six programs cost $2,070,708 as of 2019. See 7/12 Tr. (Rufus) at
             26:6–11. Of that total cost, Huntington spent $136,520 annually: $5,162 in direct
             contributions and $131,358 through in-kind contributions. See id. at 24:21–23,
             25:1–7. Approximately $1,934,188 of the total cost for these six programs was
             provided by grants and other third-party sources. See id. at 26:3–5.

          c. The total cost of these programs (roughly $2 million annually) should remain steady
             even if grant funding is not available in the future. See 7/12 Tr. (Rufus) at 28:25–
             29:5.

   249.   Huntington did not experience increased costs due to the opioid epidemic. See 7/12 Tr.
          (Rufus) at 29:12–30:15; 31:15–21.

   250.   Cabell County had increased costs of approximately $2 million due to the opioid
          epidemic, because of increased payments to the regional jail system. See 7/12 Tr.
          (Rufus) at 31:22–33:5. The jail budget has now leveled off. See id. at 32:2–5. The
          only other increased cost for Cabell County attributable to the opioid epidemic was
          roughly $500,000 in the County Sherriff’s budget. See id. at 32:18–33:1.

   251.   Plaintiffs’ experts did not take into account whether Huntington or Cabell County have
          paid for or administered any opioid-related programs or services.

          a. Dr. Alexander did not do any analysis of “costs or losses incurred by Cabell County
             or Huntington in the past” due to the opioid crisis or providing programs in response
             to the opioid crisis. 6/28 Tr. (Alexander) at 97:12–17.

          b. Dr. Young did not evaluate whether any of the programs she considered are run or
             funded by Cabell County or Huntington. See 6/16 Tr. (Young) at 122:6–123:7.

          c. Mr. Barrett did not evaluate whether Huntington or Cabell County provide or pay
             for treatment for opioid abuse and addiction, see 6/29 Tr. (Barrett) at 161:4–9, or
             whether they have ever paid for medical costs, see id. at 170:12–20. He also did
             not “consider how much the city or county currently spen[ds] on opioid-related
             programs” in developing the costs of the Abatement Plan. Id. at 120:1–3.


                                              103
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 110 of 258 PageID #: 67137




      G.      The Abatement Plan Includes Treatment and Other Programs to Serve Large
              Numbers of People Who May Become Addicted to Opioids in the Future.

   252.    The Abatement Plan includes an assumed number of people in Cabell/Huntington with
           OUD over the course of the 15 years covered by the Plan. See 6/28 Tr. (Alexander) at
           145:19–24, 149:25–151:22. It assumes that a certain percentage of that OUD
           population receives medical treatment and other services over the 15 years covered by
           the Plan. See id. at 90:6–9.

   253.    Dr. Alexander conceded that the proposed Abatement Plan includes addiction
           treatment and other services for individuals in Cabell/Huntington who do not have
           OUD now, but may develop OUD in the future. See 6/28 Tr. (Alexander) at 150:10–
           13, 150:19–151:9.

           a. Dr. Alexander testified that he cannot separate the number of people included in
              the Abatement Plan who develop OUD for the first time after 2021 (the starting
              year of the Plan), as compared the number of people with OUD as of 2021. See
              6/28 Tr. (Alexander) at 153:22–154:12.

           b. Dr. Alexander did not estimate how many people would develop OUD each year
              during the course of the Abatement Plan. See 6/28 Tr. (Alexander) at 153:5–10.

           c. The OUD population included within the Abatement Plan would “include a child
              who is ten years old as of 2021 and has never used opioids [and] begins abusing
              heroin in 2027 as a teenager and develops OUD.” 6/28 Tr. (Alexander) at 151:23–
              152:3.

           d. The NAS population included within the Abatement Plan would include infants
              born to mothers who use opioids for the first time after 2021. See 6/28 Tr.
              (Alexander) at 154:24–155:6.

   254.    While Dr. Alexander did not identify the number of people treated under his Abatement
           Plan who will develop OUD for the first time after 2021, the evidence shows that a
           large majority of the treatment and other expenses included in the Abatement Plan are
           for individuals in Cabell/Huntington who develop OUD in the future.

           a. The Abatement Plan assumes that 7,882 people have OUD in Cabell/Huntington as
              of 2021. See 6/28 Tr. (Alexander) at 156:17–21.

           b. The Abatement Plan provides for treatment annually for approximately 3,000
              people with OUD, see 6/28 Tr. (Alexander) at 155:22–157:3, and it assumes 365
              days of treatment for any person with OUD, see id. at 159:15–22.

           c. Dr. Waller testified that the one-year remission rate for OUD treatment is
              approximately 70%, and is as high as 84% in his clinic. See 5/4 Tr. (Waller) at
              216:6–15.




                                              104
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 111 of 258 PageID #: 67138




           d. If approximately 70% of people who receive treatment each year enter remission
              after one year, and the Abatement Plan assumes that approximately 3,000 people
              are receiving OUD treatment each year, after four years more than the entire
              assumed OUD population of 7,882 in Cabell/Huntington would have received
              OUD treatment (70% x 3,000 x 4 = 8,400). See 6/28 Tr. (Alexander) at 162:3–12.

           e. Given that the Abatement Plan covers a 15-year period, and assumes treatment of
              approximately 3,000 people with OUD over each year of the Plan, more than
              23,000 people are included within the Plan who develop OUD in the future
              assuming a 70% remisssion rate, as Dr. Waller testified (70% x 3,000 x 15 =
              31,500). See 6/28 Tr. (Alexander) at 164:2–25.

   255.    Mr. Barrett testified that he cannot say what percentage of the total cost of the
           Abatement Plan is directed to treatment and other services for people who develop
           OUD in the future. See 6/29 Tr. (Barrett) at 197:2–7.

   256.    Plaintiffs presented no evidence of any future conduct by Defendants, nor any evidence
           that any future conduct by Defendants would cause individuals in Cabell/Huntington
           to develop OUD in the future.

      H.      The Abatement Plan Includes Treatment and Other Services for People Who
              Never Used a Prescription Opioid, or Whose Sole Exposure to Prescription
              Opioids Was Misuse.

   257.    The Abatement Plan provides for medical treatment and other services for people in
           Cabell/Huntington with OUD who have never taken a prescription opioid. See 6/28
           Tr. (Alexander) at 119:20–120:1.

           a. Dr. Alexander testified that “[i]f someone never touched a prescription opioid and
              in the future started using heroin, or fentanyl, or illegal fentanyl, or carfentanil and
              developed Opioid Use Disorder as a result of that use, treatment for their Opioid
              Use Disorder would be covered under [his] plan.” 6/28 Tr. (Alexander) at 120:16–
              22.

           b. The Abatement Plan would also provide medical treatment and other services to
              people in Cabell/Huntington with OUD who “started on illegal heroin, fentanyl,
              [or] carfentanil.” 6/28 Tr. (Alexander) at 121:4–8.

           c. The Abatement Plan provides for medical treatment and other services for
              intravenous drug users who have or develop HIV, endocarditis, or Hepatitis C. See
              6/28 Tr. (Alexander) at 29:5–15, 120:7–15, 135:12–25. Dr. Alexander testified that
              there are individuals in Cabell/Huntington who have these medical issues who have
              never used a prescription opioid. See id. at 120:2–15.

           d. The Abatement Plan provides for medical treatment and other services for infants
              born with neonatal abstinence syndrome (or “NAS”). See 6/28 Tr. (Alexander) at
              66:1–9. Dr. Werthammer testified that NAS is not necessarily caused by exposure
              to prescription opioids and can arise from in utero exposure to non-opioids, see


                                                105
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 112 of 258 PageID #: 67139




              5/21 Tr. (Werthammer) at 40: 6–18, 43:11–44:17, and from in utero exposure to
              illicit opioids such as heroin, see id. at 45:5–11.

   258.    The Abatement Plan provides for medical treatment and other services for individuals
           in Cabell/Huntington who have never had a medical prescription for opioids and whose
           only exposure to prescription opioids was through misuse. See 6/28 Tr. (Alexander) at
           121:11–16.

   259.    Mr. Barrett did not determine how much of the total cost of the Abatement Plan is
           attributable to illicit opioids. See 6/29 Tr. (Barrett) at 120:14–16.

      I.      The Abatement Plan Is Based on an Unreliable Model.

              1.      The Starting OUD Population for the Abatement Model is Unreliable and
                      Overestimates the Number of People with OUD.

   260.    A critical assumption for the Abatement Plan is the OUD population in
           Cabell/Huntington as of 2021 (the start of the 15-year period covered by the Plan),
           which Dr. Alexander assumed to be 7,882 people. See 6/28 Tr. (Alexander) at 156:17–
           21.

   261.    Dr. Alexander based his assumed OUD population for 2021 on an estimate of the
           Cabell/Huntington OUD population developed by Dr. Keyes. See 6/28 Tr. (Alexander)
           at 148:23–149:1, 176:21–25. Dr. Keyes estimated the Cabell/Huntington OUD
           population as of 2018. See id. at 146:3–6. Dr. Alexander’s starting OUD population
           did not make any adjustments in the OUD population for the period between 2018 and
           2020. See 7/12 Tr. (Rufus) at 47:25–48:11.

   262.    Dr. Alexander testified that if Dr. Keyes’s OUD estimate is wrong, the OUD population
           assumed in the Abatement Plan is also wrong. See 6/28 Tr. (Alexander) at 149:15–23.

   263.    Dr. Keyes developed her estimate of the Cabell/Huntington OUD population based on
           a methodology that involved dividing the total number of overdose deaths from all
           drugs (the numerator) in Cabell/Huntington by an estimated mortality rate among
           people with OUD (the denominator). See 6/11 Tr. (Keyes) at 205:6–207:22.

   264.    Dr. Keyes testified that the accuracy of the overdose death number and the accuracy of
           the mortality rate is extremely important in reaching an accurate OUD estimate. See
           6/14 Tr. (Keyes) at 134:4–9.

   265.    Dr. Keyes’s estimated OUD population in Cabell/Huntington is unreliable and
           overestimates the number of people in Huntington and Cabell County with OUD, for
           two principal reasons. See 7/8 Tr. (Murphy) at 112:4–9.

   266.    First, Dr. Keyes’s methodology overstates deaths, which causes her to overestimate the
           OUD population in Cabell/Huntington. See 7/8 Tr. (Murphy) at 111:19–112:3.




                                              106
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 113 of 258 PageID #: 67140




          a. For purposes of estimating the OUD population in Huntington/Cabell, Dr. Keyes
             used the total number of overdose deaths from any drug, including from
             methamphetamine and cocaine. See 6/14 Tr. (Keyes) at 136:5–15.

          b. Dr. Murphy testified that Dr. Keyes’s methodology is flawed because Dr. Keyes’s
             numerator—all overdose deaths in Cabell/Huntington, including people who do not
             have OUD—does not correspond to the population she is trying to estimate. See
             7/8 Tr. (Murphy) at 108:18–24, 109:6–14.

   267.   Second, Dr. Keyes’s methodology underestimates the mortality rate, which causes her
          to overestimate the OUD population in Cabell/Huntington. See 7/8 Tr. (Murphy) at
          109:15–112:3.

          a. Dr. Keyes made an adjustment to the estimated mortality rate to account for the
             increased lethality of fentanyl. See 6/14 Tr. (Keyes) at 143:25–144:4, 154:3–12,
             158:15–23, 159:8–11. Dr. Keyes testified that if the fentanyl adjustment she
             applied is too low, it would result in overestimating the OUD population. See id.
             at 172:19–173:10.

          b. In estimating the increased mortality rate associated with fentanyl, Dr. Keyes failed
             to take into account the fact that fentanyl mortality increased much more in the
             Eastern United States than the Western United States See 7/8 Tr. (Murphy) at
             109:15–111:18, 113:22–114:11; see supra Findings ¶ 195. Taking into account the
             higher fentanyl mortality in the Eastern U.S. results in an OUD estimate of 5,496
             people, without making any other adjustments to Dr. Keyes’s methodology. See
             7/8 Tr. (Murphy) at 114:12–17. This results in an OUD estimate that is
             approximately one-third smaller than Dr. Keyes’s estimate, and is more accurate.
             See id. at 114:12–20, 115:13–17.

          c. The correction in the fentanyl adjustment for the higher incidence of fentanyl
             mortality in the Eastern United States does not fix the other errors in Dr. Keyes’s
             methodology and therefore does not result in a reliable OUD estimate. See 7/8 Tr.
             (Murphy) at 114:21–115:12.

   268.   Out of an estimated 8,252 people with OUD in Huntington/Cabell in 2018, Dr. Keyes
          opined that 5,800 (approximately 70%) of those cases are directly attributable to
          prescription opioids. See 6/14 Tr. (Keyes) at 173:24–174:4, 174:11–14, 174:18–24.

   269.   Out of an estimated 8,252 people with OUD in Huntington/Cabell in 2018, Dr. Keyes
          opined that 1,143 (approximately 14%) of those cases are not attributable to
          prescription opioids at all. See 6/14 Tr. (Keyes) at 175:21–176:7.

             2.      The Inputs Provided by Dr. Young are Unreliable.

   270.   The Abatement Plan is based on certain inputs from Dr. Young related to women with
          OUD who are pregnant or give birth to infants with NAS. See 6/16 Tr. (Young) at
          104:23–105:7. Those inputs are unreliable because:



                                              107
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 114 of 258 PageID #: 67141




          a. Dr. Young did not consider cost data from West Virginia when she developed her
             cost recommendations, even when comparable programs already existed in West
             Virginia. See 6/16 Tr. (Young) at 86:2–19, 90:5–8.

          b. Dr. Young estimated five populations that are inputs into the Abatement Plan. See
             6/16 Tr. (Young) at 104:23–105:7. None of those populations was based on data
             specific to Cabell/Huntington. See id. at 106:21–24, 107:5–13, 110:9–18, 111:10–
             17, 113:3–8, 113:16–18, 114:11–14. None of those populations was limited to
             women who developed OUD by abusing prescription opioids as opposed to other
             drugs. See id. at 118:2–6; see also id. at 31:5–11 (testifying “we really can’t
             separate out opioids from other substances”).

             3.      The Treatment Estimate of the Abatement Plan is Contradicted by the
                     Resiliency Plan Developed by Local Experts.

   271.   Marshall Health coordinated drafting a long-term plan for addressing opioid abuse and
          addiction in the Cabell/Huntington community, entitled the “Resiliency Plan.” See
          5/28 Tr. (O’Connell) at 16:24–17:13, 18:22–19:14.

   272.   A “panel of experts and leaders in the community” was involved in drafting and
          reviewing the plan. 5/28 Tr. (O’Connell) at 19:21–23, 44:13–49:1. The group had
          extensive knowledge of addiction treatment and healthcare in Cabell/Huntington. See
          id. at 49:2–10. Many of these individuals, and others with expertise in healthcare and
          addiction, were involved in drafting or reviewing the plan. See id. at 49:22–51:10,
          53:3–62:1. The Resiliency Plan was intended to be a “visionary plan” for dealing with
          the present and future effects of the opioid crisis. See id. at 82:2–13.

   273.   The Resiliency Plan was drafted assuming “unlimited resources.” 6/7 Tr. (O’Connell)
          at 131:6–13.

   274.   The Resiliency Plan included cost projections for programs to address the opioid crisis,
          and included projected future costs for the treatment of opioid addiction and abuse. See
          5/28 Tr. (O’Connell) at 64:10–65:12. These cost projections were for “four decades”
          of programs. See id. at 71:17–72:4.

   275.   A near-final draft of the Resiliency Plan projected $50 million for treatment costs,
          including all medical treatment for opioid abuse and addiction and for infants born with
          NAS. See 6/7 Tr. (O’Connell) at 91:9–21, 92:3–7, 132:22–133:1. Every draft of the
          Resiliency Plan that included funding allocations allotted between $23 million and $50
          million for these long-term treatment costs. See Ex. DEF-WV-00929 at .00029; Ex.
          DEF-WV-01456 at .00001; Ex. DEF-WV-01457 at .00030; Ex. DEF-WV-01451 at
          .00030; Ex. DEF-WV-01447 at .00032.

   276.   The $50 million projection of treatment costs over four decades, and all other projected
          costs of the Resiliency Plan, were deleted from the Plan before it was published, in
          coordination with the lawyers representing Plaintiffs in this litigation. See 5/28 Tr.
          (O’Connell) at 108:24–112:20.



                                              108
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 115 of 258 PageID #: 67142




   277.   The Resiliency Plan, developed by local experts on the needs of the Cabell/Huntington
          community, projects treatment costs for opioid addiction and abuse and related medical
          services of $50 million over four decades. See 6/7 Tr. (O’Connell) at 91:9–21, 92:3–
          7, 132:22–133:1. This contradicts the Abatement Plan, which projects treatment and
          other medical costs of $2.1 billion over 15 years. See supra Findings ¶ 220.

          a. Together, Dr. Alexander’s proposed programs for treating opioid use disorder (for
             which Plaintiffs have requested $1,705,896,182), managing complications
             attributable to the epidemic (for which Plaintiffs have requested $301,682,032), and
             treatment and care for pregnant women, new mothers, and infants with opioid use
             disorder or neonatal abstinence disorder (for which Plaintiffs have requested
             $95,700,232) add up to $2,103,278,447. See 6/29 Tr. (Barrett) at 107:13–14,
             107:14–16, 108:17–18.

   278.   Mr. Barrett testified that he did not consider the cost projections of the Resiliency Plan
          when developing the cost estimates of the Abatement Plan. See 6/29 Tr. (Barrett) at
          167:10–14, 168:12–23.

             4.      The Cost Projections of the Abatement Plan Are Inflated and Unreliable.

   279.   The Abatement Plan includes a program for syringe exchange program to provide clean
          needles for IV drug users in Cabell/Huntington. See Tr. 6/28 (Alexander) at 135:12–
          25. The Abatement Plan includes projected costs for that syringe exchange program
          that are nearly 15 times the actual costs for such a program, and that reflect the
          unreliability of the Plan.

          a. The Abatement Plan projects an annual cost of $872,614 to serve roughly 1,000 IV
             drug users, and a total cost of $12,619,008 over the 15-year period covered by the
             Plan. See 6/29 Tr. (Barrett) at 150:20–24, 151:2–7, 151:22-25.

          b. By comparison, Dr. Feinberg testified that she ran a syringe services program that
             served roughly 1,400 to 1,500 people for $60,000 annually. See 6/17 Tr. (Feinberg)
             at 154:18–23, 183:10–20.

   280.   The Abatement Plan projects treatment costs that are unreliable and at odds with real-
          world experience, and which alone inflate the costs of the Plan by over $1 billion.

          a. The Abatement Plan provides 365 days of treatment for the OUD population that
             receives regular outpatient treatment, and between 245–275 days of regular
             outpatient treatment for other treatment groups. See 6/28 Tr. (Alexander) at
             165:16–21, 165:22–166:10, 169:25–170:7.

          b. For 2018, based on federal government data, the actual median length of outpatient
             treatment was 71 days. See 6/7 Tr. (O’Connell) at 123:5–15, 124:17–125:2,
             125:14–23, 126:9–14, 126:21–24; 6/28 Tr. (Alexander) at 166:24–167:19, 168:17–
             24.




                                               109
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 116 of 258 PageID #: 67143




          c. If the Abatement Plan is adjusted to provide for 71 days of outpatient treatment, as
             reflected in actual experience, the total cost for OUD treatment in the Abatement
             Plan would be reduced by $1,061,849,848. See 7/12 Tr. (Rufus) at 46:22–47:1.

   281.   The Abatement Plan projects that over 15 years it will cost in excess of $1.7 billion to
          provide addiction treatment for approximately 3,000 people a year. See 6/29 Tr.
          (Barrett) at 158:3–13; 6/28 Tr. (Alexander) at 157:1–3. The actual experience in the
          Cabell/Huntington community contradicts this number. For example, PROACT
          provides addiction treatment services in Cabell/Huntington for at least 700 people a
          year at a cost of less than $1 million a year. See 6/7 Tr. (O’Connell) at 55:10–22,
          56:21–23; Ex. DEF-WV-03542 (Marshall Health Addiction Services budget).

             5.      Dr. Alexander Deviated From His Own Methodology.

   282.   Dr. Alexander has submitted expert reports in three other opioid litigations that are
          comparable to the Abatement Plan in this case in projecting the programs and costs
          needed to address the opioid crisis in different communities. See 6/28 Tr. (Alexander)
          at 181:3–8, 181:9–14, 184:6–8, 187:21–23. In each of Dr. Alexander’s other reports,
          he developed a “trend ratio” that projected the relevant OUD population based on a
          customized model developed by Dr. Alexander and his firm, and entitled “Apollo.”
          See id. at 181:18–714, 182:8–22, 183:9–12, 185:11–17, 186:3–10, 188:7–10, 193:7–
          12.

   283.   Dr. Alexander deviated from that methodology when he developed his expert report
          for this litigation. He did not build an Apollo model for his report in Cabell/Huntington.
          See 6/28 Tr. (Alexander) at 192:25–193:2, 193:20–24.

          a. Instead, Dr. Alexander’s only cited support for the Abatement Plan trend ratio in
             this litigation was a paper by Homer et al. entitled a “Dynamic Model of the Opioid
             Epidemic with Implications for Policy.” 6/28 Tr. (Alexander) at 190:8–25, 191:2–
             20, 191:25–192:4, 197:25–198:2.

          b. Dr. Alexander further modified the findings of the Homer paper and provided only
             a single sentence of explanation in his expert report. See 6/28 Tr. (Alexander) at
             195:25–196:18, 198:3–9.

          c. Dr. Alexander did not test the Homer model. See 6/28 Tr. (Alexander) at 199:8–
             200:4. By comparison, Dr. Alexander tested and calibrated his Apollo model
             extensively in the other opioid litigations where he submitted it. See 6/28 Tr.
             (Alexander) at 183:19–25, 184:2–5.

          d. Dr. Alexander also testified that whenever he develops a model like the Abatement
             Plan, he “consider[s] the background and training of authors” on which he relies as
             sources. See 6/28 Tr. (Alexander) at 201:10–18. However, Dr. Alexander did not
             know Homer, the author of the paper on whom he relied in this litigation, nor was
             he familiar with Homer’s consulting company. See 6/28 Tr. (Alexander) at 200:21–
             201:20.



                                               110
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 117 of 258 PageID #: 67144




           e. Dr. Alexander also testified that he “review[s]” and “consider[s]” the funding
              sources of papers he cites. See 6/28 Tr. (Alexander) at 202:8–15; 6/29 Tr.
              (Alexander) at 18:19–19:5. However, Dr. Alexander “wasn’t aware” that the
              Homer paper was funded by two law firms that represent Huntington and Cabell
              County in this litigation, or that it was developed to be a damages model for the
              opioid litigation. See 6/28 Tr. (Alexander) at 201:21–202:12, 203:1–19, 203:24–
              205:6, 206:1–19.

      J.      Any Monetary Award Would Need To Be Converted To Present Value.

   284.    Mr. Barrett testified that all the monetary values in the Abatement Plan are in future
           dollars, not in present value. See 6/29 Tr. (Barrett) at 111:16–20.

   285.    Typically, forensic economists would calculate in present value on the assumption the
           payment would be a lump sum, see 6/29 Tr. (Barrett) at 112:3–8, and Mr. Barrett has
           never previously had a case where he did not reduce a final sum to present value, see
           id. at 195:6–10.

   286.    Mr. Barrett testified that if a lump sum is awarded, it should be reduced to present
           value, not future value. See 6/29 Tr. (Barrett) at 195:11–24.

   287.    The total cost for the Plan in present value, as calculated by Mr. Barrett, is
           $1,802,428,070. See 6/29 Tr. (Barrett) at 115:10–14.




                                              111
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 118 of 258 PageID #: 67145




                                      CONCLUSIONS OF LAW

I.        Public Nuisance

          A.      Inapplicability of Public Nuisance to Claims Based on Products

     1.        The Court concludes that the public nuisance doctrine is not applicable to Defendants’
               distribution of FDA-approved opioid medicines.

     2.        The Restatement (Third) of Torts states that public nuisance based on the distribution
               and sale of a product “has been rejected by most courts … because the common law of
               public nuisance is an inapt vehicle for addressing” that type of conduct. Restatement
               (Third) of Torts: Liability for Economic Harm § 8, cmt. g. The Restatement (Third) of
               Torts clarifies pre-existing principles of law set forth in the Restatement (Second) of
               Torts; it does not impose any new limitations on public nuisance causes of action. Id.,
               cmt. a.

     3.        The West Virginia Supreme Court of Appeals has cited the Restatement of Torts
               favorably in articulating the scope of public nuisance under West Virginia law. Duff v.
               Morgantown Energy Assocs., 187 W. Va. 712, 716 n.6, 421 S.E.2d 253, 257 n.6 (1992)

     4.        Influential public nuisance decisions from other jurisdictions have recognized that
               public nuisance law does not apply to claims based on the distribution and sale of a
               product.

               a. In State v. Lead Industries. Ass’n, 951 A.2d 428, 448 (R.I. 2008), the court stated
                  that “a public right is more than an aggregate of private rights by a large number of
                  injured people,” and that “the manufacture and distribution of products rarely, if
                  ever, causes a violation of a public right as that term has been understood in the law
                  of public nuisance.” The court further held that “[t]he law of public nuisance never
                  before has been applied to products, however harmful.” Id. at 456.

               b. In Tioga Public School District v. U.S. Gypsum Co., 984 F.2d 915, 921 (8th Cir.
                  1993), the court concluded that if nuisance law were expanded to the distribution
                  of products, it “would become a monster that would devour in one gulp the entire
                  law of tort.”

               c. In City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099, 1116 (Ill. 2004), the
                  court stated that it was “reluctant to recognize a public right so broad and undefined
                  that the presence of any potentially dangerous instrumentality in the community
                  could be deemed to threaten it.”

               d. In In re Lead Paint Litig., 924 A.2d 484, 505 (N.J. 2007), the court concluded that
                  “[e]ven less support exists for the notion that the Legislature intended to permit
                  these plaintiffs to supplant an ordinary product liability claim with a separate cause
                  of action as to which there are apparently no bounds.”




                                                   112
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 119 of 258 PageID #: 67146




             e. In People ex rel. Spitzer v. Sturm, Ruger & Co., 761 N.Y.S.2d 192, 196 (2003), the
                court concluded that “giving a green light to a common-law public nuisance cause
                of action today will, in our judgment, likely open the courthouse doors to a flood
                of limitless, similar theories of public nuisance.”

             f. In Penelas v. Arms Technology, Inc., 1999 WL 1204353, at *6 (Fla. Cir. Ct. Dec.
                13, 1999), the court concluded that “[p]ublic nuisance does not apply to the design,
                manufacture, and distribution of a lawful product.”

      5.     There is no basis to apply public nuisance law to the distribution of an FDA-approved
             medicine to State-licensed and DEA-registered pharmacies, particularly in light of
             record evidence that:

             a. Prescription opioids are FDA-approved medicines, and serve an important medical
                purpose in the treatment of pain, see supra Findings ¶¶ 20, 37;

             b. Distribution of prescription opioids to pharmacies is essential in making those
                medicines available to patients who have a medical need for them, see supra
                Findings ¶ 7; and

             c. It would be a significant public health concern if prescription opioids that have been
                prescribed by doctors for the treatment of pain were not distributed to pharmacies
                and therefore were not available to fill prescriptions for patients, see supra Findings
                ¶ 7.

      6.     As recognized by the Restatement (Third) of Torts, “[m]ass harms caused by dangerous
             products are better addressed through the law of products liability.” Restatement
             (Third) of Torts: Liability for Economic Harm § 8, cmt. g.

      7.     The West Virginia Supreme Court has only applied public nuisance law in the context
             of conduct that interferes with public property or resources. In Sharon Steel Corp. v.
             City of Fairmont, 175 W. Va. 479, 483, 334 S.E.2d 616, 621 (1985), the Court stated
             that “[a] nuisance is anything which annoys or disturbs the free use of one’s property,
             or which renders its ordinary use or physical occupation uncomfortable …. A nuisance
             is anything which interferes with the rights of a citizen, either in person, property, the
             enjoyment of his property, or his comfort …. A condition is a nuisance when it clearly
             appears that enjoyment of property is materially lessened, and physical comfort of
             persons in their homes is materially interfered with thereby …. When the prosecution
             of a business, of itself lawful, in a strictly residential neighborhood, impairs the
             enjoyment of homes in the neighborhood ….” 10

      8.     Sharon Steel included a near-exhaustive catalogue of West Virginia public nuisance
             cases from 1878 to 1982, stating:



10
     All emphases added unless otherwise noted.


                                                  113
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 120 of 258 PageID #: 67147




                 We have decided nuisance cases involving [1] land being used for rock concerts,
                 [2] a school site near an airport, [3] dust created by coal trucks, [4] an automobile
                 junk yard, [5] a used car lot, [5] a rail tramroad built on a public road, [6] a house
                 of prostitution, [7] an automobile garage built out of inflammable materials, [8]
                 fences, [9] coal smoke and soot emitted by a dye works plant, [10] a carpenter shop
                 with a steam engine, [11] damage to property adjacent to a railroad track, [12] a
                 merry-go-round, [13] explosives factory, [14] a house built partially on city
                 property, [15] noise from a factory, and [16] an obstruction of a public road.

              Id. Every case in that comprehensive listing concerns the misuse of, or interference
              with, public property or resources.

   9.         The West Virginia Supreme Court has never held that the distribution or sale of a
              product can constitute a public nuisance—especially not the distribution or sale of a
              lawful product that serves and important medical need and that is alleged to have
              caused injuries.

   10.        Plaintiffs assert a public nuisance claim based on the distribution and sale of a
              product—namely, prescription opioids—that caused personal injury.

   11.        “[I]n the absence of authority by the highest state court in West Virginia, [a federal
              court’s] role in the exercise of our diversity jurisdiction is limited. A federal court
              acting under its diversity jurisdiction should respond conservatively when asked to
              discern governing principles of state law…. Therefore, in a diversity case, a federal
              court should not interpret state law in a manner that may appear desirable to the federal
              court, but has not been approved by the state whose law is at issue.” Mid-Vol Coal
              Sales, Inc. v. Balli Steel, PLC, No. CV 1:11-0985, 2014 WL 12617727, at *3 (S.D.W.
              Va. Aug. 26, 2014) (Faber, J.) (citations and quotations omitted); see also Rhodes v.
              E.I. DuPont de Nemours, 636 F.3d 88, 96 (4th Cir. 2011) (holding that federal courts
              must “respond conservatively when asked to discern governing principles of state
              law”).

   12.        There is no legal precedent that supports an Erie determination that the Supreme Court
              of Appeals of West Virginia would now expand public nuisance law beyond its
              traditional confines to encompass that alleged injury. Instead, there is every reason to
              believe the Supreme Court of Appeals of West Virginia would reject an expansion of
              public nuisance to cases (like this one) that involve the distribution and use of a product.

         B.      No Public Nuisance Claim for Defendants’ Licensed Distribution in Response
                 to Increased Good-Faith Prescribing

   13.        The Court concludes that Plaintiffs have failed to show that Defendants’ conduct
              unreasonably interfered with a right common to the general public.

   14.        To establish a public nuisance, plaintiffs must prove, inter alia, “an unreasonable
              interference” by defendants “with a right common to the general public.” Duff v.
              Morgantown Energy Assocs., 187 W. Va. at 716 n.6, 421 S.E.2d at 257 n.6 (quoting
              Restatement (Second) of Torts § 821B); see also Memorandum Opinion and Order


                                                   114
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 121 of 258 PageID #: 67148




         (ECF No. 1294) at 2 (holding that plaintiffs must prove “the unreasonableness of the
         [defendant’s] conduct”).

   15.   Although conduct proscribed by statute or regulation may be a basis for concluding
         that an interference with a public right is “unreasonable,” it is not “conclusive.” See
         Restatement (Second) of Torts § 821B(2) (listing “whether the conduct is proscribed
         by a statute, ordinance or administrative regulation” as one of several factors that “may
         sustain a holding that an interference with a public right is unreasonable”); see also id.,
         cmt. e (the factors listed in subsection 2 “are not conclusive tests controlling the
         determination of whether an interference with a public right is unreasonable”).

   16.   When a plaintiff seeks to impose liability for public nuisance, the fact-finder must
         assess the gravity of and avoidability of the harm, as well as the primary purpose and
         utility of the defendants’ conduct. See Hendricks v. Stalnaker, 181 W. Va. 31, 34, 380
         S.E.2d 198, 201 (1989) (“In the area of public nuisance, we have made explicit that an
         examination of the ‘reasonableness or unreasonableness of the use of property in
         relation to the particular locality’ is a fair test to determine the existence of a public
         nuisance.” (quoting Sharon Steel Corp., 175 W. Va. at 480, 334 S.E.2d at 618));
         Restatement (Second) of Torts § 828, cmt. a (“[I]n determining whether the gravity of
         the interference with the public right outweighs the utility of the actor’s conduct, it is
         necessary to consider the social value that the law attaches to the primary purpose of
         the conduct, the suitability of the conduct to the character of the locality and the
         impracticability of preventing or avoiding the invasion.”).

   17.   The Controlled Substances Act (“CSA”) expressly recognizes that controlled
         substances “have a useful and legitimate medical purpose and are necessary to maintain
         the health and general welfare of the American people.” 21 U.S.C. § 801(1). Thus, the
         CSA’s provisions reflect a balance between the need to protect public health from the
         dangers of controlled substances diverted into or produced for the illicit market with
         the equally important need to ensure that patients have access to pharmaceutical
         controlled substances for legitimate medical purposes.

   18.   The record evidence establishes that:

         a. Prescription opioids are FDA-approved medicines, and serve an important medical
            purpose in the treatment of pain, see supra Findings ¶¶ 20, 37;

         b. Distribution of prescription opioids to pharmacies is essential in making those
            medicines available to patients who have a medical need for them, see supra
            Findings ¶ 7;

         c. The West Virginia Board of Medicine and other influential healthcare organizations
            specifically approved and encouraged the use of prescription opioids to treat pain,
            see supra Findings ¶¶ 23–24, 26–27;

         d. DEA continually increased the aggregate production quotas for prescription opioids
            based on its determination of an increased legitimate medical need for those



                                              115
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 122 of 258 PageID #: 67149




            medicines and to make sure those medicines were available to patients when
            doctors recognized a need to prescribe them, see supra Findings ¶¶ 71–74;

         e. Pursuant to the change in the standard of care, doctors increased their prescribing
            of opioids for a broader range of conditions, most notably for the long-term
            treatment of chronic pain, see supra Findings ¶ 31–32;

         f. The overwhelming majority of doctors—more than 99%—were acting in good faith
            when they prescribed opioid medicines for their patients, see supra Findings ¶ 45;

         g. Defendants have no ability (or responsibility) to second-guess the good faith
            decisions of doctors to prescribe opioids to their patients, see supra Findings ¶ 9;

         h. The increase in good-faith prescribing by doctors increased the volume of opioids
            shipped by Defendants, ordered by pharmacies, and subsequently available in the
            community, see supra Findings ¶¶ 41–45;

         i. Defendants only shipped prescription opioids to licensed pharmacies in response to
            prescriptions, see supra Findings ¶ 52;

         j. Serious public health concerns would be presented if distributors did not provide
            pharmacies with the pain medicines that have been prescribed by doctors because
            this would deprive patients of pain treatment that doctors have concluded is
            medically warranted, see supra Findings ¶ 7.

   19.   Given the fact that doctors’ good-faith prescribing decisions determined the volume of
         prescription opioids ordered by pharmacies, and that Defendants have no ability to
         evaluate or second-guess those decisions, Defendants’ conduct in shipping prescription
         opioid pills to licensed pharmacies so that patients could access the medicines they
         were prescribed cannot be deemed a public nuisance under West Virginia law. See
         Pope v. Edward M. Rude Carrier Corp., 138 W. Va. 218, 226, 75 S.E.2d 584, 589
         (1953) (conduct “which the public convenience imperatively demands[] cannot be a
         public nuisance”) (citing 39 Am. Jur., Nuisances, Section 8).

   20.   Put another way, under the Restatement’s formulation of a public nuisance, the
         distribution of medicine to support the medical needs of patients, as determined by
         doctors exercising their medical judgment in good faith, cannot be deemed an
         “unreasonable interference with a right common to the public,” Duff, 187 W. Va. at
         716 n.6, 421 S.E.2d at 257 n.6 (quoting Restatement (Second) of Torts § 821B).

   21.   Moreover, proof concerning the volume of prescription opioids distributed by
         Defendants, standing alone, does not satisfy Plaintiffs’ burden of proving that
         Defendants’ allegedly unreasonable conduct caused a public nuisance in
         Cabell/Huntington. As it relates to the overall volume of prescription opioids, and
         increases in that volume over time, the record evidence establishes that:




                                            116
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 123 of 258 PageID #: 67150




              a. Cabell/Huntington is a hub for state-of-the-art health care in the region, and patients
                 travel from a broad geographic area to obtain treatment at hospitals and
                 subsequently fill prescriptions in Cabell/Huntington, see supra Findings ¶ 64–65;

              b. The volume of prescription opioids dispensed by pharmacies in Cabell/Huntington
                 reflects the volume of prescriptions written by doctors, see supra Findings ¶ 44;

              c. Beginning in the 1980s, there were calls from some physicians and patient
                 advocacy groups that not enough was being done to treat pain, see supra Findings
                 ¶ 22;

              d. Beginning in the 1990s, the standard of care changed to recognize a broader range
                 of appropriate uses for prescription opioids nationwide, including for the long-term
                 treatment of chronic non-cancer pain, see supra Findings ¶ 23;

              e. The West Virginia Board of Medicine and other influential healthcare organizations
                 specifically approved and encouraged the use of prescription opioids to treat pain,
                 see supra Findings ¶¶ 24, 26–27;

              f. DEA continually increased the aggregate production quotas for prescription opioids
                 based on its determination of an increased legitimate medical need for those
                 medicines, see supra Findings ¶¶ 71–74; and

              g. Pursuant to the change in the standard of care, doctors increased their prescribing
                 of opioids for a broader range of conditions, most notably for the long-term
                 treatment of chronic pain, see supra Findings ¶¶ 31–32;

              h.    The increase in good-faith prescribing by doctors pursuant to the then-prevailing
                   standard of care determined the volume of opioids ordered by pharmacies and
                   available in the community, see supra Findings ¶ 44;

              i. Due to the characteristics of West Virginia’s population, the change in the standard
                 of care led West Virginia doctors to prescribe an even greater number of opioid
                 pills than doctors in other states, see supra Findings ¶ 32; and

              j. Defendants’ conduct did not determine the volume of prescription opioids ordered
                 by pharmacies and available in the community, see supra Findings ¶¶ 9, 30, 44, 51,
                 75.

         C.        Public Right

   22.        In addition to Plaintiffs’ failure to prove an unreasonable interference by Defendants,
              the Court concludes that their public nuisance claim also fails because Plaintiffs did not
              prove that Defendants interfered with a public right.

   23.        For conduct to constitute a public nuisance, it must interfere with a right that is shared
              equally by the public, like access to air, water, or public rights-of-way—namely, a
              public right. Hark v. Mountain Fork Lumber Co., 127 W. Va. 586, 595–96, 34 S.E.2d


                                                   117
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 124 of 258 PageID #: 67151




         348, 354 (1945); Restatement (Second) of Torts § 821B(1) (a public nuisance is “an
         unreasonable interference with a right common to the general public”).

   24.   The Restatement defines a public right both by what it is and what it is not. For
         purposes of a public nuisance claim, a public right (i) is a right common to all members
         of the public and (ii) is not like the individual or “private” right that everyone has not
         to be defrauded or negligently injured. See Restatement (Second) of Torts § 821B(1),
         cmt. g.

   25.   The distribution of FDA-approved prescription opioids to state-licensed, DEA-
         registered pharmacies that ordered the medications to fill prescriptions written by state-
         licensed doctors does not interfere with a public right.

   26.   The right asserted by Cabell/Huntington is based on the injuries suffered by those who
         abused and became addicted to opioids, or those in the community who were adversely
         affected by opioid abuse and addiction. No such injuries occurred unless individuals
         used opioids. Such injuries, and the downstream effects on the community related to
         those private rights, concern the private rights that everyone has not to be negligently
         defrauded and negligently injured, and all flow from individual conduct involving the
         ingestion of opioids. See supra Findings ¶ 112(b) (opioid abuse and addiction cannot
         occur without ingestion of opioids). Likewise, downstream effects on the community
         from opioid abuse and addiction are the result of individual acts of opioid use. These
         are entirely unlike public rights to clean air and clean water or access to public property
         and rights-of-way, and instead involve the adverse effects on individuals who were
         exposed to and adversely affected by opioids.

   27.   Plaintiffs argue that the opioid crisis in Cabell/Huntington constitutes a public nuisance
         because a large number of individuals suffered from addiction and/or opioid use
         disorder. But the fact that Defendants’ conduct is alleged to have interfered with many
         people’s individual, private rights does not change the character of the underlying right
         itself. The Restatement is explicit that the private right not to be “defrauded or
         negligently injured” is a right “everyone has” and many can be affected by the fraud or
         negligent conduct. See Restatement (Second) of Torts § 821B(1), cmt. g; see also Lead
         Indus., 951 A.2d at 436, 453 (“[A] public right is more than an aggregate of private
         rights by a large number of injured people.”).

   28.   The fact that opioid abuse and addiction of Cabell/Huntington residents affected other
         persons in the community—family, friends, business colleagues, first responders—also
         does not transform the interference with private rights into interference with a public
         right. It is true of many, if not most, personal injury and wrongful death cases that there
         are family members and others who suffer economic loss and, along with first
         responders, emotional distress. But West Virginia law strictly circumscribes bystander
         recovery. See, e.g., State ex rel. Maxxim Shared Servs., LLC v. McGraw, 242 W. Va.
         346, 352, 835 S.E.2d 590, 596 (2019) (“bystander recovery is limited to a narrow group
         of ‘closely related’ individuals”). And the West Virginia Supreme Court has never
         held that the existence of bystanders who suffered emotional distress or economic loss
         converted a personal injury claim into a public nuisance.


                                              118
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 125 of 258 PageID #: 67152




   29.        If Defendants shipped too many pills and individuals became injured or addicted as a
              result, then, at most, Defendants have interfered with those individuals’ private rights
              not to be injured—but no public right has been implicated. The City of Chicago and
              Lead Industries cases make this very point:

              a. In City of Chicago, the plaintiffs alleged the exact same type of widespread public
                 harm as Plaintiffs here allege—“a higher level of crime, death, and injuries to
                 Chicago citizens, a higher level of fear, discomfort, and inconvenience to the
                 residents of Chicago, and increased costs to the [city] to investigate and prosecute
                 crimes caused by the illegal possession and use of the firearms brought into
                 Chicago.” 821 N.E.2d at 1115–16. But the Illinois Supreme Court rejected the
                 notion that the breadth of the impact of gun violence on the community as a whole
                 was sufficient to establish that gun manufacturers or distributors had interfered with
                 any public right in over-supplying or mis-marketing handguns, concluding:

                         “[W]e do not intend to minimize the very real problem of violent crime and
                         the difficult tasks facing law enforcement and other public officials. Nor do
                         we intend to dismiss the concerns of citizens who live in areas where gun
                         crimes are particularly frequent. Rather, we are reluctant to state that there
                         is a public right to be free from the threat that some individuals may use an
                         otherwise legal product (be it a gun, liquor, a car, a cell phone, or some other
                         instrumentality) in a manner that may create a risk of harm to another.” Id.
                         at 1116.

              b. The Rhode Island Supreme Court held the same with respect to lead paint. The
                 widespread poisoning of children from lead paint in houses no doubt had far-
                 reaching impact on more than just the injured children and their families, but that
                 did not change the essential character of the rights at issue from private to public.
                 See Lead Indus., 951 A.2d at 436. As the court explained, it was “undisputed that
                 lead poisoning constitutes a public health crisis that has plagued and continues to
                 plague this country, particularly its children,” but “[t]he state’s allegation that
                 defendants have interfered with the ‘health, safety, peace, comfort or convenience
                 of the residents of the [s]tate’ standing alone does not constitute an allegation of
                 interference with a public right.” Id. at 453. Rather, “[t]he term public right is
                 reserved more appropriately for those indivisible resources shared by the public at
                 large, such as air, water, or public rights of way.” Id.

   30.        Like West Virginia, both Illinois and Rhode Island follow the Restatement with respect
              to their common law of public nuisance. See City of Chicago, 821 N.E.2d at 1111
              (“The Restatement definitions of public and private nuisance are consistent with Illinois
              law.”); Lead Indus., 951 A.2d at 446 (“our definition [of public nuisance] largely is
              consistent with … the Restatement (Second) of Torts”).

         D.      Fault Standard

   31.        Under West Virginia law, a defendant cannot be held liable for public nuisance unless
              the interference with the public right was intentional or was otherwise actionable under


                                                  119
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 126 of 258 PageID #: 67153




         the principles concerning liability for negligent or reckless conduct or for abnormally
         dangerous activities. Thus, Plaintiffs must prove that Defendants engaged in conduct
         that (1) was intentional, (2) was negligent, or (3) amounts to an abnormally dangerous
         or ultrahazardous activity. Restatement (Second) of Torts § 821B, cmt. e; see also
         Hendricks, 181 W. Va. at 33–34, 380 S.E.2d at 200–01.

   32.   Furthermore, Defendants may not be held liable on a public nuisance theory merely for
         the lawful operation of their pharmaceutical distribution business, but only for wrongful
         conduct. See, e.g., Sharon Steel Corp., 175 W. Va. at 483, 334 S.E.2d at 620; see also
         Memorandum Opinion and Order (ECF No. 1248) at 14 (stating that “the relevant
         conduct” in this lawsuit is “not the lawful business of pharmaceutical drug
         distribution”).

   33.   Plaintiffs did not allege and did not prove that this case involves an abnormally
         dangerous activity. The Supreme Court of Appeals of West Virginia has held that coal
         mining is not an abnormally dangerous activity because the risks of harm can be greatly
         reduced by the exercise of due care. In re Flood Litig., 216 W. Va. 534, 545, 607
         S.E.2d 863, 874 (2004). So, too, the distribution of FDA-approved prescription
         medications by DEA-regulated and state-licensed wholesale distributors to DEA-
         regulated and state-licensed pharmacies can be done safely—and thus it does not
         constitute an abnormally dangerous activity under West Virginia law.

   34.   Plaintiffs also did not establish any intentional wrongdoing by Defendants. An
         interference with a public right is intentional if the defendant “acts for the purpose of
         causing [the consequence of his act]” or “knows that [the consequence] is resulting or
         is substantially certain to result from his conduct.” Restatement (Second) of Torts
         § 825; see also id. § 8A (“The word ‘intent’ is used throughout the Restatement of this
         Subject to denote that the actor desires to cause consequences of his act, or that he
         believes that the consequences are substantially certain to result from it.”); Hendricks,
         181 W. Va. at 35 (“An interference is intentional when the actor knows or should know
         that the conduct is causing a substantial and unreasonable interference.”); ECF No.
         1446.31.

         a. Plaintiffs did not present any evidence to show that any Defendant “intended to
            bring about” the “opioid crisis” in Cabell/Huntington or intended to harm at all.
            Nor did Plaintiffs present any evidence that Defendants intended to cause an
            “oversupply” of pills.

         b. Instead, the evidence in the record is to the contrary. Defendants shipped only the
            amount of pills ordered to fill the prescriptions written by doctors, no more and no
            less. Defendants delivered (i) FDA-approved medications (ii) only to state-licensed
            pharmacies who ordered them (iii) to fill prescriptions issued by state-licensed
            physicians.

   35.   Plaintiffs cannot prove negligence as a matter of law because the statutory and
         regulatory schemes upon which Plaintiffs rely do not give rise to any enforceable legal
         duties and thus cannot support a public nuisance cause of action.


                                             120
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 127 of 258 PageID #: 67154




         a. Under West Virginia law, there is no negligence as a matter of law unless the
            defendant owes a duty that runs to the plaintiff. See, e.g., Yourtee v. Hubbard, 196
            W. Va. 683, 699, 474 S.E.2d 613, 619 (1996) (“[A] common law negligence theory
            cannot proceed unless there is a duty owed by the alleged culpable person to the
            injured person.”). The CSA and West Virginia Controlled Substances Act
            (“WVCSA”) do not create any duties running from Defendants to Plaintiffs. See
            infra Conclusions of Law ¶¶ 102–115.

         b. And neither the CSA nor the WVCSA were enacted to protect city or county
            governments from opioid-related harm. See, e.g., Opinion and Order, In Re:
            National Prescription Opiate Litig., N.D. Ohio, No. 1:18-op-45749 (June 13,
            2019), ECF No. 67 at 24 (Polster, J.) (holding that government entities are “not the
            intended beneficiaries of the CSA,” and stating that the CSA was not enacted “to
            protect [governments] … from spending more on addiction-related public services
            when the rates of addiction increase”).

   36.   Plaintiffs have stated that the underpinning of their public nuisance claim is alleged
         violations of the federal CSA and WVCSA. But, as a matter of law, an alleged violation
         of the CSA or WVCSA cannot provide the basis for a public nuisance claim.

         a. As a matter of law, Plaintiffs cannot base their public nuisance claim on alleged
            violations of the CSA because the statutory and regulatory schemes may not be
            privately enforced—neither directly nor indirectly.

         b. Only Congress can authorize a private lawsuit for violations of a federal statute.
            See Alexander v. Sandoval, 532 U.S. 275, 286 (2001) (“Like substantive federal
            law itself, private rights of action to enforce federal law must be created by
            Congress.”); Astra USA, Inc. v. Santa Clara County, 563 U.S. 110, 118 (2011)
            (“Recognition of any private right of action for violating a federal statute … must
            ultimately rest on congressional intent to provide a private remedy.”) (internal
            quotation marks, citation, and alteration omitted).

         c. Congress did not include an express private right of action in the CSA permitting
            private enforcement of the statute and its implementing regulations. See 21 U.S.C.
            §§ 803-904. Congress instead granted the United States Attorney General exclusive
            authority to enforce the CSA. The Attorney General has delegated that enforcement
            authority exclusively to DEA. Smith v. Hickenlooper, 164 F. Supp. 3d 1286, 1290
            (D. Colo. 2016).

         d. Nor is there an implied private right of action to enforce the CSA. And nothing in
            the text or structure of the CSA suggests that Congress intended to confer a private
            remedy on the states or their counties and cities. See Smith, 164 F. Supp. 3d at
            1290; McCallister v. Purdue Pharma L.P., 164 F. Supp. 2d 783, 793 n.16 (S.D.W.
            Va. 2001) (finding no such “legislative intent”). “[F]ederal courts [including in the
            opioid litigation] have uniformly held that the CSA does not create a private right
            of action.” Smith, 164 F. Supp. 3d at 1290; see also, e.g., West Virginia v.




                                             121
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 128 of 258 PageID #: 67155




                 McKesson Corp., Case No. 2:17-03555, ECF No. 21 at 14–15 (S.D.W. Va. Feb. 15,
                 2018).

              e. Nor may Plaintiffs enforce the CSA indirectly through a common law cause of
                 action. See, e.g., Astra USA, Inc., 563 U.S. at 118 (holding that a private party
                 could not indirectly enforce a provision of the Public Health Services Act, which
                 contains no private right of action and may be enforced only by the Secretary of
                 HHS, through a state law breach of contract claim); Myers v. United States, 17 F.3d
                 890, 901 (6th Cir. 1994) (permitting a plaintiff to enforce statutory or regulatory
                 duties through common law negligence claims “would, in effect, be permitting a
                 private cause of action” under the statute).

              f. The same is true when it comes to the WVCSA. Like the CSA on which it is
                 modeled, the WVCSA does not include a private right of action.

              g. Nor does the WVCSA create an implied right of action: (1) Plaintiffs are not
                 “member[s] of the class for whose benefit the statute was enacted”; (2) the
                 legislature did not “intend[]” to create a private right of action; (3) Plaintiffs’ cause
                 of action is not “consistent with the underlying purposes of the legislative scheme”;
                 and (4) Plaintiffs’ cause of action would intrude into an area delegated exclusively
                 to the State. Hurley v. Allied Chem. Corp., 164 W. Va. 268, 278, 262 S.E.2d 757,
                 763 (1980).

              h. Plaintiffs argue that they do not seek to enforce the CSA because their claim is one
                 for public nuisance. But the nature of Plaintiffs’ claim is irrelevant—what matters
                 is that Plaintiffs’ public nuisance claim depends on proving a violation of the CSA
                 and WVCSA. As Astra USA, Inc. makes clear, a federal statute with no private
                 right of action cannot be the linchpin for a state-law claim. See, e.g.,
                 AmerisourceBergen Drug Corporation’s Reply Mem. in Support of Mot. for
                 Judgment Under Rule 52(c) Based on Pls.’ Failure to Prove Culpable Conduct (ECF
                 No. 1489) at 30–35.

         E.      No Actionable Conduct

   37.        Plaintiffs admit that, in order to prevail on their public nuisance claims, they must
              prove, at a minimum, actionable (i.e., unreasonable) conduct on the part of Defendants
              that was a substantial factor in bringing about the opioid crisis in Cabell/Huntington.
              See Mem. of Law in Opp. to Defs.’ Mot. for Summary Judgment on Proximate
              Causation Grounds (ECF No. 1080) at 12. The Court finds and concludes that Plaintiffs
              have failed to demonstrate that.

   38.        The evidence demonstrates that Defendants (1) only shipped opioids to State-licensed
              and DEA-registered pharmacies, and (2) never shipped for any purpose other than to
              fill a prescription written by a doctor. See supra Findings ¶¶ 6, 52.

   39.        There is no evidence that diversion of prescription opioids in Cabell/Huntington
              occurred while under Defendants’ control. See supra Findings ¶ 106. There is also no
              evidence of any diversion by Defendants’ pharmacy customers in Cabell/Huntington.


                                                   122
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 129 of 258 PageID #: 67156




         See id. ¶¶ 53, 108. To the contrary, the only record evidence of pharmacy-level
         diversion in Cabell/Huntington is A-Plus Care Pharmacy in Barboursville, which no
         Defendant serviced. See id. ¶¶ 109–110. The lack of any evidence of pharmacy-level
         diversion on the part of Defendants’ pharmacy customers is fatal to Plaintiffs’ claims.

   40.   The record evidence reflects that the principal form of diversion in Cabell/Huntington
         was “medicine cabinet diversion,” i.e. the diversion of unused prescription opioid pills
         dispensed by a pharmacy pursuant to a legitimate prescription that are subsequently
         sold, given away or stolen. See supra Findings ¶ 113. Plaintiffs’ witnesses admitted
         that it is not the role of wholesale distributors to prevent this type of diversion. See id.
         ¶ 114. The Court therefore concludes that Defendants had no duty to prevent medicine
         cabinet diversion.

   41.   Plaintiffs have argued that the total volume of prescription opioids that Defendants
         shipped into Cabell/Huntington is itself proof of wrongdoing, but the Court rejects that
         argument. The evidence reflects that the quantity of prescription opioids that
         Defendants distributed was determined entirely by the prescribing decisions of doctors,
         and that shipment volume increased due to an increase in good-faith prescribing by
         doctors. See supra Findings ¶¶ 41–45. There is no evidence that Defendants played
         any role in doctors’ prescribing decisions or otherwise determining the volume of
         prescription opioids available in Cabell/Huntington. See id. ¶¶ 9, 30, 44, 51, 75; see
         also infra Additional Witness-Specific Findings ¶¶ 113–122.

   42.   The Court likewise rejects Plaintiffs’ argument that evidence regarding so-called
         “outlier” pharmacies and doctors is evidence of wrongdoing by Defendants.

         a. Identification of pharmacies that ordered more opioids than national and state
            averages proves nothing other than the mathematical certainty that, whenever a
            large number of measurements are averaged, a significant portion of the individual
            data points will be above average. No witness testified that above-average ordering
            by a particular pharmacy is itself evidence of wrongdoing by that pharmacy—let
            alone by the distributor that supplied it. There is no evidence of any improper
            pharmacy order or illegitimate prescribing facilitated by Defendants’ shipments in
            Cabell/Huntington. See supra Findings ¶¶ 53, 108; see also infra Additional
            Witness-Specific Findings ¶¶ 143–146.

         b. Plaintiffs also identify a number of so-called “outlier” pharmacies outside
            Cabell/Huntington—some as far as 165 miles away—that Defendants serviced.
            But there is no evidence of any nexus between Defendants’ shipments to those
            pharmacies and any diversion or harm in Cabell/Huntington. Accordingly, the
            Court concludes as a matter of law that liability for those shipments may not be
            imposed on Defendants in this action.

         c. Identification of individual doctors who prescribed more opioids than national and
            state averages likewise is not evidence of wrongdoing by Defendants, for the same
            reasons. In addition, the record evidence reflects—and the Court concludes—that




                                              123
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 130 of 258 PageID #: 67157




            Defendants have neither the ability nor any duty to police of second-guess the good-
            faith prescribing decisions of doctors. See supra Findings ¶ 9.

   43.   Plaintiffs criticize Defendants for failing to block shipment of “suspicious orders” prior
         to 2008. But the Court finds and concludes that:

         a. A “suspicious order,” as that term is used in 21 C.F.R. § 1301.74, is different from
            an order that is likely to be diverted, and represents a much broader category of
            orders;

         b. At all relevant times, all Defendants blocked orders that they determined were
            likely to be diverted, see supra Findings ¶ 141;

         c. Neither the federal CSA nor its implementing regulations—to this day—set forth
            any obligation to block shipment of suspicious orders, see infra Conclusions of Law
            ¶¶ 102–115;

         d. Prior to 2007, DEA understood and accepted that wholesale distributors would ship
            any “suspicious orders” that they identified and reported to DEA, see supra
            Findings ¶ 139, 142;

         e. In 2007, DEA for the first time announced revised, sub-regulatory guidance
            indicting that wholesale distributors should not ship “suspicious orders,” see infra
            Conclusions ¶ 143–146;

         f. By 2008, each Defendant had put in place a new SOM system that blocked all
            suspicious orders the Defendant identified, see supra Findings ¶ 148.

         g. No witness testified that the thresholds used by Defendants for purposes of flagging
            potentially suspicious orders when they put their new systems in place in or around
            2008 were set too high.

   44.   Plaintiffs asserted that Defendants shipped a large quantity of “suspicious orders” to
         their pharmacy customers in Cabell/Huntington. The only witness who supported that
         assertion, however, was Mr. Rafalski, and the Court finds and concludes that Mr.
         Rafalski’s flagging and other opinions were not supported by a reliable methodology
         and were not credible. See supra Findings ¶¶ 153–165; see also infra Additional
         Witness-Specific Findings ¶¶ 65–76.

   45.   The Court further finds that Mr. Rafalski’s ipse dixit opinion that his “flagged” orders
         were more likely than not diverted was not supported by a reliable methodology and
         was not credible. See supra Findings ¶¶ 153–165; see also infra Additional Witness-
         Specific Findings ¶¶ 65–76.

   46.   In short, the Court finds and concludes that the testimony of Mr. Rafalski, even if
         admitted, establishes neither that (1) Defendants shipped “suspicious orders” to
         customers in Cabell/Huntington or (2) those orders were dispensed by those pharmacy



                                              124
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 131 of 258 PageID #: 67158




              customers for any purpose other than to fill a legitimate prescription written in good
              faith by a doctor.

         F.      No Evidence of Current Public Nuisance

   47.        Plaintiffs assert that the only relief they are seeking is forward-looking abatement of
              the alleged public nuisance. See infra Conclusions of Law ¶¶ 123.

   48.        In this forward-looking case, Plaintiffs therefore are required to establish, at a
              minimum, that Defendants’ current conduct constitutes a current public nuisance in
              Cabell/Huntington.

   49.        Plaintiffs have not presented any evidence of current conduct by Defendants that could
              support a finding of a current public nuisance in Cabell/Huntington, or that Defendants’
              past conduct constitutes a current public nuisance in Cabell/Huntington. The entirety
              of Plaintiffs’ evidence related to Defendants’ conduct is stale and not current. In
              particular, the record evidence establishes that:

              a. Opioid prescribing in Cabell/Huntington has decreased by more than 50% since
                 2013 and is now within the bounds of medically accepted practice, see supra
                 Findings ¶¶ 68–69;

              b. Shipments of oxycodone and hydrocodone in Cabell/Huntington have decreased by
                 roughly half from their peak, and are down to a level similar to what they were in
                 2005, see supra Findings ¶¶ 68–69;

              c. Plaintiffs presented no evidence that current levels of prescription opioid shipments
                 into Cabell/Huntington are excessive or causing harm;

              d. Plaintiffs presented no evidence related to any of Defendants’ conduct in
                 Cabell/Huntington that is more recent than 2013, see infra ABDC-Specific Facts
                 ¶¶ 135–146; Cardinal Health-Specific Facts ¶¶ 31–40; McKesson-Specific
                 Findings ¶¶ 71–76;

              e. Defendants always blocked and did not ship orders that were identified as likely to
                 be diverted, see supra Findings ¶ 141;

              f. By no later than 2008, each Defendant had in place a suspicious order monitoring
                 program that blocked and did not ship orders determined to be “suspicious,” see
                 supra Findings ¶ 148;

              g. There is no evidence of any wrongdoing with respect to Defendants’ suspicious
                 order monitoring programs post-2013, see infra ABDC-Specific Facts ¶¶ 135–146;
                 Cardinal Health-Specific Facts ¶¶ 31–40; McKesson-Specific Findings ¶¶ 71–76;

              h. There is no evidence that Defendants ever shipped any orders other than in response
                 to an order placed by a State-licensed and DEA-registered pharmacy, see supra
                 Findings ¶¶ 6, 44; and


                                                  125
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 132 of 258 PageID #: 67159




              i. There is no evidence that any of the prescription opioids shipped by Defendants in
                 Cabell/Huntington ever left a pharmacy shelf absent a legitimate prescription
                 written by a State-licensed and DEA-registered doctor, see supra Findings ¶¶ 40–
                 45, 48–49, 51–53.

   50.        Evidence concerning an allegedly “excessive” volume of opioids shipped by
              Defendants prior to 2013, standing alone, is not relevant and thus insufficient to prove
              that Defendants’ current conduct constitutes a public nuisance in Cabell/Huntington.

   51.        Evidence concerning alleged shortcomings in Defendants’ suspicious order monitoring
              programs prior to 2013, standing alone, is not relevant and thus insufficient to prove
              that Defendants’ current conduct constitutes a public nuisance in Cabell/Huntington.

         G.      Standing

   52.        Under West Virginia law, counties and municipalities may only seek to abate a public
              nuisance that has been (i) “recognized as such per se” or (ii) designated as such “by
              lawful statute or ordinance.” Syl. 1, Parker v. City of Fairmont, 72 W. Va. 688, 79
              S.E. 660 (1913).

   53.        This standing rule stems from the fact that municipalities and county commissions lack
              general, inherent powers and may exercise only those powers expressly conferred by
              the West Virginia Constitution and the Legislature. See Syl. Pt. 2, State ex rel.
              Charleston v. Hutchinson, 154 W. Va. 585, 176 S.E.2d 691 (1970).

   54.        A per se nuisance is “an act, occupation, or structure which is a nuisance at all times
              and under any circumstances.” Duff, 187 W. Va. at 716 n.8, 421 S.E.2d at 257 n.8.

   55.        “[A] lawful business . . . authorized to be conducted by the government cannot
              constitute a nuisance per se.” Burch v. Nedpower Mount Storm, LLC, 220 W. Va. 443,
              456-57, 647 S.E.2d 879, 892-93 (2007).

   56.        Defendants’ lawful distribution of FDA-approved prescription opioid medications
              through a supply chain authorized and regulated by the federal and state governments
              cannot be considered “a nuisance at all times and under any circumstances.” Duff, 187
              W. Va. at 716 n.8, 421 S.E.2d at 257 n.8. Thus, Plaintiffs cannot prove a nuisance per
              se.

   57.        Plaintiffs have not enacted an ordinance of general applicability that would permit
              Plaintiffs to seek abatement of the alleged public nuisance in this case. See Donohoe
              v. Fredlock, 72 W.Va. 712, 79 S.E. 736, 737 (1913).

   58.        Cabell County’s 2017 resolution and Huntington’s 2020 resolution do not have the
              force of law, do not define the offending conduct, and, at most, can apply only to
              conduct post-dating their enactment and thus cannot confer standing for claims
              predating their enactment. Plaintiffs’ resolutions are insufficient to confer standing.

   59.        Plaintiffs lack standing to bring public nuisance claims against Defendants.


                                                  126
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 133 of 258 PageID #: 67160




      60.        Testimony of the corporate designee for Cabell County reflects that that the County
                 does not believe it holds the authority to engage in abatement programs directed to drug
                 abuse and drug addiction. See, e.g., B. Thompson (Cabell Cty. 30(b)(6) designee)
                 7/23/20 Dep. Designations at 35:5–23, 40:3–41:1, 45:14–46:15, 47:14–48:1, 110:4–8,
                 133:13–134:17.

II.         Causation

      61.        The Court concludes that Plaintiffs have failed to prove the required elements of
                 causation-in-fact and proximate causation.

      62.        Plaintiffs cannot recover against Defendants by proving only that they were injured as
                 a result of the opioid crisis.

      63.        Plaintiffs also must prove causation-in-fact and proximate causation. See, e.g., Pls.’
                 Mem. of Law in Opp. to Defs.’ Mot. for Summary Judgment on Proximate Causation
                 Grounds (ECF No. 1080) at 5 (Plaintiffs conceding that they must prove that
                 Defendants “were a proximate cause” of their alleged injuries) (citing Everly v.
                 Columbia Gas of W. Virginia, Inc., 171 W. Va. 534, 536 (1982)) (emphasis in
                 Plaintiffs’ brief); City of Charleston v. Joint Commission, 473 F. Supp. 3d 596, 627
                 (S.D. W. Va. 2020) (“West Virginia defines proximate cause ‘as that cause which, in
                 actual sequence, unbroken by any independent cause, produced the event, without
                 which such event would not have occurred.’” (quoting Webb v. Sessler, 135 W.Va. 341,
                 63 S.E.2d 65, 68 (1950)); Syl. Pt. 1, Mays v. Chang, 213 W. Va. 220, 579 S.E.2d 561.

            A.      No Causation-In-Fact

      64.        For the following three reasons, the Court finds and concludes that Plaintiffs failed to
                 prove that Defendants’ alleged wrongdoing was a cause-in-fact of their claimed injury.

      65.        First, Plaintiffs presented no evidence that, had any Defendant performed more or
                 better due diligence regarding pharmacy orders, it would have had reason to block any
                 more orders than it did, much less any significant number of orders. Indeed, the Court
                 finds that the evidence is to the contrary: the increasing volume of orders for
                 prescription opioids received by Defendants reflected increased good-faith prescribing
                 by Cabell/Huntington doctors in conformity with the prevailing standard of care. See
                 supra Findings ¶¶ 41–45.

      66.        Second, Plaintiffs presented no evidence that, had any Defendant blocked more
                 pharmacy orders, any pharmacy customer would not have been able to fill the order
                 with another distributor. Indeed, the Court finds that the evidence is to the contrary:
                 pharmacies would have had no difficulty in directing their business to other wholesale
                 distributors, of which there were many.

      67.        Third, Plaintiffs presented no evidence that, had any Defendant reported more
                 pharmacy orders as suspicious, the DEA would have taken effective enforcement
                 action against the doctors prescribing opioids or the pharmacies dispensing them.
                 Indeed, the Court finds that the evidence is to the contrary: the DEA endorsed the


                                                     127
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 134 of 258 PageID #: 67161




              prevailing standard of care, which supported the long-term use of opioids to treat
              chronic pain, and took the position during the relevant period that 99% of doctors were
              prescribing opioids in conformity with the standard of care. See supra Findings ¶ 45.

         B.      No Proximate Causation

   68.        The Court likewise finds that Plaintiffs failed to establish proximate causation.

   69.        The Supreme Court of Appeals of West Virginia has acknowledged that actionable
              conduct “which renders a defendant liable for damages must be a proximate, not a
              remote, cause of injury.” Metro v. Smith, 146 W. Va. 983, 990, 124 S.E.2d 460, 464
              (1962); see also Mem. of Law in Support of Defs.’ Mot. for Judgment on Partial
              Findings Regarding Proximate Causation (ECF No. 1440-1) at 12–14.

   70.        The remoteness prong of proximate causation requires that Plaintiffs must prove a
              “direct relation between the injury asserted and the injurious conduct alleged.” Holmes
              v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992); see also Employer Teamsters-Local
              Nos. 175/505 Health & Welfare Tr. Fund v. Bristol Myers Squibb Co., 969 F. Supp. 2d
              463, 473–75 (S.D. W. Va. 2013) (concluding that the “directness” standard from
              Holmes provided “guiding principles in assessing proximate causation” and applying
              the Holmes standard to West Virginia state law claims); City of Charleston, 473 F.
              Supp. 3d at 628 (discussing Holmes and concluding that “courts have applied the
              principles of remoteness to state law tort claims insofar as proximate cause requires
              ‘carefully drawing a line so as to distinguish the direct consequences in a close causal
              chain from more attenuated effects influenced by too many intervening causes’”).

   71.        This remoteness standard under West Virginia law is clearly reflected in decisions from
              this District holding that proximate causation could not be established where the
              alleged harm was unduly remote from the challenged conduct.

              a. In Employer Teamsters, Judge Chambers found no proximate causation because
                 “[b]etween Defendants’ alleged misleading marketing and Plaintiffs’ prescription
                 reimbursements lies a vast array of intervening events, including the independent
                 medical judgment of doctors.” 969 F. Supp. 2d at 475

              b. In City of Charleston, Judge Copenhaver found no proximate causation because
                 “no injury would occur” unless a doctor made a medical decision to prescribe
                 opioids and because the claims relied on “various criminal actions of third parties.”
                 473 F. Supp. 3d at 631.

   72.        Plaintiffs’ core theory of harm is based on the diversion of prescription opioids.

              a. Plaintiffs’ theory, however, is not that any prescription opioids entered
                 Cabell/Huntington after being diverted while in Defendants’ custody or under their
                 control. Nor does the record evidence support such a theory.

              b. Nor does the record evidence support any assertion that Defendants’ pharmacy
                 customers were engaging in diversion. Rather, the only record evidence of


                                                  128
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 135 of 258 PageID #: 67162




            pharmacy-level diversion relates to a pharmacy that was not serviced by any of the
            Defendants. See supra Findings ¶ 109–110.

         c. Instead, Plaintiffs’ theory is that prescription opioids were diverted to illicit
            channels and misused after the medicines were delivered by Defendants to state-
            licensed and DEA-registered pharmacies and dispensed by those pharmacies
            pursuant to prescriptions written by doctors. See supra Findings ¶¶ 112–113.

   73.   At least four independent actions—including two exercises of professional judgment
         and two crimes—had to occur before Cabell/Huntington residents could be harmed by
         the type of “medicine cabinet diversion” that lies at the core of Plaintiffs’ theory.

         a. The opioid medicines that Defendants distributed would have sat on a pharmacy
            shelf, reaching no one and causing no harm, but for the independent actions of two
            different medical professionals: (1) the doctor who prescribed the medications and
            (2) the pharmacist who dispensed them. See supra Findings ¶¶ 40–45, 48–49, 51–
            53.

                 i. By law, the “responsibility for the proper prescribing and dispensing of
                    controlled substances is upon the prescribing practitioner”—not wholesale
                    distributors. 21 C.F.R. § 1306.04(a).

                ii. In addition, “a corresponding responsibility rests with the pharmacist who
                    fills the prescription” to ensure that a prescription is proper prior to
                    dispensing the prescription to a patient. Id.

               iii.    Defendants have no comparable “corresponding responsibility” under the
                      governing regulations.

         b. Moreover, two additional acts, both illegal, must have occurred: (1) the opioid must
            have been diverted to illegal use; and (2) someone must have illegally possessed
            and used the diverted opioid. See supra Findings ¶ 115.

         c. Only after all these actions occurred were Plaintiffs even in a position to be harmed
            by diverted prescription opioids, and then only if the diversion led to addiction,
            overdose or criminal activity.

   74.   Under these circumstances, Plaintiffs’ claims fail the remoteness test of West Virginia
         law.

         a. Among other infirmities, Plaintiffs’ theory of harm depends on independent
            prescribing decisions by doctors, which makes the claim unduly remote. See City
            of Charleston, 473 F. Supp. 3d at 631 (“The independent medical judgment of the
            prescribing physicians further breaks the chain of causation” because “no injury
            would occur unless the physician proceeded to unnecessarily prescribe opioid
            treatments or if patients obtained the drugs through some other illegal means”);
            Employer Teamsters, 969 F. Supp. 2d at 475 (finding claims unduly remote because
            of “intervening events, including the ‘independent medical judgment’ of doctors”).


                                             129
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 136 of 258 PageID #: 67163




            The record evidence clearly demonstrates that the increased volume of prescription
            opioids in the Cabell/Huntington community was driven by doctors’ good faith
            prescribing decisions, based on the then-prevailing standard of care. See supra
            Findings ¶¶ 41–45. Thus, even if the volume of prescription opioids was excessive
            when viewed in hindsight, that volume was the result of doctors’ prescribing
            decisions and Defendants were not the proximate cause of that volume or the harms
            flowing from that volume.

         b. Plaintiffs’ theory of harm also depends on at least two intervening criminal acts
            (illegal diversion and illegal misuse), a further reason that the claims are unduly
            remote. See City of Charleston, 473 F. Supp. 3d at 631 (“Plaintiffs’ claims rely on
            various criminal actions of third parties” and therefore “defendants’ actions are too
            attenuated an influenced by too many intervening causes, including the criminal
            actions of third parties, to stand as the proximate cause of plaintiffs’ injuries.”).
            Diversion from medicine cabinets, after the pills are dispensed by a pharmacy,
            involves multiple criminal acts. See supra Findings ¶ 115. Further, the record is
            replete with evidence of criminal drug trafficking in Cabell/Huntington, which
            increased the supply of both legal and illegal opioids in the community and
            therefore contributed significantly to Plaintiffs’ alleged opioid-related harms. See
            supra Findings ¶¶ 169–178.

         c. Plaintiffs’ own witnesses, including their putative diversion expert (Mr. Rafalski)
            and the former head of the DEA’s Office of Diversion Control (Mr. Rannazzisi)
            admitted that Defendants have neither the ability nor the responsibility to prevent
            this type of “medicine cabinet” diversion that occurs long after the prescription
            opioids shipped by Defendants leave their possession and control. See supra
            Findings ¶ 114.

   75.   Injuries from the use of prescription opioids can occur even if the medicines are used
         as intended and are not diverted or misused. Defendants, however, are not the legal
         cause of any such injuries.

         a. The responsibility for ensuring that prescription opioids are used only for legitimate
            medical purposes rests with prescribers and pharmacists—not wholesale
            distributors. See 21 C.F.R. § 1306.04(a).

         b. Defendants, as wholesale distributors, have neither the duty nor the ability to
            prevent patients from receiving medicines prescribed in good faith by their doctors.
            See supra Findings ¶ 9.

         c. Plaintiffs failed to demonstrate proximate causation as to any harm caused when
            Cabell/Huntington residents took a lawful prescription as prescribed. If a patient
            fills a lawful prescription, uses the medicine as intended, and becomes addicted,
            Defendants may not as a matter of law be held responsible for that addiction or any
            downstream costs associated with the addiction. Instead, such injuries are said to
            be “damnum absque injuria, for which no recovery could be had.” See Guyan




                                             130
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 137 of 258 PageID #: 67164




            Motors, Inc. v. Williams, 133 W. Va. 630, 635, 57 S.E.2d 529, 532 (1950) (no
            recovery where party “could not prove a duty but could prove damage”).

   76.   Plaintiffs argue that they have satisfied their burden of proving proximate causation by
         presenting evidence—principally from Dr. Keyes—that there is a “causal association
         between the supply of prescription opioids in Cabell/Huntington and the increase in
         opioid-related harms.” See, e.g., Pls.’ Mem. of Law in Opp. to Defs.’ Mots. for
         Judgment on Partial Findings on Causation (ECF No. 1469) at 13. But that evidence—
         even if true—does not establish that Defendants were a proximate cause of Plaintiffs’
         alleged harm.

         a. As an initial matter, Dr. Keyes made clear that when she refers to “supply,” she is
            referring to opioid pills that are out in the community and being used or abused by
            individuals—e.g., pills that have already left the closed system of distribution and
            are being consumed by end-users. See 6/14 Tr. (Keyes) at 10:20–25.

         b. Moreover, the record evidence—including from Dr. Keyes—demonstrates that the
            increase in the volume of opioids available in Cabell/Huntington was not caused by
            Defendants, but rather by the increase in the number of prescriptions written by
            doctors in good faith based on the then-prevailing standard of care. See supra
            Findings ¶¶ 44–45; see also 6/14 Tr. (Keyes) at 82:19–22 (“the opioid crisis would
            not have occurred if prescribing opioids had not become standard practice in
            managing acute and chronic pain”).

         c. Accordingly, because Defendants did not cause the increase in opioid availability,
            any correlation or even causal connection between opioid availability and harm
            would not establish proximate causation as to Defendants.

   77.   Plaintiffs also predicate their claims in substantial part on injuries flowing from the use
         of non-prescription opioids, such as heroin and illicit fentanyl.

         a. The record evidence demonstrates that there has been a significant decline in opioid
            prescribing in Cabell/Huntington since 2013, and a corresponding decline in
            prescription opioid distribution. See supra Findings ¶¶ 68. In particular:

                 i. Opioid prescribing in Cabell/Huntington has decreased by more than 50%
                    since 2013, see supra Findings ¶ 68(b)–(c);

                ii. Opioid prescribing in Cabell/Huntington is now within the bounds of
                    medically accepted practice, see supra Findings ¶ 69;

                iii. Shipments of oxycodone and hydrocodone in Cabell/Huntington have
                     decreased by roughly half from their peak, and are down to a level similar
                     to what they were in 2005, see supra Findings ¶ 68(a);

                iv. Plaintiffs have failed to present sufficient evidence that the current levels of
                    good-faith opioid prescribing or corresponding distribution are excessive.



                                              131
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 138 of 258 PageID #: 67165




         b. The record evidence further demonstrates that there is an extensive amount of
            illegal drug trafficking activity in Cabell/Huntington, and that in recent years, the
            use and abuse of illegal drugs like heroin and illicit fentanyl has been the major
            driver of opioid-related injury in Cabell/Huntington. See supra Findings ¶ 176.

   78.   For three reasons, Defendants cannot be held liable for harms caused by illegal drugs
         such as heroin and illicit fentanyl.

   79.   First, just as with prescription opioids, Plaintiffs’ claims with respect to illegal opioids
         fail for lack of cause-in-fact. See supra Conclusions of Law ¶¶ 64–67. Criminal
         actors—not Defendants—are responsible for trafficking illegal drugs into
         Cabell/Huntington, and there is no evidence that but for Defendants’ alleged conduct,
         harms from illegal drugs would not have occurred. See supra Findings ¶¶ 166–178,
         196.

   80.   Second, Plaintiffs cannot establish proximate causation for harms caused by illegal
         drug abuse, addiction and overdoses. These injuries are even more attenuated and
         indirect than those associated with the diversion and abuse of prescription opioids, and
         so likewise fail West Virginia law’s remoteness test for proximate causation.

         a. Defendants do not distribute illegal drugs such as heroin and illicit fentanyl; drug
            traffickers do that. See supra Findings ¶¶ 182–183.

         b. Moreover, even accepting Plaintiffs’ theory as true, each of the following would be
            necessary before Defendants’ conduct could cause any harms flowing from the use
            of illegal, non-prescription opioids:

                 i. a Cabell/Huntington resident becomes addicted to prescription opioids
                    wrongfully distributed by a Defendant;

                ii. the resident transitions from prescription opioids to illegal opioids;

                iii. a drug trafficker delivers illegal opioids into the community;

                iv. a drug dealer sells the illegal opioids to the resident; and

                v. the resident illicitly consumes the illegal opioids.

            See, e.g., supra Findings ¶ 183, 214–215.

         c. Any connection between Defendants’ conduct and injuries flowing from the use of
            illegal opioids is too remote as a matter of law. See, e.g., City of Charleston, 473
            F. Supp. 3d at 631 (remoteness test not satisfied where “[p]laintiffs’ claims rely on
            various criminal actions of third parties, such as illegal drug trafficking”); see also
            Harbaugh v. Coffinbarger, 209 W.Va. 57, 64 543 S.E.2d 338, 345 (2000)
            (decedent’s decision to play Russian roulette was “[a]n intervening cause ... making
            it and it only, the proximate cause of the injury” even though defendant had
            supplied the loaded gun); Yourtee, 196 W. Va. at 690, 474 S.E.2d at 620


                                               132
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 139 of 258 PageID #: 67166




                   (“Generally, a willful, malicious, or criminal act breaks the chain of causation.”);
                   Bertovich v. Advanced Brands & Importing, Co., 2006 WL 2382273, at *11 (N.D.
                   W.Va. Aug. 17, 2006) (holding that “illegal acts of third parties breaks the
                   necessary chain of causation”); Ashworth v. Albers Med., Inc., 410 F. Supp. 2d 471,
                   478–82 (S.D. W.Va. 2005) (drug manufacturer not liable for injuries caused by
                   alleged criminal acts of third parties introducing counterfeit versions of the
                   manufacturer’s drug into the stream of commerce).

       81.      Third, even putting aside their inability to establish proximate causation, Plaintiffs’
                assertions of a causal “gateway” between prescription opioids and later illegal drug
                abuse is wholly unsupported by the evidence. Plaintiffs rest their entire gateway theory
                on evidence that many heroin users previously abused prescription opioids, but
                Plaintiffs did not present sufficient evidence that prior abuse of prescription opioids
                causes later illegal drug abuse.

                a. The evidence reflects that the overwhelming majority of heroin users who
                   previously abused prescription opioids also abused many other illegal drugs. See
                   supra Findings ¶¶ 206–207.

                b. The evidence reflects that heroin users who previously misused prescription opioids
                   have a broader substance abuse problem, and that the sequence of abuse of
                   prescription opioids before heroin abuse does not establish that one caused the
                   other. See supra Findings ¶¶ 206–207, 211.

III.         Derivative Injury

       82.      In West Virginia, common law rules remain in effect “until altered or repealed by the
                Legislature.” W. Va. Const. art. VIII, § 13.

       83.      “The usual common law rule is that a [third-party payor] has no direct cause of action
                in tort against one who injures the provider’s beneficiary, imposing increased costs
                upon the [payor].” United Food & Com. Workers Unions, Emps. Health & Welfare
                Fund v. Philip Morris, Inc., 223 F.3d 1271, 1274 (11th Cir. 2000) (citing Anthony v.
                Slaid, 52 Mass. 290, 290–91 (1846)). Thus, “[f]or more than 100 years state and federal
                courts have adhered to the principle (under both state and federal law) that the victim
                of a tort is the proper plaintiff, and that … third-party providers of assistance and
                medical care to the victim may recover only to the extent their contracts subrogate them
                to the victim’s rights.” Int’l Bhd. of Teamsters, Local 734 Health & Welfare Tr. Fund
                v. Philip Morris Inc., 196 F.3d 818, 822 (7th Cir. 1999).

       84.      This common law rule bars Plaintiffs’ claim. Plaintiffs seek to recover the costs of
                providing addiction treatment and other medical care and assistance to their residents.
                But the proper plaintiff for any such claim would be the injured residents themselves.
                Because Plaintiffs do not assert valid subrogation rights, their claim—which is entirely
                derivative of their residents’ claims—fails as a matter of law.




                                                    133
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 140 of 258 PageID #: 67167




IV.         Free Public Services Doctrine

      85.      Under the free public services doctrine, “absent authorizing legislation, the cost of
               public services … is to be borne by the public as a whole, not assessed against the
               tortfeasor whose negligence creates the need for the service.” District of Columbia v.
               Air Fla., Inc., 750 F.2d 1077, 1080 (D.C. Cir. 1984).

      86.      The Supreme Court of Appeals of West Virginia has endorsed the principles underlying
               the doctrine, disallowing claims to recover from inmates “the costs of room and board
               in the county jail” as a “charge upon the county or state” that cannot be recovered “in
               the absence of statutory authority.” State v. St. Clair, 177 W. Va. 629, 630–31, 355
               S.E.2d 418, 419–20 (1987).

      87.      The free public services doctrine applies to claims that purport to seek equitable
               abatement. See, e.g., Walker County v. Tri-State Crematory, 284 Ga. App. 324, 328,
               643 S.E.2d 324, 328 (2007) (rejecting proposed exception for claims seeking abatement
               because “many expenditures … could be re-characterized by skillful litigants as
               expenses incurred in abating a public nuisance”).

      88.      Plaintiffs seek to recover costs of providing public services such as addiction treatment,
               employment programs and family support to their residents. Because no legislation
               authorizes cities or counties in West Virginia to recover for such expenditures from
               alleged tortfeasors, Plaintiffs’ claim is barred by the free public services doctrine.

V.          Statute of Limitations

      89.      Under West Virginia law, the statute of limitations for a nuisance claim is one year.
               W. Va. Code § 55-2-12(c).

      90.      The one-year statute of limitations applies even where a plaintiff seeks the equitable
               relief of abatement. Taylor v. Culloden Public Serv. Dist., 214 W. Va. 639, 647, 591
               S.E.2d 197, 205 (2003). Thus, Plaintiffs may not assert claims based on conduct that
               occurred more than one year before they filed suit. Henry v. Ohio River R. Co., 40 W.
               Va. 234, 21 S.E. 863, 866 (1895).

      91.      Plaintiffs knew or should have known of their claims as of June 2012, and admit that
               their “claims first arose or accrued prior to May 25, 2015.” Pls.’ Mem. of Law in Supp.
               of Mot. to Strike Defs.’ Notices of Non-Party Fault (ECF No. 225) at 10.

      92.      Plaintiff Huntington filed its lawsuit on January 19, 2017. Plaintiff Cabell County filed
               its lawsuit on March 9, 2017.

      93.      Because Plaintiffs did not sue until 2017, they cannot assert claims based on pre-2016
               conduct.

      94.      Application of the continuing-tort doctrine does not save Plaintiffs’ claims based on
               conduct that occurred more than one year before they filed their lawsuits.



                                                    134
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 141 of 258 PageID #: 67168




         a. Tortious conduct is deemed “continuing” only “where events, which for all
            practical purposes are [i] identical, [ii] occur repeatedly, [iii] at short intervals,
            [iv] in a consistent, connected, rhythmic manner.” DeRocchis v. Matlack, Inc., 194
            W. Va. 417, 423 n.4, 460 S.E.2d 663, 669 n.4 (1995).

         b. Moreover, the doctrine applies as a general rule to continuing conduct, not
            continuing (i.e., permanent or lingering) injury. See State ex. rel. Smith v. Kermit
            Lumber & Pressure Treating Co., 200 W. Va. 221, 245 n.29, 488 S.E.2d 901, 925
            n.29 (1997) (noting that under the general West Virginia rule a “continuing tort
            sufficient to toll the statute of limitations is occasioned by continual unlawful acts,
            not by continual ill effects from an original violation” (emphasis in original)); see
            also Roberts v. W. Virginia Am. Water Co., 221 W. Va. 373, 655 S.E.2d 199 (2007);
            Rhodes v. E.I. du Pont de Nemours & Co., 657 F. Supp. 2d 751 (S.D.W. Va. 2009),
            and Graham v. Beverage, 211 W. Va. 466, 566 S.E.2d 603 (2002).

         c. Defendants’ allegedly wrongful conduct is not the kind that is “continuing” in
            nature. Each shipment of medicines by Defendants is a discrete and separate event,
            made in response to discrete and separate orders placed by pharmacies, whose
            characteristics and ordering histories themselves changed over time. Moreover, the
            decisions to make (or to report to regulators) such shipments were made by
            Distributors using policies and procedures that changed over time.

         d. Even if the continuing-tort doctrine applies, it serves only to preserve claims for
            conduct that occurred within the limitations period that, absent a continuing tort,
            would have expired. See Taylor, 214 W. Va. at 647 n.21, 591 S.E.2d at 205 n.21
            (applying the continuing tort doctrine, but explaining that “the damages that [the
            plaintiffs] can recover … are limited to the two-year period in time prior to filing
            of their [nuisance] cause of action”). If the continuing tort doctrine applies, and
            Plaintiffs had proven their nuisance claim, they could, at most, seek relief for
            alleged wrongful conduct that occurred within the one-year statutory period before
            filing suit—i.e., since January 2016 (Huntington) or March 2016 (Cabell County).
            The continuing-tort doctrine does not “toll” claims that accrued outside the
            statutory period. Henry, 40 W. Va. 234, 21 S.E. 863; Patrick v. Sharon Steel Corp.,
            549 F. Supp. 1259, 1266 (N.D.W. Va. 1982).

   95.   The West Virginia Supreme Court held that, in a case “brought in order to remediate a
         business site containing hazardous waste,” a public nuisance claim does not accrue
         until the hazardous wastes are no longer present in the environment (in amounts
         exceeding regulatory limits). See Kermit Lumber, 200 W. Va. at 245, 488 S.E.3d at
         925. That rule, which was expressly limited to the hazardous waste context, has no
         applicability here. Id. at 245 n.29, 925 n.29 (“We make clear that in the case before us,
         we are only concerned with a public nuisance involving hazardous waste which is
         found in the soil and leaching into a river. A different public nuisance action may
         warrant a different analysis.”).

   96.   But even assuming, as Plaintiffs contend, that the accrual rule announced in Kermit
         Lumber applies to this case, Plaintiffs’ claims are time-barred.


                                              135
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 142 of 258 PageID #: 67169




          a. In Kermit Lumber, the court held that the statute of limitations had not yet begun to
             run because the alleged nuisance—i.e., the presence of arsenic “on the Kermit
             Lumber business site in amounts above the regulatory limits”—had not yet been
             remediated. See 200 W. Va. at 245, 488 S.E.2d at 925.

          b. By analogy here, the nuisance alleged in this case—which consists of allegedly
             shipping too many prescription opioid pills into Cabell/Huntington—would remain
             until the prescription opioid pill levels shipped into Cabell/Huntington by
             Defendants were no longer “excessive” and not in violation of Defendants’
             purported regulatory obligations.

          c. The statute of limitations would therefore begin to run when the presence of
             “excessive” opioid pills in Cabell/Huntington allegedly attributable to Defendants’
             conduct—i.e., opioid pills distributed by Defendants in alleged violation of their
             purported regulatory obligations—was remediated.

          d. The evidence reflects a 50% decline in opioid prescribing and shipments, and that
             current levels of prescribing in Cabell/Huntington are within accepted practice. See
             supra Findings ¶¶ 68–69.

   97.    Plaintiffs filed suit on March 9, 2017 (Cabell County) and January 19, 2017
          (Huntington). Accordingly, the alleged public nuisance must have continued through
          at least March 9, 2016 to fit within the one-year limitations period.

   98.    Plaintiffs have presented no credible evidence that any Defendant made any “improper”
          shipments of opioid medicines into Cabell/Huntington at any time after 2013. See infra
          ABDC-Specific Facts ¶¶ 135–146; Cardinal Health-Specific Facts ¶¶ 31–40;
          McKesson-Specific Findings ¶¶ 71–76. In fact, the exact opposite is true: Plaintiffs
          stated that Defendants’ current suspicious order monitoring programs—which have
          been in place since at least 2012—are irrelevant to the alleged “flood” of opioids at
          issue in this lawsuit. See, e.g., 5/14 Tr. at 10 (“And, finally, on the relevance standpoint,
          eliciting testimony about current customers or current [suspicious order monitoring]
          programs, we fail to see how it has anything to do with the flood of pills that were sold
          into West Virginia, into this community, giving rise to the opioid epidemic.”).

   99.    The record evidence, moreover, demonstrates that Defendants’ distribution of
          prescription opioids into Cabell/Huntington began rapidly decreasing in 2014. See
          supra Findings ¶¶ 68; see also ECF No. 1441.1 at 3.

   100.   Accordingly, Plaintiffs’ claims are time-barred in their entirety.

   101.   The statute of limitations does not bar government entities from seeking to enjoin an
          ongoing nuisance. Plaintiffs, however, are not seeking to enjoin Defendants’ conduct
          and have not presented sufficient evidence of an ongoing nuisance.




                                                136
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 143 of 258 PageID #: 67170




VI.      There Is Not a “No Ship” Duty Under the CSA

      102.   Plaintiffs predicate their claims in part on the assertion that Defendants violated various
             “duties” arising out of the CSA and its implementing regulations. That federal
             regulatory scheme, however, does not proscribe any conduct and does not create any
             independent legal “duties” enforceable by Plaintiffs in this litigation. In particular, it
             does not set forth any “duty” not to ship “suspicious orders.”

      103.   The CSA provides that (1) every person who manufactures, distributes, or dispenses
             controlled substances must apply for registration with DEA and periodically renew that
             registration and (2) registered wholesale distributors may ship controlled substances
             only to dispensers who have an active registration. See 21 U.S.C. §§ 822(a)–(b); 21
             C.F.R. § 1301.74(a).

      104.   DEA “shall register an applicant” unless it determines “that the issuance of such
             registration is inconsistent with the public interest.” See 21 U.S.C. § 823(b).

      105.   “In determining the public interest” for purposes of registration, revocation, or
             suspension, the statute instructs DEA to consider certain factors, including the
             applicant’s “maintenance of effective control[s] against diversion.” See 21 U.S.C.
             § 823(b)(1). The CSA and its implementing regulations thus concern the registration
             process for wholesale distributors.

      106.   In assessing the factors set forth in the CSA and its implementing regulations to
             determine whether a registration should be issued, suspended, or revoked, DEA must
             determine whether the registered entity has “substantially complied” with the
             regulatory provisions. Put differently, substantial compliance with the relevant
             requirements may be deemed sufficient by DEA. See 21 C.F.R. § 1301.71(b).

      107.   The factors set forth in the CSA and its implementing regulations largely address the
             physical handling and security of controlled substances, including specifications for
             storage areas, cabinets, vaults, cages, alarms, compounding areas, and the like. See,
             e.g., 21 C.F.R. § 1301.72.

      108.   As part of the “effective controls” provisions of the CSA, registrants are required to (i)
             “design and operate a system to disclose to the registrant suspicious orders of controlled
             substances,” and (ii) “inform” DEA “of suspicious orders when discovered.” See 21
             C.F.R. § 1301.74(b). This is the only provision in the CSA regulations that mentions
             suspicious orders.

      109.   This provision does not proscribe any conduct and does not create independent legal
             “duties.” Rather, it merely sets forth one component of DEA’s broad assessment of the
             registrant’s “overall security system” for purposes of determining whether the
             registrant is in “[s]ubstantial compliance” with the effective controls provisions. See
             21 C.F.R. § 1301.71(b). That assessment is used, in turn, to determine only whether
             registration is “[]consistent with the public interest,” see 21 U.S.C. § 823(b), not
             whether the registrant has acted “unlawfully” or should be subject to civil or criminal



                                                  137
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 144 of 258 PageID #: 67171




          penalties. The assessment does not create independent legal duties that are enforceable
          by Plaintiffs in this litigation.

   110.   Federal regulations require a distributor to check that its shipments are to DEA-
          registered pharmacies and prescribers prior to shipment. See 21 C.F.R. § 1301.74(a).
          This license check is the only customer due diligence required of distributors under
          federal law.

   111.   Neither the CSA nor its implementing regulations impose any requirement on
          Defendants not to ship “suspicious orders.”

   112.   It was not until 2020 that DEA, for the first time, proposed new regulations that would
          require distributors to conduct “due diligence” and not to ship orders meeting the
          regulatory definition of “suspicious orders” unless and until additional due diligence
          showed that the order was not likely to be diverted. See 85 Fed. Reg. 69,282, RIN
          1117–AB47 (Nov. 2, 2020). Those new proposed regulations have not yet been
          approved or taken effect. If these requirements already existed in the regulations, it
          would not make sense for DEA to commence notice-and-comment rulemaking to
          implement these requirements.

   113.   The record reflects that, in late 2007, DEA provided informal, sub-regulatory guidance
          that suspicious orders should not be shipped. See supra Findings ¶¶ 143–144. To the
          extent that sub-regulatory guidance could establish a legal “duty” on behalf of
          distributors not to ship suspicious orders (and it cannot for the reasons stated above),
          there is no evidence that DEA asked Defendants not to ship suspicious orders until late
          2007. See supra Findings ¶¶ 143–144; see also U.S. v. $463,497.72 in U.S. Currency,
          853 F. Supp. 2d 675, 682 (E.D. Mich. 2012) (identifying September 11, 2007 as the
          date on which DEA “told distributors” about its “new interpretation of the suspicious
          order regulation); Masters Pharm., Inc. v. DEA, 861 F.3d 206, 222 (D.C. Cir. 2017)
          (identifying the July 2007 Southwood administrative decision as when DEA “first
          articulated” its revised guidance).

   114.   The relevant portions of the WVCSA and related regulations are nearly identical to the
          equivalent provisions of the CSA and related regulations. The WVCSA, like the CSA,
          does not impose any “duties” on wholesale distributors to report or block shipment of
          suspicious orders.

   115.   There is no evidence that any Defendant shipped any suspicious orders after 2008,
          shortly after DEA provided this informal sub-regulatory guidance that suspicious
          orders should not be shipped. See supra Findings ¶ 148.

VII.   Federal Preemption

   116.   To the extent Plaintiffs’ claims are premised on violations of purported “duties” arising
          under the CSA, those claims are preempted by federal law.




                                              138
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 145 of 258 PageID #: 67172




   117.    State law is preempted when it stands as an “obstacle to the accomplishment and
           execution of the full purposes and objectives of Congress.” Arizona v. United States,
           567 U.S. 387, 399–400 (2012).

   118.    In enacting the CSA, Congress sought to strike an important balance. The CSA is
           designed not only to prevent the misuse of controlled substances, but also to foster the
           beneficial use of those medications. See Gonzalez v. Raich, 545 U.S. 1, 24 (2005).

   119.    DEA is obligated not only to investigate diversion, but also to ensure that there is no
           interference with the dispensing of controlled substances to Americans in accordance
           with the sound medical judgment of their physicians.

   120.    Congress created a comprehensive enforcement scheme that vests DEA with authority
           to enforce the CSA—including the regulatory provisions relating to identifying and
           informing DEA about “suspicious orders.” Congress, moreover, granted DEA
           discretion in exercising this enforcement authority because that federal agency has the
           expertise to balance the CSA’s competing aims of “foster[ing] the beneficial use of
           those medications” and “prevent[ing] their misuse.” Gonzalez, 545 U.S. at 24.

   121.    Plaintiffs’ claims focus only on alleged harms from opioids and risks of diversion.
           Because Plaintiffs’ claims disrupt the delicate regulatory balance Congress intended
           DEA to achieve in enforcing the CSA, they stand as an obstacle to the accomplishment
           of the purposes and objectives of Congress in enacting the CSA and of DEA in
           regulating under it.

   122.    Accordingly, Plaintiffs’ claims are preempted by federal law.

VIII. Plaintiffs’ Proposed “Abatement” Remedy

   123.    Plaintiffs seek “only the equitable remedy of abatement”; they “have waived all claims
           for damages, including punitive damages.” See Mem. of Law in Support of Plaintiffs
           Motion to Strike Defendants Notices of Non-Party Fault (ECF No. 225) at 5; see also
           Mem. of Law in Support of Defs.’ Mot. for Judgment on Partial Findings Regarding
           Abatement (ECF No. 1451) at 7–8 & n.15.

   124.    The Court finds that Plaintiffs are not entitled to any abatement relief in this case for
           the following reasons.

      A.      The Court, As a Matter of Federal Equity Jurisdiction, Lacks Power To Grant
              Plaintiffs’ Requested Equitable Relief.

   125.    Federal common law defines the power of the federal court to award equitable relief.
           State law can neither enlarge nor limit that power.

           a. A federal court exercising diversity jurisdiction applies the substantive law of the
              state under which the claims arise, but it “has long been the province of federal
              courts sitting in equity to apply a body of federal common law irrespective of state



                                               139
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 146 of 258 PageID #: 67173




              law.” Sonner v. Premier Nutrition Corp., 971 F.3d 834, 839 (9th Cir. 2020) (citing
              Russell v. Southard, 53 U.S. 139, 147 (1851)).

          b. State law can neither limit nor enlarge the equitable remedies available in federal
             court. Whatever the state law claim, a federal court exercising diversity jurisdiction
             can award equitable relief—whether an injunction, restitution, disgorgement, or
             abatement—only if a legal remedy is inadequate. See Sonner, 971 F.3d at 841;
             SSMC, Inc. v. N.V. Steffen, 102 F.3d 704, 708 (4th Cir. 1996).

   126.   A federal court can only award equitable relief if there is no adequate legal remedy.
          See Guaranty Trust Co. of New York v. York, 326 U.S. 99, 105 (1945) (holding that
          “[e]quitable relief in a federal court is of course subject to restrictions,” including that
          “a plain, adequate, and complete remedy at law must be wanting”); see also Mem. of
          Law in Support of Cardinal Health’s Mot. for Judgment (ECF No. 1446) at 40–43
          (collecting authority).

   127.   The test of adequacy is not whether the plaintiff would have recovered damages had he
          pursued a legal remedy. Rather, it is whether the plaintiff has potential legal claims.
          See, e.g., McKesson HBOC, Inc. v. New York State Common Ret. Fund, Inc., 339 F.3d
          1087, 1093 (9th Cir. 2003).

   128.   Damages are an adequate and available remedy, as Plaintiffs alleged in suing for public
          nuisance, negligence, and RICO violations. See Third Amend. Compl. ¶¶ 1475, 1548.
          But Plaintiffs waived their claim for damages. See supra Conclusions of Law ¶ 123.

   129.   A federal court cannot make a purely monetary award as equitable relief. Any
          monetary award must be adjunct to traditional equitable relief.

          a. In Guaranty Trust Co. v. York, as discussed above, the Supreme Court held that
             “[e]quitable relief in a federal court is of course subject to restrictions,” the first of
             which is that “the suit must be within the traditional scope of equity as historically
             evolved in the English Court of Chancery.” 326 U.S. at 105. “State law cannot
             define the remedies which a federal court must give simply because a federal court
             in diversity jurisdiction is available as an alternative tribunal to the State’s courts.”
             Id. at 106.

          b. In Porter v. Warner Holding Co., 328 U.S. 395 (1946), the Supreme Court
             addressed the traditional scope of equity. The Court explained that “a [monetary]
             recovery could not be obtained through an independent suit in equity if an adequate
             legal remedy were available.” But a federal court has the power “to award complete
             relief” where “the equitable jurisdiction of the court has properly been invoked for
             injunctive purposes.” Id.

          c. In Mertens v. Hewitt Associates, 508 U.S. 248, 255 (1993), the Supreme Court
             again addressed the traditional scope of equitable relief. In affirming dismissal of
             the claim, the Court said:




                                                140
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 147 of 258 PageID #: 67174




                      Petitioners maintain that the object of their suit is “appropriate equitable
                      relief” under § 502(a)(3) (emphasis added). They do not, however, seek a
                      remedy traditionally viewed as “equitable,” such as an injunction or
                      restitution. … Although they often dance around the word, what petitioners
                      in fact seek is nothing other than compensatory damages—monetary relief
                      for all losses their plan sustained as a result of the alleged breach of
                      fiduciary duties.

   130.    Abatement is a traditional equitable remedy, but similar to Mertens, Plaintiffs do not
           seek abatement in its traditional sense. See State v. AmerisourceBergen Drug Corp.,
           Nos. 20-0694 & 20-0751 (June 11, 2021) (Hutchison, J., concurring) (“‘Abatement’ is
           an equitable form of relief and is simply the ‘act of eliminating or nullifying’ whatever
           is causing the public nuisance.”) (quoting Garner, Black’s Law Dictionary (11th ed.
           2019)); see E.R. Hardy Ivamy, Mozley & Whiteley’s Law Dictionary (11th ed. 1983)
           (defining “Abatement of nuisances” as “their removal”); Dictionary of Law (5th ed.
           2007) (defining “abatement” as “the legal right to remove or stop a nuisance”);
           Merriam-Webster’s Dictionary of Law (2011) (defining “abate” as “to put an end to or
           do away with (~ a nuisance)”); J. Law, Dictionary of Law (8th ed. 2015) (defining
           “abatement (of nuisances)” as the “termination, removal, or destruction of a nuisance”);
           S. Giftis, Law Dictionary (7th ed.) (defining “abatement of a nuisance” as “the removal,
           termination or destruction of a nuisance by self help”). A public nuisance consist of
           wrongful conduct, and Plaintiffs’ Abatement Plan is not directed towards addressing
           Defendants’ conduct. See infra Conclusions of Law ¶¶ 133–145.

   131.    Plaintiffs have not identified any federal court decision that has ordered as an equitable
           remedy the relief Plaintiffs seek here—i.e., an award of money alone, not adjunct to an
           injunction, and in principal part for medical treatment (i.e., classic damages). Like the
           other state cases relied upon by Plaintiffs, People v. ConAgra Grocery Prod. Co., 17
           Cal. App. 5th 51, 227 Cal. Rptr. 3d 499 (Ct. App. 2017) does not address federal equity
           jurisdiction. In ConAgra, the California state court applied California law, but state
           law cannot define or expand the remedies available to a federal court. See Guaranty
           Trust Co. v. York, 326 U.S. at 106; Sonner, 971 F.3d at 841.

   132.    Accordingly, the Court lacks power to award the relief sought by Plaintiffs.

      B.      Plaintiffs’ Abatement Plan Does Not Address Defendants’ Conduct But
              Rather Seeks Recovery for Harms from Opioid Abuse and Addiction.

   133.    Even if West Virginia law defined the federal court’s power to award equitable relief,
           West Virginia law does not authorize the relief sought by Plaintiffs.

   134.    Under West Virginia law, a public nuisance consists of wrongful conduct. See Kermit
           Lumber, 200 W. Va. at 245 n.28, 488 S.E.2d at 925 n.28 (public nuisance is “the doing
           of or the failure to do something that injuriously affects the safety, health, or morals
           of the public, or works some substantial annoyance, inconvenience, or injury to the
           public[.]”); see also Pope, 138 W. Va. at 226, 75 S.E.2d at 589 (explaining that
           “[p]ublic nuisances always arise out of unlawful acts” and evaluating the defendant’s


                                                141
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 148 of 258 PageID #: 67175




          conduct to assess whether the transportation of explosives was a nuisance); Rhodes v.
          E.I. du Pont de Nemours & Co., 636 F.3d at 96 (applying West Virginia law and
          explaining that a “public nuisance is created” when “a defendant’s conduct ‘unlawfully
          operates to hurt or inconvenience an indefinite number of persons’” (quoting Duff v.
          Morgantown Energy Assocs., 187 W.Va. 712, 421 S.E.2d 253, 257 (1992))).

   135.   The conclusion that abatement must address conduct rather than the harms created by
          a public nuisance is consistent with black-letter tort law, which makes clear that
          “liability must be based upon conduct which is socially unreasonable.” Prosser &
          Keeton on Torts ch. 1, § 1, p. 6; see also Dobbs et al., The Law of Torts (2d ed. sup.
          2020), § 1 (“A tort is conduct that amounts to a legal wrong and that causes harm for
          which courts will impose civil liability.”); Mullins v. Hinkle, 953 F. Supp. 744, 749
          (S.D. W. Va. 1997) (“A claim of tort requires conduct causing harm and is completed
          when the harm occurs.”).

   136.   Plaintiffs cite a number of cases to support their contention that an “act or condition”
          may be a public nuisance. But in each of those cases, the court defined the nuisance at
          issue as the actionable conduct.

          a. In Martin v. Williams, 141 W. Va. 595, 611, 93 S.E.2d 835, 844 (1956), the court
             held that the operation of a used car lot in a residential neighborhood was a
             nuisance, and in that context stated that a “condition is a nuisance when it clearly
             appears that enjoyment of property is materially lessened, and physical comfort of
             persons in their homes is materially interfered with thereby.” Id. at 844. The
             “condition” creating the nuisance and the “condition” subject to abatement was the
             defendant’s conduct—the operation of its business. See id. (“[T]he carrying on of
             such business in such locality becomes a nuisance.”).

          b. In Burch, the court held that “nuisance is the unreasonable, unusual, or unnatural
             use of one’s property so that it substantially impairs the right of another to
             peacefully enjoy his or her property.” 220 W. Va. at 450, 647 S.E.2d at 886.

          c. In Hendricks, the court held “that the evidence presented clearly does not
             demonstrate that the water well is an unreasonable use of land and, therefore, does
             not constitute a private nuisance.” 181 W. Va. at 36, 380 S.E.2d at 203.

          d. In Duff, the court explained that “[i]t does not clearly appear from the record that
             conducting the proposed trucking in this locality will be unreasonable or that it is
             reasonably certain to cause serious harm” but that “the proposed trucking may
             constitute a public nuisance once it is operational.” 421 S.E.2d at 262.

   137.   Under West Virginia law, Plaintiffs’ remedy is limited to “elimination of hazards to
          public health and safety” and “abate[ment]” of the alleged public nuisance. See W. Va.
          Code §§ 7-1-3kk (granting county commissions limited authority); W Va. Code §§ 8-
          12-5(23) (same for municipalities).

   138.   “Under the traditional definition of abatement, nuisance claims seek court intervention
          to require one party to stop doing something that affects another…. Examples of


                                              142
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 149 of 258 PageID #: 67176




          conduct that may be enjoined include merry-go-rounds, and loud singing, talking,
          dancing, and opening and shutting doors.” State ex rel. AmerisourceBergen Drug
          Corp. v. Moats, 859 S.E.2d 374, 389–90 (W. Va. 2021) (Armstead, J., concurring in
          part) (internal citations omitted)).

   139.   Equitable abatement has historically been limited to an injunction designed to
          eliminate the allegedly tortious conduct or, in certain environmental nuisance cases, an
          injunction to remove the contaminant from the environment. See, e.g., Duff, 187 W.
          Va. at 716, 421 S.E.2d at 257 (noting that “courts generally grant injunctions to abate
          existing nuisances”); see also, e.g., Bansbach v. Harbin, 229 W. Va. 287, 292, 728
          S.E.2d 533, 538 (2012) (referring to injunction requiring party to halt activity as
          abatement); Burch, 220 W. Va. at 456, 647 S.E.2d at 892–94 (using abatement and
          injunctive relief interchangeably, and holding that “an unsightly activity may be abated
          when it occurs in a residential area and is accompanied by other nuisances”); Berkeley
          Cty. Comm’n v. Shiley, 170 W. Va. 684, 686, 295 S.E.2d 924, 926 (1982) (discussing
          state and local officials’ power under state law to bring suits seeking injunctions to
          “abate” nuisances); Martin, 141 W. Va. at 605, 93 S.E.2d at 841 (“Mandatory
          injunctions are awarded for the abatement of nuisances more frequently than for other
          purposes.”); Fellows v. City of Charleston, 62 W. Va. 665, 59 S.E. 623, 625 (1907)
          (“The town has power to enforce its ordinance, and, if necessary for the abatement or
          removal of the [public] nuisance, [and] may remove or destroy the thing creating the
          nuisance[.]”); Woods v. Cottrell, 55 W. Va. 476, 47 S.E. 275, 277 (1904) (a public
          nuisance “may be abated as part of the judgment, and the thing with which the nuisance
          is done may be destroyed”).

   140.   As the Supreme Court of Appeals of West Virginia has recognized, the distinction
          between “abatement of nuisances and recovery of damages for injuries occasioned by
          wrongful acts, constituting nuisances,” is both “apparent” and “vast.” McMechen v.
          Hitchman-Glendale Consol. Coal Co., 88 W. Va. 633, 107 S.E. 480, 482 (1921); see
          also Prosser and Keeton, The Law of Torts, § 631 (5th ed. 1984) (referring to the
          “fundamental distinction between entitlement to damages and entitlement to abatement
          of the nuisance”).

   141.   Damages, unlike abatement, are directed to compensating the plaintiff for “the cost[s]
          of eliminating the nuisance effects”. Dobbs, I Law of Remedies § 5.7(3).

   142.   Plaintiffs, however, are not seeking to “abate”—i.e., enjoin or stop—the nuisance.
          Instead, Plaintiffs are seeking remuneration for the costs of treating downstream harms
          of opioid use and abuse. See supra Findings ¶¶ 221–225; see also Mem. of Law in
          Support of Defs.’ Mot. for Judgment on Partial Findings Regarding Abatement (ECF
          No. 1451) at 4–6,13–14. Those costs have no direct relation to any of Defendants’
          alleged misconduct.

          a. 98.85% of Plaintiffs’ proposed Abatement Plan is directed to treating or otherwise
             addressing drug use and addiction, not any of Defendants’ conduct. See supra
             Findings ¶ 221(c).



                                              143
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 150 of 258 PageID #: 67177




           b. Only one element of the Abatement Plan—accounting for approximately 0.0014%
              of the total cost—is even arguably addressed to the volume of prescription opioids
              in Cabell/Huntington. See supra Findings ¶ 222.

           c. Plaintiffs’ proposed Abatement Plan is intended to address the opioid epidemic as
              a whole, rather than addressing Defendants’ conduct. See supra Findings ¶ 225.

   143.    It is immaterial that Plaintiffs have now termed their proposed relief “abatement
           damages,” a term that finds no support in West Virginia law. The United States
           Supreme Court has cautioned that with “lawyerly inventiveness,” any claim seeking
           legal relief can be phrased as one seeking equitable relief. Great-West Life & Annuity
           Ins. Co. v. Knudson, 534 U.S. 204, 211 n.1 (2002). Courts appropriately focus on the
           substance of the claim asserted, not labels affixed by counsel. See, e.g., Gilbert v. City
           of Cambridge, 932 F.2d 51, 57–58 (1st Cir. 1991). Any such monetary award—
           whether styled as damages or “abatement damages”—is not properly an element of
           equitable abatement relief.

   144.    Plaintiffs have waived any claim for damages. See supra Conclusions ¶ 123. Yet their
           Abatement Plan overwhelmingly seeks payment for the treatment of opioid addiction
           and abuse, and the downstream harms that flow from opioid abuse and addiction. See
           supra Findings ¶¶ 221–222. These are forms of future damages, which are barred by
           Plaintiffs’ waiver of damages. And they are not properly abatement of the claimed
           nuisance, for the reasons set forth above.

   145.    Plaintiffs have compared this case to Kermit Lumber and environmental nuisance cases
           more generally. But even under Kermit Lumber, Plaintiffs’ remedy fails. There, the
           relevant conduct was the depositing of arsenic “on the Kermit Lumber business site in
           amounts above the regulatory limits,” which then “flow[ed] into the Tug Fork River.”
           200 W.Va. at 245. Recognizing that “[t]he object of a public nuisance action is to abate
           or stop the harm to the public health, safety, and the environment,” the court held on
           the facts of that case that the nuisance “continue[d] until the hazardous waste is
           removed.” Id. at 245 n.29. The abatement in Kermit Lumber therefore consisted of
           removing the excessive or above-limits arsenic from the environment. See id. at 245.
           Tellingly, Kermit Lumber did not hold that the plaintiff could recover, as abatement,
           for downstream harms to the community resulting from the contamination in the Tug
           River, such as treatment for injuries from those who consumed or came in contact with
           contaminated water.

      C.      Plaintiffs’ Abatement Plan Seeks Recovery for Costs Arising from Future
              Addiction and Abuse Without Proof of any Future Conduct by Defendants.

   146.    Plaintiffs’ Abatement Plan consists in very large part of treatment and other medical
           expenses and programs for Cabell/Huntington residents who are not now addicted to
           opioids but will, according to Plaintiffs, become addicted at some point in the future.
           See Mem. of Law in Support of Defs.’ Mot. for Judgment on Partial Findings Regarding
           Abatement (ECF No. 1451) at 14–19. See also supra Findings ¶¶ 252–256.




                                                144
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 151 of 258 PageID #: 67178




   147.    Under West Virginia law, where “the nuisance of which the plaintiffs complain is
           prospective, the plaintiffs bear a heavy burden of proving that harm is reasonably
           certain to result from” the defendant’s conduct. Duff, 187 W. Va. at 721, 421 S.E.2d
           at 262. In particular, “[t]he plaintiff seeking the injunction to abate the prospective
           nuisance bears the burden of proving that the proposed conduct will constitute a
           nuisance ‘beyond all ground of fair questioning.’” Id. at 717 n.9, 258 n.9; see also
           Memorandum Opinion and Order (ECF No. 1248) at 10 (quoting Duff).

   148.    Plaintiffs failed to present any evidence that Defendants’ allegedly wrongful conduct
           is responsible for the future addiction of different Cabell/Huntington residents, and
           therefore have failed to satisfy their “heavy burden” in order to recover for a
           prospective nuisance under West Virginia law.

   149.    Moreover, the record evidence reflects that Defendants’ current conduct does not
           constitute a public nuisance in Cabell/Huntington. See supra Conclusions of Law
           ¶¶ 47–51. Accordingly, under the exacting legal standard set forth in Duff, Defendants
           cannot be held liable for current and future opioid addiction and abuse in
           Cabell/Huntington.

      D.      The “Abatement” Plan Would Result in an Improper Windfall Recovery for
              Cabell/Huntington.

   150.    It is well established that federal courts sitting in equity may not award more than is
           necessary to make a plaintiff whole. See, e.g., Pender v. Bank of Am. Corp., 736 F.
           App’x 359, 371 (4th Cir. 2018) (“[C]ourts and commentators have cautioned against
           awarding a plaintiff equitable relief … to the extent doing so would amount to a
           windfall or penalize a defendant.”); Am. Mortg. Network, Inc. v. Shelton, 486 F.3d 815,
           820 (4th Cir. 2007) (concluding that counterclaimants’ requested relief, which
           amounted to a “windfall” recovery, “offends traditional notions of equity”); Szedlock
           v. Tenet, 139 F. Supp. 2d 725, 736 (E.D. Va. 2001) (holding that “equitable principles
           require an appropriate offset to ensure that plaintiff is only made whole and is not
           awarded a windfall.”), aff’d, 61 F. App’x 88 (4th Cir. 2003); see also Marshall v. City
           of Vicksburg, 82 U.S. 146, 149 (1872) (“Equity never, under any circumstances, lends
           its aid to enforce a forfeiture or penalty, or anything in the nature of either.”).

   151.    The Court, sitting in equity, must take account of the fact that drug addiction and drug
           treatment programs are almost entirely paid for by the federal and state government
           and not by Cabell County or Huntington, that there are extensive opioid-related
           programs and services already being offered in Cabell/Huntington that cover the same
           areas of services proposed by Plaintiffs’ Abatement Plan, and that Plaintiffs’ proposed
           remedy fails to take into account any unmet need for opioid treatment services in the
           Cabell/Huntington community. See supra Findings ¶¶ 229–233.

   152.    The evidence demonstrates that Plaintiffs have already achieved the goals of the
           proposed Abatement Plan. See supra Findings ¶¶ 234–238.




                                               145
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 152 of 258 PageID #: 67179




   153.    Many of these drug addiction and drug treatment programs are paid for through
           Medicaid payments that go directly to the participants in these programs. See supra
           Findings ¶ 245–247.

   154.    Other of these drug addiction and drug treatment programs, and various law
           enforcement programs directed at drug activity, are paid for by grant money awarded
           to Cabell or Huntington by grants from the federal and state government, or other grant-
           based funding. See supra Findings ¶ 231.

   155.    Cabell and Huntington are not entitled to recover spending for programs that are paid
           for either directly or indirectly by the federal and state government and not by them.

   156.    Plaintiffs are not entitled to recover a remedy for programs they have not paid for and
           will not pay for in the future.

   157.    The collateral source rule, see Kenney v. Liston, 233 W. Va. 620, 760 S.E.2d 434
           (2014), does not apply to a claim for equitable relief and does not preclude the Court,
           sitting in equity, from taking account of the fact that Plaintiffs are seeking a remedy
           that includes (a) payments by Medicare and other health insurers for drug treatment
           programs, which Plaintiffs do not pay for, and (b) programs that are funded by the
           federal and state government, not Plaintiffs. See Memorandum Opinion and Order
           (ECF No. 1281).

      E.      Plaintiffs’ Abatement Plan Fails for Lack of Sufficient Proof.

   158.    The Court concludes that Plaintiffs have failed to prove their entitlement to an
           abatement remedy.

   159.    Where there is a wholesale failure of proof as to a plaintiff’s entitlement to a remedy,
           judgment is warranted as a matter of law. See, e.g., Brooke Group Ltd. v. Brown &
           Williamson Tobacco Corp., 509 U.S. 209, 242 (1993) (“When an expert opinion is not
           supported by sufficient facts to validate it in the eyes of the law, or when indisputable
           record facts contradict or otherwise render the opinion unreasonable, it cannot support
           a jury’s verdict.”); Weisgram v. Marley Co., 528 U.S. 440, 445 (2000) (affirming
           conclusion that defendant’s motion for judgment as a matter of law should have been
           granted where testimony of plaintiffs’ expert witness, which was the sole evidence
           supporting plaintiff’s product defect claim, was “speculative and not shown to be
           scientifically sound” and therefore not properly admitted).

   160.    Plaintiffs have not presented sufficient evidence in support of their entitlement to their
           requested form of abatement relief.

           a. The Abatement Plan takes no account of the many existing opioid-related programs
              and services already being provided in Cabell/Huntington, see supra Findings ¶¶
              226–228;

           b. There is no evidence of concrete, unmet needs in the Cabell/Huntington community
              for opioid-related programs and services, see supra Findings ¶¶ 229–233;


                                                146
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 153 of 258 PageID #: 67180




             c. The evidence shows that the Cabell/Huntington community has already reached the
                goals of the Abatement Plan, see supra Findings ¶¶ 234–238;

             d. The population inputs in the Abatement Plan are inflated and unreliable, see supra
                Findings ¶¶ 260–270;

             e. The cost projections and overall treatment figures included in Abatement Plan are
                inflated and unreliable, see supra Findings ¶¶ 279–281; and

             f. Dr. Alexander deviated from his own methodology in developing the Abatement
                Plan, rendering his testimony here unreliable, see supra Findings ¶¶ 282–283.

        F.      Plaintiffs Cannot Remedy the Failures of their Abatement Plan by Seeking a
                “Court-Supervised” Trust Fund.

     161.    The Court concludes that Plaintiffs cannot remedy the myriad legal and factual failures
             of their Abatement Plan by seeking a “Court-supervised” trust fund.

     162.    First, there is no evidence that third parties need additional funds to run the many
             programs that are already in place in Cabell/Huntington to address the opioid crisis.
             On the contrary, there is ample record evidence that funding for the largest elements of
             the Abatement Plan—namely medical treatment and foster and adoption services—is
             both sufficient and readily available. See supra Findings Part XIV.

     163.    Second, creating a Court-supervised trust fund to disburse funds to non-parties that
             have made no showing of any injury caused by Defendants for programs not run or
             funded by Plaintiffs would be contrary to fundamental tort principles of causation and
             injury.

     164.    Third, disbursing funds to non-parties that are controlled by the State of West
             Virginia—for example, Marshall University, 11 one of the programs specifically
             identified by Plaintiffs to receive these funds, Opp. at 18—would result in a double
             windfall for the State, which has already received its own settlement funds for claims
             on this precise issue. See infra Conclusions of Law ¶¶ 188–195; see also Ex. DEF-
             WV-02150 (settlement agreement between the State of West Virginia and McKesson
             Corporation); Ex. DEF-WV-02151 (settlement agreement between the State of West
             Virginia and AmerisourceBergen Drug Corporation); Ex. DEF-WV-02152 (settlement
             agreement between the State of West Virginia and Cardinal Health). Such a windfall
             would offend “equitable principles” that require that Plaintiffs be made whole and no
             more. Szedlock, 139 F. Supp. 2d at 736.



11
  See, e.g., W. Va. Code § 18-2-13d (“[T]he state educational institution located at Huntington,
West Virginia, previously known as Marshall College shall, after the effective date of this section,
be known as Marshall University, … and this university shall remain under the supervision and
control of the state board of education.”).


                                                 147
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 154 of 258 PageID #: 67181




      165.   Fourth, there is no evidence concerning how the fund would be administered or
             overseen, who would be eligible for payments from the fund and how that would be
             determined, or what would happen with unused funds.

      166.   Plaintiffs cite to People v. ConAgra Grocery Prods. Co., 227 Cal. Rptr. 3d 499 (Cal.
             Ct. App. 2017), as an example of a Court-supervised abatement fund. But, far from
             supporting Plaintiffs’ position, ConAgra demonstrates precisely why Plaintiffs’
             Abatement Plan is improper. In ConAgra, the plaintiffs alleged that the defendants’
             improper marketing and sale of lead paint for use in homes constituted a public
             nuisance. ConAgra Grocery Prod. Co., 227 Cal. Rptr. 3d at 529. The evidence
             reflected that lead paint used in homes resulted in lead poisoning and caused
             developmental and health defects, including brain damage in exposed children. Id. at
             514–16. After finding a public nuisance under California law, the court ordered the
             nuisance abated. Id. at 569. Importantly, the abatement consisted of removing the lead
             paint from the homes, not medical or other treatment for harms resulting from exposure
             to the lead paint. Id. As the court stated, “the abatement account would be utilized not
             to recompense anyone for accrued harm but solely to pay for the prospective removal
             of the hazards defendants had created”—i.e., removal of the lead paint. Id. at 569.

      167.   Here, the fund that Plaintiffs seek to establish would fund primarily treatment programs
             for downstream harms caused by opioid addition and abuse, see supra Findings ¶¶ 133–
             145—i.e., precisely the type of funding that was not permitted from the abatement
             account in ConAgra.

IX.      Apportionment / No Joint and Several Liability

      168.   Plaintiffs attempt to avoid their failures of proof on proximate causation and remedy
             by invoking the doctrine of joint and several liability.

      169.   As an initial matter, the doctrine of joint and several liability relates to the
             apportionment of liability between defendants who have been found liable for
             actionable conduct, and does not cure the fatal defects in Plaintiffs’ legal case,
             including the lack of proximate causation and lack of entitlement to any cognizable
             form of abatement relief. See, e.g., Reply Mem. in Support of Defs.’ Mot. for Judgment
             on Partial Findings Regarding Abatement (ECF No. 1485) at 15–18.

      170.   And, in any event, Defendants are not jointly and severally liable for the entirety of the
             opioid epidemic in Cabell/Huntington.

      171.   West Virginia law makes clear that joint and several liability does not apply in this
             case. As the Supreme Court of Appeals of West Virginia explained, “[t]wo or more
             tort-feasors acting independently, without concert, collusion, or pursuit of a common
             design, in the perpetration of like wrongful acts at the same time, working like injury
             to the same subject, are not jointly liable for injury subsequently resulting to any person
             from combination of the consequences of such wrongful acts by the operation of natural
             causes.” Syl. Pt. 1, Farley v. Crystal Coal & Coke Co., 85 W. Va. 595, 595, 102 S.E.
             265, 265 (1920); id. (holding that, absent concerted action, different coal mining



                                                  148
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 155 of 258 PageID #: 67182




          companies cannot be held jointly and severally liable for pollution of a river into which
          they all discharged); accord West v. Nat’l Mines Corp., 168 W. Va. 578, 589, 285
          S.E.2d 670, 678 (1981).

   172.   Plaintiffs have not presented evidence of concerted action or a civil conspiracy.

          a. “[A] civil conspiracy is a combination of two or more persons by concerted action
             to accomplish an unlawful purpose or to accomplish some purpose, not in itself
             unlawful, by unlawful means.” Dixon v. Am. Indus. Leasing Co., 162 W. Va. 832,
             834, 253 S.E.2d 150, 152 (1979). “[A] civil conspiracy must be based on some
             underlying tort or wrong.” O’Dell v. Stegall, 226 W. Va. 590, 625, 703 S.E.2d 561,
             596 (2010).

          b. Plaintiffs have not presented evidence of collusion or concerted action between
             Defendants—who are business competitors.

          c. Nor have Plaintiffs sufficient evidence of collusion or concerted action between
             any Defendant and any other parties, including the manufacturers of opioid
             medicines or any of the severed co-defendants.

   173.   It is inappropriate to lump together as a single alleged harm the myriad distinct injuries,
          stemming from myriad distinct actors and causes, that constitute the “opioid crisis” in
          Cabell/Huntington. Accordingly, even assuming arguendo that Defendants are liable
          at all, they cannot be jointly and severally liable for the entirety of the “opioid crisis”
          in Cabell/Huntington.

          a. It is a fundamental principle of law that a defendant can be liable for only injuries
             that it caused. See, e.g., Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 346
             (2013) (“Causation in fact—i.e., proof that the defendant’s conduct did in fact cause
             the plaintiff’s injury—is a standard requirement of any tort claim.”); Frank Krasner
             Enterprises, Ltd. v. Montgomery Cty., MD, 401 F.3d 230, 234 (4th Cir. 2005) (“To
             have a claim heard in federal court, a plaintiff must establish … a causal connection
             between the injury and the conduct complained of.”).

          b. Where a plaintiff suffers multiple discrete injuries, a defendant may be liable only
             for the injuries that the defendant played a role in causing.

          c. Thus, for example, Defendants may not be jointly and severally liable for harms
             flowing from the trafficking of illegal drugs (such as heroin and illicit fentanyl) into
             Cabell/Huntington by non-party drug dealers.

   174.   Plaintiffs may not recover for opioid-related losses that do not flow from Defendants’
          allegedly wrongful conduct. Defendants may not be held liable merely for the lawful
          operation of their pharmaceutical distribution business, but only for wrongful conduct.
          See, e.g., Sharon Steel Corp., 175 W. Va. at 483, 334 S.E.2d at 620.

   175.   Under the legal maxim of damnum absque injuria, mere loss—damnum—is not enough
          to support a legal cause of action—“there must also be injuria,” meaning “something


                                               149
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 156 of 258 PageID #: 67183




          done against the right of the party.” W. Virginia Transp. Co. v. Standard Oil Co., 50
          W. Va. 611, 40 S.E. 591, 592 (1901); accord Bolling v. Clay, 150 W. Va. 249, 257,
          144 S.E.2d 682, 688 (1965) (loss that is “not attributable to negligence or misconduct
          on the part of another is damnum absque injuria”).

          a. Where a portion of an injury is damnum absque injuria, that portion must be
             excluded from any liability. Shenandoah Valley R. Co. v. Shepherd, 26 W. Va.
             672, 681, 684–85 (1885) (setting aside jury verdict where jury awarded $1,000 in
             damages, because as a matter of law, any verdict greater than $150 must have
             improperly included injuries that were damnum absque injuria); Restatement
             (Third) of Torts § 26 (apportionment of liability is appropriate “when the parties
             caused one part of the damages and nontortious conduct caused another part”).

          b. Thus, for example, it is undisputed that some Cabell/Huntington residents became
             addicted after taking the medicines as appropriately prescribed by their doctors to
             meet a legitimate medical need. Those harms are not attributable to the negligence
             or misconduct of anyone; therefore, Defendants cannot be held liable for them.

   176.   Under West Virginia law, fault “must be ascertained in relation to all of the parties
          whose negligence contributed to the accident, and not merely those defendants
          involved in the litigation.” Bowman v. Barnes, 168 W. Va. 111, 124, 282 S.E.2d 613,
          621 (1981); accord Modular Bldg. Consultants of W. Virginia, Inc. v. Poerio, Inc., 235
          W. Va. 474, 484–85, 774 S.E.2d 555, 565–66 (2015) (“[W]here issues of plaintiff’s
          comparative negligence and joint tortfeasors converge, the jury should assess the fault
          of all parties.”).

   177.   Even assuming arguendo that the entirety of the “opioid epidemic” in
          Cabell/Huntington constitutes a single injury, the Court holds as a matter of law that
          any such injury is divisible and capable of apportionment. See Grant Thornton, LLP
          v. FDIC, 694 F. Supp. 2d 506, 525 (S.D.W. Va. 2010), rev’d on other grounds, 435 F.
          App’x 188, 203 (4th Cir. 2011); see also Courtland Co., Inc. v. Union Carbide Corp.,
          2020 WL 5047131, at *18 (S.D.W. Va. Aug. 26, 2020) (“finder of fact” in nuisance
          action may “determine the extent to which [plaintiff] may recover for each alleged harm
          based on the proportion that each [defendant] may have contributed to such harm”);
          Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256, 260 n.8 (1979) (joint
          and several liability “principles, of course, are inapplicable where the injury is divisible
          and the causation of each part can be separately assigned to each tortfeasor” (citing
          Restatement (Second) Torts §§ 433A(1) & 881)).

          a. “As a practical matter, many nuisances are capable of apportionment among two or
             more persons who contribute to them, because a reasonable basis can be found for
             dividing the harm done on the basis of the extent of the contribution of each party.”
             Restatement (Second) of Torts § 840E, cmt. a, b (1979). This rule “applies to both
             public and private nuisances.” Id.

          b. In performing an apportionment, the Court must consider both causation (i.e.,
             whether a particular defendant was a cause of a particular injury) and comparative


                                               150
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 157 of 258 PageID #: 67184




             responsibility (i.e., the relative culpability of different contributors to an individual
             injury). See Restatement (Third) of Torts § 26 (2000), cmt. a.

          c. As this Court has previously recognized, “[t]he fact that the magnitude of each
             indivisible component part cannot be determined with precision does not mean that
             the damages are indivisible. All that is required is a reasonable basis for dividing
             the damages.” Grant Thornton, LLP, 694 F. Supp. 2d at 525 (quoting Restatement
             (Third) of Torts § 26 (2000)).

   178.   The Court rejects any suggestion that an apportionment is inappropriate here because
          Plaintiffs seek only the “equitable remedy” of abatement.

          a. A public nuisance claim sounds in tort. As noted above, a fundamental principle
             of all tort claims is that a defendant may be liable only for injuries that the defendant
             played some role in causing. This remains so irrespective of the remedy sought by
             Plaintiffs.

          b. Moreover, the “essence of equity jurisdiction” is the power of the court “to mould
             each decree to the necessities of the particular case.” Hecht Co. v. Bowles, 321 U.S.
             321, 329 (1944). The formation and application of equitable remedies therefore
             turns on the degree to which the remedy “sought is essential to the ends of justice.”
             First Am. Title Ins. Co. v. Firriolo, 225 W. Va. 688, 696, 695 S.E.2d 918, 926
             (2010); see also Dobbs on Remedies, § 2.1 (“Discretion as to equitable remedies
             goes beyond the power to deny relief; it extends as well to the power of shaping
             relief, determining its extent, scope, and particular incidents.”). Thus, to the extent
             that the Court is called upon here to craft an equitable remedy, the Court holds that
             equity and fairness requires an apportionment of liability. E.g., Modular Bldg.
             Consultants of W. Virginia, Inc., 235 W. Va. at 485, 774 S.E.2d at 566 (requiring
             apportionment for reasons of “simple fairness”); Landis v. Hearthmark, LLC, 232
             W. Va. 64, 75, 750 S.E.2d 280, 291 (2013) (requiring apportionment to non-party
             “[b]ased upon equitable principles of fairness”).

   179.   There is a reasonable basis for dividing the harm underlying Plaintiffs’ claims based
          on the relative contributions of Defendants, Plaintiffs, severed defendants, and non-
          parties.

   180.   The parties (other than Defendants in this trial) who played a role in causing Plaintiffs’
          alleged injuries, and to whom the Court apportions a share of the overall liability, are:

          a. Opioid manufacturers, see supra Findings ¶¶ 11–13, 25;

          b. Doctors, see supra Findings ¶¶ 8, 40–45, 51;

          c. Pharmacies, hospitals, and other dispensers, see supra Findings ¶¶ 10, 48–49, 51;

          d. Illegal drug traffickers and dealers, see supra Findings ¶¶ 169, 171–173;

          e. Illicit drug users, see supra Findings ¶¶ 176;


                                               151
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 158 of 258 PageID #: 67185




            f. Individuals who diverted prescription opioids, see supra Findings ¶¶ 103, 113, 115;

            g. Individuals who used diverted prescription opioids, see supra Findings ¶¶ 115;

            h. FDA, see supra Findings ¶¶ 20, 97;

            i. DEA, see supra Findings ¶¶ 26(d), 45(d)–(e), 72, 80–81, 85;

            j. West Virginia Board of Medicine, see supra Findings ¶¶ 22(f)–(g), 26(d), 27;

            k. West Virginia Board of Pharmacy, see supra Findings ¶ 85;

            l. Joint Commission, see supra Findings ¶¶ 24;

            m. Health insurers, see supra Findings ¶¶ 54–63;

            n. Plaintiffs; and

            o. Other wholesale distributors—including but not limited to Miami-Luken, Inc.,
               which serviced the A Plus Care Pharmacy—that collectively accounted for more
               than 25% of the wholesale distributions of prescription opioids into
               Cabell/Huntington, see Ex. P-44711 at .00001.

X.      West Virginia’s Non-Party Fault Statute

     181.   Taking account of the other actors involved in causing the opioid crisis in
            Cabell/Huntington, Defendants’ fault for Plaintiffs’ injury is de minimis pursuant to W.
            Va. Code Ann. Section 55-7-13d(a)(1) because of the fault of nonparties to this case.
            See supra Findings ¶¶ 217–218; see also supra Conclusions of Law ¶¶ 180.

     182.   Pursuant to West Virginia’s contribution statute, “[i]n assessing percentages of fault,
            the trier of fact shall consider the fault of all persons who contributed to the alleged
            damages regardless of whether the person was or could have been named as a party to
            the suit.” W. Va. Code Ann. § 55-7-13(d)(1); see also Modular Bldg. Consultants of
            W. Virginia, Inc., 235 W. Va. at 486 n.4, 774 S.E.2d at 567 n.4 (noting that the
            contribution statutes “in fact do purport to fully occupy the field of comparative fault
            and the consideration of ‘the fault of parties and nonparties to a civil action[.]”);
            Stratford v. Brown, 2018 WL 5649901, at *4 (S.D.W. Va. Oct. 31, 2018) (“Under West
            Virginia law, the fault of parties and nonparties alike may be considered when the trier
            of fact is assessing percentage of fault.”).

     183.   In “all actions involving fault of more than one person,” for purposes of allocating fault
            the Court “may determine that two or more persons are to be treated as a single person.”
            W. Va. Code § 55-7-13d(a)(6).

     184.   The statutory language is undeniably broad, applying “[i]n any action based on tort or
            any other legal theory seeking damages.” W. Va. Code § 55-7-13a(b). Either
            circumstance applies to Plaintiffs’ claim here.


                                                 152
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 159 of 258 PageID #: 67186




      185.   First, West Virginia law considers public nuisance a tort. Kermit Lumber, 200 W.Va.
             at 245 n.29, 488 S.E.2d at 925 n.29.

      186.   Second, Plaintiffs are seeking money damages in the form of future costs. Plaintiffs’
             description of their proposed remedy as “abatement damages,” as opposed to
             “damages” does not remove Plaintiffs’ claim from West Virginia’s contribution statute.
             Future damages are a component of overall compensatory damages. See, e.g., Syl. Pt.
             9, Jordan v. Bero, 158 W. Va. 28, 29, 210 S.E.2d 618, 623 (1974) (“The permanency
             or future effect of any injury must be proven with reasonable certainty in order to permit
             a jury to award an injured party future damages.”).

      187.   The West Virginia Supreme Court’s recent decision in State ex rel. AmerisourceBergen
             Drug Corp. v. Moats, 859 S.E.2d 374 (W. Va. 2021), is not to the contrary. In that
             case, the Supreme Court stated that “injunctive relief is frequently the means by which
             a public nuisance is prevented or abated,” and recognized that there is substantial case
             law in support of the proposition that where, as here, a plaintiff requests a payment of
             money, the claims are legal rather than equitable. See id.at 384–85. Ultimately, the
             Supreme Court ruled only that “we cannot say now that the Panel’s ruling—that
             Plaintiffs’ public nuisance claims are not legal claims for damages … that are subject
             to the [non-party fault statute]—is so clear-cut, or so plainly in contravention of a clear
             legal mandate as to merit issuance of the extraordinary remedy of prohibition.” Id. at
             385. The Supreme Court did not resolve the question of whether the plaintiffs’ public
             nuisance claims in that action or any other are legal or equitable under West Virginia
             law, but rather left that determination for a future appeal. 12

XI.      Res Judicata and Release

      188.   The State of West Virginia, acting through the West Virginia Attorney General’s
             Office, previously brought suit against AmerisourceBergen, Cardinal Health and
             McKesson for opioid-related harms.

      189.   The State settled its lawsuit against AmerisourceBergen and Cardinal Health in 2012.
             At that time, the State separately released all claims “which [it] has asserted or could
             have asserted on its own behalf or in its parens patriae capacity that the State now has
             or may have in the future against [AmerisourceBergen and Cardinal Health] growing
             out of, relating to, or concerning” the State’s lawsuit. It did so for “each and every”
             State agency, department and instrumentality, including “any agency, person, or other
             entity claiming by or through them or any of them.”

      190.   The State settled its lawsuit against McKesson in 2019. At that time, the West Virginia
             Attorney General, acting on behalf of “all of the citizens and entities of the State,”

12
  Notably, despite the high legal standard, multiple justices—including Chief Justice Jenkins—
authored a partial dissent arguing that the non-party fault statute does apply to the plaintiff’s public
nuisance claims because they are legal in nature, and that the Supreme Court should have issued a
writ of prohibition enjoining the Panel’s order below. See State ex rel. AmerisourceBergen Drug
Corp., 859 S.E.2d at 388–92.


                                                  153
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 160 of 258 PageID #: 67187




          entered into a settlement agreement with each Defendant to resolve finally and
          completely “all claims” that could have been asserted in its litigation against that
          Defendant “arising out of Defendant’s conduct as a distributor of pharmaceuticals in
          the State of West Virginia.”

   191.   Plaintiffs’ claims against AmerisourceBergen, Cardinal Health and McKesson are
          based on the same misconduct alleged in the State’s prior lawsuits against
          Defendants—namely, alleged misconduct arising out of wholesale pharmaceutical
          distribution in West Virginia and its constituent counties and municipalities.

   192.   “[A] suit can be barred by the earlier settlement of another suit in either of two ways:
          res judicata or release.” Nottingham Partners v. Trans-Lux Corp., 925 F.2d 29, 31–32
          (1st Cir. 1991).

   193.   Res judicata, or claim preclusion, bars a subsequent suit when (1) there was “a final
          adjudication on the merits in the prior action”; (2) “the two actions … involve either
          the same parties or persons in privity with those same parties”; and (3) “the cause of
          action identified for resolution in the subsequent proceeding either [is] identical to the
          cause of action determined in the prior action or [is] such that it could have been
          resolved, had it been presented, in the prior action.” Dan Ryan Builders, Inc. v. Crystal
          Ridge Dev., Inc., 239 W.Va. 549, 560, S.E.2d 519, 530 (2017).

   194.   For release, “[w]hen a consent judgment entered upon settlement by the parties of an
          earlier suit is invoked by a defendant as preclusive of a later action, the preclusive effect
          of the earlier judgment is determined by the intent of the [settling] parties.” Keith v.
          Aldridge, 900 F.2d 736, 740 (4th Cir. 1990).

   195.   The State of West Virginia released Plaintiffs’ claims against Defendants.

XII.   Resolution of Pending Evidentiary Motions

   196.   Several evidentiary motions made by the parties remained pending before the Court at
          the close of evidence. Based on its consideration of the parties’ briefing, oral argument
          (as applicable), and all other relevant materials, the Court hereby rules as follows:

          a. McKesson Corporation’s Motion to Prohibit Plaintiffs’ Improper Use of Testimony
             of McKesson Witness Nathan Hartle (ECF No. 1298) is GRANTED;

          b. Defendants’ Motion to Exclude the Rule 30(b)(6) Deposition Testimony of Thomas
             Prevoznik (ECF No. 1310) is GRANTED;

          c. Defendants’ Renewed Daubert Motion to Exclude the Opinions of James E.
             Rafalski (ECF No. 1385; see also 5/27 Tr. 52:16–57:4 (oral motion)) is
             GRANTED;




                                                154
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 161 of 258 PageID #: 67188




         d. Defendants’ Daubert Motion to Exclude the Opinions of Jakki Mohr (6/11 Tr.
            79:3–83:1 (oral motion)) is GRANTED;

         e. Defendants’ Renewed Daubert Motion to Exclude the Opinions of Thomas
            McGuire (6/17 Tr. at 78:4–82:21 (oral motion)) is GRANTED;

         f. Defendants’ Renewed Daubert Motion to Exclude the Opinions of G. Caleb
            Alexander (6/29 Tr. at 44:2–49:5 (oral motion)) is GRANTED;

         g. Defendants’ Renewed Daubert Motion to Exclude the Opinions of George Barrett
            (6/29 Tr. at 209:16–211:13 (oral motion)) is GRANTED;

         h. Defendants Motion for Admission of Plaintiffs’ Judicial Admissions Concerning
            Manufacturer Conduct (ECF No. 1462; see also 7/12 Tr. at 163:2–164:24 (oral
            motion)) is GRANTED;

         i. Plaintiffs’ Motion for Reconsideration of Exclusion of Declaration of Defendant
            Cardinal Health, Inc. on Confidential Trade Secret Status of its ACROS [sic] Data
            (ECF No. 1397) is DENIED;

         j. Plaintiffs’ Motion to Take Judicial Notice (ECF No. 1433) is:

                i. GRANTED insofar as the Court will take judicial notice of the documents
                   identified at ECF Nos. 1433-5, 1433-6, 1433-7, 1433-12; and

                ii. otherwise DENIED.

         k. Plaintiffs’ Trial Memorandum Regarding Admissibility of P-00045, the Cegedim
            Dendrite Audit of Cardinal Health’s Suspicious Order Monitoring System (ECF
            No. 1435), which seeks reconsideration of the Court’s order excluding P-00045, is
            DENIED;

         l. Plaintiffs’ Trial Memorandum Regarding Admissibility of Letters from the
            DOJ/DEA to McKesson (ECF No. 1437), which seeks reconsideration of the
            Court’s order excluding P-00018, P-00199, P-00121, and P-00122, is DENIED.




                                           155
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 162 of 258 PageID #: 67189




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,

       Plaintiff,
                                            Civil Action No. 3:17-01362
 v.                                         Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


 CABELL COUNTY COMMISSION,

       Plaintiff,                           Civil Action No. 3:17-01665
                                            Hon. David A. Faber
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


      APPENDIX A: ADDITIONAL WITNESS-SPECIFIC FINDINGS OF FACT




                                      156
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 163 of 258 PageID #: 67190




                    ADDITIONAL WITNESS-SPECIFIC FINDINGS OF FACT 13

I.           Robert “Corey” Waller

       1.       Corey Waller is a physician and Associate Professor at Michigan State University. See
                5/4 Tr. (Waller) at 11:17–23, 12:15–25.

       2.       Dr. Waller was qualified as an expert in the fields of neuroscience, addiction, and pain.
                See 5/4 Tr. (Waller), at 20:3–5.

       3.       Dr. Waller did not offer any testimony concerning Defendants’ conduct in
                Cabell/Huntington or anywhere else.

       4.       Dr. Waller did not offer any testimony concerning whether Defendants caused any
                harm to Huntington or Cabell County resulting from legal or illegal opioids.

II.          David Courtwright

       5.       David Courtwright is a historian who taught at the University of North Florida and
                other institutions before retiring in 2019. See 5/5 Tr. (Courtwright), at 10:23–4.

       6.       Dr. Courtwright was qualified as an expert in the history of opiate use and abuse in
                drug policy. See 5/5 Tr. (Courtwright) at 18:1–3.

       7.       Dr. Courtwright testified only to events and activities prior to the passage of the
                Controlled Substances Act in 1970. See generally 5/5 Tr. (Courtwright) at 10:6–44:15.

       8.       Dr. Courtwright did not offer any testimony concerning Defendants’ conduct in
                Cabell/Huntington or anywhere else.

       9.       Dr. Courtwright did not offer any testimony concerning whether Defendants caused
                any harm to Huntington or Cabell County resulting from legal or illegal opioids.

III.         Rahul Gupta

       10.      Rahul Gupta served as Physician Director, Local Health Officer, and Executive
                Director of the Kanawha-Charleston Health Department from March 2009 to
                December 2014. See 5/5 Tr. (Gupta) at 47:2–5. Dr. Gupta also served as the
                Commissioner for the Bureau of Public Health and Human Resources and the State
                Health Officer for the State of West Virginia from January 2015 to November 2018.
                See id. at 47:9–12.



13
  This appendix contains additional witness-specific findings of fact concerning Plaintiffs’ fact
and expert witnesses and Defendants’ non-company witnesses. Findings of fact concerning
Defendants’ company witnesses can be found in Defendants’ company-specific sections. See
generally Appendix B–D.


                                                    157
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 164 of 258 PageID #: 67191




      11.      Dr. Gupta did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      12.      Dr. Gupta did not offer any testimony concerning whether Defendants caused any harm
               to the Huntington or Cabell County resulting from legal or illegal opioids.

      13.      During his years heading the State Board of Health, Dr. Gupta oversaw the preparation
               of a series of reports analyzing the opioid crisis and recommending steps that could be
               taken to address the crisis. The reports did not make any recommendations concerning
               Distributors. He asserted that his reports did not address Distributors because they are
               not within the purview of the Bureau of Public Health and that the Bureau of Public
               Health does not regulate Distributors, see, e.g., 5/6 Tr. (Gupta) at 11:9–19, but the
               reports do make recommendations concerning numerous entities that do not fall within
               the purview of the Bureau of Public Health, including the Department of Corrections,
               the Board of Pharmacy, the judicial branch, and the state legislature. See id. at 11:24–
               13:24.

      14.      Dr. Gupta is a retained expert for the plaintiffs in the West Virginia state MLP opioid
               cases. See 5/6 Tr. (Gupta) at 38:8–10. Dr. Gupta is paid approximately $500 per hour
               for his work as a retained expert in the state MLP opioid cases. See id. at 38:13–17.

      15.      In 2018, Dr. Gupta spoke at an “Opioid Crisis Summit” hosted by plaintiffs’ law firms.
               See 5/6 Tr. (Gupta) at 41:24–42:10.

IV.         Connie Priddy

      16.      Connie Priddy is the Director of Quality Compliance at Cabell County EMS and the
               Program Coordinator for the Huntington Quick Response Team (“QRT”). See 5/6 Tr.
               (Priddy), at 182:23–183:5. Ms. Priddy is also a licensed nurse. See id. at 184:20–
               185:1.

      17.      Ms. Priddy did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      18.      Ms. Priddy did not offer any testimony concerning whether Defendants caused any
               harm to Huntington or Cabell County resulting from legal or illegal opioids.

      19.      Ms. Priddy did not offer any testimony that existing treatment options in
               Cabell/Huntington lacked capacity. Instead, she testified that “most generally” the
               Huntington Quick Response Team is able to find a treatment bed for every person in
               need. See 5/6 Tr. (Priddy), at 231:14–16.

      20.      Ms. Priddy is unaware of anyone who has tried to determine the percentage of opioids
               in Cabell County that were taken for something other than a legitimate medical
               purpose. See 5/6 Tr. (Priddy), at 226:23–227:2.




                                                   158
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 165 of 258 PageID #: 67192




      21.      To the extent an individual overdoses on a prescription opioid, Cabell County EMS
               does not attempt to determine the pharmacy that dispensed that prescription or the
               distributor that serves that pharmacy. See 5/6 Tr. (Priddy), at 227:3–9.

      22.      To the extent an individual overdoses on an illicit opioid, Cabell County EMS does not
               attempt to determine whether that individual ever had a valid prescription for an opioid
               medication. See 5/6 Tr. (Priddy), at 227:10–14.

      23.      All Cabell County EMS suspected overdoses are categorized the same way, regardless
               of what the suspected drug is, and Cabell County EMS does not record how many
               suspected overdose runs were due to opioids versus other substances. See 5/6 Tr.
               (Priddy) at 224:2–7, 224:14–18, 225:2–8.

V.          Jan Rader

      24.      Jan Rader is the Huntington Fire Chief, and is also a nurse. See 5/7 Tr. (Rader) at
               26:14–19, 27:16–19, 29:13–15.

      25.      Chief Rader has been with the Huntington Fire Department for 27 years. See 5/7 Tr.
               (Rader), at 27:24–28:1.

      26.      Chief Rader did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      27.      Chief Rader did not offer any testimony concerning whether Defendants caused any
               harm to the Huntington or Cabell County resulting from legal or illegal opioids.

VI.         Craig McCann

      28.      Craig McCann is a data analyst at Securities Litigation and Consulting Group, Inc. See
               5/10 Tr. (McCann) at 9:1–8.

      29.      Dr. McCann was qualified as an expert on data processing, validating, reconciling, and
               summarizing large datasets as they relate to ARCOS and related governmental datasets.
               See 5/10 Tr. (McCann) at 20:3–7.

      30.      Dr. McCann did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      31.      Dr. McCann did not offer any testimony concerning whether Defendants caused any
               harm to the Huntington or Cabell County resulting from legal or illegal opioids.

      32.      Dr. McCann is not an epidemiologist, a medical doctor or a pharmacist, nor is he an
               expert on the medical needs for prescription opioids. See 5/11 Tr. (McCann) at 65:19–
               66:2.

      33.      Dr. McCann has not studied the medical needs of Cabell/Huntington. See 5/11 Tr.
               (McCann) at 66:3–5.


                                                   159
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 166 of 258 PageID #: 67193




   34.   Dr. McCann did not know how many prescription opioids should have been distributed
         to Cabell/Huntington. See 5/11 Tr. (McCann) at 66:6–9.

   35.   Dr. McCann did not perform any analysis to understand why the per capita distribution
         in Huntington and Cabell County was higher than the state and national averages. See
         5/11 Tr. (McCann) at 130:11–18.

   36.   In assessing shipment data, Dr. McCann did not consider the relationship of
         prescription levels to distribution levels. See 5/11 Tr. (McCann) at 139:11–15.

   37.   Dr. McCann did not make any adjustments to his per capita distribution figures to
         account for overall prescription usage rates nationally, in West Virginia, or in
         Huntington/Cabell. See 5/11 Tr. (McCann) at 175:3–6.

   38.   Dr. McCann could say whether or not all of the shipment charts he showed to the Court
         during his direct examination show over-supply or under-supply of prescription
         opioids. See 5/11 Tr. (McCann) at 66:10–13.

   39.   Dr. McCann was not aware of any evidence that Defendants distributed to pharmacies
         that were not licensed by DEA or that were not licensed by the West Virginia Board of
         Pharmacy. See 5/11 Tr. (McCann) at 69:12–16, 182:21–183:7; see also 5/12 Tr.
         (McCann) at 65:14–18.

   40.   Dr. McCann was not aware of any shipments that were shipped to a pharmacy without
         an order placed by the pharmacy for that shipment. See 5/12 Tr. (McCann) at 65:19–
         23.

   41.   Dr. McCann was not aware of any pills that any distributor shipped that was dispensed
         without a valid prescription. See 5/11 Tr. (McCann) at 183:8–11.

   42.   Dr. McCann was not aware of any evidence that the distribution of prescription opioids
         reflected in the ARCOS data exceeded prescriptions written by doctors. See 5/11 Tr.
         (McCann) at 183:12–15.

   43.   Dr. McCann did not identify any of Defendants’ pharmacy customers as pill mills. See
         5/11 Tr. (McCann) at 183:16–20.

   44.   Plaintiffs’ counsel selected the specific pharmacies that Dr. McCann included in his
         summary charts. 5/12 Tr. (McCann) at 13:14–25, 56:20–25.

   45.   The specific pharmacies included in Dr. McCann’s summary charts were not selected
         as average pharmacies. See 5/12 Tr. (McCann) at 18:16–20.

   46.   Dr. McCann used the wrong dataset to perform his suspicious order “flagging”
         methodologies, and therefore the results of those methodologies are not reliable and
         cannot be credited.




                                            160
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 167 of 258 PageID #: 67194




           a. To perform his suspicious order “flagging” methodologies, Dr. McCann uses
              shipment data from DEA’s ARCOS database as supplemented by distributors’
              transactional data. See 7/8 Tr. (Boberg) at 161:13–21, 162:15–20.

           b. Dr. McCann’s dataset includes only shipment data, not data on all orders received
              by distributors. See 7/8 Tr. (Boberg) at 162:15–20.

           c. By using shipment data, Dr. McCann ignores orders that were placed but not
              shipped, which can include blocked orders for regulatory reasons, as well as orders
              for out-of-stock products, or orders that aren’t shipped due to other issues, such as
              a customer’s financial or credit issues. See 7/8 Tr. (Boberg) at 162:21–163:9.

           d. The orders that McKesson and other distributors blocked under their suspicious
              order monitoring programs are not included in Dr. McCann’s dataset. See 7/8 Tr.
              (Boberg) at 164:5–17.

           e. By using shipment data instead of all order data, Dr. McCann skews the results of
              his algorithms, because the orders that are not in the data are likely to be the ones
              that the algorithm is trying to flag—such as the largest orders that were blocked for
              size—and exclusion of those orders changes the flagging results for the remaining
              orders when trying to identify, for example, things like what is an “unusual size”
              order. See 7/8 Tr. (Boberg) at 164:18–165:15.

   47.     Dr. McCann has testified as an expert witness for the plaintiffs in multiple opioid
           litigations, and in total has been compensated roughly $5 to $6 million. See 5/11 Tr.
           (McCann) at 183:24–184:14.

VII.     Joseph Werthammer

   48.     Joseph Werthammer is a pediatrician with a subspecialty in neonatology, and currently
           works as a full-time neonatologist. See 5/21 Tr. (Werthammer), at 9:10–17, 10:5–7.

   49.     Dr. Werthammer practices at the Cabell-Huntington Hospital and the School of
           Medicine at Marshall University. See 5/21 Tr. (Werthammer), at 10:2–4.

   50.     Dr. Werthammer did not offer any testimony concerning Defendants’ conduct in
           Cabell/Huntington or anywhere else.

   51.     Dr. Werthammer did not offer any testimony concerning whether Defendants caused
           any harm to the Huntington or Cabell County resulting from legal or illegal opioids.

VIII. Scott Lemley

   52.     Scott Lemley is the Director of Innovation for the City of Huntington. 5/21 Tr.
           (Lemley) at 112:4–13. He previously worked as a Criminal Intelligence Analyst for
           the Huntington Police Department and as a member of the Mayor’s Office of Drug
           Control Policy from 2010–2017. See id. at 112:22–113:6.



                                               161
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 168 of 258 PageID #: 67195




   53.   Mr. Lemley did not offer any testimony concerning Defendants’ conduct in
         Cabell/Huntington or anywhere else.

   54.   Mr. Lemley did not offer any testimony concerning whether Defendants caused any
         harm to Huntington or Cabell County resulting from legal or illegal opioids.

   55.   Mr. Lemley compiles statistical data on drug overdose deaths, but there is no way to
         know from Mr. Lemley’s statistics whether an opioid present in someone’s system was
         the cause of death if there were other drugs present. See 5/21 Tr. (Lemley) at 231:19–
         23.

   56.   There is no way to know from Mr. Lemley’s statistics whether a person who overdosed
         was ever prescribed opioids. See 5/21 Tr. (Lemley) at 231:24–232:2.

   57.   There is no way to know from Mr. Lemley’s statistics whether an overdose victims
         ever used a medication distributed by any of the Defendants. See 5/21 Tr. (Lemley) at
         232:3–11.

   58.   Mr. Lemley never calculated statistics relating to the Defendants.        See 5/21 Tr.
         (Lemley) at 200:23–201:1.

   59.   The Mayor’s Office of Drug Control Policy (“MODCP”) was instituted in late 2014
         “to help deal with the addiction issues that we had going on in Huntington to find
         innovative and creative ideas on how to address these, to determine the scope of the
         problem.” 5/21 Tr. (Lemley) at 136:11–23. The MODCP was discontinued in 2017.
         See id. at 143:20–22, 195:24–196:1.

   60.   Mr. Lemley was responsible for compiling the Mayor’s Office of Drug Control Policy’s
         2015 strategic plan, 5/21 Tr. (Lemley) at 164:15–24, and reviewed the Mayor’s Office
         of Drug Control Policy’s 2017 strategic plan “to ensure it was factually accurate.” 5/21
         Tr. (Lemley) at 164:15–24

   61.   The MODCP’s 2015 strategic plan did not make any recommendations concerning the
         amount of opioids a wholesaler could ship, did not make any recommendation to
         require any new reporting by wholesale distributors, and did not propose to make any
         change in state law that related in any way whatsoever to wholesale drug distributors.
         5/21 Tr. (Lemley) at 210:11–14, 210:23–25, 211:1–4. In fact, the MODCP’s 2015
         strategic plan did not mention wholesale distributors at all. See id. at 211:17–21.

   62.   The MODCP’s 2017 strategic plan did not make any recommendations concerning the
         amount of opioids a wholesaler could ship, did not make any recommendation to
         require any new reporting by wholesale distributors, and did not make any
         recommendation of new licensure requirements for wholesale distributors. 5/21 Tr.
         (Lemley) at 218:2–5, 218:15–20. In fact, the MODCP’s 2017 strategic plan did not
         mention wholesale distributors at all. See id. at 218:21–25.




                                             162
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 169 of 258 PageID #: 67196




IX.         James Rafalski

      63.      James Rafalski previously was employed as a DEA Diversion Investigator from 2004
               to 2017. See 5/26 Tr. (Rafalski) at 15:21–16:9, 124:3–6.

      64.      Plaintiffs tendered Mr. Rafalski as an expert witness, but the Court reserved judgment
               on whether Mr. Rafalski was qualified. See 5/26 Tr. (Rafalski) at 32:20–23, 33:9–15,
               43:12-2 .

      65.      Mr. Rafalski did not employ a reliable methodology and his criticisms of Defendants
               were not credible. See supra Findings ¶¶ 153–165.

      66.      Mr. Rafalski evaluated only the three distributors who are defendants in this case. See
               5/26 Tr. (Rafalski) at 116:4-6. He did not evaluate any of the other participants in the
               closed system of distribution in Cabell/Huntington, including manufacturers, other
               distributors, or pharmacies. See id. at 116:7–12.

      67.      Mr. Rafalski did not offer any testimony or opinions concerning Defendants’ conduct
               in Cabell/Huntington.

      68.      Mr. Rafalski has not performed any calculation to estimate actual diversion of
               prescription opioids. See 5/26 Tr. (Rafalski) at 250:10–17.

      69.      Mr. Rafalski did not know how many orders meeting the regulatory definition of a
               suspicious order have been diverted over time. See 5/26 Tr. (Rafalski) at 205:18–22.

      70.      Mr. Rafalski was unaware of DEA ever telling any distributor that the level of
               distribution into Huntington/Cabell was excessive or improper. See 5/26 Tr. (Rafalski)
               at 179:4–8.

      71.      Mr. Rafalski did not evaluate whether the pharmacies in Cabell/Huntington were
               complying with their legal obligations. See 5/26 Tr. (Rafalski) at 134:20–25.

      72.      Mr. Rafalski did not review pharmacy records, how the records were maintained, or
               whether pharmacies dispensed opioids in accordance with their corresponding
               responsibility. See 5/26 Tr. (Rafalski) at 135:1–7.

      73.      Mr. Rafalski did not offer any opinions about whether diversion occurred at a pharmacy
               level. See 5/26 Tr. (Rafalski) at 135:8–13. Nor did he identify any diversion at the
               pharmacy level. Id.

      74.      Mr. Rafalski could not identify any pills shipped by Defendants that went to a pill mill
               doctor or to fill an improper prescription. See 5/26 Tr. (Rafalski) at 130:9–131:2.

      75.      Mr. Rafalski’s flagging analysis is based on an erroneous assumption that no due
               diligence was performed on orders exceeding a threshold. See 5/26 Tr. (Rafalski) at
               101:22–102:3.



                                                   163
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 170 of 258 PageID #: 67197




      76.      Mr. Rafalski does not know how many cancer patients, patients recovering from
               surgery, or patients receiving end of life care would be deprived of medications if the
               orders he asserted should have been blocked were not shipped by Defendants. See 5/26
               Tr. (Rafalski) at 217:2–7, 218:1–20.

X.          Chuck Zerkle

      77.      Charles “Chuck” Zerkle currently serves as Cabell County Sheriff, and was first elected
               to that position in 2016. 5/27 Tr. (Zerkle) at 84:12–16, 85:4–8.

      78.      Sheriff Zerkle did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      79.      Sheriff Zerkle did not offer any testimony concerning whether Defendants caused any
               harm to Huntington or Cabell County resulting from legal or illegal opioids.

XI.         Lyn O’Connell

      80.      Lyn O’Connell works for the Joan C. Edwards School of Medicine as the Associate
               Director of Addiction Sciences. See 5/27 Tr. (O’Connell) at 192:14-16.

      81.      Dr. O’Connell did not offer any testimony concerning Defendants’ conduct in
               Cabell/Huntington or anywhere else.

      82.      Dr. O’Connell did not offer any testimony concerning whether Defendants caused any
               harm to Huntington or Cabell County resulting from legal or illegal opioids.

      83.      Dr. O’Connell did not testify as to specific treatment capacity numbers and did not
               quantify any needs for funding for any opioid-related programs.

XII.        Joseph Rannazzisi

      84.      Joseph Rannazzisi worked at DEA from March 1986 to October 2015. See 6/7 Tr.
               (Rannazzisi) at 165:2–3. He was head of DEA’s Office of Diversion Control for ten
               years, from July 2005 to October 2015. See id. at 165:7–8; see also 6/8 Tr. (Rannazzisi)
               at 211:23–213:2.

      85.      In his role at DEA, Mr. Rannazzisi oversaw all major pharmaceutical investigations
               performed by DEA, clandestine lab operations, promulgating regulations, and the
               aggregate production quota. See 6/7 Tr. (Rannazzisi) at 172:22–173:10.

      86.      Mr. Rannazzisi had no interactions with distributors of controlled substances before
               2006 and no knowledge of DEA’s interactions with distributors before 2006. See 6/9
               Tr. (Rannazzisi) at 14:19–15:6.

      87.      Since 2017, Mr. Rannazzisi has made about $860,000 testifying as an expert witness
               on behalf of the plaintiffs in opioid litigation. See 6/8 Tr. (Rannazzisi) at 208:3–8.




                                                   164
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 171 of 258 PageID #: 67198




   88.   Mr. Rannazzisi had no knowledge of any distributions into Cabell/Huntington. See
         6/10 Tr. (Rannazzisi) at 23:5–9.

   89.   Mr. Rannazzisi could not identify any orders that were shipped into Cabell/Huntington
         that DEA believed should have been blocked by one of the Defendants but were not.
         See 6/9 Tr. (Rannazzisi) at 14:6–17.

   90.   Mr. Rannazzisi admitted that he could not identify any occasion “where [he] or
         someone at DEA told one of the distributors in this case that they should stop supplying
         to a pharmacy in Huntington or Cabell because of a DEA registered doctor whose
         prescriptions were being filled at that pharmacy.” See 6/9 Tr. (Rannazzisi) at 99:10–
         16.

   91.   Mr. Rannazzisi admitted that he could not identify any instance where any Defendant
         “supplied controlled substances to a Huntington or Cabell County pharmacy that was
         not registered with the DEA.” See 6/9 Tr. (Rannazzisi) at 151:19–23.

   92.   Mr. Rannazzisi admitted that he could not identify any instance where any Defendant
         “supplied prescription opioids to a DEA licensed pharmacy in Huntington or Cabell
         that the DEA had warned the distributor not to supply.” See 6/9 Tr. (Rannazzisi) at
         151:24–152:3.

   93.   While in government, Mr. Rannazzisi testified approximately 50-70 times that
         medicine cabinet diversion was the primary source of diversion of prescription opioids
         in the United States. See 6/10 (Rannazzisi) at 88:13–89:21. He confirmed that this
         was the official view of DEA. See id. at 89:11–14. On re-direct examination, he
         testified he did not believe what he had repeatedly testified to under oath. See id. at
         89:15-21.

XIII. Gordon Smith

   94.   Gordon Smith is a public health epidemiologist at the West Virginia University School
         of Public Health. See 6/10 Tr. (Smith) at 97:21–25.

   95.   Dr. Smith was qualified as an expert on the subject of epidemiology, drug overdoses,
         and overdose data and trends for the State of West Virginia and Cabell County. See
         6/10 Tr. (Smith) at 114:11–14.

   96.   Dr. Smith did not offer any testimony concerning Defendants’ conduct in
         Cabell/Huntington or anywhere else.

   97.   Dr. Smith did not offer any testimony concerning whether Defendants caused any harm
         to Huntington or Cabell County resulting from legal or illegal opioids.

   98.   Dr. Smith did not offer any opinions about the number of prescription opioid overdoses
         for the period prior to 2001. See 6/10 Tr. (Smith) at 157:15–18.




                                             165
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 172 of 258 PageID #: 67199




   99.    Dr. Smith’s analysis did not consider the source (illicit versus prescription) of any
          opioid found in overdose data; he simply identified the molecule(s) present at the time
          of death. See 6/10 Tr. (Smith) at 134:15–135:2.

   100.   Dr. Smith could not distinguish between drugs sourced from a trafficking organization
          versus sourced from a pharmacy. See 6/10 Tr. (Smith) 155:15–156:1.

   101.   Dr. Smith did not offer any opinion that drugs involved in overdose deaths originated
          from any defendant in this case. See 6/10 Tr. (Smith) at 156:2–7.

   102.   Dr. Smith did not consider whether an individual decedent may have used prescription
          opioids as prescribed versus using them in a non-prescribed manner. See 6/10 Tr.
          (Smith) at 163:7–15.

   103.   Dr. Smith did not try to evaluate how many overdose deaths were associated with
          prescription opioids that had been prescribed legitimately versus obtained by illicit
          means. See 6/10 Tr. (Smith) at 163:16–164:8.

   104.   Dr. Smith testified that there is no way to distinguish between prescription and illicit
          fentanyl based on toxicology reports alone, but Dr. Smith did not consider additional
          sources. See 6/10 Tr. (Smith) at 178:22–179:10.

   105.   Dr. Smith had no reason to dispute the statement, in a study he relied on, that the
          “majority of persons using prescription pain relievers for non-medial indications report
          receiving their drugs for free from a friend or relative.” See 6/10 Tr. (Smith) at 185:7–
          24.

   106.   Dr. Smith’s data undercounts heroin and illicit fentanyl deaths.

          a. Heroin deaths may be misattributed in death certificate data to (prescription)
             morphine deaths because heroin metabolizes into morphine. See 6/10 Tr. (Smith)
             at 165:6–166:16.

          b. Dr. Smith did not know how many heroin deaths were misattributed to morphine
             deaths. See 6/10 Tr. (Smith) at 166:21–167:7.

          c. Dr. Smith confirmed that an example death certificate shown to him for a Cabell
             County decedent was counted as a morphine (prescription) death, despite findings
             from the medical examiner indicating heroin use. See 6/10 Tr. (Smith) at 173:1–
             177:7.

   107.   Despite acknowledging that heroin deaths can be undercounted based only on
          toxicology reports, Dr. Smith did not look at any individual death certificates or law
          enforcement records to reach his conclusion that the presence of heroin prior to 2011
          was small. See 6/10 Tr. (Smith) at 177:9–17.

   108.   Dr. Smith was unaware of DEA reports indicating that illicit fentanyl was present in
          the United States as early as 2005 when forming his opinion that any illicit fentanyl


                                              166
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 173 of 258 PageID #: 67200




          deaths prior to 2014 should be attributed to prescription fentanyl. See 6/10 Tr. (Smith)
          at 140:19–141:8, 179:11–17, 179:24–180:25, 181:25–182:3.

   109.   Dr. Smith did not know if the rate of prescription use in decedents is the same, higher,
          or lower than the rate of prescription drug use in the general public. See 6/10 Tr.
          (Smith) at 186:19–24.

   110.   Dr. Smith was aware that academic literature has linked a reduction in the amount of
          prescription opioids available, due to a decline in prescribing by physicians with an
          increase in the use of heroin. See 6/10 Tr. (Smith) at 212:16–21, 213:9–15.

XIV. Jakki Mohr

   111.   Jakki Mohr is a Professor of Marketing at the University of Montana. See 6/10 Tr.
          (Mohr) at 227:24–228:2.

   112.   Dr. Mohr was qualified as an expert in the field of marketing. See 6/10 Tr. (Mohr) at
          234:23–24.

   113.   Dr. Mohr did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington. See 6/11 Tr. (Mohr) at 98:21–25.

   114.   Dr. Mohr did not offer any testimony concerning whether Defendants caused any harm
          to Huntington or Cabell County resulting from legal or illegal opioids. See 6/11 Tr.
          (Mohr) at 97:23–98:3.

   115.   Dr. Mohr offered no opinion that any marketing materials or marketing
          communications by any of Defendants were false or misleading. See 6/11 Tr. (Mohr)
          at 96:11–15, 97:3–5, 123:22–124:2.

   116.   Dr. Mohr offered no opinion that any of Defendants’ marketing activities was unlawful
          or improper. See 6/11 Tr. (Mohr) at 112:19–21, 124:3–10.

   117.   Dr. Mohr testified that the marketing activities engaged in by the Defendants are typical
          across many industries. See 6/11 Tr. (Mohr) at 112:22–113:3, 127:3–23.

   118.   Dr. Mohr did not evaluate the effect of Defendants’ marketing activities on sales of
          prescription opioids. See 6/11 Tr. (Mohr) at 97:6–13.

   119.   Dr. Mohr did not evaluate the effect of Defendants’ marketing activities on any
          pharmacy in Huntington or Cabell. See 6/11 Tr. (Mohr) at 97:22–98:3.

   120.   Dr. Mohr did not identify any instance where a Defendant advertised a manufacturer’s
          opioid product to a retail pharmacy in Huntington or Cabell. See 6/11 Tr. (Mohr) at
          98:21–25.

   121.   Dr. Mohr offered no opinion on the impact of any continuing medical education
          program on prescription opioid sales. See 6/11 Tr. (Mohr) at 139:17–25.


                                              167
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 174 of 258 PageID #: 67201




   122.   The marketing activities of Defendants that Dr. Mohr reviewed were directed to
          pharmacies, not patients or doctors. See 6/11 Tr. (Mohr) at 94:14–95:2.

XV.   Katherine Keyes

   123.   Katherine Keyes is an Associate Professor of Epidemiology at Columbia University’s
          Mailman School of Public Health. See 6/11 Tr. (Keyes) at 150:20–151:3.

   124.   Dr. Keyes was qualified as an expert in the field of epidemiology, specializing in opioid
          use, Opioid Use Disorder, and related harms. See 6/11 Tr. (Keyes) at 160:16–18.

   125.   Dr. Keyes did not evaluate any specific distributors. See 6/14 Tr. (Keyes) at 21:19–23.

   126.   Dr. Keyes’s expert report does not mention McKesson, Cardinal Health, or
          AmerisourceBergen. See 6/14 Tr. (Keyes) at 21:24–22:1.

   127.   Dr. Keyes had no knowledge of the operations of McKesson, Cardinal Health, or
          AmerisourceBergen specifically in Cabell and Huntington. See 6/14 Tr. (Keyes) at
          25:17–23.

   128.   Dr. Keyes did not undertake any analysis of the pain needs in Cabell/Huntington. See
          6/14 Tr. (Keyes) at 20:8–10.

   129.   Dr. Keyes did not evaluate how many prescription opioid pills are needed to meet the
          medical needs in Cabell/Huntington. See 6/14 Tr. (Keyes) at 18:22–19:19.

   130.   Dr. Keyes did not assess any individual distributor’s contribution to opioid supply
          relative to other distributors. See 6/14 Tr. (Keyes) at 23:22–25.

   131.   Dr. Keyes did not evaluate how many opioids McKesson, Cardinal Health, or
          AmerisourceBergen shipped into Huntington and Cabell County. See 6/14 Tr. (Keyes)
          at 24:1–9.

   132.   Dr. Keyes did not offer any opinion as to how many opioids McKesson, Cardinal
          Health, or AmerisourceBergen shipped to any specific pharmacy in Huntington or
          Cabell County. See 6/14 Tr. (Keyes) at 26:7–10.

   133.   Dr. Keyes was unaware of any occasion where McKesson, Cardinal Health, or
          AmerisourceBergen shipped opioids in excess of the quotas set by DEA. See 6/14 Tr.
          (Keyes) at 26:18–22.

   134.   Dr. Keyes was unaware of any occasion where McKesson, Cardinal Health, or
          AmerisourceBergen shipped opioids into Huntington or Cabell County in excess of the
          levels prescribed by doctors. See 6/14 Tr. (Keyes) at 27:4–7.

   135.   Dr. Keyes did not review the content of any distributor’s Suspicious Order Monitoring
          Program. See 6/14 Tr. (Keyes) at 25:24–26:2.




                                              168
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 175 of 258 PageID #: 67202




   136.   Dr. Keyes did not review any specific orders for prescription opioids made by
          pharmacies in Huntington or Cabell County. See 6/14 Tr. (Keyes) at 26:3–6.

   137.   Dr. Keyes could not identify a single prescription opioid distributed by the Defendants
          in Cabell County or Huntington that should have been investigated and not shipped.
          See 6/14 Tr. (Keyes) at 26:11–17.

   138.   Dr. Keyes did not identify any shipments by distributors that were diverted before they
          were delivered to pharmacies. See 6/14 Tr. (Keyes) at 68:6–10, 69:18–23.

   139.   In her testimony, Dr. Keyes relied on a definition of “cause” under which a cause need
          not be temporally proximate to the outcome, see 6/14 Tr. (Keyes) at 207:7–10, a cause
          can be followed by many intervening causes, id. at 207:11–14, 207:23–25, a cause can
          be distant in time, id. at 207:18–22, a cause does not need to be the closest or most
          recent cause to be considered a cause, id. at 208:1–4, and something does not need to
          be the direct cause to be considered a cause, id. at 208:14–17.

XVI. Lacey Keller

   140.   Lacey Keller is co-owner of MK Analytics, a data and analytics company. See 6/15
          Tr. (Keller) at 51:24–52:5.

   141.   Ms. Keller was qualified as an expert in the field of data analytics. See 6/15 Tr. (Keller)
          at 58:19–23.

   142.   Ms. Keller did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   143.   Ms. Keller did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

   144.   Ms. Keller offered testimony on “top 1% prescribers” in Cabell/Huntington, but she
          had no opinion on whether prescriptions written by those prescribers were medically
          unnecessary or medically improper. See 6/15 Tr. (Keller) at 165:16–22. She had no
          opinion that any prescription written by any of those prescribers should not have been
          filled by a pharmacy. See id. at 166:21–167:13. And she had no opinion that any of
          those prescribers were prescribing too many opioids, not enough opioids, or just
          enough opioids. See id. at 169:9–15.

   145.   Ms. Keller had no opinion as to what Defendants should have done with knowledge
          that their customers were filling prescriptions from any “top 1% prescribers” in
          Cabell/Huntington, see 6/15 Tr. (Keller) at 191:3–15, nor did she offer any opinion that
          a Defendant should have taken any action against a pharmacy that was filling
          prescriptions for such top prescribers, see id. at 251:6–13.

   146.   Ms. Keller had no evidence that Defendants had direct connections with any of the “top
          1% prescribers” she identified in Cabell/Huntington. See 6/15 Tr. (Keller) at 249:12–
          15.


                                               169
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 176 of 258 PageID #: 67203




   147.   Ms. Keller testified that complaints and investigations against doctors in West Virginia
          are confidential until a final resolution, see 6/15 Tr. (Keller) at 237:1–12, 260:18–25,
          and can take years to complete, see id. at 265:15–25. Ms. Keller identified no way that
          Defendants would have been able to learn about any such complaints or investigations
          before a final resolution.

XVII. Nancy Young

   148.   Nancy Young is the Executive Director of Children and Family Futures, a non-profit
          organization based in California that works on public policy issues affecting children
          of parents with Substance Use Disorders. See 6/16 Tr. (Young) at 9:2–13.

   149.   Dr. Young was qualified as an expert on the impact of opioids on children and families
          and remedies to address their impact. See 6/16 Tr. (Young) at 18:5–7.

   150.   Dr. Young did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   151.   Dr. Young did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

   152.   Dr. Young did not visit Cabell in developing her report; instead, she developed her
          report based on literature. 6/16 Tr. (Young) at 30:2–4, 30:19–22.

   153.   Dr. Young offered opinions on programs for children and families with opioid use
          disorders, costs for certain programs, and the population that she believed require
          interventions. See 6/16 Tr. (Young) at 17:9–14, 26:16–19.

   154.   Dr. Young’s recommendations apply to children with parents who are using substances
          other than opioids. See 6/16 Tr. (Young) at 68:11–14.

   155.   Dr. Young is not an expert in healthcare economics, see 6/16 Tr. (Young) at 119:19–
          20, and offered no opinion on who should pay for or provide the programs she
          discussed.

   156.   Dr. Young offered no opinion as to the needs in the community in Huntington and
          Cabell County. See 6/16 Tr. (Young) at 129:10–13.

   157.   Dr. Young did not evaluate the capacity of existing programs in Cabell and Huntington.
          See 6/16 Tr. (Young) at 83:2–6, 89:2–6. Accordingly, Dr. Young provided no opinion
          as to the capacity of the programs operating in Huntington and Cabell County,
          including whether they are at capacity or have available capacity, see id. at 129:14–21,
          or whether sufficient services are available, see id. at 82:13–17, 83:16–18. Dr. Young
          testified that she “believe[d] there are other experts that are doing that.” See id. at
          83:16–19.




                                              170
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 177 of 258 PageID #: 67204




   158.   Dr. Young was not asked to, and did not, assess or evaluate the existing programs in
          Cabell County or make a determination of whether the existing programs are effective.
          See 6/16 Tr. (Young) at 30:16–19, 68:19–69:2, 120:8–19.

   159.   Dr. Young did not know, and did not look at, whether any of the existing programs in
          Cabell currently have a funding deficit. See 6/16 Tr. (Young) at 90:21–91:1.

   160.   Dr. Young did not consider cost data from West Virginia when she developed her cost
          recommendations, even when comparable programs already existed in West Virginia.
          See 6/16 Tr. (Young) at 86:2–19, 90:5–8. Dr. Young testified that she understood that
          local cost data would be provided by “other experts.” See id. at 121:14–22.

   161.   Dr. Young did not evaluate whether any of the programs she considered are run or
          funded by Cabell County or the City of Huntington. See 6/16 Tr. (Young) at 122:6–
          14, 122:17–123:7.

   162.   Dr. Young estimated five populations that feed into Dr. Alexander’s redress model.
          See 6/16 Tr. (Young) at 104:6–10, 104:17–105:7. None of those populations were
          based on data specific to Huntington and Cabell County. See id. at 106:21–24, 107:5–
          13, 110:9–18, 111:10–17, 113:3–8, 113:16–18, 114:11–14. None of them are limited
          to women who took prescription opioids. See id. at 118:2–6. None of Dr. Young’s
          population estimates are current, and she did not forecast the populations in the future.
          See id. at 119:2–11.

   163.   Dr. Young’s population data does not distinguish between opioids and other
          substances. See 6/16 Tr. (Young) at 31:5–11.

XVIII. Kevin Yingling

   164.   Kevin Yingling is currently Chairman of the Board for the Cabell County Health
          Department and the Chairman of the Board of Tri-State Medical Missions. See 6/16
          Tr. (Yingling) at 134:6–9. Dr. Yingling also works at PROACT once a week providing
          medication assisted treatment. See id. at 152:2–8.

   165.   Dr. Yingling is a practicing internal medicine doctor and a pharmacist who has both
          worked at pharmacies and has taught pharmacy students. 6/16 Tr. (Yingling) at 152:11-
          19, 172:8–17.

   166.   Dr. Yingling did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   167.   Dr. Yingling did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

   168.   Dr. Yingling is unable to identify any opioid-related programs administered by the
          Cabell-Huntington Health Department that receive funding from Huntington or Cabell.
          See 6/16 Tr. (Yingling) at 193:16-194:4.



                                              171
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 178 of 258 PageID #: 67205




   169.   Dr. Yingling did not have specific knowledge of any prescription opioid pills that
          entered the Huntington or Cabell communities without a prescription from a doctor.
          See 6/16 Tr. (Yingling) at 172:2-7.

   170.   Dr. Yingling is not aware of any shipments from distributors to anyone in Cabell
          County other than DEA registered, state licensed pharmacies or hospitals. See 6/16 Tr.
          (Yingling) at 173:21-25.

XIX. Thomas McGuire

   171.   Thomas McGuire is a health economist in the Department of Healthcare Policy at
          Harvard Medical School. See 6/17 Tr. (McGuire) at 7:21-8:3.

   172.   Dr. McGuire was qualified as an expert in the field of health economics. See 6/17 Tr.
          (McGuire) at 12:13-15.

   173.   Dr. McGuire did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   174.   Dr. McGuire did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

   175.   Dr. McGuire’s analysis was backward-looking. See 6/17 Tr. (McGuire) at 41:8-13. He
          offered no opinion on how much it would cost to fund a remediation plan to address
          addiction or other opioid-related harms in Cabell/Huntington. See id. at 41:22-42:1.

   176.   Dr. McGuire’s analysis of economic costs associated with the distribution of
          prescription opioids in Cabell/Huntington included all distributions by all distributors;
          it did not:

          a. Calculate the costs attributable just to distributions by Defendants, see 6/17 Tr.
             (McGuire) at 45:16–24, 46:14–47:1;

          b. Calculate the costs attributable just to wrongful distributions by Defendants, see
             6/17 Tr. (McGuire) at 48:10–16;

          c. Calculate the costs attributable just to distributions in excess of good-faith
             prescriptions, see 6/17 Tr. (McGuire) at 48:21–49:1;

          d. Calculate the costs attributable just to harms caused by prescription opioids (not
             illicit opioids, see 6/17 Tr. (McGuire) at 48:10-16.

   177.   Dr. McGuire did not attempt to calculate harms caused by the sale and distribution of
          prescription opioids by illegal actors, such as drug cartels and traffickers. See 6/17 Tr.
          (McGuire) at 49:7–18.




                                               172
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 179 of 258 PageID #: 67206




   178.   Dr. McGuire acknowledged that he cannot second-guess the risk benefit calculation
          that prescribers make when they prescribe opioids for the medical treatment of their
          patients. See 6/17 Tr. (McGuire) at 36:1-7.

   179.   Dr. McGuire’s analysis did not consider the benefits of pain reduction or quality of life
          associated with reduced pain, unless those led to increased workforce participation.
          See 6/17 Tr. (McGuire) at 48:21–49:1, 54:4–9.

   180.   Dr. McGuire did not allocate to the good faith prescribing decisions of doctors any of
          the economic costs he identified with respect to the distribution of opioids in
          Cabell/Huntington. See 6/17 Tr. (McGuire) at 54:13-18.

XX.   Judith Feinberg

   181.   Judith Feinberg is employed at the West Virginia University School of Medicine as a
          Professor of Behavioral Medicine and Psychiatry, Professor of Medicine in the section
          of infectious diseases, and Doctor E.B. Flink Vice Chair of Medicine for Research. See
          6/17 Tr. (Feinberg) at 88:23-89:10.

   182.   Dr. Feinberg was qualified as an expert in the prevention and treatment of infectious
          diseases associated with opioid use disorder and injection opioid drug use. See 6/17
          Tr. (Feinberg) at 106:14-17.

   183.   Dr. Feinberg offered no opinions about any of the distributors. See 6/17 Tr. (Feinberg)
          at 161:24–162:2.

   184.   Dr. Feinberg did not offer any opinions about how any drug was distributed. See 6/17
          Tr. (Feinberg) at 162:3–8.

   185.   Dr. Feinberg did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   186.   Dr. Feinberg did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

   187.   Dr. Feinberg’s opinions were limited to the infectious consequences of injection drug
          use. See 6/17 Tr. (Feinberg) at 160:23–161:1.

   188.   The risk of infectious diseases that Dr. Feinberg discusses is a risk that arises as a
          consequence of the means of drug delivery—namely, the injection of drugs through the
          skin. See 6/17 Tr. (Feinberg) at 161:8–13.

   189.   Injection drug use relates only to use of illicit drugs, or non-medical use of licit drugs.
          See 6/17 Tr. (Feinberg) at 162:20–163:2, 164:19–165:2, 166:18–21.

   190.   None of Dr. Feinberg’s opinions related to the medical use of prescription opioids. See
          6/17 Tr. (Feinberg) at 166:22–167:1.



                                               173
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 180 of 258 PageID #: 67207




   191.   Dr. Feinberg does not offer any opinion about infectious disease risks associated with
          the oral administration of opioids. Cf. 6/17 Tr. (Feinberg) at 161:8–13 (opinions relate
          to risks associated with injection drug use only); id. at 115:2–9 (same).

XXI. William “Skip” Holbrook

   192.   Skip Holbrook was Chief of the Huntington Police Department from 2007–2014, see
          6/17 Tr. (Holbrook) at 189:19-190:3, and he served on the Appalachia HIDTA
          Executive Board, see id. at 190:4-7.

   193.   Chief Holbrook did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   194.   Chief Holbrook did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids.

XXII. Caleb Alexander

   195.   Caleb Alexander is the owner and co-founder of a consultancy called Monument
          Analytics, a Professor of Epidemiology and Medicine at Johns Hopkins University, and
          a general internist. See 6/28 Tr. (Alexander) at 8:9–10, 9:11–14, 9:22–25.

   196.   Dr. Alexander was qualified as an expert in the field of epidemiology and opioid
          abatement intervention. See 6/28 Tr. (Alexander) at 18:25–19:2.

   197.   Dr. Alexander offered no opinions on the conduct of any of the three distributors. See
          6/28 Tr. (Alexander) at 121:17–20.

   198.   Dr. Alexander did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids. See 6/28
          Tr. (Alexander) at 23:24–24:4.

   199.   Dr. Alexander offered no opinion on funding sources, including whether Cabell or
          Huntington have funded any of the recommended programs in the past. See 6/28 Tr.
          (Alexander) at 125:6–12, 125:16–20.

   200.   Dr. Alexander offered no opinion on whether Cabell County or Huntington would need
          to pay for any aspect of his plan if it was put into place, or who should pay for it more
          generally. See 6/28 Tr. (Alexander) at 126:5–9, 126:21–23.

   201.   Dr. Alexander offered no opinions on the capacity or incremental need of the opioid-
          related programs already in place in Cabell/Huntington. See 6/28 Tr. (Alexander) at
          55:19-57:10, 106:5-107:24. He did not “subtract out the level of services that are
          currently being provided in the City of Huntington and Cabell County,” see id. at 96:18-
          21, nor did he estimate “what would be needed to fill out the gaps or patch up where
          there are current holes” from existing programs, see id. at 97:5-7.




                                              174
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 181 of 258 PageID #: 67208




   202.   Dr. Alexander did not do any analysis of “costs or losses incurred by Cabell County or
          the City of Huntington in the past” due to the opioid crisis or providing programs in
          response to the opioid crisis. See 6/28 Tr. (Alexander) at 97:12–17.

   203.   Dr. Alexander testified that he had a “conversation or two” with Mr. Barrett about
          developing the total costs of the plan. See 6/28 Tr. (Alexander) at 145:13-18. However,
          Mr. Barrett testified that he spoke with Dr. Alexander on a “weekly basis up through
          August,” and continued to speak with him after August. See 6/29 Tr. (Barrett) at 76:20–
          25, 77:1–9.

   204.   Dr. Alexander has submitted expert reports with his abatement model in three other
          opioid cases: Ohio, Rhode Island, and Washington. See 6/28 Tr. (Alexander) at 181:3–
          14, 184:6–8, 187:21–23. In those reports, he relied on a proprietary model (called the
          “Apollo model”) for purposes of his abatement model. See id. at 182:1–14, 185:4–17,
          188:7–10. The Apollo model is complex and involves many variables and inputs. See
          id. at 183:13-18. Dr. Alexander tested and calibrated the Apollo model extensively.
          See id. at 183:19–5. Dr. Alexander did not create or present an Apollo model for his
          report in Huntington and Cabell County. See id. at 192:25–193:2, 193:20–24.

   205.   In this litigation, Dr. Alexander did not rely on his own Apollo model but instead relied
          on a paper written by a consultant, Jack Homer. See 6/28 Tr. (Alexander) at 190:8-25.
          191:2-20, 191:25-192:4, 197:25-198:2.

   206.   Dr. Alexander testified that he “consider[s] the background and training of authors” on
          which he relies. See 6/28 Tr. (Alexander) at 201:10-18. However, Dr. Alexander did
          not know Jack Homer, the paper’s author, nor was he familiar with Homer’s consulting
          company. See id. at 200:21-201:20.

   207.   Dr. Alexander testified that he “review[s]” and “consider[s]” the funding sources of
          papers he cites. See 6/28 Tr. (Alexander) at 202:8-15; see also 6/29 Tr. (Alexander) at
          18:19-19:5. However, Dr. Alexander “wasn’t aware” that the Homer paper was funded
          by two law firms that represent Plaintiffs in this litigation. See 6/28 Tr. (Alexander) at
          201:21-202:12, 203:1-19, 203:24-205:6.

   208.   Dr. Alexander was also unaware that Jack Homer, on his website, states that the Homer
          paper was developed to “asses[] economic damages from the opioid epidemic” for
          “[t]wo plaintiff law firms involved in national litigation against opioid manufacturers
          and distributors.” See 6/28 Tr. (Alexander) at 206:1-19.

   209.   Dr. Alexander provided no explanation for the decision to rely on the Homer paper in
          this litigation rather than his proprietary Apollo model.

XXIII. George Barrett

   210.   George Barrett is a forensic economist with the consulting firm of Brookshire Barrett
          & Associates. See 6/29 Tr. (Barrett) at 55:25–56:1, 56:9–11.




                                               175
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 182 of 258 PageID #: 67209




   211.   Mr. Barrett was qualified as an expert in in the field of forensic economics. See 6/29
          Tr. (Barrett) at 66:6–7.

   212.   Mr. Barrett is “not qualified as an epidemiologist or as a social work expert to be able
          to provide specific input with regard to the items or the frequencies that an abatement
          program such as this would require.” See 6/29 Tr. (Barrett) at 119:17–20.

   213.   Mr. Barrett is not a healthcare economist. See 6/29 Tr. (Barrett) at 145:23–24.

   214.   Mr. Barrett did not calculate the harm to Cabell/Huntington from the opioid epidemic.
          See 6/29 Tr. (Barrett) at 120:24–121:2.

   215.   Mr. Barrett did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   216.   Mr. Barrett did not offer any testimony concerning whether Defendants caused any
          harm to Huntington or Cabell County resulting from legal or illegal opioids, and
          testified that he had no opinion on causation. See 6/29 Tr. (Barrett) at 120:19-21.

   217.   Mr. Barrett did not determine how much of the total cost of Dr. Alexander’s Abatement
          Plan is attributable to illicit opioids. See 6/29 Tr. (Barrett) at 120:14-16.

   218.   Mr. Barrett provided no opinion on how the Alexander plan should be administered.
          See 6/29 Tr. (Barrett) at 121:6-8.

   219.   Mr. Barrett has never calculated the cost of an Abatement Plan before. See 6/29 Tr.
          (Barrett) at 74:14-17.

   220.   The vast majority of cases in which Mr. Barrett has testified have been personal injury
          or wrongful death matters. See 6/29 Tr. (Barrett) at 144:2-5.

   221.   Mr. Barrett is not qualified to review the opinions of a medical expert or
          epidemiologist. 6/29 Tr. (Barrett) at 145:20-22.

   222.   Mr. Barrett has no opinion on who should pay for the different pieces of the plan. See
          6/29 Tr. (Barrett) at 1698:25-169:4.

   223.   Mr. Barrett did no due diligence of the cost inputs provided by Dr. Alexander or Dr.
          Young. See 6/29 Tr. (Barrett) at 146:14-147:10.

   224.   Mr. Barrett did no due diligence of the population numbers provided by Dr. Alexander
          or Dr. Young. See 6/29 Tr. (Barrett) at 153:10-154:3.

   225.   If Dr. Alexander’s or Dr. Young’s inputs were wrong, Mr. Barrett’s cost calculations
          are also wrong. See 6/29 Tr. (Barrett) at 156:4-10.

   226.   Mr. Barrett relied on costs inputs for Dr. Alexander for the syringe exchange program,
          which resulted in a yearly cost of $872,614 to serve 1,018 injection drug users. See



                                              176
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 183 of 258 PageID #: 67210




          6/29 Tr. (Barrett) at 150:20-24; 151:2-7. Mr. Barrett did not consider alternate cost
          numbers, including testimony from Plaintiffs’ witness Dr. Judith Feinberg that it cost
          her $60,000 a year to run a syringe exchange program that serves 1,400-1,500 people.
          See id. at 152:1-19.

   227.   Mr. Barrett could not say what percentage of the total cost of the Alexander plan is for
          people who develop OUD in the future. See 6/29 Tr. (Barrett) at 197:2–7.

   228.   Mr. Barrett did not evaluate whether any of the programs he costed out were already
          being provided in the community, see 6/29 Tr. (Barrett) at 157:4-8, and he did not
          adjust his calculations to take existing programs into account, see id. at 156:23–157:1,
          157:9-14, 158:20-24, 160:4-12.

   229.   Mr. Barrett did not evaluate who pays for the current opioid-related programs that are
          already being conducted and run in Cabell-Huntington. See 6/29 Tr. (Barrett) at 169:5–
          10.

   230.   Mr. Barrett did not evaluate whether Huntington or Cabell County provide OUD
          treatment. See 6/29 Tr. (Barrett) at 161:7-9.

   231.   Mr. Barrett did not evaluate whether Huntington or Cabell County pay for OUD
          treatment, see 6/29 Tr. (Barrett) at 161:4-6, and he did not evaluate whether Huntington
          or Cabell County have ever paid for medical costs, see id. at 170:12-20, or would incur
          medical costs in the future, see id. at 170:21-25.

   232.   Mr. Barrett did not evaluate the current levels of spending by Huntington or Cabell
          County on opioid-related programs. See 6/29 Tr. (Barrett) at 120:1-3.

   233.   Mr. Barrett did not consider the funding projections of the Resiliency Plan in
          developing his analysis. See 6/29 Tr. (Barrett) at 167:10-14; 168:12-23.

XXIV. Steve Williams

   234.   Steve Williams is the current Mayor of the City of Huntington, and has served in that
          role since January 1, 2013. See 6/30 Tr. (Williams) at 7:23–8.

   235.   Mayor Williams did not offer any testimony concerning Defendants’ conduct in
          Cabell/Huntington or anywhere else.

   236.   Mayor Williams did not offer any testimony concerning whether Defendants caused
          any harm to Huntington or Cabell County resulting from legal or illegal opioids.

   237.   Mayor Williams affirmed the judicial admissions regarding Manufacturers made in the
          Third Amended Complaint. See 6/30 Tr. (Williams) at 83:5–91:15.

   238.   Mayor Williams affirmed the judicial admissions regarding the Joint Commission
          made in Huntington’s complaint against the Joint Commission. See 6/30 Tr. (Williams)
          at 97:2–102:12.


                                              177
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 184 of 258 PageID #: 67211




XXV.      Chris Gilligan

   239.    Chris Gilligan is the Chief of the Division of Pain Medicine at Brigham & Women’s
           Hospital in Boston, a teaching hospital for Harvard Medical School. See 7/2 Tr.
           (Gilligan) at 8:8–13; 12:23–13:9.

   240.    Dr. Gilligan was qualified as an expert in the field of pain management and the risks
           and benefits of prescription opioids. See 7/2 Tr. (Gilligan), at 26:9–11.

   241.    Dr. Gilligan testified regarding the role of the doctor and distributor, see 7/2 Tr.
           (Gilligan) at 9:6–13, 72:1–25, 73:4–17, 75:11–23, 146:22–147:3, 147:9–14, pain (and
           chronic pain) and its treatment, id. at 26:16–27:11, 32:22–33:6, 34:24–35:10 36:10–
           18, 37:9–38:5, the risk and benefits of opioids, id. at 38:6–12, 39:5–9, and the standard
           of care, see, e.g., id. at 76:16–19.

XXVI. Tim Deer

   242.    Timothy Deer is a practicing physician with a specialty in anesthesiology and pain
           medicine. See 7/7 Tr. (Deer) at 8:6–9:23. Dr. Deer has practiced pain medicine in
           Charleston for 27 years, and runs the largest pain practice in West Virginia. See id. at
           12:23–13:4, 22:6–15.

   243.    Dr. Deer was qualified as an expert in pain management and the standard of care for
           pain management. See 7/7 Tr. (Deer) at 37:8–10.

   244.    Dr. Deer testified regarding the standard of care for treating pain and prescribing
           opioids. See, e.g., 7/7 Tr. (Deer) at 37:18–20, 39:24–40:5, 48:14–19. In particular, Dr.
           Deer testified that the standard of care for prescription opioids has changed over time,
           see id. at 129:3-8, and the changing standard of care has affected the rate at which
           doctors prescribed opioids in West Virginia, see id. at 129:9–13.

XXVII. James Hughes

   245.    James Hughes is an economist who specializes in microeconomics, particularly labor
           economics and health economics. See 7/7 Tr. (Hughes) at 209:24–25. Dr. Hughes is
           a Professor of Economics Emeritus at Bates College. See id. at 212:12–13.

   246.    Dr. Hughes was qualified as an expert in the fields of health economics and health
           insurance related to prescription medicines. See 7/7 Tr. (Hughes) at 220:18-25.

   247.    Dr. Hughes testified regarding the role of payors in the prescribing of opioids in West
           Virginia, see 7/7 Tr. (Hughes) at 211:2–3, health insurance coverage in West Virginia,
           see, e.g., id. at 226:16–17, payors' considerations and incentives when reimbursing
           prescriptions, id. at 233:2-3, 232:12-24, 233:8-21, the tools available to payors to
           impact prescribing decisions, see, e.g., id. at 243:22–244:2, 244:13–22, 245:4–11,
           244:23–245:3, the data and analyses available to payors, see, e.g., id. at 237:12–13,
           238:1–6, 238:10–15, 239:2–4, 239:5–240:3, 240:4–9, and payors' coverage of



                                               178
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 185 of 258 PageID #: 67212




          alternative treatments to prescription opioids, id. at 259:22–260:2, 260:14–21, 260:22–
          261:11.

XXVIII. Theodore Martens

   248.   Theodore Martens is a certified accountant and specializes in forensic accounting. See
          7/8 Tr. (Martens) at 25:16-21; 27:17-21.

   249.   Mr. Martens was qualified as an expert in the fields of forensic accounting and data
          analytics. See 7/8 Tr. (Martens) at 40:20-22.

   250.   Mr. Martens testified about AmerisourceBergen’s shipments of all prescription
          medications, including opioids, into Cabell County and Huntington. See 7/8 Tr.
          (Martens) at 47:23–48:4.

XXIX.     Kevin Murphy

   251.   Kevin M. Murphy is the George J. Stigler Distinguished Service Professor of
          Economics in the Graduate School of Business in the Department of Economics at the
          University of Chicago. See 7/8 Tr. (Murphy) at 56:2-7.

   252.   Dr. Murphy was qualified as an expert in the field of economics and especially in health
          economics. See 7/8 Tr. (Murphy) at 63:19-21.

   253.   Dr. Murphy testified regarding distributors’ role in the market for prescription opioids,
          see 7/8 Tr. (Murphy) at 64:20–69:9, the analytical limitations of observed associations,
          id. at 69:10–24, 70:19–7210, the lack of economic data in support of the theory that
          prescription opioid users transitioned to heroin and fentanyl use, id. at 72:11–103:8,
          and the infirmities with Dr. Keyes’s estimation of the OUD population in
          Cabell/Huntington, id. at 106:21–117:6.

XXX.      Peter Boberg

   254.   Peter Boberg is an economist at Charles River Associates, a Boston-based economic
          consulting firm. See 7/8 Tr. (Boberg) at 151:5–9, 156:2–11.

   255.   Dr. Boberg was qualified as an expert in the fields of econometrics, data analysis, and
          large datasets. 7/8 Tr. (Boberg) at 160:12–17.

   256.   Dr. Boberg’s work involves applying economics and econometrics in the principles of
          data analysis to various settings. 7/8 Tr. (Boberg) at 155:21–156:1.

   257.   In his practice, Dr. Boberg commonly reviews models and analysis put forth by other
          experts. 7/8 Tr. (Boberg) at 157:7–10.

   258.   Dr. Boberg testified regarding the flaws in the flagging methodology presented by Mr.
          Rafalski (and prepared by Dr. McCann). See supra Findings ¶¶ 164–165; see also, e.g.,
          7/8 Tr. (Boberg) at 161:13–21, 162:15–20.


                                              179
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 186 of 258 PageID #: 67213




   259.   Dr. Boberg also testified about McKesson’s market share. See infra McKesson-
          Specific Findings ¶ 18; see also, e.g., 7/8 Tr. (Boberg) at 186:9–16.

XXXI.     John MacDonald, III

   260.   John MacDonald is the Principal Executive Officer and President of Berkley Research
          Group, a global consulting firm. 7/9 Tr. (MacDonald) at 8:23–9:6.

   261.   Mr. MacDonald was qualified as an expert in the fields of data analytics related to the
          pharmaceutical supply chain. 7/9 Tr. (MacDonald) at 16:11–13.

   262.   Mr. MacDonald’s work involves analyzing large datasets to identify trends, including
          developing approaches to identify outlier events in healthcare data. 7/9 Tr.
          (MacDonald) at 10:24–11:14.

   263.   Mr. MacDonald testified regarding flaws in the flagging methodology presented by Mr.
          Rafalski (and prepared by Dr. McCann). See 7/9 Tr. (MacDonald) at 25:5–42:13

   264.   Mr. MacDonald also testified about Cardinal Health’s distribution data including its
          non-opioid distributions, threshold-based suspicious order monitoring system, and due
          diligence. See 7/9 Tr. (MacDonald) at 14:4–13, 44:23–46:1, 50:6–18. 68:6–11.

XXXII. Robert Rufus

   265.   Robert Rufus is a certified public accountant and a forensic accountant. See 7/12 Tr.
          (Rufus) at 8:1–2, 9:21-24.

   266.   Dr. Rufus was qualified as an expert in public and forensic accounting. See 7/12 Tr.
          (Rufus) at 16:14–16.

   267.   Dr. Rufus testified regarding the City and County’s prior involvement in opioid
          response programs, the City and County budget, and flaws in Mr. Barrett’s and Dr.
          Alexander’s data. See, e.g., 7/12 Tr. (Rufus) at 20:19–24; 21:2–5; 21:15–17; 22:4–12;
          22:13–19; 22:20–23:1; 23:2–5, 24:21–23; 25:1–7, 29:12–30:15; 31:15–17, 34:25–35:4.

XXXIII. Stephenie Colston

   268.   Stephenie Colston is currently the President and Chief Executive Office of Colston
          Consulting Group, which offers consulting services for non-governmental
          organizations and municipalities related to both mental health and substance use
          disorder services. See 7/12 Tr. (Colston) at 57:1–10.

   269.   Ms. Colston was qualified as an expert in the area of systems, programs, and services
          that provide care for people with substance use disorder, the structure, financing, and
          how to assess them, and trends in the substances that are being abused. See 7/12 Tr.
          (Colston) at 79:8–12.




                                             180
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 187 of 258 PageID #: 67214




   270.   Ms. Colston testified regarding the existence and availability of grant funding for
          substance abuse programs, see, e.g., 7/12 Tr. (Colston) at 81:4–13, 82:7–9, Medicaid
          and Medicare reimbursement for OUD treatment, id. at 82:21–23, 119:10–12, and the
          methodological failures in Dr. Alexander’s proposed Abatement Plan, see, e.g., id. at
          137:9–22.




                                             181
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 188 of 258 PageID #: 67215




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,

        Plaintiff,
                                            Civil Action No. 3:17-01362
 v.                                         Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.


 CABELL COUNTY COMMISSION,

        Plaintiff,                          Civil Action No. 3:17-01665
                                            Hon. David A. Faber
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

        Defendants.



      APPENDIX B: AMERISOURCEBERGEN DRUG CORPORATION (“ABDC”)-
           SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                      182
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 189 of 258 PageID #: 67216




                             ABDC-SPECIFIC FINDINGS OF FACT

I.         ABDC’s Operations & Licensing

     1.       ABDC has 27 distribution centers in the United States.            5/12 Tr. at 149:7-9
              (Zimmerman).

     2.       The distribution center that services Cabell and Huntington is located in Lockbourne,
              Ohio. See 5/12 Tr. at 149:23-150:2 (Zimmerman).

     3.       Each ABDC distribution center is registered by DEA and licensed by the appropriate
              state entity to distribute controlled substances. See 5/13 Tr. at 152:20-153:5; 171:3-17
              (Zimmerman).

     4.       The Lockbourne distribution center is registered by DEA and licensed by the State of
              West Virginia. See 5/13 Tr. at 171:3-17 (Zimmerman).

     5.       Plaintiffs offered no evidence that ABDC operated without an appropriate state license
              and DEA registration at any time.

     6.       ABDC distributes a full-range of prescription and over-the-counter medications. See
              Ex. AM-WV-02769; Ex. AM-WV-02771; 7/8 Tr. at 42:10-16 (Martens).

     7.       Prescription opioids made up only a small portion of ABDC’s distribution of all
              medications into Cabell and Huntington. See Ex. AM-WV-02768; 7/8 Tr. at 47:23-
              48:4 (Martens).

     8.       ABDC’s storage of prescription opioids at its distribution centers is consistent with
              physical security requirements set by the DEA. See 5/13 Tr. at 166:14-169:7
              (Zimmerman). Plaintiffs presented no evidence that ABDC failed to maintain adequate
              physical security over controlled substances in any of its distribution centers.

     9.       ABDC distributes to customers in Cabell and Huntington who are registered with the
              DEA and licensed by the State of West Virginia. There is no evidence that ABDC
              distributed to any pharmacy that was not registered with the DEA and licensed by its
              state regulator. See 5/11 Tr. at 69:12-16 (McCann); 5/12 Tr. at 65:14-18 (McCann);
              5/26 Tr. at 131:21-23 (Rafalski).

     10.      ABDC reports all prescription opioids it ships to the DEA through the ARCOS database
              that DEA houses. See 5/17 Tr. at 119:9-13 (May); see also 5/13 Tr. at 153:6-14
              (Zimmerman); 5/11 Tr. at 72:14-73:1 (McCann). Additionally, since 2007, ABDC
              reports each and every controlled substances sale it made (whether it was an ARCOS-
              reportable controlled substance or not) within two days after each shipment is made.
              See 5/17 Tr. at 119:14-25 (May); see also 5/13 Tr. at 153:15-19 (Zimmerman).




                                                  183
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 190 of 258 PageID #: 67217




II.         The Evidence Relating to ABDC’s Diversion Control Program Does Not Establish
            Unreasonable Conduct

            A.      Between 1998 And 2007, ABDC Operated A Nationwide Suspicious Order
                    Monitoring Program Approved By DEA

                    1.      Bergen Brunswig’s Pre-1998 SOM Program And The Genesis Of The
                            Work With DEA To Develop The 1998 Program

      11.        Prior to 1998, ABDC’s predecessor, Bergen Brunswig, operated a suspicious order
                 monitoring (SOM) program that detected and reported suspicious orders to the DEA in
                 two separate ways. 5/13 Tr. at 174:6-16 (Zimmerman); Ex. AM-WV-00781 at 9.

      12.        First, Bergen Brunswig developed a model Excessive Purchase Report. Ex. AM-WV-
                 00781 at 9. The Report listed total customer purchases for the month that exceeded
                 pre-determined multiples of the average monthly purchases of Bergen Brunswig’s total
                 customer base. Ex. AM-WV-00781 at 9. Each of Bergen Brunswig’s distribution
                 centers sent Excessive Purchase Reports on a monthly basis to DEA field offices. 5/13
                 Tr. at 174:6-16 (Zimmerman).

      13.        Second, Bergen Brunswig distribution center employees reported suspicious orders by
                 calling their local DEA field office. 5/13 Tr. at 174:6-16 (Zimmerman). Bergen
                 Brunswig made on average 12,000 calls annually to DEA field offices across the
                 country reporting customer orders of controlled substances that it believed met the
                 suspicious order criteria set forth in § 1301.74(b). 5/13 Tr. at 47:3-24 (Zimmerman);
                 Ex. AM-WV-00781 at 9. Nearly every order reported telephonically also was included
                 in the month-end Excessive Purchase Report sent to DEA. Ex. AM-WV-00781 at 9.

      14.        During this period of time, some DEA field offices conveyed to Bergen Brunswig that
                 they were “extremely upset” with the daily phone calls and told Bergen Brunswig to
                 either limit the number of calls or report suspicious orders in a different way. 5/13 Tr.
                 at 47:3-24 (Zimmerman); Ex. AM-WV-00781 at 9-10.

      15.        In response to this feedback from different DEA field offices, Mr. Zimmerman, on
                 behalf of Bergen Brunswig, reached out to DEA to discuss implementation of a more
                 efficient system for reporting suspicious orders—one that would benefit both the
                 company and DEA. 5/13 Tr. at 47:3-24 (Zimmerman); Ex. AM-WV-00781 at 9-12.

                    2.      Between 1996 and 1998, Bergen Brunswig Worked with DEA to Develop
                            A New Program For Identifying And Reporting Suspicious Orders

      16.        On September 30, 1996 Mr. Zimmerman wrote to Thomas Gitchel, the Chief of the
                 Liaison and Policy Section at DEA, suggesting that Bergen Brunswig work with DEA
                 to develop a new “suspicious order reporting program that would provide better quality
                 information to DEA in a more efficient manner” by detecting and reporting suspicious
                 orders electronically. Ex. AM-WV-00781 at 9-12.




                                                     184
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 191 of 258 PageID #: 67218




   17.   ABDC’s proposal to DEA detailed the type of information about the suspicious orders
         that was to be included in the Excessive Purchase Reports:

            The summary report would show the customer name, address, DEA
            Number, Item Description, NDC Number, Order Date, Active
            Ingredient Volume Ordered, Active Ingredient Shipped and
            Customer “Allowance” (i.e. average of customers’ prior four
            months orders).

         Ex. AM-WV-00781 at 10 (emphasis added).

   18.   On October 29, 1996, Mr. Gitchel responded to Mr. Zimmerman’s proposal,
         confirming the information that would be included in the Reports:

            As proposed, the summary report would include the customer’s
            name, address and DEA number; a description of the item ordered;
            the NDC number; date ordered; active ingredient volume ordered
            and shipped; and the customer’s “allowance” or average order.”

         Ex. AM-WV-00781 at 7 (emphasis added).

   19.   DEA also understood what information would not be included in the Report. Notably
         absent from the proposal was any suggestion that the Report would include any
         narrative explanation as to why any particular order was included on the Report, and
         DEA never requested that the Report include such information. See Ex. AM-WV-
         00781 at 7-12; see also ABDC-Specific Findings ¶ 34, infra.

   20.   For the next two years, Bergen Brunswig—working together with DEA—continued to
         develop and test the new SOM program. 5/12 Tr. at 219:9-13 (Zimmerman); Ex. AM-
         WV-00781 at 2-3, 7-8. Bergen Brunswig’s Valencia, CA distribution center began
         testing with the LA-DEA field office on March 1, 1997; Bergen Brunswig’s Corona,
         CA distribution center began testing with the Riverside DEA field office on April 1,
         1997; Bergen Brunswig’s Hawaii distribution center began testing with the Hawaii
         DEA field office May 1, 1997; and Bergen Brunswig’s Orlando distribution center
         began testing with the Tampa DEA field office on June 1, 1997. Ex. AM-WV-00781
         at 2.

   21.   Bergen Brunswig and DEA agreed that the new program would set thresholds that
         applied a default multiplier of three to a customer’s four-month purchasing average.
         5/13 Tr. at 55:1-17 (Zimmerman).

   22.   But the new program “was completely flexible for however the DEA wanted to best
         utilize that information to prevent diversion.” 5/13 Tr. at 46:3-21 (Zimmerman).

   23.   To accomplish that, the program permitted, and Bergen Brunswig encouraged, DEA
         field offices to adjust the default multiplier for any given drug family, as needed. 5/13
         Tr. at 55:1-17 (Zimmerman). Some field offices asked that the default multiplier to be



                                             185
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 192 of 258 PageID #: 67219




         doubled to six—i.e., that the threshold for reporting orders be higher, not lower. Id. at
         55:11-56:6 (Zimmerman).

   24.   DEA field offices also could adjust the frequency (daily, weekly, monthly, quarterly)
         of Bergen Brunswig’s submission of Excessive Purchase Reports. 5/13 Tr. at 46:3-21
         (Zimmerman).

   25.   During the testing phase, Bergen Brunswig made several changes to the proposed new
         SOM program at the direction of the DEA field offices that were participating in the
         testing. Ex. AM-WV-00781 at 2-3.

   26.   However, DEA never told Bergen Brunswig that orders identified as suspicious should
         not be shipped. 5/13 Tr. at 49:3-10 (Zimmerman).

   27.   Mr. Prevoznik confirmed that DEA provided input on the design of Bergen Brunswig’s
         suspicious order monitoring program, tested the program, and was very pleased with
         how the suspicious order monitoring program was being run. See Prevoznik, 5/17/2019
         Dep. at 1127:13-16, 1127:19-1128:3, 1129:6-8, 1129:12-13, 1129:15-20, 1129:23-24.

            3.      In 1998, DEA Approved Bergen Brunswig’s Newly Developed
                    Suspicious Order Monitoring System In Writing

   28.   On July 23, 1998, Patricia M. Good, DEA’s Chief of the Liaison and Policy Section of
         the Office of Diversion Control, officially approved the new nationwide SOM program.
         Ex. AM-WV-00781 at 1 (ABDC-produced version); Ex. AM-WV-02658 (DEA-
         produced version).

   29.   Ms. Good wrote to Bergen Brunswig stating:

            This is to grant approval of your request to implement on a
            nationwide basis your newly developed system to identify and
            report suspicious orders for controlled substances and regulated
            chemicals, as required by Federal regulation.

         Ex. AM-WV-00781 at 1 (ABDC-produced version); Ex. AM-WV-
         02658 (DEA-produced version).

   30.   DEA’s approval is also highlighted at the bottom of the copy of the letter produced by
         DEA—which includes an internal DEA stamp stating “subject: approve suspicious
         order monitoring system.” Ex. AM-WV-02658 (DEA-produced version).

   31.   Mr. Prevoznik agreed that DEA approved the implementation of the system that Bergen
         Brunswig designed. See Prevoznik, 5/17/2019 Dep. at 1134:20-23, 1135:2-10,
         1139:10-16.

   32.   DEA’s approval letter lauded the new program’s Excessive Purchase Reports, stating
         that “DEA managers who have been involved with the testing of the system have
         relayed their positive opinions regarding its ability to provide information in a fashion


                                             186
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 193 of 258 PageID #: 67220




              which is not only useful overall, but is also responsive to the needs of individual DEA
              offices.” Ex. AM-WV-00781 (ABDC version); Ex. AM-WV-02658 (DEA produced
              version).

   33.        When Bergen Brunswig and Amerisource Health merged in 2001, the newly formed
              company—AmerisourceBergen—adopted and used the Bergen Brunswig DEA-
              approved SOM program across all of ABDC distribution centers nationwide until it
              enhanced the program in 2007. 5/12 Tr. at 192:9-11 (Zimmerman); 5/17 Tr. at 189:1-
              10 (Mays).

   34.        Prior to April 2007, DEA never told ABDC that it should not ship suspicious orders or
              that ABDC should enhance or otherwise modify the suspicious order reports ABDC
              was sending to DEA. See, e.g., 5/13 Tr. at 196:19-22 (Zimmerman); 5/18 Tr. at 193:12-
              194:2, 195:12-196:2 (Mays).

         B.      In The Early 2000s, ABDC Trained DEA Diversion Control Investigators At
                 ABDC’s Richmond, Virginia Distribution Center

   35.        Between 2003 and 2005, Mr. Mays trained approximately 200 DEA diversion
              investigators at ABDC’s Richmond, Virginia distribution center. 5/18 Tr. at 164:17-
              165:4 (Mays).

   36.        These training sessions, which included a tour of ABDC’s distribution center and an
              ABDC-led presentation, educated future DEA diversion investigators about the
              wholesale pharmaceutical distribution industry and provided an exemplar of how
              registrants achieved and maintained regulatory compliance. 5/18 Tr. 167:2-6 (Mays);
              see also Ex. AM-WV-00782 at 4-5; Ex. AM-WV-00785 at 4-5; Ex. AM-WV-00786 at
              3.

   37.        Importantly, each training session included an overview of ABDC’s DEA-approved
              SOM program, and described the program’s timeframes (daily, weekly, monthly) for
              reporting suspicious orders. See, e.g., Ex. AM-WV-00785 at 22.

   38.        DEA officials in attendance, including Thomas Prevoznik, never said anything critical
              of these reporting methods or otherwise indicated that they were inconsistent with the
              suspicious order regulation. 5/18 Tr. at 183:9-20 (Mays) (“... I don’t recall any of – in
              any of the sessions ever even being offered a recommendation or told to change
              anything or that anything was wrong.”).

   39.        Mr. Mays gave this presentation at least five times over the course of 2003-2005—
              including in October 2005 (after the August 2005 DEA “Distributor Initiative” meeting
              discussed below)—and not once did anyone from DEA ever tell him that his
              presentation about suspicious order reporting was incorrect. 5/18 Tr. at 164:17-19,
              183:9-20 (Mays).

   40.        To the contrary, DEA conveyed its appreciation of ABDC’s presentation and its
              willingness to help train future diversion control investigators and, in October 2004,
              the DEA presented ABDC with a certificate of appreciation in recognition of its


                                                  187
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 194 of 258 PageID #: 67221




              contribution to drug enforcement and to DEA’s training program. 5/18 Tr. at 180:23-
              181:14 (Mays) (“Q. Okay. And what was your understanding as to why they gave you
              an award? A. It was just to – it was in – you know, it was appreciation for all of the
              training that we had been doing over the years and during that specific time frame for
              the diversion investigators.”).

   41.        Mr. Prevoznik agreed that these training sessions were a “valuable experience” for
              DEA diversion investigator trainees. Prevoznik, 5/17/2019 Dep. at 1140:12-16;
              1144:12-14;1144:6.

   42.        Mr. Prevoznik further recognized that ABDC received a certificate of appreciation in
              2004 for these trainings, and agreed that ABDC was deserving of that recognition.
              Prevoznik, 5/17/2019 Dep. at 1146:7-9; 1146:11-14; 1146:16.

         C.      ABDC Met With DEA In August 2005

   43.        In 2005, DEA convened individual meetings with distributors, referred to as the
              “Distributor Initiative.” These meetings were “started in response to the Internet
              pharmacy issue.” See Mapes 7/11/2019 Dep. at 129:15-130:2; 130:8-10.

   44.        ABDC’s meeting took place on August 10, 2005 at DEA headquarters in Washington,
              D.C. Ex. P-09112 at 1.

   45.        Mr. Mays participated for ABDC and Mike Mapes and Kyle Wright participated for
              DEA. Ex. P-09112 at 1.

   46.        The meeting related exclusively to the growing internet pharmacy issue, and was
              cordial and cooperative. 5/18 Tr. at 193:1-5 (Mays).

   47.        DEA provided ABDC with information, materials, and suggested tools to help with
              investigations of possible illegal internet pharmacies. Ex. AM-WV-01079 at 1; 5/18
              Tr. at 193:6-194:18 (Mays).

   48.        The materials provided by DEA included a questionnaire entitled “Internet Pharmacy
              – Decision Questions,” which consisted of twelve questions designed to help identify
              customers engaged in illegal internet activity. Ex. P-09112 at 17-18.

   49.        While DEA did not mandate that ABDC include this questionnaire in its due diligence
              program, ABDC did so (as described below). 5/18 Tr. at 194:9-18, 198:25-199:12
              (Mays).

   50.        This meeting related to internet pharmacies. See 5/18 Tr. at 193:1-5 (Mays).

   51.        During this meeting, DEA did not indicate that ABDC had failed, or was failing, to
              meet its regulatory obligations (as they relate to internet pharmacies or otherwise). 5/18
              Tr. at 195:12-196:2 (Mays).




                                                   188
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 195 of 258 PageID #: 67222




   52.        In fact, DEA did not say anything to ABDC about its SOM program in general, let
              alone tell ABDC that it should revise its programs or policies, or even that it was
              required to implement the tools related to internet pharmacies DEA discussed at the
              meeting. See generally 5/18 Tr. at 193:1-196:2 (Mays); Ex. P-09112 at 1-2; Ex. AM-
              WV-01079 at 1.

   53.        And DEA never suggested that ABDC should not ship suspicious orders. 5/18 Tr. at
              193:12-194:2 (Mays).

   54.        Mr. Mays testified that if DEA had raised any such issues or concerns, he would have
              immediately shared that message to his colleagues and initiated an action plan. 5/18
              Tr. at 195:20-24 (Mays).

   55.        ABDC followed up with DEA through a September 19, 2005 conference call that
              included Mr. Mays, Mr. Mapes, and others from ABDC. Ex. AM-WV-01079 at 1;
              5/18 Tr. at 198:3-9 (Mays).

   56.        During that conference call, Mr. Mays explained that the company had begun
              developing procedures to address the problem of illegal internet pharmacy sales. Ex.
              AM-WV-01079 at 1.

   57.        Like the August 10, 2005 conversation, this discussion related only to internet
              pharmacies; DEA did not say anything suggesting that it believed ABDC was failing
              to meet its regulatory obligations. 5/18 Tr. at 198:3-24 (Mays).

   58.        The documentary evidence corroborates Mr. Mays’ testimony about the distributor
              initiative meeting. Mr. Mays’ contemporaneous written summaries of the August 10,
              2005 meeting and September 19, 2005 conference call corroborate his trial testimony.
              Ex. AM-WV-01079 at 1.

   59.        Mr. Mapes’ contemporaneous written summary of the August 10, 2005 meeting
              likewise corroborates Mr. Mays’ testimony. Ex. P-09112 at 1-2. That summary, which
              lists the topics addressed and issues discussed at the meeting, makes no mention of any
              discussion of ABDC’s method of reporting suspicious orders or practice of shipping
              suspicious orders and confirms that the only topic discussed at the meeting was internet
              pharmacies. Ex. P-09112 (“The purpose of the meeting was to address illegal domestic
              internet pharmacy problem and their source of supply.”).

         D.      ABDC Took Action After Its Meeting With DEA In 2005

   60.        Following the meeting, ABDC developed and implemented CSRA 2.12: Possible
              Excessive/Suspicious Order Review—a new robust policy to help DEA with the
              growing illegal internet pharmacy problem. 5/18 Tr. at 198:25-205:23 (Mays); Ex.
              AM-WV-01079 at 1-11.

   61.        ABDC utilized its Form 590 (a customer questionnaire), which included every question
              in DEA’s suggested “Internet Pharmacy – Decision Questions” questionnaire. 6/10 Tr.
              at 19:8-23 (Rannazzisi). ABDC’s Form 590 also incorporated several additional


                                                  189
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 196 of 258 PageID #: 67223




              questions not included in DEA’s suggested “Internet Pharmacy – Decision Questions”
              questionnaire. Id.; see also Ex. AM-WV-01079 at 10-11.

   62.        ABDC and DEA worked collaboratively to uncover and shut down numerous
              pharmacies engaged in illicit internet activity. See 5/18 Tr. at 201:21-202:14 (Mays).

   63.        As part of this new policy, ABDC also undertook thorough investigations of other
              customers, investigating hundreds of customers between October 2005 and August
              2007. 5/19 Tr. at 8:1-7 (Mays)

   64.        ABDC investigators validated registrations and analyzed customers’ one-year
              controlled substance purchase reports, site visit results, photos, Form 590
              Questionnaires, and publicly available documents. Ex. AM-WV-01079 at 4-6; 5/18 Tr.
              at 202:20-205:23 (Mays)

   65.        Nine of the customers investigated were pharmacies located in Cabell-Huntington. See
              Ex. AM-WV-00714A. ABDC found no indication of diversion for any of these nine
              pharmacies. Id

   66.        DEA did not require ABDC to undertake any of these measures—instead, ABDC did
              so voluntarily. 5/18 Tr. at 199:13-20 (Mays).

         E.      The 2006 “Dear Registrant” Letter Did Not Provide Notice Of Any Potential
                 Deficiencies In ABDC’s SOM Program

   67.        On September 27, 2006, Mr. Rannazzisi sent all distributors, including ABDC, a letter
              addressed simply to “Dear Sir or Madam.” Ex. P-00032 at 9-12.

   68.        Plaintiffs—and Mr. Rannazzisi—have tried to suggest that the letter provided some
              sort of notice to distributors that there were deficiencies in their SOM programs. The
              letter, however, does not support that assertion. The letter did not say that excessive
              purchase order reports were not the type of suspicious order reports required by the
              regulations; and it does not say that distributors should not ship suspicious orders.

   69.        Nor did the letter say anything that would suggest that DEA was withdrawing its
              approval of ABDC’s 1998 program or that there was something wrong with its
              approved SOM program. Mr. Zimmerman explained why he reasonably believed that
              a “Dear Registrant” letter—which was not addressed specifically to ABDC, but instead
              distributors generally—did not override DEA’s 1998 written approval of ABDC’s
              SOM program or provide a basis for ABDC to believe it needed to modify that program.
              5/12 Tr. at 219:9-25 (Zimmerman).

   70.        Moreover, Mr. Rannazzisi’s letter stated that “DEA recognizes that the overwhelming
              majority of registered distributors act lawfully and take appropriate measures to prevent
              diversion.” Ex. P-00032 at 10. That assertion, coupled with the fact that the letter said
              nothing about not shipping orders reported as suspicious or offered any criticism of the
              use of excessive purchase reports, undermines any conclusion that the letter put ABDC
              on notice that there was anything wrong with its approved SOM program.


                                                  190
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 197 of 258 PageID #: 67224




         F.      Prior To 2007, ABDC Shipped Suspicious Orders, But Did Not Ship Orders
                 It Believed Would Be Diverted

   71.        Prior to 2007, ABDC, along with the rest of the distributor industry, shipped orders
              deemed suspicious. Indeed, DEA knew—the entire time—that ABDC was shipping
              orders it deemed suspicious. See 5/13 Tr. at 186:4-25 (Zimmerman).

   72.        At the time, this made sense because every order ABDC fails to ship affects legitimate
              patients’ ability to obtain medication prescribed to them by a licensed doctor. See 5/13
              Tr. at 186:22-25 (Zimmerman) (“Again, we, we reported our orders that we felt were
              suspicious, but we would ship the – we shipped the order not to impact patient care and
              the supply channel.”); see also 5/17 Tr. at 35:6-8 (May) (“So, if a delivery does not
              arrive at a pharmacy where a patient was intending to get their medication, it certainly
              can impact them, yes.”).

   73.        However, even before 2007, ABDC did not ship orders that it concluded were likely to
              be diverted. See, e.g., 5/12 Tr. at 203:11-17 (if ABDC knew a pharmacy was diverting
              drugs “we wouldn’t be selling [opioids] to them”); 5/13 Tr. (Zimmerman) at 187:1-5
              (“Now, that isn't to say that there's not an order that we would, we would just ship
              anything. So, I mean, there are instances where we get something that we won’t ship
              because we just don't feel comfortable, you know. There are unique circumstances.”).

         G.      In Response To Guidance From DEA, ABDC Enhanced Its Diversion
                 Control Program In 2007, And DEA Effectively Approved The Program

                 1.      ABDC Worked With DEA To Develop An Enhanced Diversion Control
                         Program And Resolved The ISO Without Admitting Any Wrongdoing Or
                         Paying A Fine

   74.        On April 19, 2007, DEA issued an Immediate Suspension Order (“ISO”) for ABDC’s
              Orlando, Florida distribution center. Ex. P-00049.

   75.        The focus of the ISO was narrow—pertaining to ABDC’s Orlando distribution center’s
              distribution of controlled substances to four Florida customers engaged in illicit internet
              pharmacy activity. See Ex. P-00049; see also 5/19 Tr. at 23:2-16 (Mays); 5/13 Tr. at
              190:25-191:3 (Zimmerman). There is absolutely no evidence that a single pill shipped
              by any of the four internet pharmacies that were the subject of the 2007 ISO made their
              way into West Virginia, let alone into Cabell or Huntington.

   76.        And the ISO did not relate to, nor affect, ABDC’s distribution of controlled substances
              from any other distribution center, including the distribution center in Lockbourne,
              Ohio that serviced the Cabell-Huntington area. 5/19 Tr. at 23:2-16 (Mays).

   77.        The ISO came without warning and was a complete surprise to ABDC—particularly
              given ABDC’s collaborative relationship with DEA over the years, including the joint
              effort to address the illegal internet pharmacy issue. 5/19 Tr. at 21:7-25 (Mays).




                                                   191
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 198 of 258 PageID #: 67225




   78.   According to Mr. Mays, it also came as a complete surprise to DEA’s Mike Mapes,
         who had met with Mr. Mays at the August 10, 2005 internet pharmacy distributor
         initiative meeting (and who DEA later assigned to work with ABDC). 5/19 Tr. at 21:7-
         25 (Mays).

   79.   Following the August 10, 2005 distributor initiative meeting and prior to April 19,
         2007, DEA never once indicated to ABDC that it was displeased with ABDC’s efforts
         to address the illegal internet pharmacy problem. 5/19 Tr. at 19:20-24, 21:7-25 (Mays).

   80.   As part of the pharmacy investigations ABDC launched after the distributor meeting,
         discussed above, ABDC had already cut off supplying controlled substances to three
         of the four pharmacies named in the ISO. 5/12 Tr. at 225:9-21 (Zimmerman); 5/13 Tr.
         at 192:16-21 (Zimmerman).

   81.   On April 27, 2007, just three days after it served the ISO, DEA issued an Order of
         Special Dispensation and Agreement that permitted the Orlando distribution center to
         ship controlled substances to hospitals, clinics, the Department of Defense, and a
         limited number of other customer accounts. 5/19 Tr. at 23:23-24:17 (Mays); Ex. P-
         00009 at 1.

   82.   DEA also was aware that ABDC had obtained a license on an expedited basis from the
         Florida Department of Health that enabled the Lockbourne, Ohio distribution center to
         resume servicing ABDC’s Florida accounts with controlled substances. 5/19 Tr. at
         24:18-25:24 (Mays).

   83.   Shortly after the ISO was served, ABDC met with DEA in Washington, D.C. on April
         25, 2007. 5/19 Tr. at 26:4-17 (Mays).

   84.   DEA informed ABDC that it wanted ABDC to implement a program that blocked and
         did not ship the orders it identified as suspicious. 5/19 Tr. at 26:18-27:3 (Mays).

   85.   This was the first time DEA had provided such a directive. See, e.g., 5/19 Tr. at 26:23-
         27:19 (Mays); see also Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206, 222
         (D.C. Cir. 2017) (noting that “DEA first articulated that [do not ship] requirement in
         Southwood,” an administrative decision); Ex. P-23736 (72 Fed. Reg. at 36,501)); 6/9
         Tr. at 46:10–18 (Rannazzisi confirming that DEA’s guidance “was announced in the
         final order [in Southwood], yes, at that point in time”); 5/26 Tr. at 255:6-96 (Rafalski
         testifying that “do not ship” guidance “do[es] not appear anywhere in the statute or the
         regulations”).

   86.   Before this point in time, DEA had not offered any guidance regarding a registrant’s
         obligations regarding suspicious orders that differed from ABDC’s DEA-approved
         program—that is, DEA has never informed ABDC that it should not be shipping
         suspicious orders or that Excessive Purchase Reports were an insufficient means to
         report suspicious orders. See, e.g., 5/13 Tr. at 196:19-22 (Zimmerman); 5/18 Tr. at
         193:12-194:2, 195:12-196:2 (Mays).




                                             192
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 199 of 258 PageID #: 67226




   87.   Between April 19 and June 22, 2007, ABDC worked hand-in-hand with DEA to
         develop an enhanced diversion control program. 5/19 Tr. at 29:3-30:2 (Mays).

   88.   ABDC and DEA had regular meetings at DEA headquarters. 5/19 Tr. at 26:10-28:5
         (Mays).

   89.   And DEA personnel were on-site at ABDC’s headquarters working alongside
         personnel from ABDC’s Corporate Security and Regulatory Affairs (CSRA) for weeks
         in order to assist with the development of the new diversion control program. 5/19 Tr.
         at 29:3-24 (Mays).

   90.   ABDC, with direct input and oversight from DEA, designed every aspect of the
         enhanced SOM program—including customer types, customer sizing, drug product
         families, peer groups, and use of multipliers. 5/19 Tr. at 45:3-46:8 (Mays).

   91.   While on site, DEA personnel also provided additional input and guidance. Mr. Mapes,
         Mr. Wright, and Mr. Davis, at ABDC’s request, reviewed due diligence files for several
         of its high-volume accounts—at least one of which was located in West Virginia—so
         that DEA could to advise whether these files raised any concerns that would justify
         ABDC cutting off these customers or warrant referral to DEA for investigation. 5/19
         Tr. at 30:11-23 (Mays).

   92.   DEA never indicated to ABDC that any of these due diligence files were deficient.
         5/19 Tr. at 31:2-17 (Mays).

   93.   Nor did DEA indicate that ABDC’s decisions to continue servicing those customers—
         including the West Virginia customer—were flawed or questionable. To the contrary,
         DEA told ABDC that it had done everything it could have done in terms of due
         diligence for these customers, including for certain “high volume” customers. 5/19 Tr.
         at 30:11-31:13 (Mays).

   94.   DEA and ABDC resolved the Orlando matter through a Settlement and Release
         Agreement in very short order—a little more than two months after the ISO was
         served—on June 22, 2007. Ex. P-00009.

   95.   The Agreement did not include any fine or financial penalty. Ex. P-00009; 5/19 Tr. at
         36:2-5 (Mays). In fact, ABDC has never paid a fine to the DEA. 6/10 Tr. at 24:13-16
         (Rannazzisi).

   96.   The Agreement stated that it was not “an admission of liability by AmerisourceBergen”
         and “AmerisourceBergen expressly denies the DEA’s allegations.” Ex. P-00009 at 1;
         5/19 Tr. at 36:6-8 (Mays).

   97.   ABDC (with DEA’s input and guidance, as discussed above) designed and
         implemented a new diversion control program, including an enhanced SOM program
         that would—for the first time in this industry—block and not ship suspicious orders.
         See ABDC-Specific Findings ¶¶ 87-90, supra.



                                            193
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 200 of 258 PageID #: 67227




   98.    The Agreement further required that that the Orlando distribution center’s DEA-
          registration would be reinstated only after DEA “conduct[ed] reviews of the
          functionality of AmerisourceBergen’s diversion compliance program (“Compliance
          Reviews”) at up to five distribution centers of AmerisourceBergen.” Ex. P-00009 at 3.

   99.    The Compliance Reviews and audits were thorough—taking several days to complete
          and including DEA’s review of the order review process at the distribution center level.
          5/19 Tr. at 34:1-11 (Mays).

   100.   DEA also audited ABDC’s order review process at the corporate level, looking, for
          instance, at the due diligence documents investigators relied on when adjudicating
          orders. 5/19 Tr. at 34:15-35:2 (Mays).

   101.   Each of these Compliance Reviews passed muster and, as a result, DEA permitted
          ABDC to file a renewal application for the Orlando distribution center’s registration—
          and DEA renewed the registration in August 2007. 5/19 Tr. at 35:17-36:1 (Mays); 6/10
          Tr. at 29:3-30:4 (Rannazzisi).

   102.   This single incident more than 14 years ago was quickly resolved—with ABDC
          working closely with DEA—without a finding or admission of liability and without the
          imposition of a fine. And after that, according to Mr. Rannazzisi, who was in charge
          of Diversion Control and repeatedly emphasized his own knowledge about distributors
          during his tenure, ABDC has not even “come up” since 2007—14 years ago. 6/8 Tr.
          at 72:6-19 (Rannazzisi).

             2.      ABDC’s Enhanced Diversion Control Program Was Effectively
                     Approved By DEA In 2007

   103.   Given DEA’s extensive involvement in the design and implementation of ABDC’s
          enhanced diversion control program (including its enhanced SOM program), ABDC
          understood that DEA’s return of the Orlando distribution center registration signaled
          effective approval of ABDC’s enhanced program. 5/19 Tr. at 38:22-39:7 (Mays).

   104.   DEA’s approval and endorsement of ABDC’s 2007 diversion control program was
          further confirmed at DEA’s own Pharmaceutical Industry Conference in Houston,
          Texas on September 11-12, 2007. See generally Ex. DEF-WV-02191 (DEA website);
          DEF-WV-00001.

   105.   There, Mr. Zimmerman, alongside DEA’s Mr. Mapes, made a presentation to the
          industry on ABDC’s enhanced diversion control program. 5/13 Tr. at 198:7-205:15
          (Zimmerman); Ex. DEF-WV-00001; Mapes 7/11/2019 Dep. at 179:3-9 (Mr. Mapes
          noting that he and Mr. Zimmerman were on stage together presenting ABDC’s new
          program).

   106.   ABDC understood that DEA viewed ABDC’s new enhanced program as the industry
          standard, and DEA wanted other distributors to implement the same or similar
          program—and DEA’s own website confirms this. Ex. DEF-WV-02191 (DEA
          website); Ex. DEF-WV-00001; 5/19 Tr. at 40:7-12 (Mays); 5/20 Tr. at 157:6-158:5


                                              194
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 201 of 258 PageID #: 67228




          (Mone – Cardinal Health) (“Q. Now, what is your understanding of what happened at
          the conference? A. My understanding of what happened at the conference was that a
          competitor had presented in conjunction with the DEA and explained their new
          electronic system for reporting suspicious orders and that the expectation of the DEA
          had changed relative to when Suspicious Order Reports would be sent to DEA.”).

   107.   Mr. Mapes’ testimony about this presentation was clear: DEA asked ABDC to present
          at this conference because ABDC’s newly developed system was compliant with the
          CSA. Mapes, 7/11/2019 Dep. at 178:11-16, 178:24-179:1; 181:24-182:2, 182:9-
          182:18.

   108.   A Cardinal representative who attended the conference said that “DEA referred to the
          ABC program as the new industry standard.” Ex. CAH-WV-00374; see also (Reardon
          –of Cardinal Health), 11/30/2018 Dep. at 528:19-24 (“Q. Tell the jury what you
          remember about the (ABC) presentation. A. That essentially this was going to be the
          new standard for the industry with respect to how suspicious orders were monitored,
          reported and handled); Ex. CAH-WV-00372 (Cardinal representative’s handwritten
          notes on presentation Chris Zimmerman gave to industry in 2007).

   109.   The handwritten notes of Steve Reardon, Cardinal’s representative at the 2007 industry
          conference, reveal that ABDC’s use of a 3x multiplier was disclosed during Mr.
          Zimmerman’s presentation—a presentation which included a DEA representative on
          stage with Mr. Zimmerman as this information was disclosed. See Ex. CAH-WV-
          00372 at 4 (handwritten notes from Mr. Reardon noting “6 months sales Avg x 3” when
          discussing “OMP Item Family and Threshold”).

   110.   The presentation at the 2007 conference confirms that DEA understood that ABDC had
          been shipping suspicious orders before it implemented its 2007 SOM program. Mr.
          Zimmerman and Mr. Mapes’ presentation on ABDC’s new program emphasized
          DEA’s new interpretation of the suspicious order regulations. Specifically, Mr.
          Zimmerman and Mr. Mapes reviewed the industry’s shift away from the historical
          “ship and report” approach, explaining that distributors had been reporting suspicious
          orders after they had been shipped and were now identifying, investigating and
          reporting suspicious orders before they were shipped. Ex. DEF-WV-00001; Ex. DEF-
          WV-02191 at 2.

   111.   Neither Mr. Mapes, nor anyone else from DEA, ever took issue with Mr. Zimmerman’s
          description of past practices. 5/13 Tr. at 205:16-24 (Zimmerman); 6/10 Tr. at 35:4-24
          (Rannazzisi).

   112.   ABDC gave a similar presentation in 2009 when DEA asked ABDC to join DEA at a
          conference to explain how the program was functioning. 5/13 Tr. At 205-206; Ex.
          DEF-WV-00002 (2009 presentation).

             3.      ABDC’s 2007 Enhanced Diversion Control Program

   113.   ABDC implemented its enhanced diversion control program nationwide in June 2007.
          The program reported, rejected and did not ship suspicious orders. 5/19 Tr. at 31:18-


                                             195
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 202 of 258 PageID #: 67229




          32:18 (Mays). Thus, ABDC already had stopped shipping orders identified as
          suspicious before Mr. Rannazzisi sent his December 2007 “Dear Registrant” letter—
          which Plaintiffs say put distributors on notice of the “no ship” guidance. See Ex. P-
          00032 at 3.

   114.   The 2007 program consisted of five “buckets” of activities that monitor suspicious
          orders and guard against diversion, which continue to be the cornerstones of the
          program through present day. 5/17 Tr. 29:2-30:12 (May).

                           First: Enhanced Suspicious Order Monitoring Program

   115.   ABDC’s enhanced program, as effectively approved by DEA, monitors and reports
          suspicious orders as follows: ABDC created peer groups so it could compare like
          customers to like customers—i.e., retail to retail, hospital to hospital. See 5/17 Tr. at
          85:6-86:13 (May).

   116.   ABDC organized controlled substances into drug families, and “sized” customers into
          small, medium, or large. 5/17 Tr. at 86:15-87:24, 203:21-204:4 (May).

   117.   ABDC also created new thresholds for each type and size of customer for each drug
          family, using a multiplier of three for ARCOS-reportable controlled substances. See
          generally 5/17 Tr. at 203:14-204:4 (May).

   118.   A computer program processes all controlled substances orders to determine if they
          exceeded the customer’s threshold for that particular drug family. 5/17 Tr. at 31:14-
          32:9 (May).

   119.   Orders that hit the thresholds—considered “orders of interest”—are subject to human
          review and evaluation (using a totality of circumstances test comprised of many
          factors) to determine if the order met the statutory definition of “suspicious.” 5/17 Tr.
          at 31:14-32:9, 36:11-39:6 (May).

                           Second: New Customer Due Diligence

   120.   ABDC required all new pharmacy customers, except for chain customers, to complete
          a Form 590 during an on-site visit. See Ex. DEF-WV-02191 at 2 (DEA website); 5/19
          Tr. at 38:13-18 (Mays).

   121.   After that, a CSRA (diversion control) team member reviewed and verified the
          customer’s responses. See generally 5/19 Tr. at 19:14-16 (Mays).

                           Third: Ongoing Customer Due Diligence

   122.   ABDC implemented a “Do Not Ship List,” which includes customers to which ABDC
          will no longer ship controlled substances and customers ABDC declined to onboard
          after new customer due diligence investigations. 5/17 Tr. at 120:1-13 (May).




                                              196
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 203 of 258 PageID #: 67230




   123.   Customers are added to the List as a result of information ABDC learned either through
          its own investigations or through other sources. See generally Ex. AM-WV-00601.

   124.   Since 2007, ABDC has added almost 800 customers to its “Do Not Ship List”
          nationwide. See generally Ex. AM-WV-00601.

   125.   In the normal course, CSRA communicates directly with a customer to inquire about
          its purchasing history or conducts a site visit. 5/17 Tr. at 26:23-27:16 (May).

   126.   CSRA holds weekly meetings to analyze the previous week’s suspicious orders,
          including the drug family, quantity, and other metrics related to each suspicious order.
          5/17 Tr. at 39:15-40:5 (May).

   127.   Since approximately 2009, ABDC’s ongoing customer due diligence efforts generated
          monthly trend reports containing a list of all customers purchasing controlled
          substances and data points that the diversion control team used to track and review
          controlled substance purchasing. 5/17 Tr. at 96:15-24; 101:7-16 (May). This suite of
          reports included both the Order Monitoring Program (OMP) size report and product
          specific drug trend reports. See Ex. AM-WV-00406; Ex. AM-WV-00398.

   128.   The OMP size report compared each customer’s purchase of controlled substances to
          its purchase of all products and identified the percentage of controlled substances
          purchased by that customer over time. See Ex. AM-WV-00406; 5/17 Tr. at 96:1-8
          (May).

   129.   The drug trend reports identified each customer’s month over month controlled
          substance purchases for specific products like oxycodone and hydrocodone and also
          provided a monthly average for the five to six month time period covered by each
          report. See Ex. AM-WV-00398; 5/17 Tr. at 100:10-20 (May).

                           Fourth: Policies and Procedures

   130.   ABDC revised and supplemented its policies and procedures to reflect the
          enhancements it made to its diversion control program in 2007. 5/17 Tr. at 28:2-14
          (May).

   131.   When ABDC has made subsequent revisions to the program, its policies and procedures
          were revised accordingly. 5/17 Tr. at 28:2-14 (May).

                           Fifth: Training

   132.   ABDC trains all employees involved in the Diversion Control Program, including
          associates at the distribution center and CSRA diversion control investigators. 5/17 Tr.
          at 28:16-29:1 (May).

   133.   ABDC also trains its sales staff. 5/17 Tr. at 28:16-29:1 (May).




                                              197
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 204 of 258 PageID #: 67231




   134.    Since 2007, training programs have been revised and enhanced to reflect the changes
           in ABDC’s diversion control program. See generally 5/17 Tr. at 74:9-23 (May).

      H.      ABDC Continues To Take A Proactive Approach And Constantly Reviews,
              Adjusts, And Enhances It Diversion Control Program

              1.      ABDC’s Enhanced Diversion Control Program

   135.    In March 2014, ABDC hired David May, a 30-year veteran of the DEA. 5/14 Tr. at
           16:2-17:2 (May).

   136.    Mr. May has oversight of the day-to-day management of the ABDC’s Diversion
           Control Team. See 5/14 Tr. at 16:2-17:2 (May).

   137.    He also has primary responsibility for and oversight of all interactions with the DEA
           and state regulatory bodies as related to diversion control and suspicious order
           monitoring. See 5/14 Tr. at 20:20-22:14 (May).

   138.    In 2014, ABDC began using Pharma Compliance Group, a compliance consulting
           company made up of former DEA diversion investigators and special agents, for certain
           pharmacy audits and investigations. 5/14 Tr. at 55:23-56:22 (May).

   139.    Also in 2014, ABDC engaged FTI Consulting to evaluate its diversion control program,
           including its SOM program. 5/14 Tr. at 54:18-55:14, 63:18-64:3 (May).

   140.    ABDC sought to identify a more comprehensive, user-friendly way to best utilize the
           data it collected from customers both for adjudicating orders and conducting due
           diligence. See generally 5/14 Tr. at 54:18-55:14, 67:20-25 (May).

   141.    Between 2014 and 2015, ABDC and FTI developed, tested, and refined enhancements
           to ABDC’s SOM program. 5/14 Tr. at 54:18-55:14 (May).

   142.    The resulting Revised SOM program (typically referred to by ABDC in the normal
           course as the “Revised OMP”) incorporated user-friendly dashboards that visually
           present many advanced analytics, including customers’ purchase history, and trends
           and developments related to drug use at the national, state, and local levels. See, e.g.,
           5/17 Tr. at 50:10-55:11, 58:8-63:22, 65:8-68:13 (May).

   143.    Dashboards are supported by essentially the same voluminous amounts of information
           and data that has been available to CSRA investigators since 2007; the presentation of
           this data facilitates decision-making by diversion investigators on both order
           adjudication and ongoing customer due diligence efforts. See, e.g., 5/17 Tr. at 93:25-
           94:17 (May).

   144.    On May 25, 2018, ABDC requested a meeting with DEA to discuss how ABDC’s
           Revised SOM program could “better serve the diversion control objectives of the Drug
           Enforcement Administration (“DEA”) and combat the opioid crisis.” Ex. AM-WV-
           00640.


                                               198
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 205 of 258 PageID #: 67232




   145.    With two complete years of data in the books following the 2015 enhancements to the
           SOM program, ABDC believed it was an appropriate time to meet with the DEA to
           review the results of the enhancements and “determine the suspicious order reporting
           approach which best serves the diversion control objectives of the DEA.” Ex. AM-
           WV-00640.

   146.    Although DEA initially agreed to meet with ABDC and review its Revised SOM
           program, DEA subsequently cancelled and never rescheduled. 5/17 Tr. at 93:10-93:16
           (May).

      I.      ABDC Conducted Adequate Due Diligence Of Its Customers

   147.    The ABDC witnesses whom Plaintiffs called in their case-in-chief described ABDC’s
           customer due diligence program, how the program evolved over the years, and
           provided testimony specific to customers in Cabell and Huntington.

   148.    Mr. Mays provided detailed and extensive testimony on the investigations ABDC
           conducted between October 2005 and August 2007—a program ABDC put in place
           after the 2005 distributor initiative meeting. 5/18 Tr. at 202:20-205:23 (Mays).

   149.    As part of that program, ABDC investigators validated and analyzed customers’ one-
           year controlled substance purchase reports, site visit results, photos, Form 590
           Questionnaires, and publicly available documents. 5/18 Tr. at 202:20-205:23 (Mays);
           Ex. AM-WV-01079.

   150.    Mr. Mays further testified regarding the new program developed in 2007—which
           included customer due diligence—with input from the DEA. 5/19 Tr. at 29:3-32:22
           (Mays).

   151.    Mr. Zimmerman similarly explained the improvements ABDC made to its due
           diligence program in 2005 and 2007, as well as ABDC’s due diligence policies and
           procedures generally. 5/13 Tr. at 189:23-190:13 (Zimmerman) (improvements made
           in 2005); 194:2-12 (enhancements made in 2007).

   152.    Mr. May explained ABDC’s customer due diligence, including its use of Tableau files
           to track and analyze all available data regarding every individual customer who
           purchased controlled substances, as well as nationwide trends. See, e.g., 5/17 Tr. at
           28:16-29:1; 50:10-55:11; 58:8-63:22; 65:8-68:13; 93:25-94:17 (May).

   153.    Since 2009, ABDC also utilized OMP size reports and drug trend reports as part of its
           ongoing due diligence efforts. See Ex. AM-WV-00406; Ex. AM-WV-00398; 5/17 Tr.
           at 96:1-8; 100:10-20 (May). The OMP size report compared each customer’s purchase
           of controlled substances to its purchase of all products and identified the percentage of
           controlled substances purchased by that customer over time. See Ex. AM-WV-00406;
           5/17 Tr. at 96:1-8 (May). The drug trend reports identified each customer’s month over
           month controlled substance purchases for specific products like oxycodone and
           hydrocodone and also provided a monthly average for the five to six month time period
           covered by each report. See Ex. AM-WV-00398; 5/17 Tr. at 100:10-20 (May).


                                               199
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 206 of 258 PageID #: 67233




III.      There Is No Proof Of Unreasonable Conduct In Cabell Or Huntington

       154.    The evidence shows that the due diligence described above was conducted in
               Cabell/Huntington, as well. See ABDC-Specific Findings ¶¶ 147-153, supra.

       155.    There is no evidence that ABDC ever: failed to conduct adequate due diligence on its
               customers in Cabell and Huntington; failed to report a suspicious order made by a
               Cabell or Huntington customer; shipped a suspicious order to a Cabell or Huntington
               pharmacy; shipped controlled substances to a Cabell or Huntington pharmacy that was
               not registered with the DEA; shipped controlled substances to a Cabell or Huntington
               DEA-registered pharmacy that the DEA had warned ABDC not to supply; or shipped
               a controlled substance into Cabell or Huntington that was diverted.

       156.    ABDC distributed to approximately 32 customers in Cabell and Huntington. Most of
               those customers were never mentioned during trial except to provide information on
               the number of pills they received. For most of ABDC’s customers, Plaintiffs presented
               no evidence relating to any alleged failure on ABDC’s part.

       157.    Plaintiffs focused primarily on 3 customers: Safescript, Drug Emporium, and McCloud
               Family Pharmacy. But Plaintiffs did not prove unreasonable conduct in relation to any
               of these pharmacies.

          A.      Safescript

       158.    Plaintiffs focused much of their case on Safescript, a pharmacy that ABDC has not
               serviced in over fourteen years. But despite the focus placed on it at trial, there was no
               evidence that a single pill from Safescript was diverted; there was no evidence of any
               actual harm tied to Safescript; there was no evidence that the West Virginia Board of
               Pharmacy took any action against Safescript; there was no evidence that Safescript ever
               failed a West Virginia Board of Pharmacy inspection; and there was no evidence that
               the owner of Safescript, or any pharmacist who worked at Safescript, was ever
               prosecuted.

       159.    On top of what was not proven, the evidence did show that ABDC’s due diligence of
               Safescript was adequate.

       160.    ABDC’s CSRA personnel opened the investigation following their own review of
               Safescript’s hydrocodone purchases in April 2007. Ex. AM-WV-01418; Ex. AM-WV-
               01444.

       161.    Mr. Perry, the local account manager, provided a CSRA Form 590 and photographs to
               ABDC’s compliance personnel, and also provided compliance personnel with a
               detailed description of Safescript. Ex. AM-WV-01444.

       162.    CSRA personnel then evaluated the due diligence Mr. Perry collected along with its
               independent online research on Safescript, and concluded that Safescript “did not
               indicate any type of diversion.” Ex. AM-WV-01444.



                                                    200
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 207 of 258 PageID #: 67234




   163.    In addition, Mr. Perry—the only trial witness who actually visited Safescript—
           provided a first-hand account on the pharmacy. He described Safescript as a “normal
           practice,” which had a full line of pharmaceuticals on their shelves and was located in
           an “okay” part of Huntington. 5/19 Tr. at 184:19-185:8 (Perry).

   164.    Safescript was also licensed by both the DEA and the West Virginia Board of
           Pharmacy. 5/19 Tr. at 185:9-18 (Perry).

   165.    And Mr. Perry, who visited Safescript approximately every other week for a period of
           several years, testified that he did not observe any red flags there. 5/19 Tr. at 185:19-
           187:18 (Perry).

   166.    With the information obtained from their 2007 investigation, monthly trend reports and
           other ongoing due diligence efforts, and Mr. Perry’s first-hand accounts in hand, ABDC
           adjusted Safescript’s threshold both up and down over the years in response to the
           pharmacy’s needs. See 5/18 Tr. at 86:15-22 (Mays); see also Ex. AM-WV-01444; Ex.
           AM-WV-00406; Ex. AM-WV-00398.

   167.    Dr. Craig McCann noted that oxycodone purchasing actually dropped after the
           threshold increase. 5/11 Tr. at 90:21-91:2 (McCann). And Dr. McCann even testified
           that an ABDC email “seems to have been effective” in lowering Safescript’s
           purchasing. Id.

   168.    ABDC reported to DEA suspicious orders placed by Safescript every year from 2007
           to 2011—the same period of time during which thresholds were adjusted. See Ex. P-
           44766.

      B.      Drug Emporium and McCloud

   169.    ABDC opened investigations into both Drug Emporium and McCloud Family
           Pharmacy in 2007. Ex. AM-WV-01410; Ex. AM-WV-01999.

   170.    Consistent with ABDC’s customer investigation program discussed above, Mr. Perry
           obtained Form 590s and photographs and submitted them to CSRA personnel. Ex.
           AM-WV-01410; Ex. AM-WV-01999.

   171.    Mr. Perry testified that he did not observe any “red flags” during his frequent visits to
           these customers. 5/19 Tr. at 194:10-12 & 16-21 (Perry) (Drug Emporium); 191:17-
           192:13 (Perry) (McCloud Family Pharmacy).

   172.    ABDC’s investigations concluded that there was no indication of diversion occurring
           at either pharmacy. Id.

   173.    In addition to records of investigations and monthly trend reports for McCloud and
           Drug Emporium, ABDC introduced evidence of customer-specific Tableau files for
           both Drug Emporium and McCloud (files that represented due diligence of these
           pharmacies from April 2015). Ex. AM-WV-01040E; see also 5/17 at 176:6-19 (May).



                                               201
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 208 of 258 PageID #: 67235




IV.      There Is No Evidence Of Diversion Of Prescription Opioids Shipped By ABDC To
         Huntington Or Cabell County

      174.   There is no evidence that any of the orders shipped by ABDC met the definition of a
             “suspicious order.” And the testimony of Plaintiffs’ own witnesses controvert even the
             assertion an order that meets the regulatory definition of “suspicious”—but that lacks
             any indicia of diversion—is likely to be diverted or cause harm. For instance, Mr.
             Rafalski agrees that the vast majority of orders meeting the definition of a “suspicious
             order” are not likely to be diverted. 5/26 Tr. at 214:12–16; Prevoznik Dep. Tr. at
             1206:6–1209:7 (testifying that there can be “legitimate” reasons for placing orders
             meeting the regulatory definition of suspicious including “a new customer base,
             prescriber, a new doctor’s office opened”).

      175.   There also is no evidence of actual diversion in Cabell and Huntington. Mr. Rafalski
             admitted that he has no opinion that “diversion occurred at the pharmacy level.”
             5/26 Tr. at 135:8–13 (Rafalski). For his part, Mr. Rannazzisi said he had no knowledge
             at all on shipments to, let alone diversion in, West Virginia. 6/9 Tr. at 14:6–17
             (testifying that he could not identify “any orders in Huntington or Cabell County that
             [he] believed ... should have been blocked” and that he has “not reviewed any
             documents related to West Virginia.”); 6/10 Tr. at 23:8–9 (“I have no knowledge of
             any distributions into those counties.”).

V.       There Is No Evidence That The Volume Of Pills ABDC Shipped To Cabell And
         Huntington Was Unreasonable

      176.   ABDC’s shipments to Cabell and Huntington were driven by the prescriptions written
             by licensed doctors. See Findings at Part III, supra.

      177.   The overall shipment of all prescription medications to Cabell and Huntington were
             high. See 5/6 Tr. at 32:3-33:6 (Gupta) (testifying that West Virginia leads the nation
             in prescription medications per person).

      178.   The overwhelming majority of ABDC’s distributions to Cabell and Huntington
             consisted of medications other than opioids, like blood pressure medication, anti-
             depressants, diuretics, and asthma medication. See Ex. AM-WV-02769; Ex. AM-WV-
             02771; 7/8 Tr. at 42:10-16 (Martens). Prescription opioids made up only a small
             portion of ABDC’s distribution of all medications into Cabell and Huntington. See Ex.
             AM-WV-02768; 7/8 Tr. at 47:23-48:4 (Martens).

      179.   ABDC’s distribution of both opioids and non-opioid medication into Cabell and
             Huntington trended consistently. See Ex. AM-WV-02768; Ex. AM-WV-02770; 7/8
             Tr. at 45:2-21 (Martens). For example, ABDC’s distribution of all products—opioids
             and non-opioids alike—peaked in 2009, with the growth of non-opioid shipments
             outpacing opioid shipments. 7/8 Tr. at 45:2-21 (Martens); Ex. AM-WV-02768; Ex.
             AM-WV-02770.

      180.   And there was no evidence that the volume of ABDC’s distribution of opioid
             medications was disproportionate to the volume of its overall shipment of medications.


                                                 202
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 209 of 258 PageID #: 67236




          In fact, ABDC’s distribution of non-opioid medications increased at a larger rate and
          outpaced its distribution of opioid medications. See Ex. AM-WV-02768; Ex. AM-
          WV-02770; 7/8 Tr. at 45:2-21 (Martens).

                      ABDC-SPECIFIC CONCLUSIONS OF LAW

   181.   Plaintiffs did not prove that ABDC engaged in actionable conduct (whether defined as
          unreasonable conduct, intentional conduct, negligent conduct, or unlawful conduct.).

   182.   To prove their public nuisance claims, Plaintiffs needed to prove that ABDC acted
          unreasonably in its distribution of opioids to Cabell or Huntington. ECF No. 1294.
          Plaintiffs did not meet their burden of proof.

   183.   Plaintiffs did not prove unreasonable conduct with respect to ABDC’s shipments of
          prescription opioids to Cabell or Huntington. Plaintiffs presented no evidence that
          ABDC ever: failed to conduct adequate due diligence on its customers in Cabell and
          Huntington; failed to report a suspicious order made by a Cabell or Huntington
          customer; shipped a suspicious order to a Cabell or Huntington pharmacy; shipped
          controlled substances to a Cabell or Huntington pharmacy that was not registered with
          the DEA; shipped controlled substances to a Cabell or Huntington DEA-registered
          pharmacy that the DEA had warned ABDC not to supply; or shipped a controlled
          substance into Cabell or Huntington that was diverted or that ABDC believed would
          be diverted.

   184.   Plaintiffs did not prove that ABDC acted unreasonably with respect to its diversion
          control programs or suspicious order monitoring systems. The evidence, in fact, shows
          that ABDC acted reasonably in designing and operating its diversion control programs
          and SOMs systems.

   185.   Plaintiffs also did not prove that the volume of prescription opioids ABDC shipped to
          Cabell/Huntington was unreasonable. The evidence, in fact shows that the volume of
          prescription opioids shipped were to Cabell/Huntington customers was based on
          prescriptions written by doctors based on the then-prevailing standard of care.

   186.   Because Plaintiffs did not prove unreasonable or otherwise actionable conduct on the
          part of ABDC, judgment should be entered in favor of ABDC.




                                             203
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 210 of 258 PageID #: 67237




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,

       Plaintiff,
                                            Civil Action No. 3:17-01362
 v.                                         Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


 CABELL COUNTY COMMISSION,

       Plaintiff,                           Civil Action No. 3:17-01665
                                            Hon. David A. Faber
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.



      APPENDIX C: CARDINAL HEALTH-SPECIFIC FINDINGS OF FACT AND
                        CONCLUSIONS OF LAW




                                      204
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 211 of 258 PageID #: 67238




                    CARDINAL-HEALTH SPECIFIC FINDINGS OF FACT

     1.       Cardinal Health’s suspicious order monitoring (“SOM”) system changed over time as
              technology, diversion trends, and guidance from the DEA changed, see J. Norris 8/7/18
              30(b)(6) Dep. Designations at 122:24–123:2, 123:5–7, but Cardinal Health at all times
              maintained a reasonable system to identify and report suspicious orders in compliance
              with the Controlled Substances Act (“CSA”) and contemporaneous DEA guidance.

     2.       Cardinal Health has maintained a SOM system since the inception of the CSA. See J.
              Norris 8/7/18 30(b)(6) Dep. Designations at 244:11–245:1.

     3.       Cardinal Health’s various SOM programs have always identified, inter alia, orders that
              met the regulatory definition of “suspicious.” See J. Norris 8/7/18 30(b)(6) Dep.
              Designations at 244:11–245:13.

     4.       Cardinal Health’s various SOM programs have always included knowing its customers.
              See J. Norris 8/7/18 Dep. Tr. at 297:12–14, 297:17–298:2.

I.         Cardinal Health’s Suspicious Order Monitoring System: Pre-2007

     5.       From the 1990s until late 2007, Cardinal Health operated a suspicious order monitoring
              system that was reasonable under the circumstances of the time, including then-existing
              technology, the requirements of the CSA, DEA guidance, industry custom and practice,
              and then-existing diversion trends.

     6.       During that time, Cardinal Health’s SOM program was overseen by Steve Reardon, a
              former law enforcement officer. Starting in about 2005, Mr. Reardon’s title was Vice
              President for Quality and Regulatory Affairs (“QRA”). See S. Reardon 11/30/18 Dep.
              Designations at 410:8–22, 411:1–4, 498:8–21.

     7.       Mr. Reardon supervised a group of employees with anti-diversion responsibilities in
              the QRA department, and additional personnel in Cardinal Health’s distribution centers
              also had responsibilities related to anti-diversion. See S. Reardon 11/30/18 Dep.
              Designations at 465:4–15; id. at 500:17–23; E. Brantley 11/26/18 Dep. Designations at
              150:19–151:6, 151:9–18; id. at 360:24–361:3; 5/20 Tr. (Moné) at 171:9–15, 172:8–15.

     8.       During Mr. Reardon’s tenure in charge of anti-diversion efforts at Cardinal Health, Mr.
              Reardon had the resources necessary to perform QRA’s functions. See S. Reardon
              11/30/18 Dep. Designations at 503:18–22.

     9.       James Rafalski, the only Plaintiffs’ witness to testify specifically about Cardinal
              Health’s systems, never mentioned, much less criticized, the staffing or training of the
              QRA department under Mr. Reardon’s leadership.

     10.      The components of Cardinal Health’s SOM program prior to late 2007 included
              suspicious order reporting and due diligence on Cardinal Health’s pharmacy customers.
              See generally S. Reardon 11/30/18 Dep. Designations at 505:12–508:7; id. at 518:1–
              24.


                                                  205
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 212 of 258 PageID #: 67239




   11.   Cardinal Health had a two-step process for complying with the regulatory requirement
         to report suspicious orders. See S. Reardon 11/30/18 Dep. Designations at 506:12–19;
         E. Brantley 11/27/18 Dep. Designations at 529:8– 530:18; Ex. CAH-WV-00580.00046
         (Cardinal Health “DEA Compliance Manual” outlining the company’s process for
         complying with 21 CFR 1301.74(b)).

   12.   First, Cardinal Health submitted monthly Ingredient Limit Reports (“ILRs”) to DEA.
         See S. Reardon 11/30/18 Dep. Designations at 424:19–425:2; Ex. CAH-WV-
         00580.00046.

         a. The format and parameters for ILRs were developed around 1990 as part of a
            collaboration between the distributors’ trade organization, then called the National
            Wholesale Druggists’ Association (“NWDA”), and DEA. See S. Reardon 11/30/18
            Dep. Designations at 421:18–422:16; id. 507:21–508:1; E. Brantley 11/27/18 Dep.
            Designations at 521:14–17.

         b. Cardinal Health started creating ILRs around 1994 or 1995. See S. Reardon
            11/30/18 Dep. Designations at 424:9–425:12.

         c. From the 1990s through 2007, Cardinal Health submitted ILRs on a monthly basis
            to the local DEA field office overseeing each distribution center. See S. Reardon
            11/30/18 Dep. Designations at 506:20–23; 5/26 Tr. (Rafalski) at 64:16–65:1.

         d. Each ILR was based on a computer program which monitored customers’
            controlled substance purchases for a month and compared those purchases to
            predetermined averages or limits. If a customer’s purchase quantities exceeded the
            established parameters in that month, the customer’s activity was printed on the
            report. Ex. CAH-WV-00580.00046; J. Norris 8/7/2018 30(b)(6) Dep. Designations
            at 134:15–23.

         e. ILRs included customer names and DEA numbers, quantities of specific substances
            ordered, and the predetermined ingredient limits. If a customer exceeded the
            ingredient limit for that month, its total purchases were reflected on the ILR. See
            S. Reardon 11/30/18 Dep. Designations at 507:4–508:1.

         f. The predetermined ingredient limits that were applied and appeared on ILRs were
            based on a formula received from DEA. See E. Brantley 11/27/18 Dep.
            Designations at 521:14–17; id. at 531:20–532:5.

         g. Under that system, Cardinal Health shipped orders that it reported as suspicious or
            potentially suspicious on ILRs, pursuant to direction it received from DEA. See J.
            Norris 8/7/2018 30(b)(6) Dep. Designations at 133:17–24. Thus, ILRs were
            generated after the orders had shipped. See E. Brantley 11/27/18 Dep. Designations
            at 368:22–23, 368:25–369:1.

         h. This was standard practice in the industry at the time. See Findings ¶¶ 139, 142.




                                            206
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 213 of 258 PageID #: 67240




         i. Although Mr. Rafalski testified at length about the use of ILRs, he did not opine
            that there was anything wrong with the general use of those reports or with how
            Cardinal Health established limits for its customers. See generally 5/26 Tr.
            (Rafalski) at 66:6–73:12.

   13.   Second, and separately from the ILRs, Cardinal Health distribution center personnel—
         sometimes called “pickers and checkers”—would, as a matter of course, evaluate
         orders on a daily basis before they were shipped to customers. They were encouraged
         to investigate orders that appeared excessive and notify DEA “before the order [wa]s
         shipped.” Ex. CAH-WV-00580.00046; see also S. Reardon 11/30/18 Dep.
         Designations at 428:7–429:14; id. at 437:20–438:9, 438:11–24, 439:2; E. Brantley
         11/27/18 Dep. Designations at 369:3–11, 369:13–15.

         a. Cardinal Health submitted what it called “excessive purchase reports” to DEA
            reflecting orders identified by distribution personnel as being of unusual size,
            pattern, or frequency. See J. Norris 8/7/18 30(b)(6) Dep. Designations at 134:1–
            14.

         b. Cardinal Health sometimes sought specific guidance from DEA as to how to handle
            orders that had been flagged in the distribution centers by contacting the local DEA
            field office. See S. Reardon 11/30/18 Dep. Designations at 513:6–13.

         c. If DEA told Cardinal Health not to ship an order it identified as excessive, Cardinal
            Health did not ship that order. See J. Norris 8/7/18 30(b)(6) Dep. Designations at
            130:20–23, 131:3–10.

   14.   In addition to reporting suspicious orders through the two processes outlined above,
         Cardinal Health also conducted due diligence on its customers before 2007, including
         by obtaining customer licenses and verifying addresses, Ex. CAH-WV-00580.00130,
         and by conducting additional diligence, including site visits to some customers that
         appeared on ILRs, E. Brantley 11/27/18 Dep. Designations at 20:10–19. This due
         diligence, including site visits, was “over and above the requirement” to report
         suspicious orders. E. Brantley 11/27/18 Dep. Designations at 523:19–524:7.

   15.   Cardinal Health’s SOM program, including its use of ILRs, complied with the DEA’s
         guidance and expectations at the time. See Findings ¶ 142; S. Reardon 11/30/18 Dep.
         Designations at 421:18–422:16.

         a. Other companies, as well as DEA, sometimes referred to what Cardinal Health
            called “ILRs” as “excessive purchase reports.” M. Mapes 7/11/19 Dep.
            Designations at 95:8–19, 95:25–96:11; 5/26 Tr. (Rafalski) 64:10–65:1.

         b. Use of ILRs or excessive purchase reports was the industry practice for all
            companies for more than 30 years. See Findings ¶ 139.

         c. DEA was aware of this industry practice. See Findings ¶ 142.




                                             207
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 214 of 258 PageID #: 67241




         d. DEA approved the practice of shipping orders that were reported as suspicious. See
            Findings ¶ 142; see also Ex. AM-WV-02658 (DEA letter approving ABDC’s
            similar process).

         e. DEA was aware of Cardinal Health’s process for reporting suspicious orders
            because DEA reviewed those processes as part of its cyclic audit inspections.
            Based on DEA’s awareness and the fact that DEA never raised an issue with the
            process, Mr. Reardon understood Cardinal Health to be in compliance with DEA’s
            requirements. See S. Reardon 11/30/18 Dep. Designations at 508:2–5, 508:7–20,
            508:22–24.

         f. To Mr. Reardon’s knowledge, DEA never stated during a cyclic audit that Cardinal
            Health’s system for monitoring and reporting suspicious orders was inadequate.
            See S. Reardon 11/30/18 Dep. Designations at 511:8–22.

         g. DEA never asked Mr. Reardon for different suspicious order reports than the ones
            Cardinal Health provided. See S. Reardon 11/30/18 Dep. Designations at 514:23–
            515:5.

         h. The words “do not ship” do not appear anywhere in the CSA or its implementing
            regulations. 5/26 Tr. (Rafalski) 255:6–8.

         i. Before 2007, DEA never told Cardinal Health not to ship an order identified as
            suspicious. 5/26 Tr. (Rafalski) 251:14–25.

   16.   Mr. Reardon attended a presentation by DEA to Cardinal Health as part of the Internet
         Pharmacy Initiative on August 22, 2005. Ex. CAH-WV-00472; S. Reardon 11/30/18
         Dep. Designations at 517:6–16.

         a. DEA’s presentation at that meeting did not include guidance or instruction not to
            ship orders reported as suspicious. Ex. CAH-WV-00472.

         b. Following this presentation, Mr. Reardon immediately started developing a process
            and program to identify and monitor Internet pharmacy activity. See S. Reardon
            11/30/18 Dep. Designations at 517:17–518:6.

         c. Plaintiffs presented no evidence that there were internet pharmacies operating in
            Cabell/Huntington.

         d. Mr. Reardon hired Eric Brantley in 2005 to conduct due diligence site visit
            inspections of pharmacies based on ILRs. See S. Reardon 11/30/18 Dep.
            Designations at 517:17–518:6; E. Brantley 11/27/18 Dep. Designations at 18:15–
            24, 20:5–19; id. at 522:20–523:5.

         e. Mr. Brantley and his team decided whether pharmacy customers posed an
            unreasonable risk of diversion. If a customer did pose such an unreasonable risk,
            it was terminated and DEA agent Kyle Wright was notified. See S. Reardon Dep.
            Designations at 519:9–14; E. Brantley 11/27/18 Dep. Designations at 20:5–19; id.


                                            208
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 215 of 258 PageID #: 67242




            at 522:20–523:5. Likewise, when Cardinal Health came to believe a customer
            might be involved in Internet activity, it discontinued shipments of controlled
            substances to that customer and reported that customer to DEA. See id. at 544:16–
            21.

         f. Mr. Brantley also trained members of Cardinal Health’s senior management, sales
            force, and the QRA team on anti-diversion policies. See E. Brantley 11/27/18 Dep.
            Designations at 547:20–548:7.

   17.   Cardinal Health understood that DEA approved of the changes to its SOM program in
         response to the Internet Pharmacy Initiative. See S. Reardon 11/30/18 Dep.
         Designations at 520:1–2, 520:5–8, 520:11–13, 521:15–522:11, 523:3–6, 524: 2–4,
         524:7–13, 524:16–525:14, 525:17–20; E. Brantley 11/27/18 Dep. Designations at
         548:14–23, 549:1–3, 549:10–12, 549:15–21, 550:3, 550:7–10.

         a. Mr. Reardon had conversations in 2006 with Kyle Wright, the DEA agent who
            received Cardinal Health’s notifications of terminated customers. Mr. Reardon
            understood from those conversations that DEA thought Cardinal Health was headed
            in the right direction and that Mr. Brantley had established a great working
            relationship with Mr. Wright. See S. Reardon 11/30/18 Dep. Designations at
            520:1–2, 520:5–8, 520:11–13.

         b. Mr. Wright never told Mr. Reardon or Mr. Brantley that Cardinal Health’s anti-
            diversion program was deficient in any way. See S. Reardon 11/30/18 Dep.
            Designations at 521:11–14; E. Brantley 11/27/18 Dep. Designations at 549:15–21,
            550:3, 550:7–10.

         c. On April 26, 2007, Mr. Reardon spoke to Mr. Wright by telephone. During that
            conversation, Mr. Wright indicated that Cardinal Health was “doing the right things
            and heading in the right direction.” Ex. CAH-WV-00363; S. Reardon 11/30/18
            Dep. Designations at 521:24–525:50; E. Brantley 11/27/18 Dep. Designations at
            550:23–551:11, 551:18–552:9, 552:12–18, 552:23–553:6.

   18.   In 2006 and 2007, Cardinal Health received letters from Joseph Rannazzisi at DEA
         purporting to reiterate distributors’ obligations under the CSA and reinforcing the
         distributor initiative meetings. Ex. P-00030; see Findings ¶ 142. Cardinal Health
         complied with the guidance in those letters. See S. Reardon 11/30/18 Dep.
         Designations at 525:24–526:9.

   19.   In approximately September 2007, DEA’s guidance about suspicious order monitoring
         to Cardinal Health changed. See S. Reardon 11/30/18 Dep. Designations at 527:22–
         528:3; Ex. P-00069.

         a. Mr. Reardon attended the DEA Pharmaceutical Industry Conference on September
            11, 2007. See S. Reardon 11/30/18 Dep. Designations at 528:4–24; Ex. P-00069.

         b. At that conference, AmerisourceBergen and DEA jointly presented a new
            suspicious order monitoring program that AmerisourceBergen recently had


                                            209
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 216 of 258 PageID #: 67243




                  developed and implemented. Ex. P-00069; App’x B (ABDC Findings) at ¶¶ 104–
                  111.

               c. Following that presentation, Mr. Reardon sent the slides from that presentation to
                  colleagues at Cardinal Health and informed them that “DEA is setting a new
                  standard with which we must comply,” and that DEA referred to ABDC’s program
                  as they presented it as the “new industry standard.” Ex. P-00069.

               d. This presentation was the first time Mr. Reardon understood DEA to be providing
                  guidance to distributors not to ship orders they reported as suspicious. See S.
                  Reardon 11/30/18 Dep. Designations at 529:17–23.

               e. Immediately upon his return to Cardinal Health’s corporate office following the
                  presentation by ABDC and DEA, Mr. Reardon began creating a new team to
                  develop a new SOM program. See S. Reardon 11/30/18 Dep. Designations at
                  529:24–530:6.

II.         Cardinal Health’s Suspicious Order Monitoring System: 2008-2012

      20.      Following its receipt of changed guidance and expectations from the DEA in late 2007,
               Cardinal Health revised its SOM program to take account of and conform to DEA’s
               guidance and expectations. Cardinal Health implemented that revised program in early
               2008 and operated that system until 2012. That version of Cardinal Health’s SOM
               system was reasonable and in compliance with the CSA, DEA’s guidance, and industry
               custom and practice.

      21.      In December 2007, Cardinal Health hired a well-qualified pharmacist and lawyer,
               Michael Moné, to enhance and lead its SOM program. Mr. Moné had a depth of
               experience: he had worked as a practicing pharmacist; a prosecutor for the Florida
               Board of Pharmacy; an attorney involved in opioid issues in the Florida Attorney
               General’s Office; and the Executive Director of the Kentucky Board of Pharmacy,
               where he helped create one of the first state Prescription Drug Monitoring Programs.
               5/20 Tr. (Moné) at 152:15–16; 152:17–23; 153:9–11, 153:18–21, 153:23–25, 154:10–
               20.

      22.      When Mr. Moné took charge of Cardinal Health’s SOM program, the company was
               already in the process of making changes to comply with the DEA’s new expectations,
               as expressed in the Rannazzisi letters and at the industry conference in September 2007,
               at which the DEA and AmerisourceBergen co-presented its new, approved SOM
               system. Id. at 157:6–8, 157:12–16, 157:19–158:5, 158:22–25, 159:23–160:9. Those
               new DEA expectations included that suspicious orders were not to be shipped to
               customers. Id. at 159:4–22.

      23.      Cardinal Health enhanced its SOM system to incorporate the three main components
               discussed in the DEA-AmerisourceBergen presentation: (1) “Know Your Customer,”
               (2) electronic order monitoring, and (3) investigations. Id. at 158:9–17, 173:1–5,
               174:6–11, 174:14–20.



                                                   210
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 217 of 258 PageID #: 67244




   24.   Know Your Customer. “Know Your Customer” involved thorough evaluation of new
         customers (i.e., review of detailed questionnaires) and continuing diligence regarding
         existing customers. Id. at 173:1–5, 173:16–17, 173:21–174:1, 182:25–183:25.
         Approval of new customers was not automatic: Cardinal Health refused to approve
         certain prospective customers due to diversion concerns. Id. at 221:24–222:1.

         a. The Know Your Customer process was somewhat different for chain pharmacy
            stores, as authorized by the DEA at the September 2007 AmerisourceBergen/DEA
            conference. See Ex. DEF-WV-0001 (PowerPoint re: AmerisourceBergen SOM
            System from September 2007 DEA conference) at .00007 (“[r]etail chain
            pharmacies are exempted” from “Know Your Customer’ Due Diligence
            investigations”); Ex. DEF-WV-02191 (DEA website summary of September 2007
            conference) at .00002 (same).

         b. Plaintiffs presented no evidence that Cardinal Health approved a chain-pharmacy
            store it should not have.

         c. Mr. Rafalski opined that Cardinal Health failed to conduct sufficient due diligence
            of its customers, but he did not review all of Cardinal Health’s due diligence files,
            only some. 5/26 Tr. (Rafalski) at 228:4–9. Nor did Mr. Rafalski identify any
            specific Cabell/Huntington pharmacy for which he claims Cardinal Health did not
            do sufficient due diligence.

         d. Moreover, the primary basis for Mr. Rafalski’s opinion that Cardinal Health did not
            do adequate due diligence is the absence of files from before 2012. But there is no
            DEA requirement to retain due diligence files, as Mr. Rafalski acknowledged, 5/26
            Tr. (Rafalski) at 269:21–25, and his inference that no due diligence was ever done
            simply because the company did not retain centralized due diligence records for 9
            to 25 years is not supported. To the contrary, Mr. Moné testified that his team
            investigated every order that exceeded that pharmacy’s threshold. 5/20 Tr. (Moné)
            at 62:18–21 (“[E]very order that triggers is going to have some sort of due
            diligence.”).

         e. Cardinal Health also required its sales staff, who visited pharmacy customers
            regularly, to look for and report any potential signs that diversion might be
            occurring. 5/21 Tr. (Kave) at 95:9–17. Sales representatives at Cardinal Health
            received frequent and regular training on anti-diversion and red flags for potential
            signs of diversions. Id. at 70:25–71:04.

   25.   Electronic order monitoring. With electronic order monitoring, Cardinal Health
         established customized thresholds (or limits) for each customer and each drug family.
         5/20 Tr. (Moné) at 184:17–25, 185:3–7; J. Norris 8/7/18 30(b)(6) Dep. Designations at
         226:18–24. This system automatically blocked orders that exceeded a customer’s
         threshold, pending evaluation by the anti-diversion team comprised of in-house
         pharmacists who reviewed any information that they believed was necessary to make
         an appropriate assessment. 5/20 Tr. (Moné) at 185:24–186:2, 186:11–187:2. If the
         anti-diversion team cleared the order after the assessment, the order was shipped. Id.


                                             211
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 218 of 258 PageID #: 67245




         at 63:4–7. If the anti-diversion team determined that an order was in fact suspicious,
         Cardinal Health reported the order to the DEA and did not ship it. Id. at 189:12–16

         a. Cardinal Health reported suspicious orders to the DEA consistent with DEA’s
            expectation that a properly-functioning SOM system should not generate a large
            volume of suspicious orders. 6/7 Tr. (Rannazzisi) at 219:5–220:5.

         b. Cardinal Health acted reasonably in setting thresholds. In setting initial thresholds,
            it segmented customers by type and size. 5/20 Tr. (Moné) at 59:5–60:4. It
            consulted with experts, including Deloitte, IBM Watson, and a Ph.D. at Ohio State,
            each of whom concluded that the assumptions underlying the threshold calculations
            were appropriate. Id. at 139:7–17, 143:4–8. Cardinal Health also relied in part on
            the DEA’s Chemical Handlers Manual, which provided a framework for
            identifying excessive orders of List I chemicals, which include certain controlled
            substances, using a multiplier. Id. at 93:17–94:4, 94:22–25. Over time the anti-
            diversion team would evaluate thresholds and determine whether or not to make
            changes to thresholds. Id. at 64:22–23, 65:7–14.

         c. Mr. Rafalski testified that there is no one particular golden rule for what a threshold
            should be; it is a decision for the registrant. 5/26 Tr. (Rafalski) at 82:15–83:5.

         d. Mr. Rafalski did not criticize the level at which Cardinal Health set the threshold
            for any of its Cabell/Huntington pharmacy customers.

         e. Cardinal Health, under Mr. Moné’s direction, also created an Analytics team to
            support the SOM system in establishing thresholds and running reports. 5/20 Tr.
            (Moné) at 83:5–9, 174:23–25, 199:1–3.

   26.   Investigations. The investigations component of Cardinal Health’s suspicious order
         monitoring system involved site visits of pharmacy customers conducted by former
         police and former DEA-diversion, Medicaid-fraud, and Board of Pharmacy
         investigators. 5/20 Tr. (Moné) at 174:14–20, 187:13–14, 187:9–188:4, 188:13–22.

   27.   Cardinal Health adopted comprehensive Standard Operating Procedures (“SOPs”)
         regarding the SOM system, and periodically updated those procedures. See, e.g., Ex.
         CAH-WV-00001 (SOP for a new retail independent customer survey process); Ex.
         CAH-WV-00030 (SOP for the new account approval process); Ex. CAH-WV-00745
         (SOP to establish SOM threshold limits); Ex. CAH-WV-00743 (SOP for threshold
         event review, self-verification; decision making and threshold outcome
         communication); Ex. CAH-WV-00740 (updated SOP for detecting and reporting
         suspicious orders and responding to threshold events); Ex. CAH-WV-00026 (SOP for
         on-site investigations); Ex. CAH-WV-00747 (updated SOP for on-site investigations).

         a. Cardinal Health trained and tested all employees involved in anti-diversion
            activities on the SOPs. 5/20 Tr. (Moné) at 192:13–20, 196:13–16. These
            employees numbered in the hundreds—all employees in the centralized anti-
            diversion group, QRA more broadly, and in the 26 distribution centers, sales
            managers, and sales directors.


                                              212
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 219 of 258 PageID #: 67246




         b. Mr. Rafalski did not criticize the SOPs or the training provided on SOPs by
            Cardinal Health.

   28.   During Mr. Moné’s tenure in charge of anti-diversion efforts at Cardinal Health, Mr.
         Moné had the resources necessary to perform the anti-diversion group’s functions. 5/20
         Tr. (Moné) at 182:12–15.

         a. Mr. Moné increased Cardinal Health’s anti-diversion staff by hiring, inter alia, a
            Senior Vice President of Supply Chain Integrity and Regulatory Operations, a Vice
            President, two Directors and six Investigators. Id. at 53:1–6, 182:16–18.

         b. Mr. Rafalski did not criticize Cardinal Health’s levels of hiring or the credentials
            of the persons hired.

   29.   From 2007 to 2012 Mr. Moné regularly communicated with the DEA about Cardinal
         Health’s SOM system. Id. at 217:21–23, 219:12–16.

         a. In early 2009, Mr. Moné met with Barbara Boockholdt (Chief of the Regulatory
            Section of the DEA’s Office of Diversion Control) and several DEA diversion
            investigators. Over the course of a week, Mr. Moné reviewed with them the
            company’s SOM system, as revamped in light of the DEA’s new expectations. Id.
            at 219:17–220:1. That discussion included reviewing the procedures for setting
            customer thresholds—including any multipliers used—and how Cardinal Health
            identified and reported suspicious orders. Id. at 220:9–23.

         b. Cardinal Health shared with DEA its policies and procedures, id. at 220:24–221:8,
            and demonstrated the kinds of reports that could be generated by the SOM system.
            Id. at 221:9–11.

         c. At the end of that weeklong meeting, the DEA did not ask Cardinal Health to
            change the system or fault it in any way. Id. at 221:17–23; G. Quintero 12/6/18
            Dep. Designations at 90:23–91:13.

         d. Following the 2009 meeting, the DEA inspected a number of Cardinal Health
            distribution centers, doing “a deep dive into the SOM system” for the purpose of
            verifying that the SOM system worked as indicated. 5/20 Tr. (Moné) at 223:2–4,
            223:6–7, 223:22–224:10.

         e. At the conclusion of the inspections, the DEA did not identify any flaws in the
            system, and there is no evidence that the DEA proposed any changes. G. Quintero
            12/6/18 Dep. Designations at 90:23–91:13.

         f. Mr. Moné continued to be in regular touch with Ms. Boockholdt throughout his
            tenure. He updated her about changes and improvements in the SOM system, 5/20
            Tr. (Moné) at 225:24–226:2, 226:5–11, and expected that she would advise him if
            the DEA observed any deficiencies in the system. Id. at 226:16–227:1.




                                            213
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 220 of 258 PageID #: 67247




                g. Throughout this period (and all time periods), Cardinal Health reported to the DEA
                   each and every shipment of controlled substances to its pharmacy customers via the
                   ARCOS reporting system. Id. at 181:6–14. At no point during Mr. Moné’s tenure
                   did the DEA inform Cardinal Health that it believed Cardinal’s shipments to any
                   particular Cabell/Huntington pharmacy, or to Cabell/Huntington generally, were
                   excessive. Id. at 181:15–20.

                h. On multiple occasions Cardinal Health requested, but the DEA declined to provide,
                   ARCOS information reflecting distributions of controlled substances from other
                   wholesalers to Cardinal Health’s customers s. Id. at 218:2–4, 218:22–24. That
                   information would have enabled Cardinal Health to assess whether a customer was
                   ordering amounts from another distributor above the threshold set by Cardinal
                   Health. Id. at 218:6–16.

                i. Cardinal Health also asked the DEA to advise it if the DEA had reason to believe
                   that a pharmacy might be engaged in diversion so that Cardinal could investigate
                   further or stop the sale of controlled substances to that customer. The DEA never
                   responded. Id. at 218:25–219:10.

       30.      DEA conducted regular cyclic inspections of Cardinal Health’s more than 20
                distribution centers, each of which held its own DEA registration. 5/20 Tr. (Moné) at
                166:20–22, 167:8, 225:3–14. During these cyclic inspections, the DEA had full access
                to the company’s policies and procedures, as well as customer due diligence files. Id.
                at 225:15–20.

III.         Cardinal Health’s Suspicious Order Monitoring System: 2012-Present

       31.      Plaintiffs presented no evidence regarding Cardinal Health’s conduct after 2012. There
                is no evidence that Cardinal Health acted unreasonably in monitoring, reporting, and
                halting shipment of suspicious orders at any time in the last nine years.

       32.      In 2012, Todd Cameron assumed responsibility for the company’s anti-diversion
                efforts and enhanced the program again. 5/20 Tr. (Moné) 16:22–25.

       33.      Cardinal Health developed a new analytical methodology to set thresholds for
                customers. That methodology calculates how busy a pharmacy is based on the total
                number of prescriptions it dispenses for all medications. Cardinal Health then uses
                national pharmacy data purchased from a third-party data aggregation company to
                determine what a normal dispensing product mix looks like, and then applies that data
                to the customer’s overall prescription count. It further considers information about the
                specific pharmacy gathered in due diligence to set customer-specific and drug-specific
                threshold limits. Ex. CAH-WV-00476 (“Enhancing our anti-diversion program”
                memo); G. Quintero 12/6/18 Dep. Designations at 70:3–74:13.

       34.      Orders that hit thresholds are held for review by analysts on the anti-diversion team.
                Analysts first familiarize themselves with background due diligence on the customer,
                including previous held orders and resolutions thereof, the location of the customer, the
                customer’s class of trade, and comments in the Anti-Diversion Centralization database.


                                                    214
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 221 of 258 PageID #: 67248




               Analysts then review the specific held order, including the drug family, order size,
               threshold, and accrual amount to determine whether the order should be cleared for
               shipment or cancelled and reported to DEA. Ex. P-14290_00825 (QRA SOM
               Customer Analytics General Work Instructions).

      35.      Cardinal Health implemented what it calls “objective criteria” to quantitatively assess
               its customers across a variety of data metrics. Cardinal Health collects data about its
               customers across the objective criteria—which include the percentage of prescriptions
               dispensed that are for controlled substances and more specifically for opioids—and
               compares that data to national averages. Ex. CAH-WV-00476 (“Enhancing our anti-
               diversion program” memo); Ex. P-14290_00884 (Objective Criteria Working
               Guidelines).

      36.      Cardinal Health developed the Large Volume Tactical and Analytical Committee
               (“LVTAC”), which is a group of anti-diversion professionals, including senior
               leadership, which analyzes and makes decisions about customers that purchase large
               volumes of controlled substances from Cardinal Health. Ex. CAH-WV-00065
               (LVTAC SOP); Ex. CAH-WV-00564 (Two-person approval SOP).

      37.      Cardinal Health continues to do regular site investigations of its customers, visiting
               them in person, looking for any signs of possible diversion, and requesting and
               analyzing pharmacy data. Ex. P-14290_00860 (QRA Investigations SOP); G. Quintero
               12/6/18 Dep. Designations at 98:24–99:15, 100:12–101:3.

      38.      This data-driven, analytical methodology requires orders to be reported to DEA
               anytime they hit a threshold and cannot be promptly cleared for shipment based on due
               diligence information on hand—even if Cardinal Health doesn’t believe that diversion
               is occurring at the pharmacy. See G. Quintero 12/6/18 Dep. Designations at 84:15–
               85:15, 94:10–97:10; Ex. CAH-WV-00104 (Detecting and Reporting Suspicious Orders
               SOP); Ex. CAH-WV-00562 (DMQ Working Guidelines); Ex. P-14290_00825 (QRA
               SOM Customer Analytics General Work Instructions). Accordingly, Cardinal Health
               submitted more suspicious order reports for customers in Cabell County and the City
               of Huntington starting in 2012, compared with previous years. Ex. P-42071.

      39.      After making these enhancements, Todd Cameron presented the program to DEA on
               multiple occasions. See G. Quintero 12/6/18 Dep. Designations at 93:9–19.

      40.      There has been no DEA enforcement action against any Cardinal Health distribution
               center based on shipments of controlled substances since 2012.

IV.         Cardinal Health’s Wheeling, West Virginia Distribution Center

      41.      Cardinal Health has more than 20 distribution centers nationwide. 5/20 Tr. (Moné) at
               167:6–9.

      42.      Virtually all of Cardinal Health’s shipments of oxycodone and hydrocodone to
               Cabell/Huntington since 1996 came from a single distribution center located in



                                                  215
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 222 of 258 PageID #: 67249




              Wheeling, West Virginia. 5/10 Tr. (McCann) at 93:7–14; 5/12 Tr. (McCann) at 61:12–
              17.

     43.      The Wheeling, West Virginia distribution center has been registered with DEA at all
              relevant times. 5/20 Tr. (Moné) 193:20–23; 193:24–194:5.

     44.      Plaintiffs presented no evidence that Cardinal Health’s Wheeling, West Virginia
              distribution center was ever out of compliance with either the company’s SOM system
              or DEA regulations.

              a. DEA’s 2008 and 2012 enforcement actions were not taken against the Wheeling
                 distribution center.

              b. DEA’s 2008 and 2012 enforcement actions did not involve systemic failures of
                 Cardinal Health’s SOM program; they involved issues with a limited number of
                 customers serviced by other distribution centers. 14

              c. There is no evidence that the Wheeling, West Virginia distribution center shipped
                 prescription opioids to customers that it knew or had reason to believe were not
                 filling legitimate prescriptions. 5/20 Tr. (Moné) at 180:11–16.

              d. DEA never advised Cardinal Health that its shipments to Cabell/Huntington
                 pharmacies, or to any specific pharmacy, were excessive. 5/20 Tr. (Moné) at
                 181:15–25.

V.         Cardinal Health’s Distributions to Cabell/Huntington

     45.      Cardinal Health’s distributions to Cabell County and Huntington were reasonable, and
              there was no indication that they were outside of established norms. 7/9 Tr.
              (MacDonald) at 45:15–19.

     46.      John “Tri” MacDonald, accepted by the Court as an expert in the field of data analytics
              related to the pharmaceutical supply chain, analyzed Cardinal Health’s shipments of
              controlled and non-controlled substances into Cabell County and Huntington. 7/9 Tr.
              (MacDonald) at 16:11–13, 43:16–19.

     47.      The DEA has stated that it is normal for a distributor to observe a ratio of up to 20
              percent controlled substances to 80 percent non-controlled substances in its pharmacy
              shipments, and that there are instances when a higher percentage of controlled




14
  The 2008 Settlement Agreement concerned shipments to internet pharmacies from distribution
centers in Auburn, WA; Lakeland, FL; Swedesboro, NJ; and Stafford, TX. 5/20 Tr. (Moné) at
165:20–166:22. The 2012 Settlement Agreement concerned only the Lakeland, FL distribution
center and four Florida customers, id. at 228:6–13, two of which Cardinal Health had terminated
before the DEA filed its enforcement action. Id. at 229:18–230:1.


                                                 216
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 223 of 258 PageID #: 67250




         substances can also be appropriate for a particular pharmacy. 7/9 Tr. (MacDonald) at
         43:21–44:5.

   48.   85% of Cardinal Health’s distributions to its retail pharmacy customers in Cabell
         County and Huntington between 2006 and 2018 were for non-controlled substances,
         7/9 Tr. (MacDonald) at 44:23–45:07, and only 7.1% of its distributions were for opioid-
         related medications. Id.

   49.   Jesse Kave was a sales representative at Cardinal Health from 2006 to 2018, and his
         territory included West Virginia. 5/21 Tr. (Kave) at 63:3–5, 64:13–24. He looked for
         and reported red flags during his visits to customers. Id. at 104:2–11. He never ignored
         signs of diversion or prioritized making sales over his anti-diversion responsibilities.
         Id. at 95:9–21.

   50.   Of Cardinal Health’s 37 Cabell/Huntington customers, the only specific one that
         Plaintiffs focused on at trial was T&J Enterprises, Inc., doing business as The Medicine
         Shoppe, located in Huntington (“Medicine Shoppe”). But there was no evidence of
         any diversion occurring from Medicine Shoppe and no evidence that Cardinal Health
         failed to report or block shipment of any suspicious orders placed by Medicine Shoppe.

         a. Mr. Rafalski did not testify about any specific pharmacy, including Medicine
            Shoppe, and Plaintiffs offered no expert testimony that Cardinal Health acted
            unreasonably with regard to Medicine Shoppe.

         b. Dr. McCann testified about the volumes shipped to Medicine Shoppe, 5/10 Tr.
            (McCann) at 133:16–134:14, and Plaintiffs introduced documentary evidence that
            they argued suggested due diligence failures with regard to the pharmacy.

         c. Plaintiffs argued that the due diligence file for Medicine Shoppe was thin, but the
            file was hundreds of pages, including material back to 2008 when Medicine Shoppe
            first became a Cardinal Health customer. Ex. P-42116. The file contained several
            Anti-Diversion Customer Profiles and information regarding overall controlled
            substances percentages, volumes of particular categories of drugs, the number of
            previous threshold events, and overall purchase data by month for that drug family.
            Id.

         d. Plaintiffs also suggested that Cardinal Health did not perform a site visit quickly
            enough in the face of a request by QRA, but Cardinal Health conducted a full site
            visit within two months of the request (in August 2012). During that visit, the site
            investigator found no evidence of diversion. Ex. CAH-WV-00770; 5/20 Tr.
            (Moné) at 215:23–216:20. The site visit report included explanations for the
            pharmacy’s increased purchases of oxycodone, including that “prescribers in the
            area prefer oxycodone 15 mg and 30 mg strengths for pain management” and “the
            pain management population consists of a high number of coal miners and truckers
            with job related injuries.” Ex. CAH-WV-00770 at Section 2. It also concluded that
            the pharmacist-in-charge understood his corresponding responsibility, only filled
            controlled substance scripts for local residents and local prescribers, and took



                                             217
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 224 of 258 PageID #: 67251




              advantage of the State’s prescription monitoring program to ensure that patients
              filling controlled substance scripts did not appear to be engaged in diversion. Id. at
              Section 5.

           e. The only people who testified at trial with any knowledge of Medicine Shoppe were
              former Cardinal Health employees Michael Moné and Jesse Kave. Mr. Kave, the
              sales representative who called on Medicine Shoppe for 12 years, testified that he
              knew the pharmacists there and found them to be professional and that he never
              witnessed signs of diversion at Medicine Shoppe. 5/21 Tr. (Kave) at 107:19–109:8.

           f. Medicine Shoppe remains a licensed pharmacy in good standing with the State of
              West Virginia and the DEA. 15

               CARDINAL HEALTH-SPECIFIC CONCLUSIONS OF LAW

     51.   To prove their public nuisance claims, Plaintiffs had to establish, at a minimum, that
           Cardinal Health acted unreasonably. Dkt. 1294.

     52.   Plaintiffs failed to meet their burden of proof. They did not prove by a preponderance
           of the evidence that Cardinal Health acted unreasonably in its distributions of
           prescription opioid medications to Cabell/Huntington.

           a. Plaintiffs presented no evidence that Cardinal Health failed to maintain the physical
              security of the prescription drugs in its possession.

           b. Plaintiffs presented no evidence that Cardinal Health distributed prescription opioid
              drugs to an unlicensed pharmacy in Cabell/Huntington or one about which the
              DEA, Board of Pharmacy, or any law enforcement agency had raised a concern.

                   i. Plaintiffs’ expert, Dr. McCann, who reviewed Cardinal Health distribution
                      data, is not aware of any shipment from Cardinal Health to a
                      Cabell/Huntington pharmacy not registered with the DEA and licensed by
                      the Board of Pharmacy. 5/12 Tr. (McCann) at 65:14–18.

                  ii. Dr. McCann is also not aware of any shipment from Cardinal Health to a
                      Cabell/Huntington pharmacy without an order placed by that pharmacy for
                      that shipment. 5/12 Tr. (McCann) at 65:19–23.




15
   License Number SP0550702, https://www.wvbop.com/public/verify/details-business.asp. The
Court can take judicial notice of the Board of Pharmacy’s public licensure verification. Jacobus
v. Huerta, 2013 WL 673233, at *7 n.8 (S.D.W. Va. Feb. 22, 2013), report and recommendation
adopted, 2013 WL 1723631 (S.D.W. Va. Apr. 22, 2013), aff’d, 540 F. App’x 208 (4th Cir. 2013)
(“The court may take judicial notice of factual information located in postings on governmental
websites.”).


                                               218
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 225 of 258 PageID #: 67252




         c. Plaintiffs presented no evidence that Cardinal Health approved a customer it should
            not have or failed to terminate a customer that it should have.

         d. Plaintiffs presented no evidence that any of Cardinal Health’s customers were
            diverting prescription opioids, much less that Cardinal Health knew that.

         e. The weight of the evidence establishes that Cardinal Health at all times acted
            reasonably in designing and operating a suspicious order monitoring (SOM) system
            to monitor pharmacy orders.

                 i. Plaintiffs presented no evidence that Cardinal Health ever shipped an order
                    to any Cabell/Huntington pharmacy that it believed would be diverted. See
                    S. Reardon 11/30/18 Dep. Designations at 534:9–14 (testifying that in his
                    “experience at Cardinal Health over 25 years” he did not “ever see Cardinal
                    Health ship an order that [he] believed would be diverted"); accord M.
                    Hartman 11/15/18 Dep. Designations at 371:12–15; E. Brantley 11/27/18
                    Dep. Designations at 559:10–14.

                ii. Plaintiffs presented no evidence of any particular order that Cardinal Health
                    shipped to a Cabell/Huntington pharmacy that it should not have.

               iii. As set forth in the above Findings of Fact, the weight of the record evidence
                    is that Cardinal Health at all times designed and operated a SOM system in
                    accordance with industry standards, the CSA, and DEA guidance.

         f. The record evidence establishes that the volume of prescription opioids shipped by
            Cardinal Health to its 37 Cabell/Huntington pharmacies was not facially
            unreasonable because Cardinal Health distributed the amount of pills that were
            prescribed by doctors in Cabell/Huntington who were acting in good faith
            according to the then-prevailing standard of care. See Findings ¶ 44.

         g. Because Plaintiffs failed to prove that Cardinal Health’s conduct was an
            unreasonable interference with a right common to the general public, they failed to
            prove their nuisance claims, and the Court will enter judgment in favor of Cardinal
            Health.




                                             219
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 226 of 258 PageID #: 67253




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,

       Plaintiff,
                                            Civil Action No. 3:17-01362
 v.                                         Hon. David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.


 CABELL COUNTY COMMISSION,

       Plaintiff,                           Civil Action No. 3:17-01665
                                            Hon. David A. Faber
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

       Defendants.



  APPENDIX D: MCKESSON-SPECIFIC FINDINGS OF FACT AND CONCLUSIONS
                             OF LAW




                                      220
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 227 of 258 PageID #: 67254




                         MCKESSON-SPECIFIC FINDINGS OF FACT

I.        McKesson’s Operations & Licensing

     1.      McKesson has 28 distribution centers in the United States. See 5/25 Tr. (Oriente) at
             13:1–3.

     2.      The distribution center that services Cabell/Huntington is located in Washington Court
             House, Ohio. See 5/25 Tr. (Oriente) at 15:15–20.

     3.      Each McKesson distribution center is registered by DEA and that registration is
             renewed annually. See 5/25 Tr. (Oriente) at 13:4–13.

     4.      McKesson’s distribution centers are also licensed by the State of West Virginia to
             distribute controlled substances in the state. See Ex. MC-WV-02149 (license
             compilation); 5/25 Tr. (Oriente) at 15:21–16:24.

     5.      Since 2014, the State of West Virginia has renewed McKesson’s license to operate in
             the state 150 times. See Ex. MC-WV-021250 (license); Ex. MC-WV-02149
             (compilation of 149 licenses).

     6.      Plaintiffs offered no evidence that McKesson operated without an appropriate state
             license and DEA registration at any time. See supra Findings ¶ 4.

     7.      McKesson distributes a full-range of prescription and over-the-counter medications,
             including products such as antibiotics and blood pressure medicine. See 5/25 Tr.
             (Oriente) at 10:19–25.

     8.      Prescription opioids constitute only about 4% of the medications stored at and shipped
             from McKesson distribution centers. See 5/25 Tr. (Oriente) at 11:5–10.

     9.      While housed at distribution centers, prescription opioids are stored by McKesson in
             line with physical security requirements set forth by DEA.

             a. McKesson stores Schedule II controlled substances in a reinforced cement vault,
                similar to a bank vault. See 5/25 Tr. (Oriente) at 11:11–19.

             b. McKesson stores Schedule III through Schedule V controlled substances in a
                locked cage. See 5/25 (Oriente) at 11:20–23.

             c. McKesson maintains cameras at its distribution centers, including in the cage and
                vault, to observe handling and packaging of controlled substances. See 5/25 Tr.
                (Oriente) at 12:9–17.

             d. McKesson restricts access to the cage and vault and only permits entry for a limited
                set of approved employees. See 5/25 Tr. (Oriente) at 12:9–17.




                                                221
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 228 of 258 PageID #: 67255




      10.      Plaintiffs presented no evidence that McKesson failed to maintain adequate physical
               security over controlled substances in any of its distribution centers.

      11.      At all times, McKesson has blocked orders that it believed were likely to be diverted.
               Mr. Oriente testified that McKesson has always “manual[ly] block[ed]” orders that it
               identified as likely to be diverted. See 5/25 Tr. (Oriente) at 48:4–10.

II.         McKesson’s Limited Shipments and Small Market Share

      12.      Since 2004, McKesson has held a “Pharmaceutical Prime Vendor” contract with the
               U.S. Department of Veterans Affairs. See 5/25 Tr. (Oriente) at 25:14–26:1; see also
               Ex. MC-WV-02074 (contract in effect 2004–2012); Ex. MC-WV-02062 (contract in
               effect May–August, 2012); Ex. MC-WV-00918 (contract in effect 2012–2020); Ex.
               MC-WV-00917 (current contract).

      13.      Pursuant to this contract, McKesson services the Herschel “Woody” Williams Veterans
               Affairs Medical Center (“V.A. Medical Center”) located in Cabell/Huntington. See
               5/10 Tr. (McCann) at 86:11–87:11; Ex. P-44711 (summary of data from Dr. McCann)
               at .00025.

      14.      Over three-fourths of all oxycodone and hydrocodone that McKesson shipped to
               Cabell/Huntington went to the V.A. Medical Center.

               a. From 2004–2018, McKesson’s total shipments of oxycodone and hydrocodone into
                  Cabell/Huntington were approximately 23.1 million dosage units. See 5/10 Tr.
                  (McCann) at 86:11–16.

               b. Of this 23.1 million dosage units, over 17.6 million dosage units were distributed
                  to the V.A. Medical Center. See 5/10 Tr. (McCann) at 86:24–87:11.

               c. McKesson’s shipments to the V.A. Medical Center account for 76.1% of its total
                  shipments of hydrocodone and oxycodone into Cabell/Huntington. See 5/11 Tr.
                  (McCann) at 168:10–16; 7/8 Tr. (Boberg) at 186:9–16.

               d. Dr. McCann testified that McKesson’s shipments to the V.A. Medical Center were
                  “a very material amount of McKesson’s distribution” to Cabell/Huntington. See
                  5/11 Tr. (McCann) at 169:6–12.

      15.      Plaintiffs have taken the position that the 17.6 million dosage units distributed by
               McKesson to the V.A. Medical Center are irrelevant to their claims.

               a. Plaintiffs introduced no evidence about any diversion or other wrongful activity
                  occurring at the V.A. Medical Center.

               b. Dr. McCann testified that his analyses “focus[ed] only on the retail and chain
                  pharmacies not including the roughly 80 percent of the shipments [from McKesson]
                  that came to the V.A. [Medical Center].” 5/12 Tr. (McCann) at 15:2–7; see also
                  5/11 Tr. (McCann) at 169:6–17, 172:10–173:14.


                                                  222
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 229 of 258 PageID #: 67256




         c.    Mr. Rafalski testified that McKesson’s shipments to the V.A. Medical Center were
              not “applicable to the diversion topic,” and that consideration of McKesson’s
              shipments to the V.A. Medical Center would not be “prudent.” 5/26 Tr. (Rafalski)
              at 271:16–272:6.

         d. For this reason, Mr. Rafalski excluded McKesson’s shipments to the V.A. Medical
            Center from his analysis of Cabell/Huntington shipments. See 5/26 Tr. (Rafalski)
            at 271:12–20.

         e. Mr. Rafalski and Dr. McCann did not identify any “flagged” or allegedly
            “suspicious” orders delivered by McKesson to the V.A. Medical Center. See 5/11
            Tr. (McCann) at 171:23–173:14; 5/26 Tr. (Rafalski) at 271:12–20.

   16.   McKesson’s shipments to retail pharmacies from 2004–2018 in Cabell/Huntington
         total 5.2 million dosage units of oxycodone and hydrocodone. See 5/10 Tr. (McCann)
         at 86:11–16. This equates to approximately 371,400 dosage units annually for all retail
         customers combined.

   17.   Between 2006 and 2014, the time period for which DEA ARCOS data is available,
         thirty-eight distributors other than McKesson distributed prescription opioids in
         Cabell/Huntington. See 5/11 Tr. (McCann) at 153:15–24, 154:12–155:2 (identifying
         thirty-six distributors other than the Defendants).

   18.   McKesson’s share of the retail pharmacy market in Cabell/Huntington was 5.99%. See
         5/11 Tr. (McCann) at 182:8–15; 7/8 Tr. (Boberg) at 186:17–24.

   19.   McKesson is sixth in market share among wholesale distributors in its distribution of
         oxycodone and hydrocodone to retail pharmacies in Cabell/Huntington.

         a. Dr. McCann confirmed that there are “five companies that shipped more oxycodone
            and hydrocodone to Huntington and Cabell than McKesson.” 5/11 Tr. (McCann)
            at 180:20–25.

         b. McKesson’s market share for retail pharmacies is lower than three wholesale
            distributors that were not defendants at trial.

   20.   McKesson’s per capita distributions to Cabell/Huntington were lower than its statewide
         or national per capita distributions. See Ex. P-44711 (summary of data from Dr.
         McCann) at .00025.

         a. McKesson’s annual dosage units per capita to retail and chain pharmacies was 5.83
            in Cabell/Huntington, compared to a per capita rate of 6.90 nationally and 10.66 in
            the State of West Virginia. See Ex. P-44711 (summary of data from Dr. McCann)
            at .00025; 5/11 Tr. (McCann) at 176:25–177:11.

         b. Dr. McCann confirmed that McKesson’s annual per capita distribution to
            Cabell/Huntington was “45 percent lower” than its annual per capita distribution in
            the State of West Virginia. 5/11 Tr. (McCann) at 177:15–17.


                                             223
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 230 of 258 PageID #: 67257




                c. Dr. McCann confirmed that McKesson’s annual per capital distribution to
                   Cabell/Huntington was “15 percent lower” than its annual per capita distribution
                   nationwide. 5/11 Tr. (McCann) at 177:18–19.

       21.      McKesson has serviced only a small number of pharmacy customers in
                Cabell/Huntington over time.

                a. McKesson’s Retail Sales Manager responsible for Cabell/Huntington, Mr.
                   Ashworth, testified that he currently has “three customers” in Cabell/Huntington.
                   5/25 Tr. (Ashworth) at 197:25–198:3.

                b. Mr. Ashworth testified that, as far back as 2010, he has had a similarly small
                   number of customers in Cabell/Huntington—“[p]robably a couple, two or three.”
                   5/25 Tr. (Ashworth) at 198:4–6.

III.         No Evidence of Wrongdoing At Any McKesson-Serviced Pharmacy

       22.      Plaintiffs presented no evidence of diversion or wrongdoing by any McKesson-
                serviced pharmacy in Cabell/Huntington.

                a. Mr. Rafalski admitted that he has no opinion that “diversion occurred at a pharmacy
                   level” for any pharmacy in Cabell/Huntington, including those serviced by
                   McKesson. 5/26 Tr. (Rafalski) at 135:8–13.

                b. Mr. Rafalski admitted that he was not “aware of any pills that were shipped by
                   McKesson … that ended up filling a prescription that was dispensed other than in
                   response to a licensed prescriber writing a prescription.” 5/26 Tr. (Rafalski) at
                   131:6–10.

                c. Mr. Rafalski admitted that he was not “aware of … McKesson ever supplying a
                   pharmacy that was not licensed by the DEA.” 5/26 Tr. (Rafalski) at 131:21–23.

                d. Mr. Rafalski admitted that he was not “aware of any prescription in this case
                   relating to the defendants [including McKesson] … that was dispensed without a
                   pharmacist present with that pharmacist” exercising his or her “corresponding
                   responsibility.” 5/26 Tr. (Rafalski) at 132:24–133:4.

                e. Mr. Rannazzisi confirmed that he was not aware of any occasion “where [he] or
                   someone at DEA told … [McKesson] that [it] should stop supplying to a pharmacy
                   in Huntington or Cabell because of a DEA registered doctor whose prescriptions
                   were being filled at that pharmacy.” 6/9 Tr. (Rannazzisi) at 99:10–16.

                f. Mr. Rannazzisi also confirmed that he was not aware of any instance where
                   McKesson “supplied controlled substances to a Huntington or Cabell County
                   pharmacy that was not registered with the DEA.” 6/9 Tr. (Rannazzisi) at 151:19–
                   23.




                                                   224
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 231 of 258 PageID #: 67258




              g. Mr. Rannazzisi further confirmed that he was not aware of any instance where
                 McKesson “supplied prescription opioids to a DEA licensed pharmacy in
                 Huntington or Cabell that the DEA had warned the distributor not to supply.” 6/9
                 Tr. (Rannazzisi) at 151:24–152:3.

   23.        Plaintiffs offered evidence about only five McKesson-serviced customers in
              Cabell/Huntington: Medicine Shoppe Pharmacy, Fruth Pharmacy, McCloud Custom
              Script Pharmacy, and Rite Aid.

         A.       Medicine Shoppe, Fruth Pharmacy and McCloud Family Pharmacy

   24.        Plaintiffs presented no evidence beyond shipment volumes in relation to McKesson’s
              distributions to Medicine Shoppe Pharmacy.

              a. Plaintiffs presented evidence that from 2006 through 2014, McKesson shipped
                 1,500 dosage units of oxycodone and hydrocodone to a Medicine Shoppe Pharmacy
                 in Cabell/Huntington. See Ex. P-44755 (summary of data from Dr. McCann) at
                 .00006.

              b. Dr. McCann, described the volume of McKesson’s shipments to Medicine Shoppe
                 Pharmacy as “essentially zero.” 5/10 Tr. (McCann) at 183:15–20.

              c. Plaintiffs presented no evidence of any wrongful activity or diversion related to
                 McKesson’s shipments to Medicine Shoppe Pharmacy.

   25.        Plaintiffs presented no evidence beyond shipment volumes in relation to McKesson’s
              distributions to Fruth Pharmacy.

              a. Plaintiffs presented evidence that over an eight-year period, McKesson distributed
                 a combined 45,700 dosage units of oxycodone and hydrocodone to three locations
                 of the Fruth pharmacy chain. See Ex. P-44752 (summary of data from Dr. McCann)
                 at .00006, .000011–.000012.

              b. Plaintiffs presented no evidence of any wrongful activity or diversion related to
                 McKesson’s shipments to any of these Fruth pharmacy locations.

   26.        Plaintiffs presented no evidence beyond shipment volumes in relation to McKesson’s
              distribution to McCloud Family Pharmacy in Cabell/Huntington.

              a. Plaintiffs presented evidence that from 2015–2016, McKesson distributed a limited
                 amount of hydrocodone and oxycodone to McCloud Family Pharmacy in
                 Cabell/Huntington. See Ex. P-44754 (summary of data from Dr. McCann) at
                 .00012, .00015.

              b. Plaintiffs presented no evidence of any wrongful activity or diversion related to
                 McKesson’s shipments to McCloud Family Pharmacy.




                                                 225
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 232 of 258 PageID #: 67259




         B.      Custom Script Pharmacy

   27.        McKesson serviced Custom Script Pharmacy in Cabell/Huntington from 2010–2013.
              See 5/25 Tr. (Ashworth) at 234:3–6.

   28.        Custom Script was a low-volume pharmacy.

              a. In total, Custom Script Pharmacy’s received 441,100 dosage units of hydrocodone
                 and oxycodone combined from all wholesalers between 2006–2014. See Ex. P-
                 44747 (summary of data from Dr. McCann) at .00002.

              b. Dr. McCann testified that this total volume, 441,100 dosage units, placed Custom
                 Script “in the bottom half of pharmacies by volume in Huntington/Cabell.” 5/11
                 Tr. (McCann) at 185:19–25.

   29.        Custom Script Pharmacy was not a typical retail pharmacy, but instead “specialize[d]
              in compounding specific medications that aren’t available in the marketplace from a
              distributor like McKesson.” 5/25 Tr. (Ashworth) at 234:7–13, 235:11–20.

              a. Because of Custom Script’s unique business model, Mr. Ashworth testified that the
                 pharmacy “wouldn’t have the normal retail traffic” typical of a retail pharmacy.
                 5/25 Tr. (Ashworth) at 235:16–20.

              b. McKesson maintained diligence-related documents for Custom Script Pharmacy
                 that likewise noted that “this pharmacy’s focus is compounding.” Ex. P-13284 at
                 .00010.

   30.        Because of Custom Script Pharmacy’s unique business model, it received most of its
              pharmaceutical supplies from “bulk powder” suppliers, not from distributors of
              finished pharmaceutical products like McKesson. See 5/25 Tr. (Ashworth) at 234:18–
              235:1; Ex. P-13284 (McKesson customer questionnaire) at 7 (listing two “bulk
              powder” suppliers, Freedom and PCCA, as Custom Script Pharmacy’s primary
              suppliers).

   31.        While a high ratio of Custom Script’s purchases from McKesson were controlled
              substances as compared to other pharmaceutical products, Custom Script’s unique
              business model provides a benign explanation for this high ratio.

              a. Mr. Ashworth testified that because “a lot of their non-control[led substances], [are]
                 compounded, rather than purchased from a supplier like McKesson,” this
                 compounding business can “skew the number” of their ratio. 5/25 Tr. (Ashworth)
                 235:11–20.

              b. McKesson’s Director of Regulatory Affairs, Mr. Oriente, testified that in evaluating
                 a customer’s controlled substance ratio, it is important to understand “the[]
                 [pharmacy’s] business model.” 5/25 Tr. (Ashworth) at 142:24–143:14. Mr.
                 Oriente further testified that observing a higher controlled substance purchase ratio



                                                  226
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 233 of 258 PageID #: 67260




            at a pharmacy engaged in “specialty compounding” would not be problematic. 5/25
            Tr. (Ashworth) at 143:18–23.

         c. McKesson’s diligence file for Custom Script Pharmacy shows that McKesson’s
            Director of Regulatory Affairs investigated the controlled purchase ratio and
            concluded that Custom Script Pharmacy’s “volume [is] so low [that] his % is an
            anomaly” due to his compounding business. Ex. P-13284 (McKesson diligence
            record) at .00018.

   32.   McKesson monitored and appropriately adjusted Custom Script Pharmacy’s
         purchasing limit, or threshold, for prescription opioids, based on the pharmacy’s
         changing business model and customer base.

         a. Neither Mr. Rafalski nor any other trial witness testified that McKesson set its
            oxycodone or hydrocodone thresholds for Custom Script Pharmacy at too high a
            level.

         b. On October 7, 2010, Custom Script Pharmacy submitted a request to increase its
            threshold based on the fact it was expanding beyond “compounding products” and
            beginning to service new customers, including Cabell Huntington Hospital’s
            oncology clinic and the Hospice of Huntington. Ex. P-13714 (TCR request) at
            .00001; see also 5/25 Tr. (Ashworth) at 237:18–238:23.

         c. Based on the information provided by Custom Script Pharmacy, McKesson’s
            Director of Regulatory Affairs approved the threshold change request on October
            10, 2010. See Ex. P-13712 (McKesson threshold change record) at .00002.

         d. McKesson continued to monitor Custom Script’s threshold and, in 2013, lowered
            that threshold when it observed that Custom Script’s monthly purchasing had
            declined. See Ex. P-13284 (McKesson diligence record) at .00018 (“Thresh[old]
            30,500 never ordered 6,000 so lowered 3.25.13.”).

         e. In 2013, Custom Script Pharmacy dispensed an average of only 2,000 dosage units
            or less of hydrocodone and oxycodone per month. See 5/25 Tr. (Ashworth) at
            245:1–20; Ex. P-13284 (McKesson diligence record) at .00009.

         f. McKesson has not shipped any opioids to Custom Script since 2013. See 5/25 Tr.
            (Ashworth) at 234:3–6

   33.   Although Plaintiffs observe that the name of two physicians appear in Custom Script
         Pharmacy’s diligence files who were subject to disciplinary action by the West Virginia
         Board of Medicine years later, Plaintiffs presented no evidence at trial of the quantity
         of prescriptions filled for either physician by Custom Script Pharmacy, much less any
         evidence that even a single one of those prescriptions were written for anything but
         legitimate medical need. See supra Additional Witness-Specific Findings ¶ 144.

   34.   Plaintiffs did not present any evidence of diversion or any other wrongful action
         occurring at Custom Script Pharmacy. See supra McKesson-Specific Findings at ¶ 22.


                                             227
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 234 of 258 PageID #: 67261




         C.      Rite Aid Pharmacy

   35.        McKesson serviced four Rite Aid pharmacies in Cabell/Huntington. See 5/11 Tr.
              (McCann) at 196:8–15 (Dr. McCann’s Rite Aid shipments considered “four
              pharmacies combined”).

   36.        McKesson was a secondary distributor for Rite Aid, which self-distributed nearly two-
              thirds of all prescription opioids it received in Cabell/Huntington.

              a. Dr. McCann confirmed that Rite Aid received “prescription opioids directly from
                 the manufacturer to distribute to themselves.” 5/11 Tr. (McCann) at 196:15–22.

              b. Mr. Oriente explained that McKesson would set lower thresholds for controlled
                 substances that Rite Aid self-distributed, such as hydrocodone, because McKesson
                 operated as a “backup secondary supplier.” 5/25 Tr. (Oriente) at 145:23–146:12.

              c. According to Dr. McCann, 63% of the oxycodone and hydrocodone dosage units
                 received by Rite Aid stores in Cabell/Huntington were self-distributed by Rite Aid,
                 while only 37% was distributed by McKesson. See 5/11 Tr. (McCann) at 21:8–21.

   37.        The West Virginia Board of Pharmacy reviewed Rite Aid #968 in Cabell/Huntington
              and determined that it filled prescriptions only for legitimate medical needs.

              a. Board of Pharmacy inspection records for Rite Aid # 968 from 2005, 2011, 2015,
                 and 2017 each concluded that “all prescriptions appear prescribed for a legitimate
                 purpose.” Ex. DEF-WV-01989 (Board of Pharmacy inspection records) at .00005
                 (question 57), .00019 (question 58), .00038 (question 43), .00087 (question 11); see
                 also 5/27 Tr. (Rafalski) at 21:7–25:22.

              b. The Board of Pharmacy also remarked that Rite Aid # 968 was a “GOOD
                 PHARMACY!” Ex. DEF-WV-01989 (Board of Pharmacy inspection records) at
                 .00020.

              c. Mr. Rafalski acknowledged that he had not reviewed these Board of Pharmacy
                 inspection records prior to offering his opinions in this case, and that he did not
                 “have any contrary facts about [Rite Aid #968] … or any Rite-Aid in
                 Cabell/Huntington.” 5/27 Tr. (Rafalski) at 26:7–9.

   38.        Mr. Rafalski did not testify that McKesson’s distributions to Rite Aid were in any way
              wrongful or contributed to diversion.

              a. Mr. Rafalski testified that he was not offering any opinion as to “whether Rite-Aid
                 helped cause the opioid crisis in Huntington and Cabell County.” 5/27 Tr.
                 (Rafalski) at 27:14–28:11.

              b. Because Mr. Rafalski could not opine that Rite Aid, which was responsible for
                 nearly two-thirds of all shipments to its stores as a self-distributor, contributed to
                 the opioid crisis in Cabell/Huntington, he necessarily could not opine that


                                                  228
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 235 of 258 PageID #: 67262




            McKesson’s minority share of shipments to Cabell/Huntington contributed to the
            opioid epidemic.

         c. When asked, Mr. Rafalski was unable to identify how many Rite Aid stores
            McKesson serviced in Cabell/Huntington, or whether these Rite Aid stores had
            below-average, average, or above-average ordering. See 5/27 Tr. (Rafalski) at
            16:2–4, 17:1–5.

         d. Neither Mr. Rafalski nor any other trial witness testified that McKesson set its
            oxycodone or hydrocodone thresholds for Rite Aid at too high a level.

   39.   McKesson operated its due diligence program for retail national chain pharmacies, like
         Rite Aid, differently than its program for independent pharmacies in recognition of the
         fact that national chain pharmacies have their own corporate regulatory affairs
         departments that monitor compliance at their stores. See 5/25 Tr. (Oriente) at 134:19–
         24; see also Ex. MC-WV-00243 (Controlled Substance Monitoring Program for Retail
         National Chains).

         a. McKesson informed DEA that its program operated differently for retail national
            chain pharmacies like Rite Aid, and DEA did not express concern about this
            practice. See 5/25 Tr. (Oriente) 106:7–23, 107:6–9, 138:1–9; see also Ex. P-42657
            (2008 presentation to DEA) at .00009.

   40.   Rite Aid’s ordering was monitored pursuant to McKesson’s Controlled Substance
         Monitoring Program, including being subject to monthly ordering thresholds set by
         McKesson. See 5/25 Tr. (Oriente) at 140:19-25.

         a. Mr. Oriente testified that McKesson would adjust Rite Aid’s thresholds only “when
            they were requested” and that “[t]he increase would have been reviewed” prior to
            approval. 5/24 Tr. (Oriente) at 169:10–170:12.

         b. While some Rite Aid stores requested and received a 30% “buffer” in their
            threshold to account for ordering variation, “[n]ot all Rite Aids received … the
            additional buffer.” 5/24 Tr. (Oriente) at 129:6–20.

         c. There is no record evidence that any Rite Aid in Cabell/Huntington received a 30%
            “buffer.”

         d. McKesson also told DEA that its “thresholds would be based on a customer’s
            history with a buffer,” and DEA did not object to that practice. See 5/25 Tr.
            (Oriente) at 104:2–7; Ex. P-42657 (2008 presentation to DEA) at .00008.

   41.   Mr. Oriente, has had responsibility for monitoring Rite Aid accounts from 2008 to
         present. See 5/25 Tr. (Oriente) at 139:2–7.

         a. In his role, Mr. Oriente was aware that Rite Aid had an internal set of policies and
            procedures on the filling of controlled substances. See 5/25 Tr. (Oriente) at 141:10–
            14.


                                             229
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 236 of 258 PageID #: 67263




                 b. Mr. Oriente worked directly with members of Rite Aid’s corporate regulatory
                    affairs department. See 5/25 Tr. (Oriente) at 141:4–9.

                 c. Mr. Oriente’s experience working with Rite Aid led him to conclude that “Rite Aid
                    was conducting their due diligence” in relation to orders by specific Rite Aid stores.
                    5/25 Tr. (Oriente) at 141:15–24.

                 d. When McKesson flagged concerns about pharmacies to Rite Aid, Rite Aid
                    reviewed those stores and reported back to McKesson with findings and additional
                    information to resolve McKesson’s concerns. See 5/25 Tr. (Oriente) at 141:25-
                    142:7.

                 e. Mr. Oriente testified that Rite Aid would also, at times, raise and report issues to
                    McKesson on its own volition. See 5/25 Tr. (Oriente) at 142:8–11.

      42.        Plaintiffs did not present any evidence of diversion or any other wrongful action
                 occurring at any Rite Aid Pharmacy in Cabell/Huntington. See supra McKesson-
                 Specific Findings at ¶ 22.

IV.         McKesson’s Suspicious Order Monitoring Programs Met Industry Standards and
            DEA Expectations.

            A.      ARCOS Reporting

      43.        McKesson reports all distributions of Schedule II and III prescription opioids to DEA’s
                 Automated Reporting of Controlled Substances (“ARCOS”) database. See 5/25 Tr.
                 (Oriente) at 35:17–36:15.

      44.        McKesson’s submissions to DEA’s ARCOS database provide significant detail about
                 each prescription opioid shipment.

                 a. McKesson’s ARCOS reports include information on the individual pharmacies
                    being shipped to. See 5/25 Tr. (Oriente) at 36:4–6.

                 b. McKesson’s ARCOS reports include information on the dates of shipments. See
                    5/25 Tr. (Oriente) at 36:7–8.

                 c. McKesson’s ARCOS reports include information on the volume of shipments. See
                    5/25 Tr. (Oriente) at 36:9–10.

      45.        McKesson’s ARCOS reporting has been “constant” since DEA implemented the
                 ARCOS reporting database. 5/25 Tr. (Oriente) at 35:17–36:15.

      46.        Plaintiffs introduced no evidence at trial of any issues with McKesson’s ARCOS
                 reporting for its distributions to Cabell/Huntington or elsewhere.




                                                     230
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 237 of 258 PageID #: 67264




              a. Dr. McCann indicated that more than 99.8% of the transactional data produced by
                 McKesson from 2006 to 2014 was accurately reported through ARCOS. See 5/10
                 Tr. (McCann) at 51:10-21.

         B.      Section 55 of the Drug Operations Manual

   47.        Prior to 2008, McKesson operated a SOM program that was set out in Section 55 of
              McKesson’s Drug Operations Manual (“Section 55”). See Ex. MC-WV-00451
              (Section 55 Manual).

   48.        Under Section 55, each McKesson distribution center submitted daily and monthly
              faxes to DEA, called “DU-45” reports, which “listed all suspicious orders identified
              from [its] customers’ purchasing patterns.” 5/25 Tr. (Oriente) at 42:17–25; see also
              Ex. MC-WV-02143 (exemplar DU-45 report).

   49.         Under Section 55, McKesson used an algorithm to identify suspicious orders that it
              adopted from a SOM program that DEA had previously reviewed and stated was
              effective.

              a. Under Section 55, McKesson identified suspicious orders by using a “three times
                 monthly average for Schedule[] II and III” prescription opioids. 5/25 Tr. (Oriente)
                 at 44:2–14; see also Ex. MC-WV-00451 (Section 55 Manual) at .00047.

              b. This three-times criteria for identifying suspicious orders was identical to another
                 monitoring system that DEA had reviewed. See 5/25 Tr. (Oriente) at 50:3–51:18
                 (Mr. Oriente testifying as to his understanding that Section 55 was “based on DEA
                 approved guidelines”).

              c. McKesson’s Section 55 Manual includes a copy of the 1984 letter that DEA sent
                 after reviewing this SOM system using a three-times modifier, which stated that
                 the SOM system would “provide effective customer verification and suspicious
                 and/or excess order monitoring system” and “appear[s] appropriate for
                 implementation.” Ex. MC-WV-00451 (Section 55 Manual) at .00204–.00205.

              d. McKesson reasonably relied on DEA’s statements in this 1984 letter, see Ex. MC-
                 WV-00451 (Section 55 Manual) at .00204–.00205, and, based on this letter,
                 McKesson informed its employees that “these guidelines [in Section 55] have been
                 accepted by DEA” and “compliance with them is mandatory.” Id. at 46.

   50.        McKesson’s submission of DU-45 reports met DEA’s regulatory requirement that
              McKesson report orders identified as suspicious.

              a. Each DU-45 report included text expressly informing DEA that the submission was
                 made “[p]ursuant to CFR 21 [§] 1301.74(B)” and “reflect[ed] purchases from
                 customers for schedules II-V controlled substance which exceed the monthly
                 average” used by McKesson to identify potentially suspicious orders. See, e.g., Ex.
                 MC-WV-02143 (exemplar DU-45 Report) at .00002.



                                                 231
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 238 of 258 PageID #: 67265




              b. Section 55 of McKesson’s Drug Operations Manual states that the “Daily
                 Controlled Substance Suspicious Order Warning Report … can be faxed to your
                 local DEA office before the order is shipped.” Ex. MC-WV-00451 (Section 55
                 Manual) at .00048.

   51.        At the time these reports were in use, DEA accepted reports that identified all orders in
              excess of an algorithm (“excessive purchase reports”) as compliant with DEA’s
              regulatory directive to report suspicious orders. See supra Findings at ¶ 142.

   52.        DU-45 reports were created and sent by “each distribution center” operated by
              McKesson. See 5/25 Tr. (Oriente) at 43:11–17.

              a. McKesson submitted DU-45 reports from each distribution center until early 2009.
                 See 5/25 Tr. (Oriente) at 43:1–4.

              b. The fact that some DU-45 reports were not still maintained more than a decade after
                 McKesson stopped using this reporting format is not evidence that these reports
                 were not contemporaneously created or sent. See infra McKesson-Specific
                 Findings ¶¶ 78–79.

   53.        Under Section 55, and consistent with then prevailing DEA guidance, McKesson did
              not systematically block all orders identified as suspicious under DEA’s regulatory
              definition. See 5/25 Tr. (Oriente) at 9:2–12; see supra Findings ¶ 142.

         C.      Lifestyle Drug Monitoring Program

   54.        In 2007, McKesson adopted a Lifestyle Drug Monitoring Program (“LDMP”) that was
              an immediate precursor to McKesson’s 2008 Controlled Substance Monitoring
              Program (“CSMP”). See 5/25 Tr. (Oriente) at 59:11–22.

   55.        The LDMP operated in conjunction with—but did not replace—Section 55. See, e.g.,
              5/25 Tr. (Oriente) at 43:1–4 (testifying that McKesson submitted DU-45 reports “up to
              about 2009”), id. at 59:11–20 (confirming that the LDMP overlapped with Section 55).

   56.        Under the LDMP, in addition to continued operation of Section 55 and DU-45
              reporting, McKesson conducted additional monitoring of four substances, including
              hydrocodone and oxycodone. Ex. DEF-WV-01527 (LDMP Manual) at .00003.

              a. The LDMP “target[ed] controlled substances that the DEA consider[ed] ‘lifestyle’
                 drugs.” Ex. DEF-WV-01527 (LDMP Manual) at 3. “Lifestyle drug” was a term
                 McKesson adopted from DEA. 5/25 Tr. (Oriente) at 59:23–60:1.

              b. Where any customer’s purchases of one of the substances monitored under the
                 LDMP exceeded 8,000, the LDMP set forth a process to conduct additional review
                 of the customer’s purchasing patterns, culminating in potentially terminating the
                 customer and reporting that customer to DEA. Ex. DEF-WV-01527 (LDMP
                 Manual) at .00003–.00007.



                                                  232
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 239 of 258 PageID #: 67266




   57.        In June 2007, McKesson shared a copy of its LDMP manual with DEA for its review.
              See Ex. DEF-WV-01527 (LDMP Manual with cover letter to DEA) at .00001.

         D.      Controlled Substance Monitoring Program (2008–2013)

   58.        In response to shifting DEA sub-regulatory guidance regarding its expectations of
              distributors, including as related to the blocking of suspicious orders, see Ex. P-00033
              (DEA letter), Ex. P-00034 (DEA letter), McKesson implemented a new SOM program,
              the Controlled Substance Monitoring Program (“CSMP”), in May 2008. See 5/25 Tr.
              (Oriente) at 55:10–11, 58:23–59:1; Ex. MC-WV-00381 (2008 CSMP Manual).

   59.        With the advent of the CSMP, McKesson began automatically blocking all orders that
              it identified as suspicious. Ex. MC-WV-00381 (2008 CSMP Manual) at .00006; 5/25
              Tr. (Oriente) at 9:2–12, 55:12–17.

   60.        In addition to blocking of all orders identified as a suspicious, Mr. Oriente confirmed
              that McKesson continued to block all orders that it believed were likely to be diverted.
              See 5/25 Tr. (Oriente) at 55:18–20.

   61.        In order to identify orders as suspicious and block those orders, McKesson employed
              a system of setting customer-specific maximum monthly thresholds for each DEA drug
              base code.

              a. Mr. Oriente testified that under the CSMP, a monthly order limit, or “threshold,”
                 was determined for each controlled substance base code at each pharmacy. See
                 5/25 Tr. (Oriente) at 62:1–7.

              b. Under the CSMP, if a customer ordered above its threshold that order would be
                 automatically blocked and would not be shipped. See 5/25 Tr. (Oriente) at 62:8–
                 18

              c. Under the CSMP, after a customer met its monthly threshold, all further orders for
                 any product containing that DEA base code were blocked for the remainder of the
                 month. See 5/25 Tr. (Oriente) at 74:7–13; Ex. MC-WV-00381 (2008 CSMP
                 Manual) at .00007.

              d. There was no process for further review and potential shipment of any order in
                 excess of a threshold. Under the CSMP as operated by McKesson, these blocked
                 orders could not later be released. See Ex. MC-WV-00381 (2008 CSMP Manual)
                 at .00007.

   62.        Thresholds under the CSMP were set in a manner to account for each customer’s
              individual needs and ordering variability.

              a. Mr. Oriente testified that thresholds were set on a customer-specific basis in order
                 to account for the individualized nature of that pharmacy customer’s business, in
                 recognition of the fact that there is wide variability in needs and business models
                 across McKesson’s network of customers (e.g., the V.A. Medical Center has very


                                                  233
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 240 of 258 PageID #: 67267




            different needs than a small retail pharmacy). See 5/25 Tr. (Oriente) at 63:18–
            64:13.

         b. Mr. Oriente explained that thresholds were set using a customer’s historical
            purchasing in order to account for that customer’s individualized needs and
            business model. See 5/25 Tr. (Oriente) at 63:4–17.

         c. In order to account for natural ordering variability, Mr. Oriente testified that
            McKesson also applied small “buffers” as a reasonable measure to “offset …
            variability where pharmacies order more or less each month.” 5/25 Tr. (Oriente) at
            103:17–19.

         d. Initially, McKesson notified a customer when it was approaching its threshold.
            This was to ensure that, if a threshold adjustment was appropriate, McKesson could
            review a pharmacy’s request to modify its threshold before orders to fill legitimate
            prescriptions were blocked. See 5/25 Tr. (Oriente) at 108:9–25.

         e. Mr. Ashworth testified that when a customer requested a change in its threshold
            after receiving notice from McKesson, that customer would still have to satisfy the
            “whole threshold request procedure.” 5/25 Tr. (Ashworth) at 219:9–18.

         f. Neither Mr. Rafalski nor any other trial witness testified that McKesson set its
            thresholds inappropriately or at too high a level when it implemented the CSMP in
            2008.

   63.   McKesson’s Regulatory Affairs Department reviewed all customer requests to adjust
         thresholds after receiving a request from the customer that set for reasons and data
         supporting the adjustment.

         a. Mr. Oriente testified that a customer that wished to have a threshold adjusted would
            have to submit a TCR form for review by regulatory affairs personnel at McKesson.
            See 5/25 Tr. (Oriente) at 75:18–20; see also Ex. P-13714 (exemplar TCR form).

         b. Mr. Oriente confirmed that McKesson’s Directors of Regulatory Affairs were
            responsible for approving all TCRs submitted by customers. See 5/25 Tr. (Oriente)
            at 75:18-20. Mr. Oriente testified that each TCR would receive due diligence prior
            to approval or rejection. See id. at 65:18-23.

         c. Mr. Oriente testified that, in evaluating a request for an increased threshold,
            McKesson would receive and consider the customer’s dispensing data, as well as
            the customer’s stated reason for the increase. See 5/25 Tr. (Oriente) at 75:9-17.
            McKesson would also request prescriber information as part of its due diligence
            when necessary. See 5/24 Tr. (Oriente) at 69:7-11.

         d. Mr. Oriente testified that, in the 2008–2013 time period, the Directors of Regulatory
            Affairs were able to do their due diligence even if they were busy at times. See
            5/25 Tr. (Oriente) at 67:15–19. If Mr. Oriente received too many TCR forms to



                                             234
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 241 of 258 PageID #: 67268




            conduct diligence on them all before the end of a month, then some requests would
            roll over into the next month. See id. at 67:20-68:6.

   64.   Under the CSMP, McKesson also conducted customer due diligence proactively
         throughout its relationship with a customer, including during customer onboarding and
         for existing customers. See 5/24 Tr. (Oriente) at 181:10–25; 5/25 Tr. (Oriente) at
         65:24–66:8.

   65.   In the context of onboarding a new customer, McKesson undertook specific diligence
         to vet that customer prior to approving that customer to purchase controlled substances.
         See 5/25 (Oriente) at 82:11–15.

         a. McKesson’s 2008 CSMP Manual made clear that each new customer had to
            undergo a customer onboarding process, including providing information to
            McKesson about its business practices and that “[a]t no time is there a guarantee,
            implied or otherwise, that any customer will be able to purchase controlled
            substances based upon information received during this process.” Ex. MC-WV-
            00381 (2008 CSMP Manual) at .00009.

         b. The 2008 CSMP Manual further specified that “[a] complete customer
            questionnaire is mandatory for every new McKesson customer prior to them
            receiving controlled substances” and that “it is necessary to obtain past purchasing
            information” from the customer in order to “understand the new customer[’]s
            current controlled substance purchase requirements.” Ex. MC-WV-00381 (2008
            CSMP Manual) at .00011, .00013.

         c. Mr. Oriente testified that as part of McKesson’s onboarding process for new
            customers, McKesson would administer a customer questionnaire, ask for
            dispensing data, and do a site visit. See 5/25 (Oriente) at 83:7–24.

         d. The customer questionnaire required a potential new pharmacy customer to provide
            information on its licensing status, the identity of its personnel that would handle
            controlled substances, its average amount of purchases, and its customer base and
            business model. See Ex. MC-WV-00381 (2008 CSMP Manual) at .00011–.00014;
            see also Ex. MC-WV-00185 (template questionnaire).

         e. The questionnaire also included a section for a physical inspection completed by a
            McKesson employee. See Ex. MC-WV-00185 (template questionnaire) at .00008;
            see also 5/25 Tr. (Oriente) at 89:10–90:9 (describing physical inspection of new
            pharmacy customers).

         f. In addition to the above diligence, McKesson verified DEA and state licenses of
            pharmacies as part of its onboarding process. See 5/25 Tr. (Oriente) at 86:16-87:3.

   66.   Under the CSMP, McKesson also conducted ongoing due diligence of its existing
         customers. See 5/25 Tr. (Oriente) at 90:15–91:10, 94:18–24; Ex. MC-WV-00381
         (2008 CSMP Manual) at .00015.



                                             235
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 242 of 258 PageID #: 67269




         a. Mr. Oriente testified that he would proactively review customers and select
            pharmacies for site visits based on markers such as size, purchasing level, number
            of blocked orders, or other “red flags.” See 5/25 Tr. (Oriente) at 92:5-15.

         b. “Red flags” are items that McKesson’s Regulatory Affairs team would pay
            attention to as they evaluated customers. However, the presence of a red flag, by
            itself, does not mean diversion has occurred or will occur. Red flags can be
            resolved through additional diligence. See 5/25 Tr. (Oriente) at 96:6-17.

         c. McKesson provided guidance to its employees about the types of “red flags” to
            look for when evaluating pharmacies. See, e.g., Ex. P-12643 (May 2015 McKesson
            CSMP “Red Flags”). Mr. Oriente testified that “red flags” changed over time “[a]s
            different diversion trends evolved … and came to light … and [were] added to our
            red flag list.” 5/25 Tr. (Oriente) at 98:16–22.

         d. During on-site visits to current customers, McKesson would look for “red flags”
            such as out-of-state plates on cars, security guards on site, or unusually long lines.
            See 5/25 Tr. (Oriente) at 89:14–21, 93:22–94:17. McKesson would also consider
            how customers paid for their prescriptions, and the range of products sold by the
            pharmacy. See id. at 94:6–17.

         e. Where “red flags” or other issues could not be resolved, McKesson would terminate
            existing customers. See 5/25 Tr. (Oriente) at 94:25–95:5.

   67.   Under the CSMP, McKesson used a three-level review process to investigate
         suspicious orders.

         a. A Level I review would be conducted for customers who had an order blocked. See
            Ex. MC-WV-00381 (2008 CSMP Manual) at .00007 (“A level 1 review is required
            for every threshold excursion,” resulting in a blocked order); 5/25 Tr. (Oriente) at
            77:12–19, 81:1–3 (“Q. Just to orient ourselves … what level would blocking occur
            at? A. Prior to Level 1.”).

         b. A Level I review consisted of a McKesson employee contacting a customer to ask
            why that customer had attempted to order above its threshold, triggering a blocked
            order. See 5/25 Tr. (Oriente) at 81:1–3.

         c. If a Level I review resolved suspicions, the order would not be treated as suspicious
            or reported to DEA. See 5/25 Tr. (Oriente) at 78:3-7; Ex. MC-WV-00381 (2008
            CSMP Manual) at .00007.

         d. Even if a Level I review resolved any suspicions, the ordered item would remained
            “blocked for the remainder of the month” unless the customers separately submitted
            a TCR form that was approved by a Director of Regulatory Affairs. See 5/25 Tr.
            (Oriente) at 77:20–24. The two review processes—Level I and TCR review—are
            distinct. See id. at 77:25–78:2; Ex. MC-WV-00381 (2008 CSMP Manual) at
            .00007 (at the conclusion of a Level I, McKesson will “[c]ontinue to block item



                                             236
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 243 of 258 PageID #: 67270




            until the beginning of [the] new month,” absent a “[r]equest [for] a
            temporary/permanent threshold change”).

         e. If the Level I review did not resolve suspicions, then McKesson would escalate the
            customer to a Level II review. See 5/25 Tr. (Oriente) at 78:12–19.

         f. A Level II review would involve escalation to a member of the Regulatory Affairs
            team at McKesson “to do a review of that pharmacy.” 5/25 Tr. (Oriente) at 78:24–
            79:3; Ex. MC-WV-00381 (2008 CSMP Manual) at .00007–.00008.

         g. An order could be resolved at a Level II review, but if suspicions remained the order
            would be escalated to a Level III review. See 5/25 Tr. (Oriente) at 79:4–11; Ex.
            MC-WV-00381 (2008 CSMP Manual) at .00008 (“If after the Level I and Level II
            reviews have been conducted and the transactions are deemed ‘suspicious’ a Level
            III review is necessary.”).

         h. McKesson’s policy manual states, and Mr. Oriente confirmed, that “[u]pon
            escalation to Level III, ALL control[led substance orders] will be blocked.” Ex.
            MC-WV-00381 (2008 CSMP Manual) at .00008; 5/25 Tr. (Oriente) at 79:12–18
            (“[T]he customer would be blocked from all controlled substances.”). This includes
            other controlled substance base codes, in addition to the base code for the order
            triggering the review. See id. at 79:12–18 (“[A]ll controlled substances for that
            customer, not just that specific base code that was [already] blocked, would be
            blocked.”).

         i. Upon reaching a Level III review, McKesson would also notify DEA about the
            terminated customer and report the customer and its orders as “suspicious.” See
            5/25 Tr. (Oriente) at 79:25–80:9, 80:17–25; Ex. MC-WV-00381 (2008 CSMP
            Manual) at .00008 (“The customer / transaction(s) are reported to DEA
            Headquarters as ‘suspicious’.”).

         j. Mr. Oriente testified that Level III reviews and accompanying terminations could
            happen with or without a preceding Level I or II review. 5/25 Tr. (Oriente) at
            95:14–20.

   68.   McKesson’s system of reporting orders in combination with a customer termination,
         after escalation to Level III review, was consistent with DEA’s then-current guidance
         about suspicious order reporting.

         a. In 2007 and 2008, McKesson received guidance from DEA that it understood to
            mean that DEA wanted McKesson to report fewer suspicious orders. See 5/25 Tr.
            (Oriente) at 55:25–56:21, 58:2–22, 81:16–18.

         b. This guidance included notifications from DEA field offices that they wished to
            stop receiving copies of McKesson’s DU-45 reports that listed all orders in excess
            of an algorithm. See Ex. MC-WV-00592 (Buffalo DEA notice to stop submitting
            DU-45 reports); see also 5/25 Tr. (Oriente) at 58:12–15.



                                             237
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 244 of 258 PageID #: 67271




         c. As a result of DEA’s changed guidance, McKesson adopted the CSMP system that
            reported orders as suspicious at a Level III review, despite having already blocked
            that order prior to a Level I review. See 5/25 Tr. (Oriente) at 81:1–6. As a result,
            McKesson reported fewer suspicious orders than it blocked during this period of
            time. See id. at 81:7–11.

         d. Mr. Oriente confirmed that all suspicious orders “would be blocked” under
            McKesson’s CSMP, even if blocked orders that did not escalate to Level III review
            were not reported. 5/25 Tr. (Oriente) at 81:12–15.

         e. The uncontroverted record evidence establishes that blocking of orders, not
            reporting, is what prevents diversion. See supra Findings ¶ 150.

   69.   McKesson gave multiple presentations on its CSMP to DEA. These presentations
         informed DEA about how key elements of the CSMP operated, including the fact that
         McKesson would not report orders as suspicious until escalation to a Level III review.

         a. Mr. Oriente gave a presentation on its CSMP program to DEA in November 2008
            in order to make DEA aware of McKesson’s new SOM Program and receive
            feedback. See 5/25 Tr. (Oriente) at 101:21-23; 102:4-14; Ex. P-42657 (November
            2008 DEA Presentation).

         b. Mr. Oriente told DEA that McKesson’s CSMP would block orders prior to a Level
            I review, but that McKesson would not report those orders as suspicious until a
            Level III review. See 5/25 Tr. (Oriente) at 109:19–110:8; Ex. P-42657 (November
            2008 DEA Presentation) at .00016.

         c. DEA did not express any disagreement to Mr. Oriente upon being told about this
            three-level reporting process. See 5/25 Tr. (Oriente) at 110:2–8.

         d. McKesson’s Senior Vice President of Distribution Operations, Donald Walker,
            gave a similar presentation to DEA in July 2008. See 5/25 Tr. (Oriente) at 10:14–
            111:3, 112:1–7; Ex. MC-WV-00397 (July 2008 DEA Presentation).

         e. Mr. Walker’s presentation also laid out McKesson’s three-level reporting structure,
            that showed blocking of orders occurring prior to Level I review and DEA reporting
            occurring at Level III review. See Ex. MC-WV-00397 (July 2008 DEA
            Presentation) at .00010–.00012; see also 5/25 Tr. (Oriente) at 112:23–113:8.

         f. In this same presentation, McKesson told DEA that it would stop submitting DU-
            45 reports to local field offices. See 5/25 Tr. (Oriente) at 113:9-17; Ex. MC-WV-
            00397 (July 2008 DEA Presentation) at .00013.

   70.   When McKesson presented its CSMP to DEA, it also told DEA about numerous other
         aspects of the CSMP with which DEA did not express any disagreement.




                                            238
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 245 of 258 PageID #: 67272




              a. McKesson told DEA that it would set customer thresholds by using the customer’s
                 12-month purchase history plus a “buffer” of 10%. See 5/25 Tr. (Oriente) at 103:3–
                 14. DEA did not indicate disagreement with this procedure. See id. at 104:2–7.

              b. McKesson told DEA about its on-boarding due diligence procedures, and how
                 those procedures would differ for retail chain pharmacies, like Rite Aid, as
                 compared to independent pharmacies. See 5/25 Tr. (Oriente) at 105:15–106:3.
                 DEA did not indicate any disagreement when told by McKesson that it would take
                 a different approach for retail national accounts. See id. at 106:4–23, 107:6–9; see
                 supra McKesson-Specific Findings ¶ 39.

              c. McKesson told DEA that it would notify customers as they approached their
                 thresholds. See 5/25 Tr. (Oriente) at 108:2–8; Ex. P-42657 (November 2008 DEA
                 Presentation) at .00015. DEA did not express any concern with this procedure. See
                 5/25 Tr. (Oriente) at 108:2–8.

         E.       Controlled Substance Monitoring Program (2013–present)

   71.        From 2013 through the present, McKesson has continued to systematically block all
              suspicious orders, and it has also blocked all orders it identified as likely to be diverted.
              See 5/25 Tr. (Oriente) at 126:4–8.

   72.        In 2013, McKesson increased the volume of suspicious order reporting to cover all
              orders that McKesson was blocking, not just those that reached a Level III. See 5/25
              Tr. (Oriente) at 125:20–126:3; 130:1–5; 133:12–15. This expanded reporting continues
              through present day.

   73.        In 2013, McKesson made other modifications and enhancements to its CSMP.

              a. In 2013, McKesson made enhancements to its due diligence processes, including
                 less frequent threshold modifications. See 5/25 Tr. (Oriente) at 126:9–14; 129:3–
                 13, 132:3–4.

              b. In 2013, McKesson increased the number of personnel in the regulatory affairs
                 department, including hiring individuals with prior DEA experience. See 5/25 Tr.
                 (Oriente) at 129:3–25. By 2015, this department included approximately 26 people.
                 See id. at 132:13–16; Ex. MC-WV-00199 (2015 CSMP Manual) at .00006.

              c. In 2013, McKesson began using enhanced data reports and a more rigorous process
                 for threshold change requests. See 5/25 Tr. (Oriente) at 129:3–15.

              d. In 2013, McKesson implemented additional training for employees. See 5/25 Tr.
                 (Oriente) at 130:6–9; Ex. P-13737 (email regarding training).

   74.        Since 2015, McKesson has also used an algorithm developed by an outside data
              analytics firm, Analysis Group, Inc. (“AGI”), to set and monitor customer thresholds.
              See 5/25 Tr. (Oriente) at 134:25–135:9, 136:20–23.



                                                    239
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 246 of 258 PageID #: 67273




     75.      AGI’s algorithm reviews each customer’s prior purchasing and also compares each
              customer’s purchases against the purchases of similar customers in a geographic area
              to create dynamic thresholds that track customer purchases over time. See 5/25 Tr.
              (Oriente) at 135:10–24.

     76.      Plaintiffs have offered no critiques or evidence suggesting any issue with McKesson’s
              Controlled Substance Monitoring Program as it has been operated since 2013.

V.         Mr. Rafalski’s Opinions Regarding McKesson Should Not be Credited.

     77.      Mr. Rafalski’s testimony regarding his flagging methodologies and due diligence
              conclusions, including as applied to McKesson, is unreliable and should not be
              credited. See supra Findings at ¶¶ 153–165; see also supra Additional Witness-
              Specific Findings ¶¶ 65–76.

     78.      Mr. Rafalski opined that he could not find records of certain diligence conducted by
              McKesson for Cabell/Huntington pharmacies. However, he conceded on cross-
              examination that the fact such diligence files are not still available is not indicative of
              whether the diligence was previously done and recorded. See 5/27 Tr. (Rafalski) at
              15:19–23 (“Q. And you don’t have any knowledge to say these [diligence records]
              were never done for Huntington/Cabell or they were done and just not kept; correct?
              A. I don’t have any knowledge either way, Your Honor.”).

              a. As a former DEA diversion investigator, Mr. Rafalski confirmed that the Code of
                 Federal Regulations does not set out a requirement that pharmacy diligence files or
                 suspicious order reports be maintained for any minimum period of time. See 5/26
                 Tr. (Rafalski) at 269:21–25.

              b. Mr. Rafalski was not aware of any policy from DEA indicating that diligence files
                 have to be maintained for a set period of time. See 5/27 Tr. (Rafalski) at 17:22–
                 18:3.

              c. Mr. Rafalski confirmed that he cannot say whether certain diligence materials that
                 he opines are missing from McKesson’s productions simply “weren’t kept.” 5/27
                 Tr. (Rafalski) at 12:23–13:6.

     79.      The fact that McKesson does not currently maintain copies of certain diligence files
              does not indicate that the diligence was not completed or that the files did not
              previously exist.

              a. Mr. Oriente testified that McKesson’s retention period for suspicious order reports
                 submitted to DEA was two years. See 5/25 Tr. (Oriente) at 43:5–10.

              b. Accordingly, copies of McKesson’s hard-copy DU-45 reports, submitted prior to
                 2009 could have been disposed of as early as 2011. See 5/25 Tr. (Oriente) at 43:1–
                 4 (testifying that McKesson submitted DU-45 reports “up to about 2009”).




                                                   240
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 247 of 258 PageID #: 67274




                 c. Mr. Oriente also testified that he was not aware of any company policy requiring
                    that McKesson maintain the diligence files of former customers “for all time.” See
                    5/25 Tr. (Oriente) at 152:2–6.

                 d. Accordingly, diligence files for McKesson’s prior customers in Cabell/Huntington
                    that it no longer services, like Custom Script Pharmacy, did not need to be retained
                    under either McKesson’s internal policies or federal law. See, e.g., 5/25 Tr.
                    (Ashworth) at 234:3–6 (Custom Script Pharmacy serviced until 2013).

VI.         Plaintiffs’ Claims of Errors in McKesson’s SOM Programs Are Not Evidence of Any
            Wrongdoing in Cabell/Huntington.

            A.      McKesson’s Settlement Agreements with DEA/DOJ Are Not Evidence of
                    Wrongdoing.

      80.        McKesson’s 2008        DEA     settlement   is   not   evidence   of   wrongdoing     in
                 Cabell/Huntington.

                 a. McKesson’s 2008 DEA settlement agreement does not contain any admission of
                    wrongdoing. Rather, the settlement expressly states: “This agreement is neither an
                    admission by McKesson of liability or of any allegations made by the DEA in the
                    Orders and investigation….” Ex. P-23733 (2008 Settlement Agreement) at .00002.

                 b. In any event, the allegations in the 2008 DEA settlement agreement do not relate to
                    McKesson’s Washington Courthouse distribution center, which is the distribution
                    center that serviced Cabell/Huntington. See Ex. P-23733 (2008 Settlement
                    Agreement) at .00001–.00002.

      81.        As part of the 2008 settlement agreement, DEA conducted compliance reviews of
                 McKesson’s SOM program at multiple distribution centers, and each time found that
                 McKesson’s program maintained effective controls against diversion.

                 c. Under the 2008 settlement agreement, DEA agreed to “conduct reviews of the
                    functionality of McKesson’s diversion compliance program … at up to eight
                    distribution centers of McKesson.” Ex. P-23733 (2008 Settlement Agreement) at
                    .00006.

                 d. DEA set forth a standard for conducting the compliance reviews, which stated that
                    the reviews would “be deemed satisfactory unless DEA determines … [McKesson]
                    failed to maintain effective controls against diversion”; “failed to detect and report
                    to the DEA suspicious orders of controlled substances”; or “failed to meaningfully
                    investigate new or existing customers.” Ex. P-23733 (2008 Settlement Agreement)
                    at .00006; see also 5/25 (Oriente) at 117:17–118:7.

                 e. All of the distribution centers that DEA selected for compliance reviews in 2008
                    passed the reviews—i.e., were found to be maintaining effective controls against
                    diversion. See 5/25 Tr. (Oriente) at 118:8–10.



                                                     241
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 248 of 258 PageID #: 67275




   82.        McKesson’s 2017 settlement agreement is not any evidence of wrongdoing in
              Cabell/Huntington.

              a. McKesson’s 2017 settlement agreement includes a limited “acceptance of
                 responsibility” provision, which reads:

                         McKesson acknowledges that, at various times during the …
                         Covered Time Period … it did not identify or report to DEA
                         certain orders placed by certain pharmacies which should
                         have been detected by McKesson as suspicious based on the
                         guidance contained in the DEA Letters about the
                         requirements set forth in 21 C.F.R. § 1301.74(b) and 21
                         U.S.C. § 842(a)(5). McKesson has taken steps to prevent
                         such conduct from occurring in the future, including the
                         measures delineated in the Compliance Addendum.

                 Ex. P-00013 (2017 Settlement Agreement) at .00004.

              b. Mr. Rannazzisi acknowledged that this “acceptance of responsibility” relates only
                 to the reporting of certain suspicious orders. There is “no language [in the
                 settlement agreement] about failing to block” any suspicious order. 6/10 Tr.
                 (Rannazzisi) at 87:14–16.

              c. Mr. Rannazzisi further acknowledged that he has no evidence that “any of those
                 orders [identified in acceptance of responsibility provision] are in Huntington-
                 Cabell.” 6/10 Tr. (Rannazzisi) at 87:1–16.

              d. Mr. Oriente testified that the admission of responsibility language was focused
                 specifically on suspicious order reporting. The language does not indicate that there
                 was any failure to block orders, that any customers were engaged in diversion, or
                 that McKesson failed to properly submit all ARCOS reports. See 5/25 Tr. (Oriente)
                 at 123:23-124:14.

              e. Mr. Oriente testified that the acceptance of responsibility language in the 2017
                 settlement does not refer to any pharmacies or orders in Huntington or Cabell
                 County. 5/25 Tr. (Oriente) at 123:17-22.

   83.        Although the “Covered Time Period” in the agreement extends to 2017, by virtue of
              the agreement’s signing date, Mr. Oriente testified that McKesson made changes to its
              CSMP program to address DEA’s concerns as soon as they were expressed in 2013,
              years prior to the agreement being signed. See 5/25 Tr. (Oriente) at 122:17–21; see
              supra McKesson-Specific Findings at ¶¶ 71–76 (Plaintiffs presented no evidence of
              post-2013 issues).

         B.      Florida Internet Pharmacies

   84.        In January 2006, DEA personnel met with McKesson to discuss concerns that certain
              DEA-registered pharmacies were acting as “Internet pharmacies” that were


                                                  242
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 249 of 258 PageID #: 67276




         inappropriately dispensing large quantities of hydrocodone. See Ex. DEF-WV-01549
         (DEA Memorandum). These pharmacies were located in Florida. Mr. Rannazzisi—
         who was the sole witness to offer testimony about these Internet Pharmacies—admitted
         that he was “not aware of any internet pharmacy operating in Huntington or Cabell
         County.” 6/8 Tr. (Rannazzisi) at 216:17–21.

   85.   Within three days of the January 2006 meeting, McKesson had “terminated all sales of
         controlled substances to all six pharmacies” identified by DEA. 6/8 Tr. (Rannazzisi)
         at 222:10–223:11; see also Ex. DEF-WV-01557 (McKesson letter to DEA) at .00003
         (“[A]s of January 9, 2006, [McKesson] has terminated sales of controlled substances
         to all six pharmacies.”).

   86.   Mr. Rannazzisi acknowledged that DEA continued to register the identified “Internet
         Pharmacies” for months after McKesson terminated its business relationship with those
         stores, with one pharmacy receiving “close to … 10 million pills after McKesson cut it
         off during the nine month period where [the pharmacy] remained registered by the
         DEA.” 6/8 Tr. (Rannazzisi) at 227:16–228:4.

   87.   There is no specific evidence that any of the pills McKesson shipped to these out-of-
         state Internet Pharmacies ever made their way into Cabell/Huntington.

   88.   There is no record evidence of McKesson distributing any medications to any
         pharmacy that operated as an “Internet Pharmacy” since 2008, more than twelve years
         ago. See 6/8 Tr. (Rannazzisi) at 215:12–20 (Mr. Rannazzisi conceding that he was “not
         aware of any shipments” by any distributor to any Internet Pharmacy since “2008
         [when] Congress passed” the Ryan Haight Act).

   89.   During his direct examination, Mr. Rannazzisi described a January 2006 meeting
         between DEA and McKesson where, he claimed, a McKesson representative said “You
         got us.” See 6/8 Tr. (Rannazzisi) at 236:11-13. Mr. Rannazzisi’s claim about this
         statement by a McKesson employee, however, is not credible and is not supported by
         any other witness testimony or by contemporaneous record evidence, none of which
         refer to this purported statement.

         a. Mr. Rannazzisi was not able to recall which McKesson representative purportedly
            made that statement, even after being refreshed as to the names of the people at the
            meeting. See 6/8 Tr. (Rannazzisi) at 236:11–237:15.

         b. A contemporaneous memo prepared by DEA, dated January 23, 2006, did not
            document that any McKesson representative had said to DEA “You got us.” See
            6/8 Tr. (Rannazzisi) at 236:23-25. In contrast, this memorandum did reference and
            paraphrase other statements by McKesson personnel during the meeting that DEA
            found to be important. See Ex. DEF-WV-01549 (DEA Memorandum) at .00001–
            .00002.

         c. Both Michael Mapes and Kyle Wright, DEA employees who were present at the
            meeting in question, have been deposed and have never testified to the purported
            statement that Mr. Rannazzisi described, despite testifying that if McKesson had


                                            243
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 250 of 258 PageID #: 67277




                 made any admissions during the meeting those would have been recorded. See 6/8
                 Tr. (Rannazzisi) at 237:16-238:7.

              d. In 2007, Mr. Rannazzisi and DEA provided a written summary of the testimony he
                 would give regarding this January 2006 meeting if called to testify at an
                 administrative hearing. Ex. P-00016 (compilation of administrative hearing filings)
                 at .00139; 6/10 Tr. (Rannazzisi) at 85:15–6. This written summary prepared by
                 DEA, and reflecting Mr. Rannazzissi’s contemporaneous recollection of the
                 meeting, includes no reference to a purported statement by McKesson to the effect
                 of “You got us.” See Ex. P-00016 at .00139; 6/10 Tr. (Rannazzisi) at 86:7–20.

         C.      Generic Hydrocodone Reporting

   90.        Based on his review of a single memorandum, Mr. Rannazzisi speculated that “chances
              are” that McKesson experienced a nationwide, systematic reporting issue related to
              generic hydrocodone products in 2006. 6/8 Tr. (Rannazzisi) at 18:19–24. However,
              the evidence establishes that Mr. Rannazzisi’s speculation was unfounded.

              a. On cross-examination, Mr. Rannazzisi admitted that he had “no information” that
                 the omission of generic hydrocodone from a single report prepared for the
                 Lakeland, Florida distribution center “was a chronic issue” or impacted any
                 distribution center other than Lakeland. 6/8 Tr. (Rannazzisi) at 239:19–22.

              b. On cross-examination, Mr. Rannazzisi acknowledged that McKesson submitted
                 contemporaneous ARCOS reports to DEA that included all generic hydrocodone
                 products. See 6/9 Tr. (Rannazzisi) at 61:16–62:6.

              c. A contemporaneous DEA memorandum likewise confirms that it was able to
                 evaluate the volume of generic hydrocodone products received by certain
                 pharmacies by reviewing McKesson-submitted ARCOS data. See Ex. DEF-WV-
                 01549 (DEA Memorandum) at .00002 (“The E-Commerce Section retrieved
                 ARCOS data which revealed that … the following alleged Internet pharmacies
                 received the identified quantities of hydrocodone….”).

              d. On cross-examination, Mr. Rannazzisi admitted that McKesson had
                 contemporaneously submitted DU-45 reports that identified generic hydrocodone
                 products. See 6/9 Tr. (Rannazzisi) at 68:19–22.

              e. Contemporaneous DU-45 reports submitted by McKesson likewise confirm that
                 generic hydrocodone products were reported to DEA as suspicious, including for
                 the six pharmacies referenced by DEA in the January 2006 meeting with
                 McKesson. See 6/9 Tr. (Rannazzisi) at 63:23–67:16; see also Ex. MC-WV-02143
                 (DU-45 report) at .00002, .00005, .00008, .00021, .00025, .00048.

   91.        Mr. Rannazzisi was the only witness to testify about a purported systematic reporting
              issue, and the uncontroverted record evidence shows that his speculative testimony on
              this point cannot be credited.



                                                 244
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 251 of 258 PageID #: 67278




                       MCKESSON-SPECIFIC CONCLUSIONS OF LAW

I.        No Wrongful Conduct by McKesson

     1.     Plaintiffs have admitted, and the Court agrees, that Plaintiffs must prove, at a minimum,
            “unreasonable” conduct on the part of McKesson in order to establish their public
            nuisance claims against McKesson. See, e.g., ECF No. 1294, at 2 (“Plaintiffs
            acknowledge that they have to prove the unreasonableness of the alleged conduct….”).
            The Court finds and concludes that Plaintiffs have failed to do so.

     2.     Plaintiffs presented evidence (beyond bare volume evidence) regarding only two
            McKesson customers in Cabell/Huntington: Custom Script and Rite Aid. But
            Plaintiffs proved neither that those customers were engaging in diversion nor that
            McKesson failed appropriately to monitor those pharmacy customers. See supra
            McKesson-Specific Findings ¶¶ 27–42. Accordingly, for this reason alone, Plaintiffs
            failed to prove unreasonable conduct by McKesson.

     3.     Plaintiffs also presented evidence about each Defendants’ national, statewide, and
            Cabell/Huntington average per capita shipments and suggested that a comparison of
            these averages was probative of wrongdoing in Cabell/Huntington. See, e.g., Pls.’
            Resp. in Opp. to McKesson’s Mot. for J. Under Rule 52(c) (ECF No. 1473) at 18–20.

            a. For McKesson, however, the data presented by Plaintiffs showed that McKesson’s
               overall shipments to retail pharmacies in Cabell/Huntington were well below those
               national averages. See supra McKesson-Specific Findings ¶ 20 (establishing that
               McKesson’s per capita annual distributions to Cabell/Huntington were 45% lower
               than its distribution statewide and 15% lower than its distribution nationwide).
               Thus, according to Plaintiffs’ own logic, McKesson’s shipments into
               Cabell/Huntington were reasonable.

     4.     Plaintiffs also presented evidence comparing Defendants’ shipments to specific
            pharmacies in Cabell/Huntington with national and statewide averages.

            a. That volume evidence is insufficient to establish unreasonableness or wrongdoing
               as a matter of law. See supra Conclusions of Law ¶¶ 41, 76.

            b. In any event, the data presented by Plaintiffs regarding McKesson’s customers in
               fact belies their attempt to establish unreasonableness. For example, Plaintiffs
               observe that McKesson’s shipments to a particular Rite Aid store in
               Cabell/Huntington were 1.5 times higher than its national and statewide averages.
               See ECF No. 1473 at 19. But the existence of some above-average pharmacies is a
               mathematical certainty, and a divergence of 1.5x undercuts any suggestion that the
               Rite Aid store was an outlier.

     5.     Plaintiffs also presented limited evidence relating to alleged McKesson wrongdoing
            occurring outside of Cabell/Huntington.




                                                245
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 252 of 258 PageID #: 67279




           a. But Plaintiffs presented no evidence establishing a “nexus” between those out-of-
              jurisdiction shipments and any diversion or harm occurring in Cabell/Huntington.
              Accordingly, the Court concludes as a matter of law that liability for those
              shipments may not be imposed on McKesson in this action brought by Cabell
              County and the City of Huntington.

     6.    Finally, Plaintiffs suggest that wrongdoing on the part of McKesson may be inferred
           on the basis of two settlement agreements that McKesson entered into with DEA. The
           Court rejects this argument as both a legal and a factual matter.

     7.    As a matter of black-letter law, prior settlement agreements entered into by McKesson,
           as well as correspondence related to potential settlement offers and/or negotiations,16
           may not be used by Plaintiffs “to prove liability.” Coakley & Williams Const., Inc. v.
           Structural Concrete Equip., Inc., 973 F.2d 349, 353 (4th Cir. 1992) (“[S]ettlement
           offers are … inadmissible when offered to prove liability or damages.”); see Macsherry
           v. Sparrows Point, LLC, 973 F.3d 212, 224 (4th Cir. 2020) (parties are “foreclosed”
           from using a settlement agreement “to prove the validity of the claim that ‘the
           compromise offer was meant to settle’”); Wyatt v. Sec. Inn Food & Beverage, Inc., 819
           F.2d 69, 71 (4th Cir. 1987) (“Fed. R. Evid. 408 … generally forbids testimony
           regarding compromises or offers to compromise … [that] seek[s] to show the validity
           or invalidity of the compromised claim.”).

     8.    While the Court admitted McKesson’s 2008 and 2017 settlement based on a finding
           that these agreements were relevant for other purposes, see ECF No. 1297 at 10–12,
           the Court’s order reaffirmed the principle that settlement agreements may not be used
           “to prove or disprove the validity of amount of a disputed claim.” See id. at 10. The
           Court adheres to that prior ruling here.

     9.    As a factual matter, the prior settlement agreements do not establish wrongdoing in
           Cabell/Huntington.

           a. The 2008 settlement agreement did not contain any admission on the part of
              McKesson and did not relate to the McKesson distribution center that covered
              Cabell/Huntington.

           b. The 2017 agreement’s limited acceptance of responsibility provision relates only
              to the reporting of suspicious orders. See supra McKesson-Specific Findings ¶ 82.
              For several reasons, the Court finds and concludes that any reporting issues
              occurring during this time-period cannot support Plaintiffs’ claims for several
              reasons.



16
  The Court has pending before it a motion from Plaintiffs’ seeking reconsideration of the Court’s
oral order that various communications sent to McKesson by the DEA/DOJ are properly excluded
under Rule 408 and as inadmissible hearsay. See ECF Nos. 1436, 1465. Plaintiffs’ motion should
be denied.


                                               246
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 253 of 258 PageID #: 67280




                       i. First, the Court concludes that McKesson’s failure to report certain orders
                          during the period between 2009 and 2013 was reasonable in light of the
                          guidance provided by DEA to McKesson at that time. See supra
                          McKesson-Specific Findings ¶¶ 58, 68–70.

                      ii. Second, Plaintiffs failed to prove that any reporting issues during this time-
                          period to any of the very small number of pharmacy customers serviced by
                          McKesson in Cabell/Huntington during this time-period.

                     iii. Third, even if there were reporting failures during from 2009 to 2013, such
                          evidence is stale and cannot serve as proof of a current public nuisance.
                          See supra Conclusions of Law ¶¶ 47–51.

                     iv. Fourth, and most fundamentally, the record evidence establishes that
                         McKesson was blocking all of the suspicious orders it received during this
                         time-period. See supra McKesson-Specific Findings ¶ 59–60. And the
                         record evidence further establishes that diversion does not occur when a
                         suspicious order is blocked, whether or not it is reported to DEA. See supra
                         Findings ¶ 151. According, any reporting issues during the 2009-2013
                         time-period could not have led to diversion or harm in Cabell/Huntington.

II.         Failure to Show McKesson Was a Substantial Factor

      10.      To show that McKesson is liable, Plaintiffs must prove that McKesson’s distributions
               were a “substantial factor” in bringing about the alleged public nuisance in
               Cabell/Huntington. Restatement (Second) of Torts § 431 (1965); see also Mem. of
               Law in Opp. to Defs.’ Mot. for Summary Judgment on Proximate Causation Grounds
               (ECF No. 1080) at 12. The Court finds and concludes that Plaintiffs have not done so.

      11.      For two reasons, the Court finds and concludes that liability may not be imposed on
               McKesson on the basis of its shipments to the V.A. Medical Center.        See supra
               McKesson-Specific Findings ¶¶ 12–15 (summarizing facts related to McKesson’s
               shipments to the V.A. and its Pharmaceutical Prime Vendor (“PPV”) contract).

      12.      First, Plaintiffs presented no evidence of wrongdoing with respect to these shipments,
               and have therefore waived any claim relating to them.

      13.      Second, McKesson is entitled to sovereign immunity against this lawsuit on the basis
               that the large majority of its shipments into Cabell/Huntington were made at the
               direction of the federal government pursuant to McKesson’s PPV contract with the
               V.A. See e.g., Ex. MC-WV-00918 (PPV contract) at .00080; see also Mem. of Law in
               Supp. of McKesson Corporation’s Motion for Dismissal on Derivative Sovereign
               Immunity Grounds (ECF No. 1013).

      14.      Where the federal government contracts out to private actors for the provision of goods
               and services, such “contractors … acting within the scope of their employment for the
               United States have derivative sovereign immunity” from suit. Butters v. Vance Int’l,
               Inc., 225 F.3d 462, 466 (4th Cir. 2000); see also In re KBR, Inc., Burn Pit Litig., 744


                                                   247
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 254 of 258 PageID #: 67281




         F.3d 326, 344 (4th Cir. 2014) (derivative sovereign immunity doctrine “recognizes that
         private employees can perform the same functions as government employees and
         concludes that they should receive immunity from suit when they perform these
         functions”); see also Cunningham v. General Dynamics Information Tech., Inc., 888
         F.3d 640, 650 (4th Cir. 2018), cert. denied, 139 S. Ct. 417 (2018) (derivative sovereign
         immunity “operates as a jurisdictional bar to suit”)

   15.   In assessing whether a contractor is entitled to derivative sovereign immunity, courts
         typically focus on two elements: (1) whether “the government authorized the
         contractor’s actions”; and (2) whether the government “validly conferred” that
         authorization. See Cunningham, 888 F.3d at 643–44; In re KBR, 744 F.3d at 342
         (same); see also Yearsley v. W.A. Ross Construction Co., 309 U.S. 18, 20–21 (1940)
         (“[I]f th[e] authority to carry out the [contract] was validly conferred, that is, if what
         was done was within the constitutional power of Congress, there is no liability on the
         part of the contractor for executing [Congress’s] will.”).

   16.   Here, the Court finds and concludes that (1) the federal government authorized
         McKesson’s actions in distributing prescription opioids to the V.A. Medical Center and
         (2) the government validly conferred that authorization. Plaintiffs have presented no
         evidence that McKesson’s distributions to the V.A. Medical Center at any time were
         done other than in conformance with the Pharmaceutical Prime Vendor contract.

   17.   Setting aside McKesson’s shipments to the V.A. Medical Center, the Court finds and
         concludes that McKesson’s remaining shipments into Cabell/Huntington were not a
         substantial factor in bringing about the opioid crisis in Cabell/Huntington.

   18.   First, among wholesale distributors, McKesson’s share of the retail pharmacy market
         in Cabell/Huntington was only 5.99%. Five other wholesale distributors had a higher
         market share than McKesson. See supra McKesson-Specific Findings ¶¶ 18–19.

   19.   Second, Plaintiffs failed to come forward with any evidence of wrongdoing or diversion
         on the part of McKesson’s handful of pharmacy customers in Cabell/Huntington. See
         supra McKesson-Specific Findings ¶¶ 22–42.

   20.   Third, the Court has found that numerous actors excluding wholesale distributors were
         substantial factors in bringing about the opioid crisis in Cabell/Huntington, including
         (for example) prescribers, drug traffickers, dealers and abusers, and the A-Plus
         Pharmacy (which McKesson did not service). See supra Findings ¶¶ 217–218.

   21.   Fourth, Plaintiffs have not even attempted to establish any wrongdoing on the part of
         McKesson since 2013. Their evidence related to McKesson is stale and cannot
         establish a current public nuisance. See supra Conclusions of Law ¶ 47–51.

   22.   In light of McKesson’s small market share, the absence of any evidence of diversion
         on the part of its customers, the staleness of any evidence as to McKesson’s conduct,
         and the substantial role played by non-defendants, the Court finds and concludes that
         McKesson’s conduct (even if actionable) was not a substantial factor in causing an
         ongoing opioid crisis in Cabell/Huntington.


                                              248
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 255 of 258 PageID #: 67282




Dated: August 25, 2021

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Timothy C. Hester
Timothy C. Hester
Christian J. Pistilli
Laura Flahive Wu
Andrew P. Stanner
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
cpistilli@cov.com
lflahivewu@cov.com
astanner@cov.com

/s/ Paul W. Schmidt
Paul W. Schmidt
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, New York
Tel: (212) 841-1000
pschmidt@cov.com

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200




                                      249
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 256 of 258 PageID #: 67283




AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
Joseph J. Mahady
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
nicholas@reedsmith.com
smcclure@reedsmith.com
jmahady@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Jennifer G. Wicht
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
emainigi@wc.com
lheard@wc.com
jwicht@wc.com
ahardin@wc.com

Michael W. Carey (WVSB #635)
Steven R. Ruby (WVSB #10752)



                                      250
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 257 of 258 PageID #: 67284




Raymond S. Franks II (WVSB #6523)
David R. Pogue (WVSB #10806)
CAREY DOUGLAS KESSLER & RUBY PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
Facsimile: (304) 342-1105
mwcarey@csdlawfirm.com
sruby@cdkrlaw.com
rfranks@cdkrlaw.com
drpogue@cdkrlaw.com




                                       251
Case 3:17-cv-01362 Document 1492 Filed 08/25/21 Page 258 of 258 PageID #: 67285




                                  CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 25th day of August, 2021, the

foregoing “DEFENDANTS’ FINAL PROPOSED FINDINGS OF FACT AND

CONCLUSIONS OF LAW” was served using the Court’s CM/ECF system, which will send

notification of such filing to all counsel of record.

                                                        /s/ Timothy C. Hester
                                                        Timothy C. Hester (DC 370707)




                                                 252
